EXECUTION COPY
Exhibit 10.1


INDENTURE
by and among
BARINGS BDC STATIC CLO LTD. 2019-I
Issuer
BARINGS BDC STATIC CLO 2019-I, LLC
Co-Issuer
and
STATE STREET BANK AND TRUST COMPANY
Trustee
Dated as of May 9, 2019
    







--------------------------------------------------------------------------------


TABLE OF CONTENTS


Page




 
 
 
PRELIMINARY STATEMENT
1
TERM SHEET
1
The Collateral Obligations
8
Sales of Collateral Obligations
11
Coverage Tests and Other Tests
14
Priority of Payments
17
BASE INDENTURE
1
GRANTING CLAUSES
1
ARTICLE I
DEFINITIONS
2
Section 1.1.
Definitions
2
Section 1.2.
Usage of Terms
36
Section 1.3.
Assumptions as to Assets
37
ARTICLE II
THE NOTES
38
Section 2.1.
Forms Generally
38
Section 2.2.
Forms of Notes
38
Section 2.3.
Authorized Amount; Stated Maturity; Denominations
40
Section 2.4.
Execution, Authentication, Delivery and Dating
40
Section 2.5.
Registration, Registration of Transfer and Exchange
41
Section 2.6.
Mutilated, Defaced, Destroyed, Lost or Stolen Note
48
Section 2.7.
Payment of Principal and Interest and Other Amounts; Principal and Interest
48
Section 2.8.
Persons Deemed Owners
51
Section 2.9.
Cancellation
51
Section 2.10.
DTC Ceases to be Depository
51
Section 2.11.
Non-Permitted Holders
52
Section 2.12.
Treatment and Tax Certification
54
ARTICLE III
CONDITIONS PRECEDENT
57
Section 3.1.
Conditions to Issuance of Notes on Closing Date
57
Section 3.2.
Custodianship; Delivery of Collateral Obligations and Eligible Investments
59
ARTICLE IV
SATISFACTION AND DISCHARGE
60
Section 4.1.
Satisfaction and Discharge of Indenture
60
Section 4.2.
Application of Trust Money
61
Section 4.3.
Repayment of Monies Held by Paying Agent
62
Section 4.4.
Limitation on obligation to incur Administrative Expenses
62
ARTICLE V
REMEDIES
62
Section 5.1.
Events of Default
62
Section 5.2.
Acceleration of Maturity; Rescission and Annulment
64
Section 5.3.
Collection of Indebtedness and Suits for Enforcement by Trustee
64
Section 5.4.
Remedies
66
Section 5.5.
Optional Preservation of Assets
68
Section 5.6.
Trustee May Enforce Claims Without Possession of Notes
69
Section 5.7.
Application of Money Collected
69
Section 5.8.
Limitation on Suits
70



i



--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page




Section 5.9.
Unconditional Rights of Secured Noteholders to Receive Principal and Interest
70
Section 5.10.
Restoration of Rights and Remedies
70
Section 5.11.
Rights and Remedies Cumulative
71
Section 5.12.
Delay or Omission Not Waiver
71
Section 5.13.
Control by the Event of Default Voting Holders
71
Section 5.14.
Waiver of Past Defaults
71
Section 5.15.
Undertaking for Costs
72
Section 5.16.
Waiver of Stay or Extension Laws
72
Section 5.17.
Sale of Assets
72
Section 5.18.
Action on the Notes
73
ARTICLE VI
THE TRUSTEE
73
Section 6.1.
Certain Duties and Responsibilities
73
Section 6.2.
Notice of Event of Default
75
Section 6.3.
Certain Rights of Trustee
75
Section 6.4.
Not Responsible for Recitals or Issuance of Notes
78
Section 6.5.
May Hold Notes
79
Section 6.6.
Money Held in Trust
79
Section 6.7.
Compensation and Reimbursement
79
Section 6.8.
Corporate Trustee Required; Eligibility
80
Section 6.9.
Resignation and Removal; Appointment of Successor
80
Section 6.10.
Acceptance of Appointment by Successor
82
Section 6.11.
Merger, Conversion, Consolidation or Succession to Business of Trustee
82
Section 6.12.
Co-Trustees
82
Section 6.13.
Certain Duties of Trustee Related to Delayed Payment of Proceeds
83
Section 6.14.
Authenticating Agents
83
Section 6.15.
Withholding
84
Section 6.16
Representative for Secured Noteholders Only; Agent for each other Secured Party
and the Holders of the Subordinated Notes
84
Section 6.17.
Representations and Warranties of the Bank
85
Section 6.18.
Communications with Applicable Rating Agencies
85
Section 6.19.
Provisions related to the Collateral Management Agreement
85
ARTICLE VII
COVENANTS
86
Section 7.1.
Payment of Principal and Interest
86
Section 7.2.
Maintenance of Office or Agency
86
Section 7.3.
Money for Note Payments to be Held in Trust
87
Section 7.4.
Existence of Co-Issuers
88
Section 7.5.
Protection of Assets
89
Section 7.6.
Opinions as to Assets
90
Section 7.7.
Performance of Obligations
90
Section 7.8.
Negative Covenants
90
Section 7.9.
Statement as to Compliance
92
Section 7.10.
Statement as to Compliance
92
Section 7.11.
Successor Substituted
93



ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page




Section 7.12.
No Other Business
94
Section 7.13.
Reserved
94
Section 7.14.
Annual Rating Review
94
Section 7.15.
Reporting
94
Section 7.16.
Calculation Agent
94
Section 7.17.
Certain Tax Matters
95
Section 7.18.
Representations Relating to Security Interests in the Assets
100
Section 7.19.
Acknowledgement of Collateral Manager Standard of Care
102
Section 7.20.
Listing; Notice Requirements
102
ARTICLE VIII
SUPPLEMENTAL INDENTURES
102
Section 8.1.
Supplemental Indentures Without Consent of Holders of Notes
102
Section 8.2.
Supplemental Indentures With Consent of Holders of Notes
106
Section 8.3.
Execution of Supplemental Indentures
107
Section 8.4.
Effect of Supplemental Indentures
108
Section 8.5.
Reference in Notes to Supplemental Indentures
108
ARTICLE IX
REDEMPTION OF NOTES
108
Section 9.1.
Mandatory Redemption
108
Section 9.2.
Optional Redemption
108
Section 9.3.
Tax Redemption
110
Section 9.4.
Redemption Procedures
111
Section 9.5.
Notes Payable on Redemption Date
112
ARTICLE X
ACCOUNTS, ACCOUNTINGS AND RELEASES
113
Section 10.1.
Collection of Money
113
Section 10.2.
Collection Account
113
Section 10.3.
Transaction Accounts
115
Section 10.4.
The Revolver Funding Account
116
Section 10.5.
Reinvestment of Funds in Accounts; Reports by Trustee
116
Section 10.6.
Accountings
117
Section 10.7.
Release of Collateral
119
Section 10.8.
Reports by Independent Accountants
120
Section 10.9.
Reports to Applicable Rating Agencies and Additional Recipients
121
Section 10.10.
Procedures Relating to the Establishment of Accounts Controlled by the Trustee
121
ARTICLE XI
APPLICATION OF MONIES
121
Section 11.1.
Disbursements of Monies from Payment Account
121
ARTICLE XII
SALE OF COLLATERAL OBLIGATIONS
122
Section 12.1.
Sales of Collateral Obligations
122
Section 12.2.
Conditions Applicable to All Transactions Effected under Article XII
122
ARTICLE XIII
NOTEHOLDERS' RELATIONS
123
Section 13.1.
Subordination
123
Section 13.2.
Standard of Conduct
123
ARTICLE XIV
MISCELLANEOUS
124
Section 14.1.
Form of Documents Delivered to Trustee
124
Section 14.2.
Acts of Holders
125



iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page






Section 14.3.
Notices, etc., to Trustee, the Co-Issuers, the Collateral Manager, the Initial
Purchaser, the Collateral Administrator, the Paying Agent, each Hedge
Counterparty and the Applicable Rating Agencies
125
Section 14.4.
Notices to Holders; Waiver
126
Section 14.5.
Effect of Headings and Table of Contents
127
Section 14.6.
Successors and Assigns
127
Section 14.7.
Severability
127
Section 14.8.
Benefits of Indenture
127
Section 14.9.
Legal Holidays
127
Section 14.10.
Governing Law
127
Section 14.11.
Submission to Jurisdiction
127
Section 14.12.
Waiver of Jury Trial
127
Section 14.13.
Counterparts
128
Section 14.14.
Acts of Issuer
128
Section 14.15.
Liability of Co-Issuers
128
Section 14.16.
Communications with Applicable Rating Agencies
128
Section 14.17.
17g-5 Information
129
ARTICLE XV
ASSIGNMENT OF COLLATERAL MANAGEMENT AGREEMENT
130
Section 15.1.
Assignment of Collateral Management Agreement
130
ARTICLE XVI
HEDGE AGREEMENTS
131
Section 16.1.
Hedge Agreements
131
INDEX
1
 
 
 
 
 
 





iv



--------------------------------------------------------------------------------










Schedules and Exhibits
Schedule 1
List of Collateral Obligations

Schedule 2
Moody's Industry Classification Group List

Schedule 3    S&P Industry Classifications
Schedule 4    Diversity Score Classification
Schedule 5    Moody's Definitions
Schedule 6    S&P Definitions
Schedule 7    Calculation of LIBOR
Schedule 8    Content of Monthly Report
Schedule 9    Content of Distribution Report
Schedule 10    Notice Addresses
Exhibit A    Forms of Notes
A-1    Form of Secured Note
A-2    Form of Subordinated Note
Exhibit B    Forms of Transfer and Exchange Certificates
B-1
Form of Transferor Certificate for Transfer to Regulation S Global Secured Note

B-2    Form of Purchaser Representation Letter for Certificated Notes
B-3
Form of Transferor Certificate for Transfer to Rule 144A Global Note

B-4    Form of ERISA Certificate
B-5    Form of Transferee Certificate of Global Note
Exhibit C    Form of Note Owner Certificate
Exhibit D    NRSRO Certification






v



--------------------------------------------------------------------------------






INDENTURE, dated as of May 9, 2019, among Barings BDC Static CLO Ltd. 2019-I, an
exempted company incorporated with limited liability under the laws of the
Cayman Islands (the "Issuer"), Barings BDC Static CLO 2019-I, LLC, a limited
liability company organized under the laws of the State of Delaware (the
"Co-Issuer," and together with the Issuer, the "Co-Issuers") and State Street
Bank and Trust Company, as trustee (herein, together with its permitted
successors and assigns in the trusts hereunder, the "Trustee").

PRELIMINARY STATEMENT
The Co-Issuers are duly authorized to execute and deliver this Indenture to
provide for the Notes issuable as provided in this Indenture. Except as
otherwise provided herein, all covenants and agreements made by the Co-Issuers
herein are for the benefit and security of the Secured Parties. The Co-Issuers
are entering into this Indenture, and the Trustee is accepting the trusts
created hereby, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged.
All things necessary to make this Indenture a valid agreement of the Co-Issuers
and the Trustee in accordance with the agreement's terms have been done.
This instrument, comprised of the term sheet (the "Term Sheet") and the base
indenture (the "Base Indenture"), each as originally executed and, if from time
to time supplemented or amended by one or more indentures supplemental hereto
entered into pursuant to the applicable provisions hereof, as so supplemented or
amended constitutes the "Indenture."





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, we have set our hands as of the day and year first written
above.
Executed as a Deed by:
BARINGS BDC STATIC CLO LTD. 2019-I,
as Issuer
By    /s/Yun Zheng________________
    Name: Yun Zheng
    Title: Director

In the presence of:
Witness: /s/_Joy Boucher__________________________    
Name: Joy Boucher
Occupation:
Title: Corporate Assistant







--------------------------------------------------------------------------------





BARINGS BDC STATIC CLO 2019-I, LLC,
as Co-Issuer
By    /s/ Donal J. Puglisi
    Name: Donald J. Puglisi
    Title: Independent Manager







--------------------------------------------------------------------------------





STATE STREET BANK AND TRUST COMPANY,
as Trustee
By    /s/ Brian Peterson_______________
    Name: Brian Peterson
    Title: Vice President









--------------------------------------------------------------------------------









TERM SHEET
This Term Sheet sets forth specific details about the Co-Issuers and other
participants in the transaction, the Notes offered and the Assets. The
information in this Term Sheet is supplemental to, and in some cases, modifies
related information in the Base Indenture and, together with the Base Indenture,
constitute this Indenture. If there is any inconsistency between the Base
Indenture and this Term Sheet, this Term Sheet will control.
Transaction Parties
The following are the "Transaction Parties."
Co-Issuers
The Class A-1 Notes and the Class A-2 Notes (the "Secured Notes") will be
co-issued by Barings BDC Static CLO Ltd. 2019-I (the "Issuer") and Barings BDC
Static CLO 2019-I, LLC (the "Co-Issuer" and, together with the Issuer, the
"Co-Issuers"). The Subordinated Notes will be issued solely by the Issuer.
Collateral Manager
Barings BDC, Inc. (the "Collateral Manager"), a Maryland corporation, operating
as a closed-end, non-diversified investment company. The Collateral Manager is a
business development company under the Investment Company Act of 1940, as
amended, and is not registered as an investment adviser under the Investment
Advisers Act.
Retention Holder
Barings BDC, Inc. (the "Retention Holder"), in its capacity as a Sponsor or a
"majority-owned affiliate" (as such term is defined in the U.S. Risk Retention
Rules) of a Sponsor.
Trustee
State Street Bank and Trust Company (the "Bank") (in such capacity, the
"Trustee").
Registrar, Paying Agent, Transfer Agent and Calculation Agent
The Trustee will serve as "Registrar," "Paying Agent," "Transfer Agent" and
"Calculation Agent."
Collateral Administrator
State Street Bank and Trust Company (the "Collateral Administrator").
Initial Purchaser
Merrill Lynch, Pierce, Fenner & Smith Incorporated, in its capacity as initial
purchaser of the Notes (in such capacity, the "Initial Purchaser").
Cayman Islands Service
Providers
MaplesFS Limited (the "Administrator" and "Share Trustee").
Process Agent
Corporation Service Company (the "Process Agent").
AML Services Provider
Maples Compliance Services (Cayman) Limited (the "AML Services Provider").






--------------------------------------------------------------------------------





Notes
The following notes (each, a "Note" and collectively, the "Notes") will be
issued pursuant to this Indenture:  
Class
Designations
Priority
Level
Principal
Balance
(U.S.$)
Interest
Rate1
Expected
Ratings (Fitch)
ERISA Restricted Status
"Class A-1 Notes"
Secured Notes; Floating Rate Notes
First
$296,750,000
LIBOR
plus 1.02%
AAAsf
Not ERISA Restricted
"Class A-2 Notes" (together with the Class A-1 Notes, the "Class A Notes")
Secured Notes; Floating Rate Notes
Second
$51,500,000
LIBOR
plus 1.65%
AAsf
Not ERISA Restricted
"Subordinated Notes"
Unsecured Obligations of Issuer
Third
$101,000,000
Residual2
NR/NR
ERISA Restricted

    
1
The index maturity for LIBOR will be three months, except that LIBOR for the
first Interest Accrual Period shall be calculated by reference to an
interpolation between the rate for deposits with a term equal to the next
shorter period of time for which rates are available and the rate appearing for
deposits with a term equal to the next longer period of time for which rates are
available, in accordance with the definition of LIBOR set forth in Schedule 7
hereto. LIBOR shall otherwise be calculated in accordance with the definition of
LIBOR set forth in Schedule 7 hereto.

2
No stated rate of interest. On each Payment Date, the Holders of the
Subordinated Notes will receive excess distributions, if any, in the manner
specified in the Priority of Payments.



Rating Agencies
Applicable Rating Agencies
Fitch, or, with respect to Assets generally, if at any time an Applicable Rating
Agency ceases to provide rating services with respect to debt obligations, any
other nationally recognized investment rating agency selected by the Issuer (or
the Collateral Manager on behalf of the Issuer). If at any time an initial
Applicable Rating Agency or any other nationally recognized investment rating
agency referred to herein ceases to provide rating services with respect to debt
obligations, references to rating categories of such initial Applicable Rating
Agency or such other nationally recognized investment rating agency referred to
in this Indenture shall be deemed instead to be references to the equivalent
categories (as determined by the Collateral Manager) of such replacement rating
agency selected by the Issuer (or the Collateral Manager on its behalf) as of
the most recent date on which such replacement rating agency and the replaced
rating agency published ratings for the type of obligation in respect of which
such replacement rating agency is used.



T-2



--------------------------------------------------------------------------------





Rating Agency Condition
With respect to any action taken or to be taken by or on behalf of the Issuer, a
condition (the "Rating Agency Condition") that is satisfied if written notice to
Fitch has been delivered at least five Business Days prior to such action.
Applicable Dates
Closing Date
On or about May 9, 2019 (the "Closing Date").
Payment Dates
Distributions will be made under the Priority of Payments on the 15th day of
January, April, July and October of each year (or, if such day is not a Business
Day, the next succeeding Business Day), commencing in July 2019 and each
Redemption Date with respect to all Classes of Secured Notes (each a "Payment
Date"), except that (x) "Payment Date" shall include each date fixed by the
Trustee on which payments are made in accordance with Section 5.7 of the Base
Indenture and (y) the final Payment Date (subject to any earlier redemption or
payment of the Notes) shall be the Stated Maturity (or, if such day is not a
Business Day, the next succeeding Business Day); provided that, following the
redemption or repayment in full of the Secured Notes, Holders of Subordinated
Notes may receive payments (including in respect of an Optional Redemption of
Subordinated Notes) on any Business Day designated by the Collateral Manager
(which Business Days may or may not be the dates stated above) upon five
Business Days' prior written notice to the Trustee and the Collateral
Administrator (which notice the Trustee will promptly forward to the Holders of
the Subordinated Notes) and such Business Days shall constitute Payment Dates.
Determination Dates
Determinations of amounts payable under the Priority of Payments on each Payment
Date will be determined on the last day of each Collection Period (each, a
"Determination Date").
Collection Period
The "Collection Period" will be (i) with respect to the first Payment Date, the
period commencing on the Closing Date and ending at the close of business on the
eighth Business Day prior to the first Payment Date; and (ii) with respect to
any other Payment Date, the period commencing on the day immediately following
the prior Collection Period and ending (a) in the case of the final Collection
Period preceding the latest Stated Maturity of any Class of Notes, on the day of
such Stated Maturity, (b) in the case of the final Collection Period preceding
an Optional Redemption or Tax Redemption in whole of all Classes of Secured
Notes, on the Business Day prior to the Redemption Date; provided that all Sale
Proceeds and Refinancing Proceeds, as applicable, received on the applicable
Redemption Date shall be deemed to be received on the Business Day prior to such
Redemption Date and (c) in any other case, at the close of business on the
eighth Business Day prior to such Payment Date.
 
 
 
 
 
 
 
 



T-3



--------------------------------------------------------------------------------





Non-Call Period
The period from the Closing Date to but excluding May 9, 2020 (the "Non-Call
Period").
Stated Maturity
The Payment Date in April 2027 (the "Stated Maturity").
Denominations; Form; Listing; Trading
Minimum Denominations
The "Minimum Denominations" are (x) in the case of the Secured Notes, $250,000
and (y) in the case of the Subordinated Notes, $2,000,000 and, in each case,
integral multiples of $1 in excess thereof.
Form
Global Notes or, at the request of the purchaser, a Certificated Note, except
that (a) Notes sold to U.S. purchasers who are Institutional Accredited
Investors (and not Qualified Institutional Buyers) and (b) Subordinated Notes
sold to Benefit Plan Investors or Controlling Persons after the Closing Date
will be issued in the form of Certificated Notes.
Listing and Trading
Application has been made to the Cayman Islands Stock Exchange for the Notes to
be admitted to listing on the official list of the Cayman Islands Stock
Exchange. There can be no assurance that any such application will be granted
or, if granted, that such listing will be maintained. There is currently no
secondary market for the Notes and there can be no assurance that such a market
will develop.
Servicing Fees
On each Payment Date (other than a Payment Date in connection with a
Refinancing), the Collateral Manager will be entitled to receive Servicing Fees
(the "Servicing Fees"), which will be payable in accordance with the Priority of
Payments and will consist of the following three components:
(i) a "Senior Servicing Fee" accruing quarterly in arrears on each Payment Date
(prorated for the related Interest Accrual Period), in an amount equal to 0.10%
per annum (calculated on the basis of a 360-day year consisting of twelve 30-day
months) of the Fee Basis Amount at the beginning of the Collection Period
relating to such Payment Date; provided that the Senior Servicing Fee payable on
any Payment Date shall not include any such fee (or any portion thereof) that
has been waived or deferred by the Collateral Manager (with notice to the
Trustee and the Collateral Administrator) no later than the Determination Date
immediately prior to such Payment Date pursuant to the Collateral Management
Agreement; and
(ii) a "Subordinated Servicing Fee" accruing quarterly in arrears on each
Payment Date (prorated for the related Interest Accrual Period), in an amount
equal to 0.10% per annum (calculated on the basis of a 360-day year consisting
of twelve 30-day months) of the Fee Basis Amount at the beginning of the
Collection Period relating to such Payment Date; provided that the Subordinated
Servicing Fee payable on any Payment Date shall not include any such fee (or any
portion thereof) that has been waived or deferred by the Collateral Manager
(with notice to the Trustee and the Collateral Administrator) no later than the
Determination Date immediately prior to such Payment Date pursuant to the
Collateral Management Agreement.



T-4



--------------------------------------------------------------------------------





Voting and Control
Controlling Class
The "Controlling Class" means the Class A-1 Notes so long as any Class A-1 Notes
are Outstanding; then the Class A-2 Notes so long as any Class A-2 Notes are
Outstanding; and then the Subordinated Notes.
Event of Default Voting Holders
"Event of Default Voting Holders" means a Majority of the Controlling Class.
Required Redemption Direction
The written direction (the "Required Redemption Direction") or written consent
of:
(a)    a Majority of the Subordinated Notes or a Majority of any Affected Class
is required to effect a Tax Redemption;
(b)    a Majority of the Subordinated Notes or the Collateral Manager (so long
as a Majority of the Subordinated Notes has not objected to such direction
within 10 Business Days of notice thereof) is required to effect any Optional
Redemption in whole of the Secured Notes from Sale Proceeds;
(c)    a Majority of the Subordinated Notes and the Collateral Manager is
required to effect any Optional Redemption in whole of the Secured Notes from
Refinancing Proceeds and Sale Proceeds;
(d)    a Majority of the Subordinated Notes and the Collateral Manager is
required to effect any Optional Redemption in part of the Secured Notes from
Refinancing Proceeds; and
(e)    a Majority of the Subordinated Notes or the Collateral Manager is
required to effect a redemption in whole or in part of the Subordinated Notes
after the redemption or repayment in full of the Secured Notes.
 
 
 
 



T-5



--------------------------------------------------------------------------------





Refinancing
Any Class or Classes of Secured Notes may be redeemed in whole, but not in part,
on any Business Day after the end of the Non-Call Period for such Class from
Refinancing Proceeds upon receipt by the Issuer of the Required Redemption
Direction. The Issuer shall redeem any Class or Classes of the Secured Notes by
obtaining a loan or loans in place of such Class or Classes of Secured Notes or
by issuing replacement securities, the terms of which loan(s) or issuance will
be negotiated by the Collateral Manager on behalf of the Issuer, from one or
more financial institutions or purchasers (a refinancing provided pursuant to
such loan or issuance, a "Refinancing") and to the extent and subject to the
restrictions described herein.
Closing Proceeds
On the Closing Date, the Issuer will have purchased, or entered into binding
agreements to purchase, the Collateral Obligations identified in Schedule 1 to
the Base Indenture and having an Aggregate Principal Balance at least equal to
the Closing Date Par Amount. On the Closing Date, the Trustee will deposit any
remaining proceeds from the issuance of the Notes in excess of amounts necessary
to settle binding commitments to purchase Collateral Obligations with an
Aggregate Principal Balance at least equal to the Closing Date Par Amount (or
such greater amount as determined by the Collateral Manager), net of amounts
applied to pay certain costs and expenses on the Closing Date and an amount of
approximately $2,001,275 deposited into the Expense Reserve Account, into the
Interest Collection Subaccount.
The information provided in Annex C to the Offering Circular is current as of
May 6, 2019. It is possible that between such time and the Closing Date, there
will be prepayments on one or more Collateral Obligations. In the event of such
a prepayment, the Collateral Manager may sell an additional amount of such
Collateral Obligation to the Issuer equal to the principal amount that has been
prepaid or, in lieu of such option, the Issuer will retain on the Closing Date a
cash amount (that otherwise would have been used to acquire the related
Collateral Obligation at the principal balance listed in Annex C to the Offering
Circular) equivalent to the amount of such prepayment and designate such cash
amount as Principal Proceeds that will be payable in accordance with the
Priority of Payments on the first Payment Date to occur after the Closing Date.



T-6



--------------------------------------------------------------------------------





Contributions
At any time, by notification to the Issuer, the Trustee and the Collateral
Manager, (i) any holder of Subordinated Notes may propose to make a cash
contribution to the Issuer or (ii) any holder of a Certificated Subordinated
Note may propose to designate as a contribution to the Issuer all or a specified
portion of Interest Proceeds that would otherwise be distributed to such Holder
pursuant to clause (I) of the Priority of Interest Payments (each such proposed
contribution described above, a "Contribution" and each such holder, a
"Contributor"). The Collateral Manager (in its sole discretion), will determine
(A) whether to accept any Contribution and (B) the Permitted Use to which such
Contribution would be applied, and the Collateral Manager will provide written
notice of such determinations to the applicable Contributor(s) thereof (with a
copy to the Trustee). If a Contribution is accepted by the Collateral Manager,
it will be deposited by the Trustee in the Permitted Use Account and applied to
any Permitted Use as determined by the Collateral Manager. Amounts deposited
pursuant to clause (ii) of the first sentence of this paragraph will be deemed
to constitute payment of the amounts designated thereunder for purposes of all
distributions from the Payment Account to be made on the applicable Payment
Date. Any amount so deposited shall not earn interest and shall not increase the
principal balance of the related Subordinated Notes.



T-7



--------------------------------------------------------------------------------






THE COLLATERAL OBLIGATIONS
The debt obligations held by the Issuer (the "Collateral Obligations") shall be
comprised of Senior Secured Loans, Second Lien Loans or Senior Unsecured Loans
(including, but not limited to, interests in bank loans acquired by way of a
purchase or assignment) or Participation Interest therein, pledged by the Issuer
to the Trustee that, as of the Closing Date, satisfy the following criteria
(collectively, the "Eligibility Criteria"):


Debt obligation
It is a debt obligation (including, but not limited to, interests in bank loans
acquired by way of assignment or Participation Interest), that provides for a
fixed amount of principal payable in Cash on scheduled payment dates and/or at
maturity, has a stated maturity date on or before which final payment of
principal shall be payable, pays interest no less frequently than semi-annually,
and does not by its terms provide for earlier amortization or prepayment at a
price less than par.
Dollar denominated
It is U.S. Dollar denominated and is neither convertible by the issuer thereof
into, nor payable in, any other currency.
Defaulted and credit risk obligations
It is not a Defaulted Obligation or a Credit Risk Obligation.
Leases
It is not a lease (including a finance lease).
Deferrable obligations
If it is a Deferrable Obligation, it (a) is a Permitted Deferrable Obligation
and (b) is not deferring or capitalizing the payment of interest, paying
interest "in kind" or otherwise has an interest "in kind" balance outstanding as
of the Closing Date.
Margin Stock
It does not constitute Margin Stock.
Withholding tax
The Issuer will receive payments due under the terms of such asset and proceeds
from disposing of such asset free and clear of withholding tax, other than with
respect to FATCA or withholding tax as to which the obligor or issuer must make
additional payments so that the net amount received by the Issuer after
satisfaction of such tax is the amount due to the Issuer before the imposition
of any withholding tax; provided that this paragraph shall not apply to
commitment fees and other similar fees associated with Revolving Collateral
Obligations or Delayed Drawdown Collateral Obligations.
Minimum rating
It has (a) an S&P Rating of at least "CCC-," which S&P Rating does not have an
"f," "p," "pi," "t" or "sf" subscript assigned by S&P and (b) a Moody's Rating
of at least "Caa3."
Non-credit related risk
It is not a debt obligation whose repayment is subject to substantial non-credit
related risk as determined by the Collateral Manager.
Future advances
Except for Delayed Drawdown Collateral Obligations and Revolving Collateral
Obligations, it is not an obligation pursuant to which any future advances or
payments to the borrower or the obligor thereof may be required to be made by
the Issuer.



T-8



--------------------------------------------------------------------------------





Bonds
It is not a Bond.
Zero Coupon Bonds
It is not a Zero Coupon Bond.
Bridge Loans
It is not a Bridge Loan.
Small Obligor Loans
It is not a Small Obligor Loan.
Step-Up Obligations
It is not a Step-Up Obligation.
Step-Down Obligations
It is not a Step-Down Obligation.
Structured Finance Obligations
It is not a Structured Finance Obligation.
Interest Only Securities
It is not an Interest Only Security.
Repack Obligations
It is not a Repack Obligation.
Real Estate Loans
It is not a Real Estate Loan.
Securities lending
It is not an obligation subject to a Securities Lending Agreement.
Investment Company Act
It will not require the Issuer, the Co-Issuer or the pool of Assets to be
registered as an investment company under the Investment Company Act.
Equity Securities
It is not an Equity Security and is not by its terms convertible into or
exchangeable for an Equity Security or have a warrant attached to purchase
Equity Securities (including, without limitation, any Equity Security acquired
as part of a "unit" in connection with the purchase of a Collateral Obligation).
Offers
It is not the subject of an Offer of exchange, or tender by its issuer, for
Cash, securities or any other type of consideration other than a Permitted
Offer.
Maturity
It does not mature after the Stated Maturity of the Notes.
Floating rate obligations
Other than in the case of a Fixed Rate Obligation, it accrues interest at a
floating rate determined by reference to (a) the Dollar prime rate, federal
funds rate or LIBOR or (b) a similar interbank offered rate, commercial deposit
rate or any other index.
Registered
It is Registered.
Synthetic Securities
It is not a Synthetic Security.
Letter of Credit Facilities
It does not include or support a letter of credit (including, without
limitation, a Letter of Credit).



T-9



--------------------------------------------------------------------------------





Grantor trusts
It is not an interest in a grantor trust.
Jurisdiction of obligor
It is issued by a Non-Emerging Market Obligor that is (x) Domiciled in the
United States, Canada, a Group I Country, a Group II Country, a Group III
Country or a Tax Jurisdiction and (y) not Domiciled in Greece, Italy, Portugal
or Spain.
Foreign exchange controls
It is not issued by a sovereign, or by a corporate Obligor located in a country,
which sovereign or country on the date on which such obligation is acquired by
the Issuer imposed foreign exchange controls that effectively limit the
availability or use of U.S. Dollars to make when due the scheduled payments of
principal thereof and interest thereon.
Purchase price
The purchase price of such obligation shall be at least 60.0% of such
obligation's par amount.
Related Obligations
It is not a Related Obligation.
Eligible Assets
It is an Eligible Asset.
Eligibility
It is able to be pledged to the Trustee pursuant to its Underlying Instruments.
Counterparty Criteria
The Counterparty Criteria are satisfied.



Certain Definitions Related to the Eligibility Criteria
"Counterparty Criteria": As of any date of determination, the Third Party Credit
Exposure Limits.
"Eligible Assets": Financial assets, either fixed or revolving, that by their
terms convert into cash within a finite time period plus any rights or other
assets designed to assure the servicing or timely distribution of proceeds to
securityholders.
"Small Obligor Loan": Any obligation of an Obligor where the total potential
indebtedness of such Obligor and its related Affiliates under all of their loan
agreements, indentures and other underlying instruments is less than
$150,000,000.




T-10



--------------------------------------------------------------------------------






SALES OF COLLATERAL OBLIGATIONS
Sales of Collateral Obligations
Subject to the limitations contained in the following paragraphs, the Collateral
Manager on behalf of the Issuer may direct the Trustee to sell, and the Trustee
shall sell on behalf of the Issuer in the manner directed by the Collateral
Manager, at any time without restriction (provided that upon the acceleration of
the maturity of the Secured Notes, liquidation will be effected as described in
Section 5.5 of the Base Indenture and the Collateral Manager will not have the
right to direct the sale of any Assets):
(a)
any Credit Risk Obligation;

(b)
any Defaulted Obligation; or

(c)
any Equity Security; provided that the Collateral Manager shall use its
commercially reasonable efforts to effect the sale of any Equity Security,
regardless of price:

(i)
within three years after receipt; and

(ii)
within 45 days after receipt if such Equity Security constitutes Margin Stock,
unless such sale is prohibited by applicable law, in which case such Equity
Security shall be sold as soon as such sale is permitted by applicable law; or

(d)
any Collateral Obligation (other than a Credit Risk Obligation or a Defaulted
Obligation, which sales will be conducted in accordance with clauses (a) and (b)
above) as directed by the Collateral Manager; provided that if the commitment to
sell or otherwise dispose of such Collateral Obligation occurs during the
Non-Call Period, the Aggregate Principal Balance of all Collateral Obligations
sold pursuant to this clause (d) during the Non-Call Period is not greater than
5% of the Closing Date Par Amount.

After the Issuer has received the Required Redemption Direction in connection
with an Optional Redemption from Sale Proceeds or a Tax Redemption and provided
a copy of such Required Redemption Direction to the Trustee, the Collateral
Manager shall direct the Trustee to sell (which sale may be through
participation or other arrangement) all or a portion of the Collateral
Obligations if the requirements of Article IX of the Base Indenture are
satisfied. If any such sale is made through participations, the Issuer (or the
Collateral Manager on its behalf) shall use reasonable efforts to cause such
participations to be converted to assignments within six months after the sale.
The Issuer shall have the right to effect any sale of any Asset (x) that has
been consented to in writing by Holders evidencing 100% of the Aggregate
Outstanding Amount of the Controlling Class and (y) of which each Applicable
Rating Agency (if then rating a Class of Secured Notes), the Collateral
Administrator and the Trustee has been notified.
Notwithstanding the other requirements set forth in this Indenture, on any
Business Day the Collateral Manager, in its sole discretion, may conduct an
auction on behalf of the Issuer of Unsalable Assets in accordance with the
procedures described in this paragraph. Promptly after receipt of written notice
from the Collateral Manager of such auction, the Trustee will forward a notice
in the Issuer's name (in such form as is prepared by the Collateral Manager) to
the Holders (and each Applicable Rating Agency) of an auction, setting forth in
reasonable detail a description of each Unsalable Asset and the following
auction procedures:


T-11



--------------------------------------------------------------------------------





(i)
any Holder or beneficial owner of Notes may submit a written bid to purchase for
Cash one or more Unsalable Assets no later than the date specified in the
auction notice (which will be at least 15 Business Days after the date of such
notice);

(ii)
each bid must include an offer to purchase for a specified amount of cash on a
proposed settlement date no later than 20 Business Days after the date of the
auction notice;

(iii)
if no Holder or beneficial owner of Notes submits such a bid within the time
period specified under clause (i) above, unless the Collateral Manager
determines that delivery in-kind is not legally or commercially practicable and
provides written notice thereof to the Trustee, the Trustee will provide notice
thereof to each Holder and offer to deliver (at such Holder's expense) a pro
rata portion (as determined by the Collateral Manager) of each unsold Unsalable
Asset to the Holders or beneficial owners of the most senior Class that provide
delivery instructions to the Trustee on or before the date specified in such
notice, subject to minimum denominations; provided that, to the extent that
minimum denominations do not permit a pro rata distribution, the Trustee will
distribute the Unsalable Assets on a pro rata basis to the extent possible and
the Collateral Manager will select by lottery the Holder or beneficial owner to
whom the remaining amount will be delivered and deliver written notice thereof
to the Trustee; provided, further, that the Trustee will use commercially
reasonable efforts (but without expense to it) to effect delivery of such
interests and, for the avoidance of doubt, any such delivery to the Holders
shall not operate to reduce the principal amount of the related Class of Notes
held by such Holders;

(iv)
if no such Holder or beneficial owner provides delivery instructions to the
Trustee, the Trustee will promptly notify the Collateral Manager and offer to
deliver (at the cost of the Collateral Manager) the Unsalable Asset to the
Collateral Manager; and

(v)
if the Collateral Manager declines such offer, the Trustee will take such action
as directed by the Collateral Manager (on behalf of the Issuer) in writing to
dispose of the Unsalable Asset, which may be by donation to a charity,
abandonment or other means. The Trustee shall have no duty, obligation or
responsibility with respect to the sale of any Unsalable Asset under this
paragraph other than to act upon the written instruction of the Collateral
Manager and in accordance with the express provisions of this paragraph.

Investments
After the Closing Date, the Issuer shall not acquire any additional Collateral
Obligations.
Cash on deposit in any Account (other than the Payment Account) may be invested
at any time in Eligible Investments in accordance with Article X of the Base
Indenture.
Maturity Amendments
The Collateral Manager, on behalf of the Issuer, shall be authorized to consent
to any amendment of a Collateral Obligation; provided, however, that the Issuer
will only consent, and will only allow the Collateral Manager to consent, to any
amendment, waiver or other modification to any Collateral Obligation that would
extend the maturity thereof (a "Maturity Amendment") if, after giving effect to
such amendment, waiver or other modification, (a) the Issuer is in compliance
with the Maturity Amendment Weighted Average Life Test and (b) the maturity of
such Collateral Obligation is not extended beyond the Stated Maturity of the
Secured Notes, unless it has received the express consent of the Collateral
Manager and a Majority of


T-12



--------------------------------------------------------------------------------





the Controlling Class; provided further that (x) no consent may be provided
under clause (b) of the immediately preceding proviso if, after giving effect to
any proposed consent, the Aggregate Principal Balance of all Collateral
Obligations for which consent has been provided under clause (b) (measured
cumulatively since the Closing Date) exceeds 5% of the Closing Date Par Amount
and (y) the restrictions contained in clauses (a) and (b) of the preceding
proviso shall not apply to any Maturity Amendment made in connection with an
insolvency, bankruptcy, reorganization, debt restructuring or workout of the
Obligor thereof. It shall not be a violation of the restrictions of this
paragraph if any Collateral Obligation is amended in violation of the foregoing
so long as the Issuer (or the Collateral Manager on behalf of the Issuer) has
not consented to such amendment. A waiver, modification, amendment or variance
that would extend the stated maturity date of the credit facility of which any
applicable Collateral Obligation is a part, but which would not extend the
stated maturity date of such Collateral Obligation held by the Issuer, will not
constitute a waiver, modification, amendment or variance of such Collateral
Obligation held by the Issuer.


T-13



--------------------------------------------------------------------------------






COVERAGE TESTS AND OTHER TESTS
The Coverage Tests
The "Coverage Tests" are specified in the table below.
 
Tested Classes
First Test Date
Minimum (%)
Overcollateralization Ratio Test   
Class A Notes
First Determination Date
121.72
Interest Coverage Test   
Class A Notes
Second Determination Date
120.00

Certain Definitions Related to the Coverage Tests
"Adjusted Collateral Principal Amount": As of any date of determination:
(a)    the Aggregate Principal Balance of the Collateral Obligations (other than
Defaulted Obligations, Discount Obligations, Deferring Obligations, Long-Dated
Excess Obligations and Closing Date Participation Interests); plus
(b)    the amounts on deposit in the Collection Account (including Eligible
Investments therein) representing Principal Proceeds; plus
(c)    the Defaulted Collateral Value of all Defaulted Obligations and Deferring
Obligations; plus
(d)    the aggregate, for each Discount Obligation, of the purchase price,
excluding accrued interest, expressed as a percentage of par and multiplied by
the Principal Balance thereof, for such Discount Obligation; plus
(e)    the aggregate of, for each Long-Dated Excess Obligation, the lesser of
(x) the Market Value of such obligation and (y) a price equal to 70% of the par
amount of such obligation; plus
(f)    for each Closing Date Participation Interest that has not been elevated
to an assignment as of the date occurring 180 days after the Closing Date, the
S&P Recovery Amount; minus
(g)    the Excess Triple-C Adjustment Amount;
provided, further, that, with respect to any Collateral Obligation that
satisfies more than one of the definitions of Defaulted Obligation, Deferring
Obligation, Discount Obligation, Long-Dated Excess Obligation, Closing Date
Participation Interest or any asset that falls into the Excess Triple-C
Adjustment Amount, such Collateral Obligation shall, for the purposes of this
definition, be treated as belonging to the category of Collateral Obligations
which results in the lowest Adjusted Collateral Principal Amount on any date of
determination.
"Defaulted Collateral Value": With respect to any Defaulted Obligation or
Deferring Obligation, the S&P Collateral Value.
"Excess Triple-C Adjustment Amount": As of any date of determination, an amount
equal to the excess, if any, of:
(a)    the Aggregate Principal Balance of all Collateral Obligations included in
the Excess Triple-C Amount; over


T-14



--------------------------------------------------------------------------------





(b)    the sum of the Market Values of all Collateral Obligations included in
the Excess Triple-C Amount.
"Excess Triple-C Amount": As of any date of determination, an amount equal to
the greater of (a) the excess of the Principal Balance of all CCC Collateral
Obligations over an amount equal to 7.5% of the Collateral Principal Amount as
of the current Determination Date and (b) the excess of the Principal Balance of
all Caa Collateral Obligations over an amount equal to 7.5% of the Collateral
Principal Amount as of the current Determination Date; provided that, in
determining which of the CCC/Caa Collateral Obligations shall be included in the
Excess Triple-C Amount, the CCC/Caa Collateral Obligations with the lowest
Market Value (assuming that such Market Value is expressed as a percentage of
the principal balance of such Collateral Obligations as of such Determination
Date) shall be deemed to constitute such Excess Triple-C Amount.
"Interest Coverage Ratio": For any designated Tested Classes, as of any date of
determination, the percentage derived from the following equation: (A – B) / C,
where:
A = The Collateral Interest Amount as of such date of determination;
B = Amounts payable (or expected as of the date of determination to be
payable) on the following Payment Date as set forth in clauses (A), (B) and
(C) in the Priority of Interest Payments; and
C = Interest due and payable on the Secured Notes of the applicable Tested
Classes on such Payment Date.
"Interest Coverage Test": A test that is satisfied with respect to any
designated Tested Classes as of any date of determination on, or subsequent to,
the Determination Date occurring immediately prior to the second Payment Date,
if (i) the Interest Coverage Ratio for such Tested Classes on such date is at
least equal to the Required Interest Coverage Ratio for such Tested Classes or
(ii) such Tested Classes are no longer outstanding.
"Market Value": With respect to any loans or other assets, the amount
(determined by the Collateral Manager) equal to the product of the principal
amount thereof and the price determined in the following manner:
(i)
the bid price determined by the Loan Pricing Corporation, LoanX Inc. or Markit
Group Limited or any other nationally recognized loan pricing service selected
by the Collateral Manager with notice to the Applicable Rating Agencies; or

(ii)
if the price described in clause (i) is not available,

(A)
the average of the bid prices determined by three broker-dealers (or other
buy-side market participants) active in the trading of such asset that are
Independent from each other and the Issuer and the Collateral Manager; or

(B)
if only two such bids can be obtained, the lower of the bid prices of such two
bids; or

(C)
if only one such bid can be obtained, and such bid was obtained from a Qualified
Broker/Dealer, such bid; or



T-15



--------------------------------------------------------------------------------





(iii)
if a price or such bid described in clause (i) or (ii) is not available, then
the Market Value of an asset will be the lower of (x) the higher of (A) such
asset's S&P Recovery Amount and (B) 70% of the notional amount of such asset and
(y) the price at which the Collateral Manager reasonably believes such asset
could be sold in the market within 30 days, as certified by the Collateral
Manager to the Trustee and determined by the Collateral Manager consistent with
the manner in which it would determine the market value of an asset for purposes
of other funds or accounts managed by it; or

(iv)
if the Market Value of an asset is not determined in accordance with clause (i),
(ii) or (iii) above, then such Market Value shall be deemed to be zero until
such determination is made in accordance with clause (i) or (ii) above.

"Overcollateralization Ratio": With respect to any specified Tested Classes as
of any date of determination, the percentage derived from: (i) the Adjusted
Collateral Principal Amount on such date divided by (ii) the Aggregate
Outstanding Amount on such date of the applicable Tested Classes.
"Overcollateralization Ratio Test": A test that is satisfied with respect to any
designated Tested Classes as of any date of determination on which such test is
applicable if (i) the Overcollateralization Ratio for such Tested Classes on
such date is at least equal to the Required Overcollateralization Ratio for such
Tested Classes or (ii) such Tested Classes are no longer outstanding.
"Required Interest Coverage Ratio": The minimum percentage specified in the
table above for the applicable Tested Classes.
"Required Overcollateralization Ratio": The minimum percentage specified in the
table above for the applicable Tested Classes.
The "Tested Classes" with respect to each Coverage Test are the Classes
specified in the table above.
Additional Tests and Limits
"Event of Default Test": For any Measurement Date, a test that is satisfied if
the Event of Default Ratio for the Class A-1 Notes is at least equal to the
Event of Default Trigger.
"Event of Default Ratio": For any Measurement Date, a percentage equal to "A
divided by B," where:
A    =    the sum of (x) the Collateral Principal Amount as of such date of
determination and (y) the aggregate Market Value of all Defaulted Obligations on
such date; and
B    =    the Aggregate Outstanding Amount of the Class A-1 Notes.
"Event of Default Trigger": 102.5%.


T-16



--------------------------------------------------------------------------------






PRIORITY OF PAYMENTS
On each Payment Date, unless (x) such Payment Date is the Stated Maturity or (y)
an Enforcement Event has occurred and is continuing, Interest Proceeds on
deposit in the Collection Account, to the extent received on or before the
related Determination Date and that are transferred into the Payment Account,
shall be applied in the following order of priority (the "Priority of Interest
Payments"):
(A)    to the payment of (1) first, taxes, governmental fees and registered
office fees owing by the Issuer or the Co-Issuer, if any, and (2) second, the
accrued and unpaid Administrative Expenses, in the priority stated in the
definition thereof, up to the Administrative Expense Cap;
(B)    (1) first, to the payment of (a) any accrued and unpaid Senior Servicing
Fee due and payable to the Collateral Manager on such Payment Date minus (b) the
amount of any Current Deferred Senior Servicing Fee, if any, on such Payment
Date, (2) second, at the election of the Collateral Manager, to the applicable
account as Interest Proceeds or Principal Proceeds in an amount not to exceed
the Current Deferred Senior Servicing Fee and (3) third, to the payment of any
Cumulative Deferred Senior Servicing Fee, at the election of the Collateral
Manager, but, in the case of this clause (B)(3), only to the extent that such
payment does not cause the non-payment or deferral of interest on any Class of
Secured Notes;
(C)    to the payment of (1) first, any amounts due to a Hedge Counterparty
under a Hedge Agreement other than amounts due as a result of the termination
(or partial early termination) of such Hedge Agreement and (2) second, any
amounts due to a Hedge Counterparty pursuant to an early termination (or partial
early termination) of such Hedge Agreement as a result of a Priority Termination
Event;
(D)    to the payment of accrued and unpaid interest on the Class A-1 Notes
(including, without limitation, past due interest, if any);
(E)    to the payment of accrued and unpaid interest on the Class A-2 Notes
(including, without limitation, past due interest, if any);
(F)    if either of the Coverage Tests (except, in the case of the Interest
Coverage Test, if such Payment Date is the first Payment Date after the Closing
Date) is not satisfied on the related Determination Date, to make payments in
accordance with the Note Payment Sequence to the extent necessary to cause all
Coverage Tests that are applicable on such Payment Date to be satisfied on a pro
forma basis after giving effect to all payments pursuant to this clause (F);
(G)    (1) first, to the payment of (a) any accrued and unpaid Subordinated
Servicing Fee due and payable to the Collateral Manager on such Payment Date
(including interest) minus (b) the amount of any Current Deferred Subordinated
Servicing Fee, if any, on such Payment Date, (2) second, at the election of the
Collateral Manager, to the applicable account as Interest Proceeds or Principal
Proceeds in an amount not to exceed the Current Deferred Subordinated Servicing
Fee and (3) third, to the payment of any Cumulative Deferred Subordinated
Servicing Fee, at the election of the Collateral Manager;
(H)    to the payment of (1) first, (in the same manner and order of priority
stated therein) of any Administrative Expenses not paid pursuant to clause
(A)(2) above due to the limitation contained therein and (2) second, any amounts
due to any Hedge Counterparty under any Hedge Agreement not otherwise paid
pursuant to clause (C) above;




T-17



--------------------------------------------------------------------------------





(I)    to the Holders of the Subordinated Notes, the remaining Interest
Proceeds.
On each Payment Date, unless (x) such Payment Date is the Stated Maturity or (y)
an Enforcement Event has occurred and is continuing, Principal Proceeds on
deposit in the Collection Account that are received on or before the related
Determination Date and that are transferred to the Payment Account (which will
not include amounts required to meet funding requirements with respect to
Delayed Drawdown Collateral Obligations and Revolving Collateral Obligations
that are deposited in the Revolver Funding Account) shall be applied in the
following order of priority (the "Priority of Principal Payments" and, together
with the Priority of Interest Payments (where applicable), the Priority of
Partial Redemption Payments (where applicable) and the Acceleration Waterfall
(where applicable), the "Priority of Payments").
(A)    to pay the amounts referred to in clauses (A) through (E) of the Priority
of Interest Payments (and in the same manner and order of priority stated
therein), but only to the extent not paid in full thereunder;
(B)    to pay the amounts referred to in clause (F) of the Priority of Interest
Payments but only to the extent not paid in full thereunder and to the extent
necessary to cause the Coverage Tests to be met as of the related Determination
Date on a pro forma basis after giving effect to any payments made through this
clause (B);
(C)    to make payments in accordance with the Note Payment Sequence;
(D)    to pay the amounts referred to in clause (G) of the Priority of Interest
Payments only to the extent not already paid;
(E)    to the payment of Administrative Expenses as referred to in clause (H) of
the Priority of Interest Payments only to the extent not already paid (in the
same manner and order of priority stated therein);
(F)    to the payment of any amounts due to any Hedge Counterparty under any
Hedge Agreement referred to in clause (H) of the Priority of Interest Payments
only to the extent not already paid;
(G)    to the Holders of the Subordinated Notes, such remaining amounts.
On each Redemption Date in connection with a Refinancing of less than all
Classes of Secured Notes (a "Partial Redemption Date"), Partial Redemption
Interest Proceeds and Refinancing Proceeds, as applicable, will be distributed
in the following order of priority (the "Priority of Partial Redemption
Payments"):
(A)    to pay the Redemption Price, in order of priority, of each Class being
redeemed;
(B)    to pay Administrative Expenses related to the Refinancing; and
(C)    any remaining amounts to the Collection Account as Interest Proceeds or
Principal Proceeds, as determined by the Collateral Manager.
Notwithstanding anything herein to the contrary (including, without limitation,
the Priority of Interest Payments and the Priority of Principal Payments), (x)
if acceleration of the maturity of the Secured Notes has occurred following an
Event of Default and such acceleration has not been rescinded or annulled (an
"Enforcement Event"), on each Payment Date and (y) on the Stated Maturity, all
Interest Proceeds and Principal Proceeds will be applied in the following order
of priority (the "Acceleration Waterfall"):


T-18



--------------------------------------------------------------------------------





(A)    to the payment of (1) first, taxes, governmental fees and registered
office fees owing by the Issuer or the Co-Issuer, if any, and (2) second, the
accrued and unpaid Administrative Expenses, in the priority stated in the
definition thereof, up to the Administrative Expense Cap;
(B)    to the payment of (1) first, any accrued and unpaid Senior Servicing Fee
due and payable to the Collateral Manager on such Payment Date and (2) second,
any Cumulative Deferred Senior Servicing Fee, at the election of the Collateral
Manager, but, in the case of this clause (B)(2), only to the extent that such
payment does not cause the non-payment or deferral of interest on any Class of
Secured Notes;
(C)    to the payment of (1) first, any amounts due to a Hedge Counterparty
under a Hedge Agreement other than amounts due as a result of the termination
(or partial early termination) of such Hedge Agreement and (2) second, any
amounts due to a Hedge Counterparty pursuant to an early termination (or partial
early termination) of such Hedge Agreement as a result of a Priority Termination
Event;
(D)    to the payment of accrued and unpaid interest on the Class A-1 Notes
(including any defaulted interest);
(E)    to the payment of principal of the Class A-1 Notes until the Class A-1
Notes have been paid in full;
(F)    to the payment of accrued and unpaid interest on the Class A-2 Notes
(including any defaulted interest);
(G)    to the payment of principal of the Class A-2 Notes until the Class A-2
Notes have been paid in full;
(H)    to the payment of (1) first, any accrued and unpaid Subordinated
Servicing Fee due and payable to the Collateral Manager on such Payment Date and
(2) second, any Cumulative Deferred Subordinated Servicing Fee, at the election
of the Collateral Manager;
(I)    to the payment of (1) first, (in the same manner and order of priority
stated therein) any Administrative Expenses not paid pursuant to clause
(A)(2) above due to the limitation contained therein and (2) second, any amounts
due to any Hedge Counterparty under any Hedge Agreement pursuant to an early
termination (or partial early termination) of such Hedge Agreement not otherwise
paid pursuant to clause (C) above;
(J)    to the Holders of the Subordinated Notes, such remaining amounts.
Notwithstanding the foregoing Priority of Payments, the Issuer may make
Permitted RIC Distributions to the Holders of Subordinated Notes subject to the
conditions for such distributions set forth in the definition of "Permitted RIC
Distributions."
"Note Payment Sequence" shall mean the application, in accordance with the
Priority of Payments, of Interest Proceeds or Principal Proceeds, as applicable,
in the following order:
(i)    to the payment of principal of the Class A-1 Notes (together with any
defaulted interest) until such amount has been paid in full; and


T-19



--------------------------------------------------------------------------------





(ii)    to the payment of principal of the Class A-2 Notes (together with any
defaulted interest) until such amount has been paid in full.






T-20



--------------------------------------------------------------------------------









BASE INDENTURE
The provisions of this Base Indenture may be supplemented, and in some cases
modified, by related information in the Term Sheet. If there is any
inconsistency between this Base Indenture and the Term Sheet, the information
set forth in the Term Sheet will control.

GRANTING CLAUSES
The Issuer hereby Grants to the Trustee, for the benefit and security of the
Holders of the Secured Notes, the Collateral Manager, each Hedge Counterparty,
the Administrator, the Trustee and the Bank, in each of its capacities under the
Transaction Documents, including as the Collateral Administrator (collectively,
the "Secured Parties"), all of its right, title and interest in, to and under,
all property of the Issuer, including all accounts, contract rights, chattel
paper, commercial tort claims, documents, deposit accounts, equipment, financial
assets, general intangibles, goods, instruments, inventory, investment property,
payment intangibles, promissory notes, security entitlements, letter-of-credit
rights and other supporting obligations relating to the foregoing (in each case
as defined in the UCC) and all other property of the Issuer, in each case,
whether now owned or existing, or hereafter acquired or arising and wherever
located. Such Grants will include, without limitation:
(a)    the Collateral Obligations which the Issuer causes to be Delivered to the
Trustee (directly or through an intermediary or bailee) herewith and all
payments thereon or with respect thereto, and all Collateral Obligations which
are Delivered to the Trustee in the future pursuant to the terms hereof and all
payments thereon or with respect thereto;
(b)    each of the Accounts, and any Eligible Investments purchased with funds
on deposit in any of the Accounts, and all income from the investment of funds
therein (subject to the rights of the Hedge Counterparty in each Hedge
Counterparty Collateral Account);
(c)    the Collateral Management Agreement as set forth in Article XV hereof,
the Hedge Agreements, the Administration Agreement, the Registered Office
Agreement and the Collateral Administration Agreement;
(d)    all Cash or Money Delivered to the Trustee (or its bailee) from any
source for the benefit of the Secured Parties or the Issuer;
(e)    any other property otherwise Delivered to the Trustee by or on behalf of
the Issuer (whether or not constituting Collateral Obligations or Eligible
Investments);
(f)    any Equity Securities received by the Issuer; and
(g)    all proceeds with respect to the foregoing;
provided that such Grants shall not include (i) amounts (if any) remaining from
the proceeds of the issuance of the paid-up ordinary share capital of the Issuer
in an amount equal to U.S.$250, (ii) amounts remaining (if any) from the
U.S.$250 transaction fee paid to the Issuer in consideration of the issuance of
the Notes and (iii) any account maintained in respect of the funds referred to
in items (i) and (ii), together with any interest thereon (collectively, the
"Excepted Property") (the assets referred to in (a) through (i), excluding the
Excepted Property, are collectively referred to as the "Assets").
The above Grant is made to secure the Secured Notes and certain other amounts
payable by the Issuer as described herein. Except as set forth in the Priority
of Payments and Article XIII of this Indenture,





--------------------------------------------------------------------------------





the Secured Notes are secured by the Grant equally and ratably without
prejudice, priority or distinction between any Secured Note and any other
Secured Note by reason of difference in time of issuance or otherwise. The Grant
is made to secure, in accordance with the priorities set forth in the Priority
of Payments and Article XIII of this Indenture, (i) the payment of all amounts
due on the Secured Notes in accordance with their terms, (ii) the payment of all
other sums (other than in respect of the Subordinated Notes) payable under this
Indenture, (iii) the payment of amounts owing by the Issuer under the
Transaction Documents, including the Collateral Management Agreement, the
Account Control Agreement, the Administration Agreement, the Registered Office
Agreement and the Collateral Administration Agreement and (iv) compliance with
the provisions of this Indenture, all as provided in this Indenture. The
foregoing Grant shall, for the purpose of determining the property subject to
the lien of this Indenture, be deemed to include any securities and any
investments granted to the Trustee by or on behalf of the Issuer, whether or not
such securities or investments satisfy the criteria set forth in the definitions
of "Collateral Obligation" or "Eligible Investments," as the case may be.
The Trustee acknowledges such Grant, accepts the trusts hereunder in accordance
with the provisions hereof, and agrees to perform the duties herein in
accordance with the terms hereof.



ARTICLE I

DEFINITIONS

Section 1.1    Definitions.      Except as otherwise specified herein or as the
context may otherwise require or as otherwise specified in the Term Sheet, the
following terms have the respective meanings set forth below for all purposes of
this Indenture, and the definitions of such terms are equally applicable both to
the singular and plural forms of such terms and to the masculine, feminine and
neuter genders of such terms. The word "including" shall mean "including without
limitation." All references in this Indenture to designated "Articles,"
"Sections," "subsections" and other subdivisions are to the designated articles,
sections, sub‑sections and other subdivisions of this Indenture. The words
"herein," "hereof," "hereunder" and other words of similar import refer to this
Indenture as a whole and not to any particular article, section, subsection or
other subdivision.
"17g-5 Information Agent": The Trustee.
"17g-5 Website": The Issuer's 17g-5 internet website, initially located at
www.sf.citidirect.com under the tab "NRSRO," access to which is limited to the
Applicable Rating Agencies and NRSROs who have provided an NRSRO Certification.
Any change of the 17g-5 Website shall only occur after notice has been delivered
by the Issuer to the 17g-5 Information Agent, the Trustee, the Collateral
Administrator, the Collateral Manager, the Initial Purchaser and each Applicable
Rating Agency then rating a Class of Secured Notes.
"25% Limitation": A limitation that is exceeded only if Benefit Plan Investors
hold 25% or more of the value of any class of equity interests in the Issuer, as
calculated under 29 C.F.R. Section 2510.3-101, as modified by Section 3(42) of
ERISA.
"Account": (i) The Payment Account, (ii) the Collection Account, (iii) the
Revolver Funding Account, (iv) the Expense Reserve Account, (v) the Custodial
Account, (vi) the Permitted Use Account and (vii) each Hedge Counterparty
Collateral Account; each of which shall be comprised of a securities account and
a related deposit account, and such subaccounts as the trustee may determine.


2



--------------------------------------------------------------------------------





"Account Control Agreement": The Account Control Agreement dated as of the
Closing Date among the Issuer, the Trustee and State Street Bank and Trust
Company, as intermediary.
"Accountants' Report": Any agreed upon procedures report of the firm or firms
appointed by the Issuer pursuant to Section 10.8(a).
"Accredited Investor": The meaning set forth in Rule 501(a) under the Securities
Act.
"Act" and "Act of Holders": The meanings specified in Section 14.2.
"Administration Agreement": An agreement between the Administrator and the
Issuer (as amended from time to time) relating to the various corporate
management functions that the Administrator will perform on behalf of the
Issuer, including communications with shareholders and the general public, and
the provision of certain clerical, administrative and other services in the
Cayman Islands during the term of such agreement.
"Administrative Expense Cap": An amount equal on any Payment Date (when taken
together with any Administrative Expenses paid during the period since the
preceding Payment Date or in the case of the first Payment Date, the period
since the Closing Date), to the sum of (a) 0.02% per annum (prorated for the
related Interest Accrual Period on the basis of a 360-day year consisting of
twelve 30-day months) of the Fee Basis Amount on the related Determination Date
and (b) U.S.$200,000 per annum (prorated for the related Interest Accrual Period
on the basis of a 360-day year consisting of twelve 30-day months); provided
that (1) in respect of any Payment Date after the third Payment Date following
the Closing Date, if the aggregate amount of Administrative Expenses paid
pursuant to clause (A) of each of the Priority of Interest Payments, the
Priority of Principal Payments and the Acceleration Waterfall (including any
excess applied in accordance with this proviso) on the three immediately
preceding Payment Dates and during the related Collection Periods is less than
the stated Administrative Expense Cap (without regard to any excess applied in
accordance with this proviso) in the aggregate for such three preceding Payment
Dates, then the excess may be applied to the Administrative Expense Cap with
respect to the then-current Payment Date; and (2) in respect of the third
Payment Date following the Closing Date, such excess amount shall be calculated
based on the Payment Dates preceding such Payment Date.
"Administrative Expenses": The fees, expenses and other amounts due or accrued
with respect to any Payment Date (including, with respect to any Payment Date,
any such amounts that were due and not paid on any prior Payment Date in
accordance with the Priority of Payments) and payable in the following order by
the Issuer or the Co-Issuer: first, on a pari passu basis to the Trustee
pursuant to Section 6.7 and the other provisions of this Indenture, to the Bank
in all of its capacities and to the Collateral Administrator pursuant to the
Collateral Administration Agreement, in each case including without limitation
in respect of indemnities under the applicable Transaction Documents, second, on
a pro rata basis, the following amounts (excluding indemnities) to the following
parties:
(i)    the Independent accountants, agents (other than the Collateral
Manager) and counsel of the Co-Issuers for fees and expenses;
(ii)    on a pro rata basis, (x) the Applicable Rating Agencies for fees and
expenses (including any annual fee, amendment fees and surveillance fees) in
connection with any rating of the Secured Notes or in connection with the rating
of (or provision of credit estimates in respect of) any Collateral Obligations
and (y) any person in respect of any fees or expenses incurred as a result of
compliance with Rule 17g-5 of the Exchange Act;


3



--------------------------------------------------------------------------------





(iii)    the Collateral Manager under this Indenture and the Collateral
Management Agreement, including without limitation (w) reasonable expenses of
the Collateral Manager (including fees for its accountants, agents, counsel and
administration); (x) out-of-pocket travel and other miscellaneous expenses
incurred and paid by the Collateral Manager in connection with (1) the
Collateral Manager's management of the Collateral Obligations (including without
limitation expenses related to the sale of any Collateral Obligations, the
workout of Collateral Obligations, research systems and compliance monitoring),
which shall be allocated among the Issuer and other clients of the Collateral
Manager to the extent such expenses are incurred in connection with the
Collateral Manager's activities on behalf of the Issuer and such other clients,
and (2) the sale of any Collateral Obligations; (y) any other expenses actually
incurred and paid in connection with the Collateral Obligations; and (z) amounts
payable pursuant to the Collateral Management Agreement but excluding the
Servicing Fee;
(iv)    the Administrator pursuant to the Administration Agreement and the
Registered Office Agreement and the AML Services Provider pursuant to the AML
Services Agreement;
(v)    the independent manager of the Co-Issuer for fees and expenses;
(vi)    any person in respect of any governmental fee, charge or tax (including
any tax or other amount payable pursuant to, or incurred as a result of
compliance with, FATCA); and
(vii)    any other Person in respect of any other fees or expenses permitted
under this Indenture and the documents delivered pursuant to or in connection
with this Indenture (including the payment of all legal and other fees and
expenses incurred in connection with the sale of any Collateral Obligations and
any other expenses incurred in connection with the Collateral Obligations) and
the Notes, including but not limited to, amounts owed to the Co-Issuer pursuant
to Section 7.1 and any amounts due in respect of the listing of any Notes on any
stock exchange or trading system,
and third, on a pro rata basis, except as otherwise provided above, indemnities
payable to any Person pursuant to any Transaction Document; provided that
(x) amounts due in respect of actions taken on or before the Closing Date shall
not be payable as Administrative Expenses but shall be payable only from the
Expense Reserve Account pursuant to Section 10.3(c) and (y) for the avoidance of
doubt, amounts that are expressly payable to any Person under the Priority of
Payments in respect of an amount that is stated to be payable as an amount other
than as Administrative Expenses (including, without limitation, interest and
principal in respect of the Notes) shall not constitute Administrative Expenses.
"Administrator": The Person specified in the Term Sheet until a successor Person
shall have become the administrator pursuant to the provisions of the
Administration Agreement, and thereafter "Administrator" will mean such
successor Person.
"Affected Class": Any Class of Secured Notes that, as a result of the occurrence
of a Tax Event described in the definition of "Tax Redemption," has not received
100% of the aggregate amount of principal and interest that would otherwise be
due and payable to such Class on any Payment Date.
"Affiliate": With respect to a Person, (i) any other Person who, directly or
indirectly, is in control of, or controlled by, or is under common control with,
such Person or (ii) any other Person who is a director, Officer, employee or
general partner (a) of such Person, (b) of any subsidiary or parent company of
such Person or (c) of any Person described in clause (i) above; provided that
unless expressly provided herein to the contrary, funds or accounts managed by
the Collateral Manager or Affiliates of the Collateral Manager shall be excluded
from the definition hereof. For the purposes of this definition, "control" of a
Person shall mean the power, direct or indirect, (x) to vote more than 50% of
the securities having ordinary voting power for the election of directors of
such Persons or (y) to direct or cause the direction of the management and


4



--------------------------------------------------------------------------------





policies of such Person whether by contract or otherwise. For purposes of this
definition, no entity shall be deemed an Affiliate of the Issuer or the
Co-Issuer solely because the Administrator or any of its Affiliates acts as
administrator or share trustee for such entity.
"Affiliated Transferors": (i) The Retention Holder and (ii) the Retention Holder
Subsidiary.
"Agent Members": Members of, or participants in, DTC, Euroclear or Clearstream.
"Aggregate Outstanding Amount": With respect to any of the Notes as of any date,
the aggregate unpaid principal amount of such Notes Outstanding.
"Aggregate Principal Balance": When used with respect to all or a portion of the
Collateral Obligations or the Assets, the sum of the Principal Balances of all
or of such portion of the Collateral Obligations or Assets, respectively.
"Alternate Base Rate": The meaning specified in Section 8.1(xxv).
"Alternative Method": The meaning specified in Section 7.17(o).
"AML Compliance": Compliance with the Cayman AML Regulations.
"AML Services Agreement": The agreement between the Issuer and the AML Services
Provider (as amended from time to time) for the provision of services to the
Issuer to enable the Issuer to achieve AML Compliance.
"AML Services Provider": Maples Compliance Services (Cayman) Limited.
"Applicable Issuer" or "Applicable Issuers": With respect to the Secured Notes,
the Co-Issuers; with respect to the Subordinated Notes, the Issuer only.
"Approved Index List": Any of the CSFB Leveraged Loan Index, the S&P/LSTA
Leveraged Loan Index and the J.P. Morgan Leveraged Loan Index and such other
nationally recognized and comparable index as the Collateral Manager selects
with prior notice to the Applicable Rating Agencies and the Collateral
Administrator.
"ARRC Modifier": The modifier (if any) recognized or acknowledged by ARRC in
order to cause such rate to be comparable to three-month Libor, which may
consist of an addition to or subtraction from such unadjusted reference rate.
"Asset-backed Commercial Paper": Commercial paper or other short-term
obligations of a program that primarily issues externally rated commercial paper
backed by assets or exposures held in a bankruptcy-remote, special purpose
entity.
"Assets": The meaning assigned in the Granting Clauses hereof.
"Assumed Reinvestment Rate": LIBOR (as determined on the most recent Interest
Determination Date relating to an Interest Accrual Period beginning on a Payment
Date or the Closing Date); provided that the Assumed Reinvestment Rate shall not
be less than 0.00%.
"Authenticating Agent": With respect to the Notes or a Class of the Notes, the
Person designated by the Trustee to authenticate such Notes on behalf of the
Trustee pursuant to Section 6.14 hereof.


5



--------------------------------------------------------------------------------





"Authorized Officer": With respect to the Issuer or the Co-Issuer, any Officer
or any other Person who is authorized to act for the Issuer or the Co-Issuer, as
applicable, in matters relating to, and binding upon, the Issuer or the
Co-Issuer, and shall include any duly appointed attorney-in-fact of the Issuer.
With respect to the Collateral Manager, any Officer, employee, member or agent
of the Collateral Manager who is authorized to act for the Collateral Manager in
matters relating to, and binding upon, the Collateral Manager with respect to
the subject matter of the request, certificate or order in question. With
respect to the Collateral Administrator, any Officer, employee, partner or agent
of the Collateral Administrator who is authorized to act for the Collateral
Administrator in matters relating to, and binding upon, the Collateral
Administrator with respect to the subject matter of the request, certificate or
order in question. With respect to the Trustee or any other bank or trust
company acting as trustee of an express trust or as custodian, a Trust Officer.
With respect to any Authenticating Agent, any Officer of such Authenticating
Agent who is authorized to authenticate the Notes. Each party may receive and
accept a certification of the authority of any other party as conclusive
evidence of the authority of any person to act, and such certification may be
considered as in full force and effect until receipt by such other party of
written notice to the contrary.
"Average Life": On any date of determination with respect to any Collateral
Obligation, the quotient obtained by dividing (i) the sum of the product, for
each successive Scheduled Distribution of principal, of (a) the number of years
(rounded to the nearest one hundredth thereof) from such date of determination
to the date of such Scheduled Distribution of such Collateral Obligation and (b)
the amount of principal of such Scheduled Distribution by (ii) the sum of all
successive Scheduled Distributions of principal on such Collateral Obligation.
"Balance": On any date, with respect to Cash or Eligible Investments in any
Account, the aggregate of the (i) current balance of any Cash, demand deposits,
time deposits, certificates of deposit and federal funds; (ii) principal amount
of interest-bearing corporate and government securities, money market accounts
and repurchase obligations; and (iii) purchase price (but not greater than the
face amount) of non-interest-bearing government and corporate securities and
commercial paper.
"Bankruptcy Law": The federal Bankruptcy Code, Title 11 of the United States
Code, as amended from time to time, and any successor statute or any other
applicable federal or state bankruptcy law or similar law, including, without
limitation, Part V of the Companies Law (2018 Revision) (as amended) of the
Cayman Islands and any bankruptcy, insolvency, winding up, reorganization or
similar law enacted under the laws of the Cayman Islands or any other applicable
jurisdiction.
"Bankruptcy Subordination Agreement": The meaning specified in Section
5.4(d)(ii).
"Base Rate Amendment": The meaning specified in Section 8.1(xxv).
"Benefit Plan Investor": A benefit plan investor, as defined in Section 3(42) of
ERISA, which includes (a) an employee benefit plan (as defined in
Section 3(3) of ERISA) that is subject to the fiduciary responsibility
provisions of Title I of ERISA, (b) a plan that is subject to Section 4975 of
the Code or (c) any entity whose underlying assets include "plan assets" by
reason of any such employee benefit plan's or plan's investment in the entity.
"Board of Directors": The directors of the Issuer duly appointed by the
shareholders of the Issuer or the board of directors of the Issuer.
"Board Resolution": With respect to the Issuer, a resolution of the Board of
Directors of the Issuer and, with respect to the Co-Issuer, a resolution of the
managers of the Co-Issuer.


6



--------------------------------------------------------------------------------





"Bond": A debt security (other than a loan) issued by a corporation, limited
liability company, partnership or trust.
"Bridge Loan": Any loan or other obligation that (x) is incurred in connection
with a merger, acquisition, consolidation, or sale of all or substantially all
of the assets of a Person or similar transaction and (y) by its terms, is
required to be repaid within one year of the incurrence thereof with proceeds
from additional borrowings or other refinancings (it being understood that any
such loan or debt security that has a nominal maturity date of one year or less
from the incurrence thereof but has a term-out or other provision whereby
(automatically or at the sole option of the obligor thereof) the maturity of the
indebtedness thereunder may be extended to a later date is not a Bridge Loan).
"Business Day": Any day other than (i) a Saturday or a Sunday or (ii) a day on
which commercial banks are authorized or required by applicable law, regulation
or executive order to close in New York, New York or in the city in which the
Corporate Trust Office of the Trustee is located or, for any final payment of
principal, in the relevant place of presentation.
"Calculation Agent": The meaning specified in Section 7.16.
"Cash": Such funds denominated in currency of the United States of America as at
the time shall be legal tender for payment of all public and private debts,
including funds standing to the credit of an Account.
"Cayman AML Regulations": The Anti-Money Laundering Regulations (2018 Revision)
and The Guidance Notes on the Prevention and Detection of Money Laundering and
Terrorist Financing in the Cayman Islands, each as amended and revised from time
to time.
"Cayman FATCA Legislation": The Cayman Islands Tax Information Authority Law
(2017 Revision) together with any implementing legislation, rules, regulations
and guidance notes made pursuant to such laws (including the CRS).
"CCC/Caa Collateral Obligations": The CCC Collateral Obligations and/or the Caa
Collateral Obligations, as the context requires.
"Certificate of Authentication": The meaning specified in Section 2.1.
"Certificated Notes": The meaning specified in Section 2.2(b)(iii).
"Certificated Secured Note": The meaning specified in Section 2.2(b)(iii).
"Certificated Security": The meaning specified in Section 8‑102(a)(4) of the
UCC.
"Certificated Subordinated Note": The meaning specified in Section 2.2(b)(iii).
"CFTC": The U.S. Commodity Futures Trading Commission.
"Class": In the case of (i) the Secured Notes, all of the Secured Notes having
the same Interest Rate, Stated Maturity and designation, it being agreed and
understood that the Class A-1 Notes and the Class A-2 Notes shall be treated as
separate Classes except as expressly provided herein and (ii) the Subordinated
Notes, all of the Subordinated Notes. For purposes of exercising any rights to
consent, give direction or otherwise vote, any Pari Passu Classes that are
entitled to vote on a matter will vote together as a single


7



--------------------------------------------------------------------------------





Class, except as expressly provided in this Indenture. For the avoidance of
doubt, for purposes of a Refinancing, Pari Passu Classes will be treated as
separate Classes.
"Clearing Agency": An organization registered as a "clearing agency" pursuant to
Section 17A of the Exchange Act.
"Clearing Corporation": (i) Clearstream, (ii) DTC, (iii) Euroclear and (iv) any
entity included within the meaning of "clearing corporation" under
Section 8‑102(a)(5) of the UCC.
"Clearing Corporation Security": Securities which are in the custody of or
maintained on the books of a Clearing Corporation or a nominee subject to the
control of a Clearing Corporation and, if they are Certificated Securities in
registered form, properly endorsed to or registered in the name of the Clearing
Corporation or such nominee.
"Clearstream": Clearstream Banking, société anonyme, a corporation organized
under the laws of the Duchy of Luxembourg.
"Closing Date Par Amount": U.S.$450,000,000.
"Closing Date Participation Interests": Any Participation Interest in an asset
conveyed to the Issuer on the Closing Date pursuant to the Loan Sale Agreement
until elevated by assignment, (including assets settled via the Master
Participation Agreement). For the avoidance of doubt, the failure to elevate any
Closing Date Participation Interest shall not result or be deemed to result in a
default or Event of Default under this Indenture or any other Transaction
Document.
"Code": The United States Internal Revenue Code of 1986, as amended, and the
Treasury Regulations promulgated thereunder.
"Co-Issuer": The Person specified in the Term Sheet, until a successor Person
shall have become the Co-Issuer pursuant to the applicable provisions of this
Indenture, and thereafter "Co-Issuer" shall mean such successor Person.
"Co-Issuers": The Issuer and the Co-Issuer.
"Collateral Administration Agreement": An agreement dated as of the Closing
Date, among the Issuer, the Collateral Manager and the Collateral Administrator,
as amended from time to time, in accordance with the terms thereof.
"Collateral Administrator": The Person identified in the Term Sheet, until a
successor Person shall have become the collateral administrator pursuant to the
provisions of the Collateral Administration Agreement, and thereafter
"Collateral Administrator" will mean such successor Person.
"Collateral Interest Amount": As of any date of determination, without
duplication, the aggregate amount of Interest Proceeds that has been received or
that is expected to be received (other than Interest Proceeds expected to be
received from Defaulted Obligations and Deferring Obligations, but including
Interest Proceeds actually received from Defaulted Obligations and Deferring
Obligations), in each case during the Collection Period in which such date of
determination occurs (or after such Collection Period but on or prior to the
related Payment Date if such Interest Proceeds would be treated as Interest
Proceeds with respect to such Collection Period).


8



--------------------------------------------------------------------------------





"Collateral Management Agreement": The Collateral Management Agreement, dated as
of the Closing Date, between the Issuer and the Collateral Manager, as amended
from time to time in accordance with the terms hereof and thereof.
"Collateral Manager": The Person specified in the Term Sheet, until a successor
Person shall have become the Collateral Manager pursuant to the provisions of
the Collateral Management Agreement, and thereafter "Collateral Manager" shall
mean such successor Person.
"Collateral Manager Notes": Any Notes held by the Collateral Manager, an
Affiliate thereof or any funds or accounts managed by the Collateral Manager or
one of its Affiliates as to which the Collateral Manager or one of its
Affiliates has discretionary voting authority.
"Collateral Principal Amount": As of any date of determination, the sum of
(a) the Aggregate Principal Balance of the Collateral Obligations (other than
Defaulted Obligations) and (b) without duplication, the amounts on deposit in
any Account (including Eligible Investments therein but excluding amounts on
deposit in the Revolver Funding Account to the extent of the unfunded funding
obligations under all Revolving Collateral Obligations and Delayed Drawdown
Collateral Obligations included in the Assets on such date) representing
Principal Proceeds.
"Collection Account": The trust account established pursuant to Section 10.2
which consists of the Principal Collection Subaccount and the Interest
Collection Subaccount.
"Contribution": The meaning set forth in the Term Sheet.
"Contributor": The meaning set forth in the Term Sheet.
"Controlling Person": A Person (other than a Benefit Plan Investor) who has
discretionary authority or control with respect to the assets of the Issuer or
any Person who provides investment advice for a fee (direct or indirect) with
respect to such assets or an affiliate of any such Person. For this purpose, an
"affiliate" of a person includes any person, directly or indirectly, through one
or more intermediaries, controlling, controlled by, or under common control with
the person. "Control," with respect to a person other than an individual, means
the power to exercise a controlling influence over the management or policies of
such person.
"Cov-Lite Loan": A Collateral Obligation that is an interest in a Senior Secured
Loan, the Underlying Instruments for which (i) do not contain any financial
covenants or (ii) require the underlying obligor to comply with an Incurrence
Covenant, but do not require the underlying obligor to comply with any
Maintenance Covenant; provided that, for all purposes other than the
determination of the S&P Recovery Rate for such loan, a loan described in clause
(i) or (ii) above which either contains a cross-default or cross-acceleration
provision to, or is pari passu with, another loan of the underlying obligor that
requires the underlying obligor to comply with a Maintenance Covenant shall be
deemed not to be a Cov-Lite Loan. For the avoidance of doubt, a loan that is
capable of being described in clause (i) or (ii) above only (x) until the
expiration of a certain period of time after the initial issuance thereof or (y)
in the case of a Revolving Collateral Obligation, for so long as there is no
funded balance in respect thereof, in each case as set forth in the related
Underlying Instruments, shall be deemed not to be a Cov-Lite Loan.
"Coverage Tests": The Overcollateralization Ratio Test and the Interest Coverage
Test, each as applied to each specified Class or Classes of Secured Notes.
"Covered Audit Adjustment": The meaning specified in Section 7.17(o).


9



--------------------------------------------------------------------------------





"Credit Risk Criteria": The criteria that will be met with respect to any
Collateral Obligation if:
(i)
the price of such asset has changed during the period from the date on which it
was acquired by the Issuer to the proposed sale date by a percentage either at
least 0.25% more negative, or at least 0.25% less positive, as the case may be,
than the percentage change in the average price of any index specified on the
Approved Index List;

(ii)
the spread over the applicable reference rate for such Collateral Obligation has
been increased in accordance with the Underlying Instruments with respect to
such Collateral Obligation since the date of acquisition by (a) 0.25% or more
(in the case of a loan with a spread (prior to such increase) less than or equal
to 2.00%), (b) 0.375% or more (in the case of a loan with a spread (prior to
such increase) greater than 2.00% but less than or equal to 4.00%) or (c) 0.50%
or more (in the case of a loan with a spread (prior to such increase) greater
than 4.00%) due, in each case, to a deterioration in the related borrower's
financial ratios or financial results;

(iii)
such Collateral Obligation has a projected cash flow interest coverage ratio
(earnings before interest and taxes divided by cash interest expense as
estimated by the Collateral Manager) of the underlying borrower or other obligor
of such Collateral Obligation of less than 1.00 or that is expected to be less
than 0.85 times the current year's projected cash flow interest coverage ratio;
or

(iv)
with respect to Fixed Rate Obligations, an increase since the date of purchase
of more than 7.5% in the difference between the yield on such Collateral
Obligation and the yield on the relevant United States Treasury security.

"Credit Risk Obligation": Any Collateral Obligation that in the Collateral
Manager's commercially reasonable business judgment has a significant risk of
declining in credit quality or market value which judgment may (but need not) be
based on one or more of the Credit Risk Criteria.
"CRS": The Organisation for Economic Co-operation and Development Standard for
Automatic Exchange of Financial Account Information – Common Reporting Standard.
"Cumulative Deferred Senior Servicing Fee": The meaning specified in the
Collateral Management Agreement.
"Cumulative Deferred Subordinated Servicing Fee": The meaning specified in the
Collateral Management Agreement.
"Current Deferred Senior Servicing Fee": The meaning specified in the Collateral
Management Agreement.
"Current Deferred Servicing Fee": The Current Deferred Senior Servicing Fee and
the Current Deferred Subordinated Servicing Fee.
"Current Deferred Subordinated Servicing Fee": The meaning specified in the
Collateral Management Agreement.
"Current Pay Obligation": Any Collateral Obligation (other than a DIP Collateral
Obligation) that is a Defaulted Obligation but as to which no payments are due
and payable that are unpaid and with respect


10



--------------------------------------------------------------------------------





to which the Collateral Manager has certified to the Trustee (with a copy to the
Collateral Administrator) in writing that it believes, in its reasonable
business judgment, that (a) the issuer or obligor of such Collateral Obligation
will continue to make scheduled payments of interest thereon and will pay the
principal thereof by maturity or as otherwise contractually due and (b) if the
issuer or obligor is subject to a bankruptcy proceeding, it has been the subject
of an order of a bankruptcy court that permits it to make the scheduled payments
on such Collateral Obligation and all payments due thereunder have been paid in
cash when due.
"Custodial Account": The custodial account established pursuant to
Section 10.3(b).
"Custodian": The meaning specified in the first sentence of Section 3.2(a) with
respect to items of collateral referred to therein, and each entity with which
an Account is maintained, as the context may require, each of which shall be a
Securities Intermediary.
"Default": Any Event of Default or any occurrence that is, or with notice or the
lapse of time or both would become, an Event of Default.
"Defaulted Obligation": Any Collateral Obligation included in the Assets as to
which:
(a)
a default as to the payment of principal and/or interest has occurred and is
continuing with respect to such Collateral Obligation (without regard to any
grace period applicable thereto, or waiver or forbearance thereof, after the
passage of five Business Days or seven calendar days, whichever is greater, but
in no case beyond the passage of any grace period applicable thereto);

(b)
the Collateral Manager has received written notice or has actual knowledge that
a default as to the payment of principal and/or interest has occurred and is
continuing on another debt obligation of the same issuer which is senior or pari
passu in right of payment to such Collateral Obligation (without regard to any
grace period applicable thereto, or waiver or forbearance thereof, after the
passage (in the case of a default that in the Collateral Manager's judgment, as
certified to the Trustee and the Collateral Administrator in writing, is not due
to credit-related causes) of five Business Days or seven calendar days,
whichever is greater, but in no case beyond the passage of any grace period
applicable thereto; provided that both the Collateral Obligation and such other
debt obligation are full recourse obligations of the applicable issuer or
secured by the same collateral);

(c)
the issuer or others have instituted proceedings to have the issuer adjudicated
as bankrupt or insolvent or placed into receivership and such proceedings have
not been stayed or dismissed or such issuer has filed for protection under
Chapter 11 of the Bankruptcy Law;

(d)
such Collateral Obligation has a Specified Rating or had such Specified Rating
before such rating was withdrawn;

(e)
such Collateral Obligation is pari passu or subordinate in right of payment as
to the payment of principal and/or interest to another debt obligation of the
same issuer which has a Specified Rating or had such Specified Rating before
such Specified Rating was withdrawn; provided that both the Collateral
Obligation and such other debt obligation are full recourse obligations of the
applicable issuer or secured by the same collateral;





11



--------------------------------------------------------------------------------





(f)
a default with respect to which the Collateral Manager has received notice or an
Officer of the Collateral Manager has actual knowledge that a default has
occurred under the Underlying Instruments and any applicable grace period has
expired and the holders of such Collateral Obligation have accelerated the
repayment of the Collateral Obligation (but only until such acceleration has
been rescinded) in the manner provided in the Underlying Instrument;

(g)
the Collateral Manager has in its reasonable commercial judgment otherwise
declared such debt obligation to be a "Defaulted Obligation" so long as the
Collateral Manager has not rescinded such declaration;

(h)
such Collateral Obligation is a Participation Interest with respect to which the
Selling Institution has defaulted in any respect in the performance of any of
its payment obligations under the Participation Interest (except to the extent
such defaults were cured within the applicable grace period under the Underlying
Instruments of the Obligor thereon); or

(i)
such Collateral Obligation is a Participation Interest in a loan that would, if
such loan were a Collateral Obligation, constitute a "Defaulted Obligation" or
with respect to which the Selling Institution has a Specified Rating or had such
Specified Rating before such Specified Rating was withdrawn;

provided that (x) a Collateral Obligation shall not constitute a Defaulted
Obligation if such Collateral Obligation (or, in the case of a Participation
Interest, the underlying Senior Secured Loan, Second Lien Loan or Senior
Unsecured Loan) is a Current Pay Obligation (provided that the aggregate
outstanding principal balance of Current Pay Obligations exceeding 7.5% of the
Collateral Principal Amount will be treated as Defaulted Obligations) and (y) a
Collateral Obligation shall not constitute a Defaulted Obligation if such
Collateral Obligation (or, in the case of a Participation Interest, the
underlying Senior Secured Loan) is a DIP Collateral Obligation.
Until notified by the Collateral Manager or until an Authorized Officer of the
Trustee or the Collateral Administrator obtains actual knowledge that a
Collateral Obligation has become a Defaulted Obligation, neither the Trustee nor
the Collateral Administrator shall be deemed to have any notice or knowledge
that a Collateral Obligation has become a Defaulted Obligation.
"Deferrable Obligation": A Collateral Obligation (including any Permitted
Deferrable Obligation) that by its terms permits the deferral or capitalization
of payment of accrued, unpaid interest.
"Deferring Obligation": A Deferrable Obligation that is deferring the payment of
interest due thereon and has been so deferring the payment of interest due
thereon, which deferred capitalized interest has not, as of the date of
determination, been paid in Cash; provided that a Permitted Deferrable
Obligation shall not constitute a Deferring Obligation.
"Delayed Drawdown Collateral Obligation": A Collateral Obligation that
(a) requires the Issuer to make one or more future advances to the borrower
under the Underlying Instruments relating thereto, (b) specifies a maximum
amount that can be borrowed on one or more fixed borrowing dates, and (c) does
not permit the re-borrowing of any amount previously repaid by the borrower
thereunder; but any such Collateral Obligation will be a Delayed Drawdown
Collateral Obligation only until all commitments by the Issuer to make advances
to the borrower expire or are terminated or are reduced to zero.
"Deliver" or "Delivered" or "Delivery": The taking of the following steps:


12



--------------------------------------------------------------------------------





(i)
in the case of each Certificated Security (other than a Clearing Corporation
Security), Instrument and Participation Interest in which the underlying loan is
represented by an Instrument,

(a)
causing the delivery of such Certificated Security or Instrument to the
Custodian by registering the same in the name of the Custodian or its affiliated
nominee or by endorsing the same to the Custodian or in blank;

(b)
causing the Custodian to indicate continuously on its books and records that
such Certificated Security or Instrument is credited to the applicable Account;
and

(c)
causing the Custodian to maintain continuous possession of such Certificated
Security or Instrument;

(ii)
in the case of each Uncertificated Security (other than a Clearing Corporation
Security),

(a)
causing such Uncertificated Security to be continuously registered on the books
of the issuer thereof to the Custodian; and

(b)
causing the Custodian to indicate continuously on its books and records that
such Uncertificated Security is credited to the applicable Account;

(iii)
in the case of each Clearing Corporation Security,

(a)
causing the relevant Clearing Corporation to credit such Clearing Corporation
Security to the securities account of the Custodian, and

(b)
causing the Custodian to indicate continuously on its books and records that
such Clearing Corporation Security is credited to the applicable Account;

(iv)
in the case of each security issued or guaranteed by the United States of
America or agency or instrumentality thereof and that is maintained in
book-entry records of a Federal Reserve Bank ("FRB") (each such security, a
"Government Security"),

(a)
causing the creation of a Security Entitlement to such Government Security by
the credit of such Government Security to the securities account of the
Custodian at such FRB, and

(b)
causing the Custodian to indicate continuously on its books and records that
such Government Security is credited to the applicable Account;

(v)
in the case of each Security Entitlement not governed by clauses (i) through
(iv) above,

(a)
causing a Securities Intermediary (x) to indicate on its books and records that
the underlying Financial Asset has been credited to the Custodian's securities
account, (y) to receive a Financial Asset from a Securities Intermediary or
acquiring the underlying Financial Asset for a Securities Intermediary, and in
either case, accepting it for credit to the Custodian's securities account or
(z) to become obligated under other law, regulation or rule to credit the
underlying Financial Asset to a Securities Intermediary's securities account,



13



--------------------------------------------------------------------------------





(b)
causing such Securities Intermediary to make entries on its books and records
continuously identifying such Security Entitlement as belonging to the Custodian
and continuously indicating on its books and records that such Security
Entitlement is credited to the Custodian's securities account, and

(c)
causing the Custodian to indicate continuously on its books and records that
such Security Entitlement (or all rights and property of the Custodian
representing such Security Entitlement) is credited to the applicable Account;

(vi)
in the case of Cash or Money,

(a)
causing the delivery of such Cash or Money to the Trustee for credit to the
applicable Account or to the Custodian,

(b)
if delivered to the Custodian, causing the Custodian to deposit such Cash or
Money to a deposit account over which the Custodian has control (within the
meaning of Section 9-104 of the UCC), and

(c)
causing the Custodian to indicate continuously on its books and records that
such Cash or Money is credited to the applicable Account; and

(vii)
in the case of each general intangible (including any Participation Interest in
which neither the Participation Interest nor the underlying loan is represented
by an Instrument),

(a)
causing the filing of a Financing Statement in the office of the Recorder of
Deeds of the District of Columbia, Washington, D.C., and

(b)
causing the registration of the security granted under this Indenture in the
Register of Mortgages of the Issuer at the Issuer's registered office in the
Cayman Islands.

In addition, the Collateral Manager on behalf of the Issuer will obtain any and
all consents required by the Underlying Instruments relating to any general
intangibles for the transfer of ownership and/or pledge hereunder (except to the
extent that the requirement for such consent is rendered ineffective under
Section 9-406 of the UCC).
"Designated Reference Rate": The reference rate (and, if applicable, the
methodology for calculating such reference rate) determined by the Collateral
Manager (in its commercially reasonable discretion) based on (1) the rate
proposed or recommended as a replacement for LIBOR in the leveraged loan market
by the Alternative Reference Rates Committee convened by the Federal Reserve
("ARRC"), which shall include any ARRC Modifier, (2) the rate acknowledged as a
standard replacement in the leveraged loan market for LIBOR by the Loan
Syndications and Trading Association® ("LSTA"), which shall include any LSTA
Modifier or (3) the rate that is consistent with the reference rate being used
in at least 50% (by principal amount) of the Collateral Obligations included in
the Assets, as determined by the Collateral Manager, which shall include the
Replacement Benchmark Spread.
"DIP Collateral Obligation": A loan with the applicable Specified Rating paying
interest on a current basis made to a debtor-in-possession pursuant to
Section 364 of the Bankruptcy Law having the priority allowed by either
Section 364(c) or 364(d) of the Bankruptcy Law and fully secured by senior
liens.




14



--------------------------------------------------------------------------------





"Discount Obligation": Any Collateral Obligation that the Collateral Manager
determines:
(i)    in the case of a Collateral Obligation that is an interest (including a
Participation Interest) in a Senior Secured Loan, is acquired by the Issuer for
a purchase price that is lower than 80% of the Principal Balance of such
Collateral Obligation; provided that such Collateral Obligation shall cease to
be a Discount Obligation at such time as the Market Value (expressed as a
percentage of par) of such Collateral Obligation, as determined by the
Collateral Manager for any period of 30 consecutive days since the acquisition
by the Issuer of such Collateral Obligation, equals or exceeds 90% of the
Principal Balance of such Collateral Obligation; or
(ii)    in the case of any Collateral Obligation that is not an interest in a
Senior Secured Loan, is acquired by the Issuer for a purchase price of lower
than 75% of the Principal Balance of such Collateral Obligation; provided that
such Collateral Obligation shall cease to be a Discount Obligation at such time
as the Market Value (expressed as a percentage of par) of such Collateral
Obligation, as determined by the Collateral Manager for any period of 30
consecutive days since the acquisition by the Issuer of such Collateral
Obligation, equals or exceeds 85% of the Principal Balance of such Collateral
Obligation.
"Distribution Report": Each report containing the information set forth in
Schedule 9 and delivered pursuant to Section 10.6(b).
"Diversity Score": A single number that indicates collateral concentration in
terms of both issuer and industry concentration, calculated as set forth in
Schedule 4 hereto.
"Dodd-Frank Act": The Dodd-Frank Wall Street Reform and Consumer Protection Act,
as amended.
"Dollar" or "U.S.$": A dollar or other equivalent unit in such coin or currency
of the United States of America as at the time shall be legal tender for all
debts, public and private.
"Domicile" or "Domiciled": With respect to an issuer of, or obligor with respect
to, a Collateral Obligation:
(a)
except as provided in clause (b) or (c) below, its country of organization;

(b)
if it is organized in a Tax Jurisdiction, each of such jurisdiction and the
country in which, in the Collateral Manager's good faith estimate, a substantial
portion of its operations are located or from which a substantial portion of its
revenue is derived, in each case directly or through subsidiaries (which shall
be any jurisdiction and country known at the time of designation by the
Collateral Manager to be the source of the majority of revenues, if any, of such
issuer or obligor); or

(c)
if its payment obligations in respect of such Collateral Obligation are
guaranteed by a person or entity that is organized in the United States, then
the United States.

"DTC": The Depository Trust Company, its nominees and their respective
successors.
"Due Date": Each date on which any payment is due on an Asset in accordance with
its terms.
"Eligible Investment Required Ratings": The applicable Specified Ratings.


15



--------------------------------------------------------------------------------





"Eligible Investments": Either Cash or any Dollar investment that, at the time
it is Delivered (directly or through an intermediary or bailee), (x) matures not
later than the earlier of (A) the date that is 60 days after the date of
Delivery thereof and (B) the Business Day immediately preceding the Payment Date
immediately following the date of Delivery thereof, and (y) is one or more of
the following obligations or securities:
(i)
direct Registered obligations of, and Registered obligations the timely payment
of principal and interest on which is fully and expressly guaranteed by, the
United States of America or any agency or instrumentality of the United States
of America the obligations of which are expressly backed by the full faith and
credit of the United States of America; provided that such obligations have the
Eligible Investment Required Ratings;

(ii)
demand and time deposits in, certificates of deposit of, trust accounts with,
bankers' acceptances issued by, or federal funds sold by any depository
institution or trust company incorporated under the laws of the United States of
America (including the Bank) or any state thereof and subject to supervision and
examination by federal and/or state banking authorities, in each case payable
within 183 days after issuance, so long as (A) the commercial paper and/or the
debt obligations of such depository institution or trust company, at the time of
such investment or contractual commitment providing for such investment, have
the Eligible Investment Required Ratings or (B) in the case of the principal
depository institution in a holding company system, the commercial paper or debt
obligations of such holding company, at the time of such investment or
contractual commitment providing for such investment, have the Eligible
Investment Required Ratings;

(iii)
commercial paper or other short-term obligations (other than Asset-backed
Commercial Paper) with the Eligible Investment Required Ratings and that either
bear interest or are sold at a discount from the face amount thereof and have a
maturity of not more than 183 days from their date of issuance; and

(iv)
money market funds domiciled in the United States registered under the
Investment Company Act or registered money market funds domiciled outside of the
United States that have, at all times, the applicable Specified Ratings;

provided that (1) Eligible Investments purchased with funds in the Collection
Account shall be held until maturity except as otherwise specifically provided
herein and shall include only such obligations or securities, other than those
referred to in clause (iv) above, as mature (or are putable at par to the issuer
thereof) no later than the Business Day prior to the next Payment Date unless
such Eligible Investments are issued by the Trustee in its capacity as a banking
institution, in which event such Eligible Investments may mature on such Payment
Date; and (2) none of the foregoing obligations or securities shall constitute
Eligible Investments if (a) such obligation or security has an "f," "p," "pi,"
"t" or "sf" subscript assigned by S&P or an "sf" subscript assigned by Moody's,
(b) all, or substantially all, of the remaining amounts payable thereunder
consist of interest and not principal payments, (c) payments with respect to
such obligations or securities or proceeds of disposition are subject to
withholding taxes (other than with respect to FATCA) by any jurisdiction unless
the payor is required to make "gross-up" payments that cover the full amount of
any such withholding tax on an after-tax basis, (d) such obligation or security
is secured by real property, (e) such obligation or security is purchased at a
price greater than 100% of the principal or face amount thereof, (f) such
obligation or security is subject of a tender offer, voluntary redemption,
exchange offer, conversion or other similar action, (g) in the Collateral
Manager's judgment, such obligation or security is subject to material
non-credit related risks, (h) such obligation is a Structured Finance Obligation
or (i) such obligation


16



--------------------------------------------------------------------------------





or security is represented by a certificate of interest in a grantor trust.
Eligible Investments may include, without limitation, those investments issued
by or made with the Bank or for which the Bank or the Trustee or an Affiliate of
the Bank or the Trustee provides services and receives compensation. For the
avoidance of doubt, the Issuer shall only acquire Eligible Investments (other
than cash) that, in the commercially reasonable belief of the Collateral
Manager, are "cash equivalents" as defined in the Volcker Rule. The Trustee
shall have no duty or obligation to determine if an investment is an "Eligible
Investment."
"Equity Security": Any security that by its terms does not provide for periodic
payments of interest at a stated coupon rate and repayment of principal at a
stated maturity and any other security that is not eligible for purchase by the
Issuer as a Collateral Obligation and is not an Eligible Investment; it being
understood that Equity Securities may not be purchased by the Issuer but may be
received by the Issuer in exchange for a Collateral Obligation or a portion
thereof in connection with an insolvency, bankruptcy, reorganization, debt
restructuring or workout of the issuer thereof that would be considered
"received in lieu of debts previously contracted" with respect to the Collateral
Obligation under the Volcker Rule.
"ERISA": The United States Employee Retirement Income Security Act of 1974, as
amended.
"Euroclear": Euroclear Bank S.A./N.V.
"Event of Default": The meaning specified in Section 5.1.
"Excepted Property": The meaning assigned in the Granting Clauses hereof.
"Exchange Act": The United States Securities Exchange Act of 1934, as amended.
"Expense Reserve Account": The trust account established pursuant to
Section 10.3(c).
"FATCA": Sections 1471 through 1474 of the Code, any current or future
regulations or official interpretations thereof, any agreement entered into
pursuant to Section 1471(b) of the Code, or any U.S. or non-U.S. fiscal or
regulatory legislation, rules, guidance notes or practices adopted pursuant to
any intergovernmental agreement entered into in connection with the
implementation of such Sections of the Code or analogous provisions of non-U.S.
law (including, without limitation, the Cayman FATCA Legislation).
"Federal Reserve Board": The Board of Governors of the Federal Reserve System.
"Fee Basis Amount": As of any date of determination, the sum of (a) the
Collateral Principal Amount, (b) the Aggregate Principal Balance of all
Defaulted Obligations and (c) all Principal Financed Accrued Interest.
"Financial Asset": The meaning specified in Section 8‑102(a)(9) of the UCC.
"Financing Statements": The meaning specified in Section 9‑102(a)(39) of the
UCC.
"First-Lien Last-Out Loan": A Loan that, prior to a default with respect such
loan, is entitled to receive payments pari passu with Senior Secured Loans of
the same obligor, but following a default becomes fully subordinated to Senior
Secured Loans of the same obligor and is not entitled to any payments until such
Senior Secured Loans are paid in full.
"Fitch": Fitch Ratings, Inc. and any successor in interest.


17



--------------------------------------------------------------------------------





"Fitch Eligible Counterparty Ratings": With respect to an institution,
investment or counterparty, a short-term credit rating of at least "F1" or a
long-term credit rating of at least "A" by Fitch.
"Fixed Rate Obligation": Any Collateral Obligation that bears a fixed rate of
interest.
"Floating Rate Notes": The Secured Notes.
"Floating Rate Obligation": Any Collateral Obligation that bears a floating rate
of interest.
"GAAP": The meaning specified in Section 6.3(j).
"Global Note": Any Global Secured Note or Rule 144A Global Subordinated Note.
"Global Secured Note": Any Regulation S Global Secured Note or Rule 144A Global
Secured Note.
"Grant" or "Granted": To grant, bargain, sell, convey, assign, transfer,
mortgage, pledge, create and grant a security interest in and right of setoff
against, deposit, set over and confirm. A Grant of the Assets, or of any other
instrument, shall include all rights, powers and options (but none of the
obligations) of the granting party thereunder, including, the immediate
continuing right to claim for, collect, receive and receipt for principal and
interest payments in respect of the Assets, and all other Monies payable
thereunder, to give and receive notices and other communications, to make
waivers or other agreements, to exercise all rights and options, to bring
Proceedings in the name of the granting party or otherwise, and generally to do
and receive anything that the granting party is or may be entitled to do or
receive thereunder or with respect thereto.
"Group I Country": The Netherlands, Australia, New Zealand and the United
Kingdom (or such other countries as may be specified in publicly available
published criteria from Moody's).
"Group II Country": Germany, Sweden, Ireland and Switzerland (or such other
countries as may be specified in publicly available published criteria from
Moody's).
"Group III Country": Austria, Belgium, Denmark, Finland, France, Iceland,
Liechtenstein, Luxembourg and Norway (or such other countries as may be
specified in publicly available published criteria from Moody's).
"Hedge Agreement": Any interest rate swap, floor and/or cap agreements,
including without limitation one or more interest rate basis swap agreements,
between the Issuer and any Hedge Counterparty, as amended from time to time, and
any replacement agreement entered into in accordance with this Indenture.
"Hedge Counterparty": Any one or more institutions entering into or guaranteeing
a Hedge Agreement with the Issuer that satisfies the Required Hedge Counterparty
Rating that has entered into a Hedge Agreement with the Issuer, including any
permitted assignee or successor under the Hedge Agreements.
"Hedge Counterparty Collateral Account": The account established pursuant to
Section 10.3(d).




18



--------------------------------------------------------------------------------





"Holder" or "holder": With respect to any Note, the Person whose name appears on
the Register as the registered holder of such Note.
"Holder AML Obligations": The meaning specified in Section 2.5(i).
"Holder FATCA Information": Information requested by the Issuer or an
Intermediary (or an agent thereof) to be provided by the Noteholders to the
Issuer or an Intermediary that in the reasonable determination of the Issuer or
an Intermediary is required to be requested by FATCA, including, in the case of
a purchaser or transferee of Certificated Notes, the CRS Self-Certification
available at
http://tia.gov.ky/pdf/CRS/FATCA_CRS_entity_self_cert_final_April_16.doc.
"IGA": The meaning specified in Section 2.12(e).
"Incurrence Covenant": A covenant by any borrower to comply with one or more
financial covenants only upon the occurrence of certain actions of the borrower,
including a debt issuance, dividend payment, share purchase, merger, acquisition
or divestiture.
"Indenture": This instrument as originally executed and, if from time to time
supplemented or amended by one or more indentures supplemental hereto entered
into pursuant to the applicable provisions hereof, as so supplemented or
amended.
"Independent": As to any Person, any other Person (including, in the case of an
accountant or lawyer, a firm of accountants or lawyers, and any member thereof,
or an investment bank and any member thereof) who (i) does not have and is not
committed to acquire any material direct or any material indirect financial
interest in such Person or in any Affiliate of such Person, and (ii) is not
connected with such Person as an Officer, employee, promoter, underwriter,
voting trustee, partner, director or Person performing similar functions.
"Independent" when used with respect to any accountant may include an accountant
who audits the books of such Person if in addition to satisfying the criteria
set forth above the accountant is independent with respect to such Person within
the meaning of Rule 101 of the Code of Professional Conduct of the American
Institute of Certified Public Accountants. For purposes of this definition, no
manager or director of any Person will fail to be Independent solely because
such Person acts as an independent manager or independent director thereof or of
any such Person's affiliates. With respect to the Issuer, the Collateral Manager
or Affiliates of the Collateral Manager, funds or accounts managed by the
Collateral Manager or Affiliates of the Collateral Manager shall not be
Independent of the Issuer, the Collateral Manager or Affiliates of the
Collateral Manager.
Whenever any Independent Person's opinion or certificate is to be furnished to
the Trustee, such opinion or certificate shall state that the signer has read
this definition and that the signer is Independent within the meaning hereof.
Any pricing service, certified public accountant or legal counsel that is
required to be Independent of another Person under this Indenture must satisfy
the criteria above with respect to the Issuer, the Collateral Manager and their
Affiliates.
"Initial Rating": With respect to the Secured Notes, the rating or ratings, if
any, assigned to such Secured Notes on the Closing Date by the Applicable Rating
Agencies.
"Institutional Accredited Investor": An Accredited Investor under clauses (1),
(2), (3) or (7) of Rule 501(a) under the Securities Act.
"Instrument": The meaning specified in Section 9‑102(a)(47) of the UCC.


19



--------------------------------------------------------------------------------





"Interest Accrual Period": (i) With respect to the initial Payment Date (or, in
the case of a Class or portion thereof that is subject to Refinancing, the first
Payment Date following the Refinancing), the period from and including the
Closing Date (or, in the case of a Refinancing, the date of issuance of the
replacement notes) to but excluding such Payment Date; and (ii) with respect to
each succeeding Payment Date, the period from and including the immediately
preceding Payment Date to but excluding the following Payment Date until the
principal of the Secured Notes is paid or made available for payment.
"Interest Collection Subaccount": The meaning specified in Section 10.2(a).
"Interest Determination Date": The second London Banking Day preceding the first
day of each Interest Accrual Period.
"Interest Only Security": Any obligation or security that does not provide in
the related Underlying Instruments for the payment or repayment of a stated
principal amount in one or more installments on or prior to its stated maturity.
"Interest Proceeds": With respect to any Collection Period or Determination
Date, without duplication, the sum of:
(i)
all payments of interest and delayed compensation (representing compensation for
delayed settlement) received in Cash by the Issuer during the related Collection
Period on the Collateral Obligations and Eligible Investments, including the
accrued interest received in connection with a sale thereof during the related
Collection Period, less any such amount that represents Principal Financed
Accrued Interest;

(ii)
all principal and interest payments received by the Issuer during the related
Collection Period on Eligible Investments purchased with Interest Proceeds;

(iii)
all amendment and waiver fees, late payment fees, ticking fees and other fees
received by the Issuer during the related Collection Period, except for those in
connection with (a) the lengthening of the maturity of the related Collateral
Obligation if the Maturity Amendment Weighted Average Life Test is not satisfied
immediately following such lengthening or (b) the reduction of the par of the
related Collateral Obligation, as determined by the Collateral Manager with
notice to the Trustee and the Collateral Administrator;

(iv)
commitment fees and other similar fees received by the Issuer during such
Collection Period in respect of Revolving Collateral Obligations and Delayed
Drawdown Collateral Obligations;

(v)
any amounts deposited in the Collection Account from the Expense Reserve Account
or the Permitted Use Account that are designated as Interest Proceeds, in each
case in the sole discretion of the Collateral Manager pursuant to this Indenture
in respect of the related Determination Date;

(vi)
any funds deposited in the Interest Collection Subaccount on the Closing Date;

(vii)
any Current Deferred Servicing Fees that are designated as Interest Proceeds in
the sole discretion of the Collateral Manager; and



20



--------------------------------------------------------------------------------





(viii)
any payment received with respect to any Hedge Agreement other than (a) an
upfront payment received upon entering into such Hedge Agreement or (b) a
payment received as a result of the termination of any Hedge Agreement (net of
any amounts due and payable by the Issuer to the related Hedge Counterparty in
connection with such termination) to the extent not used by the Issuer to enter
into a new or replacement Hedge Agreement;

provided that (i) (A) any amounts received in respect of any Defaulted
Obligation will constitute Principal Proceeds (and not Interest Proceeds) until
the aggregate of all collections in respect of such Defaulted Obligation since
it became a Defaulted Obligation equals the outstanding principal balance of
such Collateral Obligation at the time it became a Defaulted Obligation and (B)
any amounts received in respect of any Equity Security that was received in
exchange for a Defaulted Obligation will constitute Principal Proceeds (and not
Interest Proceeds) until the aggregate of all collections in respect of such
Equity Security equals the outstanding principal balance of the Collateral
Obligation, at the time it became a Defaulted Obligation, for which such Equity
Security was received in exchange and (ii) the portion of any prepayment of a
Collateral Obligation that is above the par amount of such Collateral Obligation
will constitute Principal Proceeds (and not Interest Proceeds). Notwithstanding
the foregoing, in the Collateral Manager's sole discretion (to be exercised on
or before the related Determination Date with notice to the Collateral
Administrator), on any date after the first Payment Date, Interest Proceeds in
any Collection Period may be deemed to be Principal Proceeds so long as no such
designation would result in an interest default or deferral, as applicable, on
any Class of Secured Notes. Under no circumstances shall Interest Proceeds
include the Excepted Property or any interest earned thereon.
"Interest Rate": The interest rate designated in respect of each Class of Notes
in the Term Sheet.
"Intermediary": Any agent or broker through which a Holder purchases its Notes,
or any nominee or other entity through which a Holder holds its Notes.
"Investment Advisers Act": The Investment Advisers Act of 1940, as amended.
"Investment Company Act": The Investment Company Act of 1940, as amended.
"IRS": United States Internal Revenue Service.
"Issuer": The Person specified in the Term Sheet until a successor Person shall
have become the Issuer pursuant to the applicable provisions of this Indenture,
and thereafter "Issuer" shall mean such successor Person.
"Issuer Order" and "Issuer Request": A written order or request (which may be a
standing order or request) dated and signed in the name of the Applicable
Issuers or by an Authorized Officer of the Issuer or the Co-Issuer, as
applicable, or by the Collateral Manager by an Authorized Officer thereof, on
behalf of the Issuer.
"Junior Class": With respect to a particular Class of Notes, each Class of Notes
that ranks junior in Order of Priority to such Class.
"Letter of Credit": A facility whereby (i) a fronting bank issues or will issue
a letter of credit for or on behalf of a borrower pursuant to an Underlying
Instrument, (ii) if the letter of credit is drawn upon, and the borrower does
not reimburse the fronting bank, the lender/participant is obligated to fund its
portion of the facility and (iii) the fronting bank passes on (in whole or in
part) the fees and any other amounts it receives for providing the letter of
credit to the lender/participant.


21



--------------------------------------------------------------------------------





"LIBOR": The meaning set forth in Schedule 7 hereto.
"LIBOR Floor Obligation": As of any date of determination, a Floating Rate
Obligation (a) the interest in respect of which is paid based on a London
interbank offered rate and (b) that provides that such London interbank offered
rate is (in effect) calculated as the greater of (i) a specified "floor" rate
per annum and (ii) the London interbank offered rate for the applicable interest
period for such Collateral Obligation.
"Loan": Any obligation for the payment or repayment of borrowed money that is
documented by a term loan agreement, revolving loan agreement or other similar
credit agreement.
"Loan Sale Agreement": That certain loan sale agreement, dated as of May 9,
2019, between the Retention Holder, as seller, and the Issuer, as buyer, whereby
the Retention Holder will sell and/or contribute to the Issuer, without
recourse, all of the right, title and interest of the Retention Holder in
certain Collateral Obligations and the proceeds thereof.
"London Banking Day": A day on which commercial banks are open for business
(including dealings in foreign exchange and foreign currency deposits) in
London, England.
"Long-Dated Excess Obligation": To the extent the Aggregate Principal Balance of
Long-Dated Obligations exceeds 5.0% of the Closing Date Par Amount, each
Long-Dated Obligation in excess of such percentage threshold; provided that, in
determining which Long-Dated Obligations shall be Long-Dated Excess Obligations,
the Long-Dated Obligations with the lowest Market Value (assuming that such
Market Value is expressed as a percentage of the principal balance of such
Collateral Obligations as of such Determination Date) shall be deemed to be
Long-Dated Excess Obligations.
"Long-Dated Obligation": An obligation that has a scheduled maturity equal to or
later than the earliest Stated Maturity of the Secured Notes.
"LSTA Modifier": The modifier (if any) recognized or acknowledged by LSTA in
order to cause such rate to be comparable to three-month Libor, which may
consist of an addition to or subtraction from such unadjusted reference rate.
"Maintenance Covenant": A covenant by any borrower to comply with one or more
financial covenants during each reporting period, whether or not such borrower
has taken any specified action and includes a covenant that applies only when
the related Loan is funded.
"Majority": With respect to any Class or Classes of Notes, the Holders of more
than 50% of the Aggregate Outstanding Amount of the Notes of such Class or
Classes.
"Mandatory Redemption": The meaning specified in Section 9.1.
"Margin Stock": "Margin Stock" as defined under Regulation U issued by the
Federal Reserve Board, including any debt security which is by its terms
convertible into "Margin Stock."
"Master Participation Agreement": That certain master participation agreement,
dated as of May 9, 2019, between the Retention Holder Subsidiary, as seller, and
the Issuer, as buyer, whereby the Issuer will purchase certain Closing Date
Participation Interests.


22



--------------------------------------------------------------------------------





"Maturity": With respect to any Note, the date on which the unpaid principal of
such Note becomes due and payable as therein or herein provided, whether at the
Stated Maturity or by declaration of acceleration, call for redemption or
otherwise.
"Maturity Amendment Weighted Average Life Test": A test satisfied on any date of
determination if the Weighted Average Life of all Collateral Obligations as of
such date is less than (i) 5.25 years minus (ii) the number of years (rounded to
the nearest one hundredth thereof) that have elapsed since the Closing Date.
"Measurement Date": (i) any Determination Date, (ii) any Monthly Report
Determination Date and (iii) with five Business Days prior written notice, any
Business Day requested by the Applicable Rating Agency (if then rating any Class
of Outstanding Notes).
"Memorandum and Articles of Association": The Issuer's Memorandum and Articles
of Association, as they may be amended, revised or restated from time to time.
"Merging Entity": The meaning specified in Section 7.10.
"Money": The meaning specified in Section 1‑201(24) of the UCC.
"Monthly Report": Each report containing the information set forth in Schedule 8
and delivered pursuant to Section 10.6(a).
"Monthly Report Determination Date": The meaning specified in Schedule 8.
"Moody's": Moody's Investors Service, Inc. and any successor thereto.
"Moody's Default Probability Rating": With respect to any Collateral Obligation,
the rating determined pursuant to Schedule 5 hereto (or such other schedule
provided by Moody's to the Issuer, the Trustee, the Collateral Administrator and
the Collateral Manager).
"Moody's Derived Rating": With respect to any Collateral Obligation whose
Moody's Rating or Moody's Default Probability Rating cannot otherwise be
determined pursuant to the definitions thereof, the rating determined for such
Collateral Obligation as set forth in Schedule 5 hereto (or such other schedule
provided by Moody's to the Issuer, the Trustee, the Collateral Administrator and
the Collateral Manager).
"Moody's Industry Classification": The industry classifications set forth in
Schedule 2 hereto, as such industry classifications shall be updated at the
option of the Collateral Manager if Moody's publishes revised industry
classifications.
"Moody's Rating": With respect to any Collateral Obligation, the rating
determined pursuant to Schedule 5 hereto (or such other schedule provided by
Moody's to the Issuer, the Trustee, the Collateral Administrator and the
Collateral Manager).
"Non-Emerging Market Obligor": An obligor that is Domiciled in (x) any country
that has the applicable Specified Ratings or (y) without duplication, the United
States.
"Non-Permitted ERISA Holder": The meaning specified in Section 2.11(d).
"Non-Permitted Holder": The meaning specified in Section 2.11(b).


23



--------------------------------------------------------------------------------





"Note Interest Amount": With respect to any Class of Secured Notes and any
Payment Date, the amount of interest for the related Interest Accrual Period
payable in respect of each U.S.$100,000 Outstanding principal amount of such
Class of Secured Notes.
"Noteholder": With respect to any Note, the Person whose name appears on the
Register as the registered holder of such Note.
"NRSRO": Any nationally recognized statistical rating organization, other than
the Applicable Rating Agencies.
"NRSRO Certification": A certification substantially in the form of Exhibit D
executed by a NRSRO in favor of the 17g-5 Information Agent, with a copy to the
Trustee, the Issuer and the Collateral Manager, that states that such NRSRO has
provided the appropriate certifications under Rule 17g-5 and that such NRSRO has
access to the 17g-5 Website.
"Obligor": The obligor or guarantor under a loan.
"Offer": The meaning specified in Section 10.7(c).
"Offering": The offering of any Notes pursuant to the relevant Offering
Circular.
"Offering Circular": The offering circular relating to the offer and sale of the
Notes dated May 7, 2019, including any supplements thereto.
"Officer": (a) With respect to the Issuer and any corporation, the Chairman of
the Board of Directors (or, with respect to the Issuer, any director), the
President, any Vice President, the Secretary, an Assistant Secretary, the
Treasurer or an Assistant Treasurer of such entity or any Person authorized by
such entity and shall, for the avoidance of doubt, include any duly appointed
attorney-in-fact of the Issuer, and (b) with respect to the Co-Issuer and any
limited liability company, any managing member or manager thereof or any person
to whom the rights and powers of management thereof are delegated in accordance
with the limited liability company agreement of such limited liability company.
"offshore transaction": The meaning specified in Regulation S.
"Opinion of Counsel": A written opinion addressed to the Trustee and, if
required by the terms hereof, each Applicable Rating Agency (if then rating a
Class of Secured Notes), in form and substance reasonably satisfactory to the
Trustee (and, if so addressed, each Applicable Rating Agency (if then rating a
Class of Secured Notes)), of an attorney admitted to practice, or a nationally
or internationally recognized and reputable law firm one or more of the partners
of which are admitted to practice, before the highest court of any State of the
United States or the District of Columbia (or the Cayman Islands, in the case of
an opinion relating to the laws of the Cayman Islands), which attorney or law
firm, as the case may be, may, except as otherwise expressly provided in this
Indenture, be counsel for the Issuer or the Co-Issuer, and which attorney or law
firm, as the case may be, shall be reasonably satisfactory to the Trustee.
Whenever an Opinion of Counsel is required hereunder, such Opinion of Counsel
may rely on opinions of other counsel who are so admitted and so satisfactory,
which opinions of other counsel shall accompany such Opinion of Counsel and
shall be addressed to the Trustee (and, if required by the terms hereof, each
Applicable Rating Agency (if then rating a Class of Secured Notes)) or shall
state that the Trustee (and, if required by the terms hereof, each Applicable
Rating Agency (if then rating a Class of Secured Notes)) shall be entitled to
rely thereon.


24



--------------------------------------------------------------------------------





"Optional Redemption": A redemption or Refinancing of the Notes in accordance
with Section 9.2.
"Order of Priority": With respect to any Class of Notes, the priority level
specified for such Class in the Term Sheet.
"Other Plan Law": Any state, local, other federal or non-U.S. laws or
regulations that are substantially similar to the prohibited transaction
provisions of Section 406 of ERISA or Section 4975 of the Code.
"Outstanding": With respect to the Notes or the Notes of any specified Class, as
of any date of determination, all of the Notes or all of the Notes of such
Class, as the case may be, theretofore authenticated and delivered under this
Indenture, except:
(i)
Notes theretofore canceled by the Registrar or delivered to the Registrar for
cancellation in accordance with the terms of Section 2.9 or registered in the
Register on the date the Trustee provides notice to the Holders of the Notes in
accordance with the terms hereof that this Indenture has been discharged;

(ii)
Notes or portions thereof for whose payment or redemption funds in the necessary
amount have been theretofore irrevocably deposited with the Trustee or any
Paying Agent in trust for the Holders of such Notes pursuant to
Section 4.1(a)(ii); provided that if such Notes or portions thereof are to be
redeemed, notice of such redemption has been duly given pursuant to this
Indenture or provision therefor satisfactory to the Trustee has been made;

(iii)
Notes in exchange for or in lieu of which other Notes have been authenticated
and delivered pursuant to this Indenture, unless proof satisfactory to the
Trustee is presented that any such Notes are held by a "protected purchaser"
(within the meaning of Section 8‑303 of the UCC); and

(iv)
Notes alleged to have been mutilated, destroyed, lost or stolen for which
replacement Notes have been issued as provided in Section 2.6;

provided that (A) in determining whether the Holders of the requisite Aggregate
Outstanding Amount have given any request, demand, authorization, direction,
notice, consent or waiver hereunder, (a) (x) Notes owned by the Issuer or the
Co-Issuer shall be disregarded and deemed not to be Outstanding and (y) the
Collateral Manager Notes shall be disregarded and deemed not to be Outstanding
pursuant to Section 12(g) of the Collateral Management Agreement, except that,
in determining whether the Trustee shall be protected in relying upon any such
request, demand, authorization, direction, notice, consent or waiver, only Notes
that a Trust Officer of the Trustee actually knows to be so owned shall be so
disregarded and (b) Notes so owned that have been pledged in good faith shall be
regarded as Outstanding if the pledgee establishes to the reasonable
satisfaction of the Trustee the pledgee's right so to act with respect to such
Notes and that the pledgee is not one of the Persons specified above and (B) for
purposes of the calculation of the Overcollateralization Ratio, any Surrendered
Note that is not of the Class that is, at that time, senior most in the Note
Payment Sequence, shall be deemed to be "Outstanding" until all Notes of such
applicable Class and each Class that is senior in right of payment to such
Surrendered Note in the Note Payment Sequence have been retired or redeemed,
with such Surrendered Note deemed to have an Aggregate Outstanding Amount equal
to the Aggregate Outstanding Amount as of the date of its surrender, reduced
proportionately with, and to the extent of, any payments of principal of Notes
of the same Class thereafter.


25



--------------------------------------------------------------------------------





"Pari Passu Class": With respect to any specified Class of Notes, each Class of
Notes that ranks pari passu in Order of Priority to such Class.
"Partial Redemption Interest Proceeds": In connection with a Partial Redemption
Date, Interest Proceeds in an amount equal to the sum of (a) the lesser of (i)
the amount of accrued interest on the Classes being refinanced (after giving
effect to payments under the Priority of Interest Payments if the related
Partial Redemption Date would have been a Payment Date without regard to such
Refinancing) and (ii) the amount the Collateral Manager reasonably determines
would have been available for distribution under the Priority of Payments for
the payment of accrued interest on the Classes being refinanced on the next
subsequent Payment Date if such Notes had not been refinanced plus (b) the
amount (i) the Collateral Manager reasonably determines would have been
available for distribution under the Priority of Payments for the payment of
Administrative Expenses on the next subsequent Payment Date and (ii) any reserve
previously established by the Issuer (or the Collateral Manager on behalf of the
Issuer) with respect to such Refinancing.
"Participation Interest": A participation interest in a loan originated by a
bank or financial institution that, at the time of acquisition, or the Issuer's
commitment to acquire the same, satisfies each of the following criteria:
(i)    such participation would constitute a Collateral Obligation were it
acquired directly;
(ii)    the Selling Institution is a lender on the loan and, except where the
Selling Institution is an Affiliated Transferor, has, at the time of the
acquisition of such loan, or the Issuer's commitment to acquire the same, both
(x) either (A) a long-term debt rating of at least "A+" by S&P or (B) a
long-term debt rating of at least "A" by S&P and a short-term rating of at least
"A-1" by S&P and (y) either (A) a long-term credit rating of at least "A1" by
Moody's or (B) a long-term credit rating of at least "A2" by Moody's and a
short-term credit rating of at least "P-1" by Moody's;
(iii)    the aggregate participation in the loan granted by such Selling
Institution to any one or more participants does not exceed the principal amount
or commitment with respect to which the Selling Institution is a lender under
such loan;
(iv)    such participation does not grant, in the aggregate, to the participant
in such participation a greater interest than the Selling Institution holds in
the loan or commitment that is the subject of the participation;
(v)    the entire purchase price for such participation is paid in full (without
the benefit of financing from the Selling Institution or its affiliates) at the
time of the Issuer's acquisition (or, to the extent of a participation in the
unfunded commitment under a Revolving Collateral Obligation or Delayed Drawdown
Collateral Obligation, at the time of the funding of such loan);
(vi)    the participation provides the participant all of the economic benefit
and risk of the whole or part of the loan or commitment that is the subject of
the loan participation; and
(vii)    such participation is documented under a Loan Syndications and Trading
Association, Loan Market Association or similar agreement standard for loan
participation transactions among institutional market participants.
For the avoidance of doubt, a Participation Interest shall not include a
sub-participation interest in any loan.


26



--------------------------------------------------------------------------------





"Partner": The meaning specified in Section 7.17(l)(i).
"Partnership Interest": The meaning specified in Section 7.17(l)(i).
"Partnership Representative": The meaning specified in Section 7.17(n).
"Partnership Tax Audit Rules": The meaning specified in Section 7.17(o).
"Party": The meaning specified in Section 14.15.
"Paying Agent": Any Person authorized by the Issuer to pay the principal of or
interest on any Notes on behalf of the Issuer as specified in Section 7.2.
"Payment Account": The payment account established pursuant to Section 10.3(a).
"PBGC": The United States Pension Benefit Guaranty Corporation.
"Permitted Deferrable Obligation": Any Deferrable Obligation the Underlying
Instrument of which carries a current cash pay interest rate of not less than
(a) in the case of a Floating Rate Obligation, LIBOR plus 2.00% per annum or (b)
in the case of a Fixed Rate Obligation, the zero-coupon swap rate in a
fixed/floating interest rate swap with a term equal to five years.
"Permitted Exchange Security": A bond, note or other security received by the
Issuer in connection with the workout, restructuring or modification of a
Collateral Obligation that is a loan.
"Permitted Liens": With respect to the Assets: (i) security interests, liens and
other encumbrances created pursuant to the Transaction Documents, (ii) security
interests, liens and other encumbrances in favor of the Trustee created pursuant
to this Indenture and (iii) security interests, liens and other encumbrances, if
any, which have priority over first priority perfected security interests in the
Collateral Obligations or any portion thereof under the UCC or any other
applicable law.
"Permitted Offer": An Offer (i) pursuant to the terms of which the offeror
offers to acquire a debt obligation (including a Collateral Obligation) in
exchange for consideration consisting of (x) Cash in an amount equal to or
greater than the full face amount of the debt obligation being exchanged plus
any accrued and unpaid interest or (y) other debt obligations that rank pari
passu or senior to the debt obligations being exchanged which have a face amount
equal to or greater than the full face amount of the debt obligation being
exchanged and are eligible to be Collateral Obligations plus any accrued and
unpaid interest in Cash and (ii) as to which the Collateral Manager has
determined in its reasonable commercial judgment that the offeror has sufficient
access to financing to consummate the Offer.
"Permitted RIC Distributions": Distributions to a Holder of Subordinated Notes
to the extent required to allow such Holder to make sufficient distributions to
qualify as a regulated investment company within the meaning of Section 851 of
the Code and to otherwise eliminate federal or state income or excise taxes
payable by such Holder in or with respect to any taxable year of such Holder (or
any calendar year, as relevant); provided that (A) the amount of any such
payments made in or with respect to any such taxable year (or calendar year, as
relevant) of such Holder shall not exceed 102% of the amounts that the Issuer
would have been required to distribute to such Holder to: (i) allow the Issuer
to satisfy the minimum distribution requirements that would be imposed by
Section 852(a) of the Code (or any successor thereto) to maintain its
eligibility to be taxed as a regulated investment company for any such taxable
year, (ii) reduce to zero for any such taxable year the Issuer's liability for
federal income taxes imposed on (x) its investment


27



--------------------------------------------------------------------------------





company taxable income pursuant to Section 852(b)(1) of the Code (or any
successor thereto) or (y) its net capital gain pursuant to Section 852(b)(3) of
the Code (or any successor thereto), and (iii) reduce to zero the Issuer's
liability for federal excise taxes for any such calendar year imposed pursuant
to Section 4982 of the Code (or any successor thereto), in the case of each of
(i), (ii) or (iii), calculated assuming that the Issuer had qualified to be
taxed as a RIC under the Code, (B) after the occurrence and during the
continuance of an Event of Default, the amount of Permitted RIC Distributions
made in any calendar quarter shall not exceed U.S.$1,500,000 (or such greater
amount consented to by the Event of Default Voting Holders) and (C) amounts may
be distributed pursuant to this definition only from Interest Proceeds to the
extent available in the Collection Account and only so long as (w) all Coverage
Tests are satisfied immediately prior to and immediately after giving effect to
such Permitted RIC Distribution, (y) after giving effect on a pro forma basis to
the application of Interest Proceeds to the payment of Permitted RIC
Distributions and taking into account scheduled distributions that are expected
to be received prior to the next Payment Date, sufficient Interest Proceeds will
be available on the next Payment Date to pay in full all amounts due on all
Classes of Secured Notes under the Priority of Interest Payments, (y) the Issuer
gives at least one (1) Business Day's prior written notice thereof to the
Collateral Manager, the Trustee and the Collateral Administrator and (z) the
Issuer and the Collateral Manager confirm in writing (which may be by email) to
the Trustee and the Collateral Administrator that the conditions to a Permitted
RIC Distribution set forth herein are satisfied.
"Permitted Use": With respect to any amount on deposit in the Permitted Use
Account, any of the following uses: (i) the transfer of the applicable portion
of such amount to the Interest Collection Subaccount for application as Interest
Proceeds; (ii) the transfer of the applicable portion of such amount to the
Principal Collection Subaccount for application as Principal Proceeds; (iii) the
transfer of the applicable portion of such amount to pay any costs or expenses
associated with a Refinancing and (iv) to make payments in connection with the
exercise of an option, warrant, right of conversion, pre-emptive right, rights
offering, credit bid or similar right in connection with the workout or
restructuring of a Collateral Obligation or otherwise to acquire Equity
Securities in accordance with the terms of this Indenture that would, in each
case, be considered "received in lieu of debts previously contracted for" under
the Volcker Rule.
"Permitted Use Account": The account established pursuant to Section 10.3(e).
"Person": An individual, corporation (including a business trust), partnership,
limited liability company, joint venture, association, joint stock company,
statutory trust, trust (including any beneficiary thereof), unincorporated
association or government or any agency or political subdivision thereof.
"Principal Balance": With respect to (a) any Asset other than a Revolving
Collateral Obligation or Delayed Drawdown Collateral Obligation, as of any date
of determination, the outstanding principal amount of such Asset (excluding any
capitalized interest) and (b) any Revolving Collateral Obligation or Delayed
Drawdown Collateral Obligation, as of any date of determination, the outstanding
principal amount of such Revolving Collateral Obligation or Delayed Drawdown
Collateral Obligation (excluding any capitalized interest), plus (except as
expressly set forth in this Indenture) any undrawn commitments that have not
been irrevocably reduced or withdrawn with respect to such Revolving Collateral
Obligation or Delayed Drawdown Collateral Obligation; provided that for all
purposes the Principal Balance of any Equity Security or interest only strip
shall be deemed to be zero.
"Principal Collection Subaccount": The meaning specified in Section 10.2(a).
"Principal Financed Accrued Interest": With respect to any Collateral Obligation
owned or purchased by the Issuer on the Closing Date, an amount equal to the
unpaid interest on such Collateral Obligation that accrued prior to the Closing
Date that is owing to the Issuer and remains unpaid as of the Closing Date.


28



--------------------------------------------------------------------------------





"Principal Proceeds": With respect to any Collection Period or Determination
Date, all amounts received by the Issuer during the related Collection Period
that do not constitute Interest Proceeds and any other amounts that have been
designated as Principal Proceeds pursuant to the terms of this Indenture. For
the avoidance of doubt, Principal Proceeds shall not include any Excepted
Property. In addition, the Collateral Manager may designate as Principal
Proceeds certain amounts received by the Issuer from the proceeds of the Notes
as a result of prepayment amounts received from the Retention Holder (or the
Retention Holder Subsidiary) with respect to any Collateral Obligation prior to
the Closing Date.
"Priority Class": With respect to any specified Class of Notes, each Class of
Notes that ranks senior in Order of Priority to such Class.
"Priority Termination Event": The meaning specified in the relevant Hedge
Agreement, which may include, without limitation, the occurrence of (i) the
Issuer's failure to make required payments or deliveries pursuant to a Hedge
Agreement with respect to which the Issuer is the sole Defaulting Party (as
defined in the relevant Hedge Agreement), (ii) the occurrence of certain events
of bankruptcy, dissolution or insolvency with respect to the Issuer with respect
to which the Issuer is the sole Defaulting Party (as defined in the relevant
Hedge Agreement), (iii) the liquidation of the Assets due to an Event of Default
under this Indenture or (iv) a change in law after the Closing Date which makes
it unlawful for the Issuer to perform its obligations under a Hedge Agreement.
"Proceeding": Any suit in equity, action at law or other judicial or
administrative proceeding.
"Process Agent": An agent upon which notices and demands to or upon either of
the Co-Issuers in respect of the Notes and this Indenture may be served, which
shall initially be the Process Agent specified in the Term Sheet, until a
successor Person shall have become the Process Agent pursuant to the applicable
provisions of this Indenture, and thereafter "Process Agent" shall mean such
successor Person.
"Purchase Agreement": The purchase agreement, dated as of the Closing Date,
among the Co-Issuers and the Initial Purchaser, as amended from time to time.
"Qualified Broker/Dealer": Any of Bank of America/Merrill Lynch; The Bank of
Montreal; The Bank of New York Mellon, N.A.; Barclays Bank plc; BNP Paribas;
Broadpoint Securities; Citadel Securities LLC; Credit Agricole CIB; Citibank
N.A.; Credit Agricole S.A.; Canadian Imperial Bank of Commerce; Commerzbank;
Credit Suisse; Deutsche Bank AG; Dresdner Bank AG; GE Capital; Goldman Sachs &
Co.; HSBC Bank; Imperial Capital LLC; ING Financial Partners, Inc.; Jefferies &
Co.; J.P. Morgan Securities LLC; KeyBank; KKR Capital Markets LLC; Lazard;
Lloyds TSB Bank; Merrill Lynch, Pierce, Fenner & Smith Incorporated; Morgan
Stanley & Co.; Natixis; Northern Trust Company; Oppenheimer & Co. Inc.; Royal
Bank of Canada; The Royal Bank of Scotland plc; Scotia Capital; Societe
Generale; SunTrust Bank; The Toronto-Dominion Bank; UBS AG; and Wells Fargo
Bank, National Association, or any successor thereto.
"Qualified Institutional Buyer": The meaning specified in Rule 144A under the
Securities Act.
"Qualified Purchaser": The meaning set forth in Section 2(a)(51) of the
Investment Company Act and Rule 2a51-2 or 2a51-3 under the Investment Company
Act.
"Real Estate Loan": Any loan principally secured by real property or interest
therein.
"Recalcitrant Holder": (i) A holder or beneficial owner of debt or equity in the
Issuer that fails to provide or update the Holder FATCA Information or otherwise
prevents the Issuer from achieving compliance


29



--------------------------------------------------------------------------------





with FATCA or (ii) a foreign financial institution as defined under FATCA that
does not comply (or is not deemed to comply or not excused from complying) with
FATCA.
"Record Date": With respect to the Notes, the date 15 days prior to the
applicable Payment Date.
"Redemption Date": Any Business Day specified for a redemption of Notes pursuant
to Article IX.
"Redemption Price": (a) For each Secured Note to be redeemed (x) 100% of the
Aggregate Outstanding Amount of such Secured Note, plus (y) accrued and unpaid
interest thereon to the Redemption Date and (b) for each Subordinated Note, its
proportional share (based on the Aggregate Outstanding Amount of such
Subordinated Notes) of the amount of the proceeds of the Assets remaining after
giving effect to the Optional Redemption or Tax Redemption of the Secured Notes
in whole or after all of the Secured Notes have been repaid in full and payment
in full of all expenses of the Co-Issuers (including all Servicing Fees and
Administrative Expenses) and/or creation of a reserve for such expenses;
provided that, in connection with any Tax Redemption, Holders of 100% of the
Aggregate Outstanding Amount of any Class of Secured Notes by notifying the
Trustee in writing prior to the Redemption Date may elect to receive less than
100% of the Redemption Price that would otherwise be payable to the Holders of
such Class of Secured Notes and such lesser amount shall thereafter constitute
the "Redemption Price" with respect to such Class.
"Reference Banks": The meaning specified in Schedule 7 hereto.
"Refinancing Proceeds": The Cash proceeds from a Refinancing.
"Register" and "Registrar": The respective meanings specified in Section 2.5(a).
"Registered": In registered form for U.S. federal income tax purposes and issued
after July 18, 1984, provided that a certificate of interest in a grantor trust
shall not be treated as Registered unless each of the obligations or securities
held by the trust was issued after that date.
"Registered Office Agreement": The agreement of the Issuer to comply with the
standard Terms and Conditions for the Provision of Registered Office Services by
MaplesFS Limited (Structured Finance – Cayman Company) as published at
http://www.maples.com/terms/ and as agreed and approved by board resolutions of
the Issuer.
"Regulation S": Regulation S, as amended, under the Securities Act.
"Regulation S Global Secured Note": The meaning specified in Section 2.2(b)(i).
"Related Obligation": An obligation issued by the Collateral Manager, any of its
Affiliates that are collateralized debt obligation funds or any other Person
that is a collateralized debt obligation fund whose investments are primarily
managed by the Collateral Manager or any of its Affiliates.
"Relevant Governmental Body": The Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto.
"Repack Obligation": Any obligation of a special purpose vehicle (i)
collateralized or backed by a Structured Finance Obligation or (ii) the payments
on which depend on the cash flows from one or more


30



--------------------------------------------------------------------------------





credit default swaps or other derivative financial contracts that reference a
Structured Finance Obligation or a loan.
"Replacement Benchmark Spread": On any day, the spread adjustment, or the method
for calculating or determining such spread adjustment (which may be a positive
or negative value or zero), that shall have been selected, endorsed or
recommended by the Relevant Governmental Body, to be added to the replacement
reference rate to account for the effects of the transition to the replacement
reference rate for the applicable Interest Accrual Period.
"Required Hedge Counterparty Rating": With respect to any Hedge Counterparty,
the ratings required by the criteria of each Applicable Rating Agency then
rating a Class of Secured Notes in effect at the time of execution of the
related Hedge Agreement.
"Responsible Officer": The meaning set forth in Schedule 10.
"Retention Holder Subsidiary": Barings BDC Senior Funding I, LLC.
"Revolver Funding Account": The account established pursuant to Section 10.4.
"Revolving Collateral Obligation": Any Collateral Obligation (other than a
Delayed Drawdown Collateral Obligation) that is a loan (including, without
limitation, revolving loans, including funded and unfunded portions of revolving
credit lines and letter of credit facilities, unfunded commitments under
specific facilities and other similar loans and investments) that by its terms
may require one or more future advances to be made to the borrower by the
Issuer; provided that any such Collateral Obligation will be a Revolving
Collateral Obligation only until all commitments to make advances to the
borrower expire or are terminated or irrevocably reduced to zero.
"Rule 144A": Rule 144A, as amended, under the Securities Act.
"Rule 144A Global Note": The meaning specified in Section 2.2(b)(ii).
"Rule 144A Global Secured Note": The meaning specified in Section 2.2(b)(ii).
"Rule 144A Global Subordinated Note": The meaning specified in
Section 2.2(b)(ii).
"Rule 144A Information": The meaning specified in Section 7.15.
"Rule 17g-5": The meaning specified in Section 14.17(a).
"S&P": S&P Global Ratings, an S&P Global business, and any successor or
successors thereto.
"S&P Industry Classification": The S&P Industry Classifications set forth in
Schedule 3 hereto, and such industry classifications shall be updated at the
option of the Collateral Manager if S&P publishes revised industry
classifications.
"S&P Rating": With respect to any Collateral Obligation, the rating determined
pursuant to Schedule 6 hereto (or such other schedule provided by S&P to the
Issuer, the Trustee, the Collateral Administrator and the Collateral Manager).
"Sale": The meaning specified in Section 5.17.


31



--------------------------------------------------------------------------------





"Sale Proceeds": All proceeds (excluding accrued interest, if any) received with
respect to Assets as a result of sales of such Assets in accordance with Article
XII and the termination of any Hedge Agreement, in each case less any reasonable
expenses incurred by the Collateral Manager, the Collateral Administrator or the
Trustee (other than amounts payable as Administrative Expenses) in connection
with such sales and net of any amounts due and payable by the Issuer to the
related Hedge Counterparty in connection with any such termination. Sale
Proceeds will include Principal Financed Accrued Interest received in respect of
such sale.
"Schedule of Collateral Obligations": The schedule of Collateral Obligations
attached as Schedule 1 hereto, as may be modified from time to time (without the
consent of or any action on the part of any Person) to reflect the release of
Collateral Obligations pursuant to Article X hereof.
"Scheduled Distribution": With respect to any Asset, for each Due Date, the
scheduled payment of principal and/or interest due on such Due Date with respect
to such Asset, determined in accordance with the assumptions specified in
Section 1.3 hereof.
"Second Lien Loan": Any First-Lien Last-Out Loan or assignment of or
Participation Interest in or other interest in a loan that (i) is not (and that
by its terms is not permitted to become) subordinate in right of payment to any
other obligation of the Obligor of the loan other than a Senior Secured Loan
with respect to the liquidation of such Obligor or the collateral for such loan
(subject to customary exceptions for permitted liens) and (ii) is secured by a
valid second priority perfected security interest or lien in, to or on specified
collateral securing the Obligor's obligations under the loan (subject to
customary exceptions for permitted liens), the value of which is adequate (in
the commercially reasonable judgment of the Collateral Manager) to repay the
loan in accordance with its terms and to repay all other loans of equal or
higher seniority secured by a lien or security interest in the same collateral,
which security interest or lien is not subordinate to the security interest or
lien securing any other debt for borrowed money other than a Senior Secured Loan
on such specified collateral.
"Secured Noteholders": The Holders of the Secured Notes.
"Secured Parties": The meaning specified in the Granting Clauses.
"Securities Act": The United States Securities Act of 1933, as amended.
"Securities Intermediary": The meaning specified in Section 8‑102(a)(14) of the
UCC.
"Securities Lending Agreement": An agreement pursuant to which the Issuer agrees
to loan any securities lending counterparty one or more assets and such
securities lending counterparty agrees to post collateral with the Trustee or a
Securities Intermediary to secure its obligation to return such assets to the
Issuer.
"Security Entitlement": The meaning specified in Section 8‑102(a)(17) of the
UCC.
"Selling Institution": The entity obligated to make payments to the Issuer under
the terms of a Participation Interest.
"Senior Secured Loan": Any assignment of or Participation Interest in a Loan
that: (a) is not (and cannot by its terms become) subordinate in right of
payment to any other obligation of the Obligor of the Loan (subject to customary
exceptions for permitted liens, such as, but not limited to, Super Senior
Revolving Facilities, any tax liens and any liens imposed in any bankruptcy,
reorganization, arrangement, insolvency,


32



--------------------------------------------------------------------------------





moratorium or liquidation proceedings); (b) is secured by a valid first-priority
perfected security interest or lien in, to or on specified collateral securing
the Obligor's obligations under the Loan (subject to customary exceptions for
permitted liens) and (c) the value of the collateral securing the Loan at the
time of purchase together with other attributes of the Obligor (including,
without limitation, its general financial condition, ability to generate cash
flow available for debt service and other demands for that cash flow) is
adequate (in the commercially reasonable judgment of the Collateral Manager) to
repay the Loan in accordance with its terms and to repay all other Loans of
equal seniority secured by a first lien or security interest in the same
collateral.
"Senior Unsecured Loan": Any assignment of or Participation Interest in or other
interest in an Unsecured Loan that is not subordinated to any other unsecured
indebtedness of the Obligor.
"Similar Law": Any federal, state, local, non-U.S. or other law or regulation
that could cause the underlying assets of the Issuer to be treated as assets of
the investor in any Note (or any interest therein) by virtue of its interest and
thereby subject the Issuer or the Collateral Manager (or other persons
responsible for the investment and operation of the Issuer's assets) to Other
Plan Law.
"Specified Rating": With respect to the defined terms specified in the table
below, the rating set forth in the table below:
Defined Term
S&P
Fitch
Defaulted Obligation
S&P Rating of "SD" or "CC" or lower
N/A
DIP Collateral Obligation
N/A
N/A
Eligible Investment Required Ratings
N/A
(i) In the case of obligations having up to a thirty day maturity at the time of
such investment or the contractual commitment providing for such investment, a
long-term credit rating of "A" or better by Fitch or a short-term credit rating
of "F1" or better by Fitch and (ii) in the case of obligations not subject to
clause (i) above, a short-term credit rating of "F1+" by Fitch (or, if no
short-term rating exists, a long-term rating of "AA-" or better by Fitch)
Eligible Investment (clause (iv))
"AAAm"
"AAAmmf" (or, in the absence of a credit rating from Fitch, a credit rating of
"Aaa-mf" (and not on credit watch with negative implications) by Moody's)
Non-Emerging Market Obligor
Foreign currency issuer credit rating of at least "AA"
N/A

"Sponsor": In relation to the Issuer, a "sponsor" under the U.S. Risk Retention
Rules.




33



--------------------------------------------------------------------------------





"STAMP": The meaning specified in Section 2.5(a).
"Step-Down Obligation": An obligation or security which by the terms of the
related Underlying Instruments provides for a decrease in the per annum interest
rate on such obligation or security (other than by reason of any change in the
applicable index or benchmark rate used to determine such interest rate) or in
the spread over the applicable index or benchmark rate, solely as a function of
the passage of time; provided that an obligation or security providing for
payment of a constant rate of interest at all times after the date of
acquisition by the Issuer shall not constitute a Step-Down Obligation.
"Step-Up Obligation": An obligation or security which by the terms of the
related Underlying Instruments provides for an increase in the per annum
interest rate on such obligation or security, or in the spread over the
applicable index or benchmark rate, solely as a function of the passage of time;
provided that an obligation or security providing for payment of a constant rate
of interest at all times after the date of acquisition by the Issuer shall not
constitute a Step-Up Obligation.
"Structured Finance Obligation": Any obligation issued by a special purpose
vehicle and secured directly by, referenced to, or representing ownership of, a
pool of receivables or other financial assets of any Obligor, including
collateralized debt obligations and mortgage-backed securities.
"Successor Entity": The meaning specified in Section 7.10.
"Super Senior Revolving Facility": A revolving loan that, pursuant to its terms,
may require one or more future advances to be made to the relevant obligor which
has the benefit of a security interest in the relevant assets that ranks, in the
event of an enforcement in respect of such loan, higher than such obligor's
other senior secured indebtedness; provided, however, that any such loan may
only be treated as a Super Senior Revolving Facility if it represents no greater
than 15.0% (or more if the Rating Agency Condition is satisfied) of the relevant
obligor's senior debt.
"Surrendered Notes": The meaning specified in Section 2.9.
"Synthetic Security": A security or swap transaction, other than a Participation
Interest, that has payments associated with either payments of interest on
and/or principal of a reference obligation or the credit performance of a
reference obligation.
"Tax": Any tax, levy, impost, duty, charge or assessment of any nature
(including interest, penalties and additions thereto) imposed by any
governmental taxing authority.
"Tax Event": An event that occurs if (a) a change in or the adoption of any U.S.
or foreign tax statute or treaty, or any change in or the issuance of any
regulation (whether final, temporary or proposed), rule, ruling, practice,
procedure or judicial decision or interpretation of the foregoing after the
Closing Date results in (i)(x) any Obligor under any Collateral Obligation being
required to deduct or withhold from any payment under such Collateral Obligation
to the Issuer for or on account of any Tax for whatever reason and such Obligor
is not required to pay to the Issuer such additional amount as is necessary to
ensure that the net amount actually received by the Issuer (free and clear of
Taxes, whether assessed against such Obligor or the Issuer) will equal the full
amount that the Issuer would have received had no such deduction or withholding
occurred and (y) the total amount of such deductions or withholdings on the
Assets results in a payment by, or charge or tax burden to, the Issuer that
results or will result in the withholding of 5% or more of scheduled
distributions for any Collection Period or (ii) a Hedge Counterparty being
required to deduct or withhold from any payment to the Issuer under a Hedge
Agreement for or on account of any tax for whatever reason and such Hedge
Counterparty not being required to pay to the Issuer such additional amount


34



--------------------------------------------------------------------------------





as is necessary to ensure that the net amount actually received by the Issuer
(after payment of all taxes, whether assessed against such Hedge Counterparty or
the Issuer) will equal the full amount that the Issuer would have received had
no such taxes been imposed, and the aggregate amount of such a tax or taxes
imposed on the Issuer or withheld from payments to the Issuer and with respect
to which the Issuer receives less than the full amount that the Issuer would
have received had no such deduction occurred, or "gross up payments" required to
be made by the Issuer, (x) is in excess of $1,000,000 during the Collection
Period in which such event occurs or (y) the aggregate of all such "gross up
payment" requirements required to be made by the Issuer during any 12-month
period is in excess of $1,000,000 or (b) any jurisdiction imposes net income,
profits or similar Tax on the Issuer in an aggregate amount in any Collection
Period in excess of U.S.$1,000,000.
Until notified by the Collateral Manager or until a Trust Officer of the Trustee
obtains actual knowledge of the occurrence of a Tax Event, the Trustee shall not
be deemed to have any notice or knowledge of the occurrence of such Tax Event.
"Tax Jurisdiction": The Bahamas, Bermuda, the British Virgin Islands, the Cayman
Islands or the Channel Islands and any other tax advantaged jurisdiction as may
be designated by the Collateral Manager with notice to the Applicable Rating
Agency from time to time.
"Tax Redemption": The meaning specified in Section 9.3(a).
"Transaction Documents": This Indenture, the Collateral Management Agreement,
the Collateral Administration Agreement, the Account Control Agreement, the
Purchase Agreement, the Administration Agreement, the AML Services Agreement and
the Registered Office Agreement.
"Transfer Agent": The Person or Persons, which may be the Issuer, authorized by
the Issuer to exchange or register the transfer of Notes.
"Treasury Regulations": The regulations promulgated under the Code.
"Trust Officer": When used with respect to the Trustee, any officer within the
Corporate Trust Office (or any successor group of the Trustee) including any
vice president, assistant vice president or officer of the Trustee customarily
performing functions similar to those performed by the persons who at the time
shall be such officers, respectively, or to whom any corporate trust matter is
referred at the Corporate Trust Office because of such person's knowledge of and
familiarity with the particular subject and, in each case, having direct
responsibility for the administration of this transaction.
"Trustee": The meaning specified in the first sentence of this Indenture, and
any successor thereto.
"Trustee's Website": The meaning specified in Section 10.6(f).
"UCC": The Uniform Commercial Code as in effect in the State of New York or, if
different, the political subdivision of the United States that governs the
perfection of the relevant security interest as amended from time to time.
"Uncertificated Security": The meaning specified in Section 8‑102(a)(18) of the
UCC.
"Underlying Instrument": The indenture or other agreement pursuant to which an
Asset has been issued or created and each other agreement that governs the terms
of or secures the obligations represented by such Asset or of which the holders
of such Asset are the beneficiaries.


35



--------------------------------------------------------------------------------





"Unregistered Securities": The meaning specified in Section 5.17(c).
"Unsalable Assets": (a)(i) A Defaulted Obligation, (ii) an Equity Security or
(iii) an obligation received in connection with an Offer, in a restructuring or
plan of reorganization with respect to the obligor, in each case, in respect of
which the Issuer has not received a payment in cash during the preceding 12
months or (b) any Collateral Obligation or Eligible Investment identified in an
officer's certificate of the Collateral Manager as having a Market Value of less
than $1,000, in the case of each of (a) and (b) with respect to which the
Collateral Manager certifies to the Trustee that (x) it has made commercially
reasonable efforts to dispose of such obligation for at least 90 days and (y) in
its commercially reasonable judgment such obligation is not expected to be
saleable in the foreseeable future.
"Unsecured Loan": An unsecured Loan obligation of any corporation, partnership
or trust.
"U.S. person": The meaning specified in Regulation S.
"U.S. Risk Retention Rules": The federal interagency credit risk retention
rules, codified at 17 C.F.R. Part 246.
"U.S. Tax Person": The meaning specified in Section 7701(a)(30) of the Code.
"Volcker Rule": Section 13 of the Bank Holding Company Act of 1956, as amended,
and the applicable rules and regulations promulgated thereunder.
"Weighted Average Life": As of any date of determination with respect to all
Collateral Obligations other than Defaulted Obligations, the number of years
following such date obtained by summing the products obtained by multiplying:
(a)    (i) the Average Life at such time of each such Collateral Obligation by
(ii) the outstanding principal balance of such Collateral Obligation,
and dividing such sum by:
(b)    the Aggregate Principal Balance at such time of all Collateral
Obligations other than Defaulted Obligations.
"Zero Coupon Bond": Any debt security that by its terms (a) does not bear
interest for all or part of the remaining period that it is outstanding, (b)
provides for periodic payments of interest in Cash less frequently than
semi-annually or (c) pays interest only at its stated maturity.

Section 1.2    Usage of Terms.
With respect to all terms in this Indenture, the singular includes the plural
and the plural the singular; words importing any gender include the other
genders; references to "writing" include printing, typing, lithography and other
means of reproducing words in a visible form; references to agreements and other
contractual instruments include all amendments, modifications and supplements
thereto or any changes therein entered into in accordance with their respective
terms and not prohibited by this Indenture; references to Persons include their
permitted successors and assigns; and the term "including" means "including
without limitation."


36



--------------------------------------------------------------------------------






Section 1.3    Assumptions as to Assets. In connection with all calculations
required to be made pursuant to this Indenture with respect to Scheduled
Distributions on any Asset, or any payments on any other assets included in the
Assets, with respect to the sale of and investment in Collateral Obligations,
and with respect to the income that can be earned on Scheduled Distributions on
such Assets and on any other amounts that may be received for deposit in the
Collection Account, the provisions set forth in this Section 1.3 shall be
applied. The provisions of this Section 1.3 shall be applicable to any
determination or calculation that is covered by this Section 1.3, whether or not
reference is specifically made to Section 1.3, unless some other method of
calculation or determination is expressly specified in the particular provision.
(a)    All calculations with respect to Scheduled Distributions on the Assets
securing the Secured Notes shall be made on the basis of information as to the
terms of each such Asset and upon reports of payments, if any, received on such
Asset that are furnished by or on behalf of the issuer of such Asset and, to the
extent they are not manifestly in error, such information or reports may be
conclusively relied upon in making such calculations.
(b)    For purposes of calculating the Coverage Tests, except as otherwise
specified in the Coverage Tests, such calculations will not include scheduled
interest and principal payments on Defaulted Obligations unless or until such
payments are actually made.
(c)    For each Collection Period and as of any date of determination, the
Scheduled Distribution on any Asset (including Current Pay Obligations and DIP
Collateral Obligations but excluding Defaulted Obligations, which, except as
otherwise provided herein, shall be assumed to have a Scheduled Distribution of
zero, except to the extent any payments have actually been received) shall be
the sum of (i) the total amount of payments and collections to be received
during such Collection Period in respect of such Asset (including the proceeds
of the sale of such Asset received and, in the case of sales which have not yet
settled, anticipated to be received during the Collection Period) that, if
received as scheduled, will be available in the Collection Account at the end of
the Collection Period and (ii) any such amounts received in prior Collection
Periods that were not disbursed on a previous Payment Date.
(d)    Each Scheduled Distribution receivable with respect to a Collateral
Obligation shall be assumed to be received on the applicable Due Date, and each
such Scheduled Distribution shall be assumed to be immediately deposited in the
Collection Account to earn interest at the Assumed Reinvestment Rate. All such
funds shall be assumed to continue to earn interest until the date on which they
are required to be available in the Collection Account for application, in
accordance with the terms hereof, to payments of principal of or interest on the
Notes or other amounts payable pursuant to this Indenture. For purposes of the
applicable determinations required by Section 10.6(b)(iv), Article XII and the
definition of "Interest Coverage Ratio," the expected interest on the Secured
Notes and Floating Rate Obligations will be calculated using the then current
interest rates applicable thereto.
(e)    References in the Priority of Payments to calculations made on a "pro
forma basis" shall mean such calculations after giving effect to all payments,
in accordance with the Priority of Payments described herein, that precede (in
priority of payment) or include the clause in which such calculation is made.
(f)    If a Collateral Obligation included in the Assets would be deemed a
Current Pay Obligation but for the applicable percentage limitation in the
proviso to clause (x) of the proviso to the definition of "Defaulted
Obligation," then the Current Pay Obligations with the lowest Market Value
(assuming that such Market Value is expressed as a percentage of the Principal
Balance of such Current Pay Obligations as of the date of determination) shall
be deemed Defaulted Obligations. Each such Defaulted Obligation will be


37



--------------------------------------------------------------------------------





treated as a Defaulted Obligation for all purposes until such time as the
Aggregate Principal Balance of Current Pay Obligations would not exceed, on a
pro forma basis including such Defaulted Obligation, the applicable percentage
of the Collateral Principal Amount.
(g)    Notwithstanding any other provision of this Indenture to the contrary,
all monetary calculations under this Indenture shall be in Dollars.
(h)    Any reference in this Indenture to an amount of the Trustee's or the
Collateral Administrator's fees calculated with respect to a period at a per
annum rate shall be computed on the basis of a 360-day year of twelve 30-day
months prorated for the related Interest Accrual Period and shall be based on
the aggregate face amount of the Assets.
(i)    To the extent there is, in the reasonable determination of the Collateral
Administrator or the Trustee, any ambiguity in the interpretation of any
definition or term contained in this Indenture or to the extent the Collateral
Administrator or the Trustee reasonably determine that more than one methodology
can be used to make any of the determinations or calculations set forth herein,
the Collateral Administrator and/or the Trustee shall be entitled to request
direction from the Collateral Manager as to the interpretation and/or
methodology to be used, and the Collateral Administrator and the Trustee shall
follow such direction and shall be entitled to conclusively rely thereon without
any responsibility or liability therefor.
(j)    For purposes of calculating compliance with any tests under this
Indenture, the trade date (and not the settlement date) with respect to any
acquisition or disposition of a Collateral Obligation or Eligible Investment
shall be used to determine whether and when such acquisition or disposition has
occurred.
(k)    If the Issuer (or the Collateral Manager on behalf of the Issuer) is
notified by the administrative agent or other withholding agent or otherwise for
the syndicate of lenders in respect of any Revolving Collateral Obligation or
Delayed Drawdown Collateral Obligation that any amounts associated therewith are
subject to withholding tax imposed by any jurisdiction, the Coverage Tests shall
be calculated thereafter net of the full amount of such withholding tax unless
the related Obligor is required to make "gross-up" payments to the Issuer that
cover the full amount of any such withholding tax on an after-tax basis pursuant
to the underlying instruments with respect thereto.

ARTICLE II

THE NOTES

Section 2.1    Forms Generally. The Notes and the Trustee's or Authenticating
Agent's certificate of authentication thereon (the "Certificate of
Authentication") shall be in substantially the forms required by this Article,
with such appropriate insertions, omissions, substitutions and other variations
as are required or permitted by this Indenture, and may have such letters,
numbers or other marks of identification and such legends or endorsements placed
thereon, as may be consistent herewith, determined by the Authorized Officers of
the Issuer executing such Notes as evidenced by their execution of such Notes.
Any portion of the text of any Note may be set forth on the reverse thereof,
with an appropriate reference thereto on the face of the Note.

Section 2.2    Forms of Notes. (a) The forms of the Notes, including the forms
of Certificated Secured Notes, Certificated Subordinated Notes, Regulation S
Global Secured Notes, Rule 144A Global Secured Notes and Rule 144A Global
Subordinated Notes, shall be as set forth in the applicable part of Exhibit A
hereto. The Applicable Issuer may assign one or more CUSIPs or similar
identifying numbers to


38



--------------------------------------------------------------------------------





Notes for administrative convenience or in connection with compliance with FATCA
or implementation of a Bankruptcy Subordination Agreement.
(b)    Secured Notes and Subordinated Notes.
(i)    Except as provided in the Term Sheet, the Secured Notes of each Class
sold to persons who are not U.S. persons in offshore transactions in reliance on
Regulation S shall each be issued initially in the form of one permanent Global
Secured Note per Class in definitive, fully registered form without interest
coupons substantially in the applicable form attached as Exhibit A hereto, in
the case of the Secured Notes (each, a "Regulation S Global Secured Note") and
shall be deposited on behalf of the subscribers for such Secured Notes
represented thereby with the Trustee as custodian for, and registered in the
name of a nominee of, DTC for the respective accounts of Euroclear and
Clearstream, duly executed by the Applicable Issuers and authenticated by the
Trustee as hereinafter provided.
(ii)    Except as provided in the Term Sheet, the Notes of each Class sold to
persons that are Qualified Institutional Buyers shall each be issued initially
in the form of one permanent Global Secured Note per Class in definitive, fully
registered form without interest coupons substantially in the applicable form
attached as Exhibit A hereto, in the case of the Secured Notes (each, a "Rule
144A Global Secured Note") and in the form of one permanent global Subordinated
Note in definitive, fully registered form without interest coupons substantially
in the applicable form attached as Exhibit A-2 hereto, in the case of the
Subordinated Notes (each, a "Rule 144A Global Subordinated Note" and, together
with the Rule 144A Global Secured Notes, the "Rule 144A Global Notes"), and
shall be deposited on behalf of the subscribers for such Notes represented
thereby with the Trustee as custodian for, and registered in the name of a
nominee of, DTC, duly executed by the Applicable Issuers and authenticated by
the Trustee as hereinafter provided.
(iii)    The Secured Notes sold to persons that, at the time of the acquisition,
purported acquisition or proposed acquisition of any such Secured Note, are
Institutional Accredited Investors, shall be issued in the form of definitive,
fully registered notes without coupons substantially in the applicable form
attached as Exhibit A hereto (a "Certificated Secured Note") which shall be
registered in the name of the beneficial owner or a nominee thereof, duly
executed by the Issuer and authenticated by the Trustee as hereinafter provided.
The Subordinated Notes sold to persons that, at the time of the acquisition,
purported acquisition or proposed acquisition of any such Subordinated Note, are
Institutional Accredited Investors shall be issued in the form of definitive,
fully registered notes without coupons substantially in the form attached as
Exhibit A hereto (each, a "Certificated Subordinated Note" and, together with
the Certificated Secured Notes, "Certificated Notes") which shall be registered
in the name of the beneficial owner or a nominee thereof, duly executed by the
Issuer and authenticated by the Trustee upon Issuer Order as hereinafter
provided.
(iv)    The aggregate principal amount of the Global Notes may from time to time
be increased or decreased by adjustments made on the records of the Trustee or
DTC or its nominee, as the case may be, as hereinafter provided.
(c)    Book Entry Provisions. This Section 2.2(c) shall apply only to Global
Notes deposited with or on behalf of DTC.
The provisions of the "Operating Procedures of the Euroclear System" of
Euroclear and the "Terms and Conditions Governing Use of Participants" of
Clearstream, respectively, will be applicable to the Global


39



--------------------------------------------------------------------------------





Notes insofar as interests in such Global Notes are held by the Agent Members of
Euroclear or Clearstream, as the case may be.
Agent Members shall have no rights under this Indenture with respect to any
Global Notes held on their behalf by the Trustee, as custodian for DTC and DTC
may be treated by the Applicable Issuer, the Trustee, and any agent of the
Applicable Issuer or the Trustee as the absolute owner of such Notes for all
purposes whatsoever. Notwithstanding the foregoing, nothing herein shall prevent
the Applicable Issuer, the Trustee, or any agent of the Applicable Issuer or the
Trustee, from giving effect to any written certification, proxy or other
authorization furnished by DTC or impair, as between DTC and its Agent Members,
the operation of customary practices governing the exercise of the rights of a
Holder of any Note.

Section 2.3    Authorized Amount; Stated Maturity; Denominations. The aggregate
principal amount of Secured Notes and Subordinated Notes that may be
authenticated and delivered under this Indenture is limited to the aggregate
principal amount of Notes specified in the Term Sheet (except for Notes
authenticated and delivered upon registration of transfer of, or in exchange
for, or in lieu of, other Notes pursuant to Section 2.5, Section 2.6 or
Section 8.5 of this Indenture).
The Notes shall be divided into the Classes, having the designations, original
principal amounts, Interest Rates, Stated Maturity and Minimum Denominations set
forth in the Term Sheet.

Section 2.4    Execution, Authentication, Delivery and Dating. The Notes shall
be executed on behalf of each of the Applicable Issuers by one of their
respective Authorized Officers. The signature of such Authorized Officer on the
Notes may be manual or facsimile.
Notes bearing the manual or facsimile signatures of individuals who were at any
time the Authorized Officers of the Applicable Issuer, shall bind the Issuer and
the Co-Issuer, as applicable, notwithstanding the fact that such individuals or
any of them have ceased to hold such offices prior to the authentication and
delivery of such Notes or did not hold such offices at the date of issuance of
such Notes.
At any time and from time to time after the execution and delivery of this
Indenture, the Issuer and the Co-Issuer may deliver Notes executed by the
Applicable Issuers to the Trustee or the Authenticating Agent for authentication
and the Trustee or the Authenticating Agent, upon Issuer Order, shall
authenticate and deliver such Notes as provided in this Indenture and not
otherwise.
Each Note authenticated and delivered by the Trustee or the Authenticating Agent
upon Issuer Order on the Closing Date shall be dated as of the Closing Date. All
other Notes that are authenticated after the Closing Date for any other purpose
under this Indenture shall be dated the date of their authentication.
Notes issued upon transfer, exchange or replacement of other Notes shall be
issued in authorized denominations reflecting the original Aggregate Outstanding
Amount of the Notes so transferred, exchanged or replaced, but shall represent
only the current Outstanding principal amount of the Notes so transferred,
exchanged or replaced. If any Note is divided into more than one Note in
accordance with this Article II, the original principal amount of such Note
shall be proportionately divided among the Notes delivered in exchange therefor
and shall be deemed to be the original aggregate principal amount of such
subsequently issued Notes.
No Note shall be entitled to any benefit under this Indenture or be valid or
obligatory for any purpose, unless there appears on such Note a Certificate of
Authentication, substantially in the form provided for herein, executed by the
Trustee or by the Authenticating Agent by the manual signature of one of their


40



--------------------------------------------------------------------------------





authorized signatories, and such certificate upon any Note shall be conclusive
evidence, and the only evidence, that such Note has been duly authenticated and
delivered hereunder.

Section 2.5    Registration, Registration of Transfer and Exchange.      (a) The
Issuer shall cause the Notes to be Registered and shall cause to be kept a
register (the "Register") at the office of the Trustee in which, subject to such
reasonable regulations as it may prescribe, the Issuer shall provide for the
registration of Notes and the registration of transfers of Notes. The Trustee is
hereby initially appointed registrar (the "Registrar") for the purpose of
registering Notes and transfers of such Notes with respect to the Register
maintained in the United States as herein provided. Upon any resignation or
removal of the Registrar, the Issuer shall promptly appoint a successor or, in
the absence of such appointment, assume the duties of Registrar.
If a Person other than the Trustee is appointed by the Issuer as Registrar, the
Issuer will give the Trustee prompt written notice of the appointment of a
Registrar and of the location, and any change in the location, of the Register,
and the Trustee shall have the right to inspect the Register at all reasonable
times and to obtain copies thereof and the Trustee shall have the right to rely
upon a certificate executed on behalf of the Registrar by an Officer thereof as
to the names and addresses of the Holders of the Notes and the principal or face
amounts and numbers of such Notes. Upon written request at any time the
Registrar shall provide to the Issuer, the Collateral Manager, the Initial
Purchaser or any Holder a current list of Holders (and their holdings) as
reflected in the Register. In addition and upon written request at any time, the
Registrar shall provide to the Issuer, the Collateral Manager, the Initial
Purchaser or any Holder any information the Registrar actually possesses
regarding the nature and identity of any beneficial owner of any Note (and its
holdings).
Subject to this Section 2.5, upon surrender for registration of transfer of any
Notes at the office or agency of the Co-Issuers to be maintained as provided in
Section 7.2, the Applicable Issuers shall execute, and the Trustee shall
authenticate and deliver, in the name of the designated transferee or
transferees, one or more new Notes of any authorized denomination and of a like
aggregate principal or face amount.
At the option of the Holder, Notes may be exchanged for Notes of like terms, in
any authorized denominations and of like aggregate principal amount, upon
surrender of the Notes to be exchanged at such office or agency. Whenever any
Note is surrendered for exchange, the Applicable Issuers shall execute, and the
Trustee shall authenticate and deliver, the Notes that the Holder making the
exchange is entitled to receive.
All Notes issued and authenticated upon any registration of transfer or exchange
of Notes shall be the valid obligations of the Issuer and, solely in the case of
the Secured Notes, the Co-Issuer, evidencing the same debt (to the extent they
evidence debt), and entitled to the same benefits under this Indenture as the
Notes surrendered upon such registration of transfer or exchange.
Every Note presented or surrendered for registration of transfer or exchange
shall be duly endorsed, or be accompanied by a written instrument of transfer in
form satisfactory to the Registrar duly executed by the Holder thereof or such
Holder's attorney duly authorized in writing with such signature guaranteed by
an "eligible guarantor institution" meeting the requirements of the Registrar,
which requirements include membership or participation in the Securities
Transfer Agents Medallion Program ("STAMP") or such other "signature guarantee
program" as may be determined by the Registrar in addition to, or in
substitution for, STAMP, all in accordance with the Exchange Act.


41



--------------------------------------------------------------------------------





No service charge shall be made to a Holder for any registration of transfer or
exchange of Notes, but the Trustee may require payment of a sum sufficient to
cover any tax or other governmental charge payable in connection therewith. The
Trustee and the Registrar shall be permitted to request such evidence reasonably
satisfactory to it documenting the identity and/or signatures of the transferor
and transferee.
(b)    No Note may be sold or transferred (including, without limitation, by
pledge or hypothecation) unless such sale or transfer is exempt from the
registration requirements of the Securities Act, is exempt from the registration
requirements under applicable state securities laws and will not cause either of
the Co-Issuers to become subject to the requirement that it register as an
investment company under the Investment Company Act.
(c)    No transfer of any Subordinated Note (or any interest therein) will be
effective, and the Trustee will not recognize any such transfer, if after giving
effect to such transfer 25% or more of the Aggregate Outstanding Amount of the
Subordinated Notes would be held by Persons who are Benefit Plan Investors. For
purposes of these calculations and all other calculations required by this
subsection, (A) any Notes of the Issuer held by a Person (other than a Benefit
Plan Investor) who is a Controlling Person or the Trustee, the Collateral
Manager, the Retention Holder, the Initial Purchaser or any of their respective
affiliates (other than those interests held by a Benefit Plan Investor) shall be
disregarded and not treated as Outstanding and (B) an "affiliate" of a Person
shall include any Person, directly or indirectly through one or more
intermediaries, controlling, controlled by or under common control with the
Person, and "control" with respect to a Person other than an individual shall
mean the power to exercise a controlling influence over the management or
policies of such Person. The Trustee shall be entitled to rely exclusively upon
the information set forth in the face of the transfer certificates received
pursuant to the terms of this Section 2.5 and only Notes that a Trust Officer of
the Trustee actually knows (solely in reliance upon such information) to be so
held shall be so disregarded.
(d)    Notwithstanding anything contained herein to the contrary, the Trustee
shall not be responsible for ascertaining whether any transfer complies with, or
for otherwise monitoring or determining compliance with, the registration
provisions of or any exemptions from the Securities Act, applicable state
securities laws or the applicable laws of any other jurisdiction, ERISA, the
Code, the Investment Company Act, or the terms hereof; provided that if a
certificate is specifically required by the terms of this Section 2.5 to be
provided to the Trustee by a prospective transferor or transferee, the Trustee
shall be under a duty to receive and examine the same to determine whether or
not the certificate substantially conforms on its face to the applicable
requirements of this Indenture and shall promptly notify the party delivering
the same if such certificate does not comply with such terms.
(e)    For so long as any of the Notes are Outstanding, the Issuer shall not
issue or permit the transfer of any ordinary shares of the Issuer to U.S.
persons.
(f)    Transfers of Global Notes shall only be made in accordance with
Section 2.2(b) and this Section 2.5(f).
(i)    Rule 144A Global Secured Note to Regulation S Global Secured Note. If a
holder of a beneficial interest in a Rule 144A Global Secured Note deposited
with DTC wishes at any time to exchange its interest in such Rule 144A Global
Secured Note for an interest in the corresponding Regulation S Global Secured
Note, or to transfer its interest in such Rule 144A Global Secured Note to a
Person who wishes to take delivery thereof in the form of an interest in the
corresponding Regulation S Global Secured Note, such holder (provided that such
holder or, in the case of a transfer, the transferee, is not a U.S. person and
is acquiring such interest in an offshore transaction) may,


42



--------------------------------------------------------------------------------





subject to the immediately succeeding sentence and the rules and procedures of
DTC, exchange or transfer, or cause the exchange or transfer of, such interest
for an equivalent beneficial interest in the corresponding Regulation S Global
Secured Note. Upon receipt by the Registrar of (A) instructions given in
accordance with DTC's procedures from an Agent Member directing the Registrar to
credit or cause to be credited a beneficial interest in the corresponding
Regulation S Global Secured Note, but not less than the Minimum Denomination
applicable to such holder's Notes, in an amount equal to the beneficial interest
in the Rule 144A Global Secured Note to be exchanged or transferred, (B) a
written order given in accordance with DTC's procedures containing information
regarding the participant account of DTC and the Euroclear or Clearstream
account to be credited with such increase, (C) a certificate in the form of
Exhibit B-1 attached hereto given by the holder of such beneficial interest
stating that the exchange or transfer of such interest has been made in
compliance with the transfer restrictions applicable to the Global Secured
Notes, including that the holder or the transferee, as applicable, is not a U.S.
person, and in an offshore transaction pursuant to and in accordance with
Regulation S, and (D) a written certification in the form of Exhibit B-5
attached hereto given by the transferee in respect of such beneficial interest
stating, among other things, that such transferee is a non-U.S. person
purchasing such beneficial interest in an offshore transaction pursuant to
Regulation S, then the Registrar shall approve the instructions at DTC to reduce
the principal amount of the Rule 144A Global Secured Note and to increase the
principal amount of the Regulation S Global Secured Note by the aggregate
principal amount of the beneficial interest in the Rule 144A Global Secured Note
to be exchanged or transferred, and to credit or cause to be credited to the
securities account of the Person specified in such instructions a beneficial
interest in the corresponding Regulation S Global Secured Note equal to the
reduction in the principal amount of the Rule 144A Global Secured Note.
(ii)    Regulation S Global Secured Note to Rule 144A Global Secured Note. If a
holder of a beneficial interest in a Regulation S Global Secured Note deposited
with DTC wishes at any time to exchange its interest in such Regulation S Global
Secured Note for an interest in the corresponding Rule 144A Global Secured Note
or to transfer its interest in such Regulation S Global Secured Note to a Person
who wishes to take delivery thereof in the form of an interest in the
corresponding Rule 144A Global Secured Note, such holder may, subject to the
immediately succeeding sentence and the rules and procedures of Euroclear,
Clearstream and/or DTC, as the case may be, exchange or transfer, or cause the
exchange or transfer of, such interest for an equivalent beneficial interest in
the corresponding Rule 144A Global Secured Note. Upon receipt by the Registrar
of (A) instructions from Euroclear, Clearstream and/or DTC, as the case may be,
directing the Registrar to cause to be credited a beneficial interest in the
corresponding Rule 144A Global Secured Note in an amount equal to the beneficial
interest in such Regulation S Global Secured Note, but not less than the Minimum
Denomination applicable to such holder's Notes to be exchanged or transferred,
such instructions to contain information regarding the participant account with
DTC to be credited with such increase, (B) a certificate in the form of
Exhibit B-3 attached hereto given by the holder of such beneficial interest and
stating, among other things, that, in the case of a transfer, the Person
transferring such interest in such Regulation S Global Secured Note reasonably
believes that the Person acquiring such interest in a Rule 144A Global Secured
Note is (x) a Qualified Institutional Buyer and (y) a Qualified Purchaser or
entity owned exclusively by Qualified Purchasers, is obtaining such beneficial
interest in a transaction meeting the requirements of Rule 144A and in
accordance with any applicable securities laws of any state of the United States
or any other jurisdiction and (C) a written certification in the form of Exhibit
B-5 attached hereto given by the transferee in respect of such beneficial
interest stating, among other things, that such transferee is (x) a Qualified
Institutional Buyer and (y) a Qualified Purchaser or entity owned exclusively by
Qualified Purchasers, then the Registrar will approve the instructions at DTC to
reduce, or cause to


43



--------------------------------------------------------------------------------





be reduced, the Regulation S Global Secured Note by the aggregate principal
amount of the beneficial interest in the Regulation S Global Secured Note to be
transferred or exchanged and the Registrar shall instruct DTC, concurrently with
such reduction, to credit or cause to be credited to the securities account of
the Person specified in such instructions a beneficial interest in the
corresponding Rule 144A Global Secured Note equal to the reduction in the
principal amount of the Regulation S Global Secured Note.
(iii)    Global Note to Certificated Note. Subject to Section 2.10(a), if a
holder of a beneficial interest in a Global Note deposited with DTC wishes at
any time to transfer its interest in such Global Note to a Person who wishes to
take delivery thereof in the form of a corresponding Certificated Note, such
holder may, subject to the immediately succeeding sentence and the rules and
procedures of Euroclear, Clearstream and/or DTC, as the case may be, transfer,
or cause the transfer of, such interest for a Certificated Note. Upon receipt by
the Registrar of (A) a certificate substantially in the form of Exhibit B-2
attached hereto (and Exhibit B-4, in the case of Subordinated Notes) executed by
the transferee and (B) appropriate instructions from DTC, if required, the
Registrar will approve the instructions at DTC to reduce, or cause to be
reduced, the Global Note by the aggregate principal amount of the beneficial
interest in the Global Note to be transferred, record the transfer in the
Register in accordance with Section 2.5(a) and upon execution by the Issuer and
authentication and delivery by the Trustee, one or more corresponding
Certificated Notes, registered in the names specified in the instructions
described in clause (B) above, in principal amounts designated by the transferee
(the aggregate of such principal amounts being equal to the aggregate principal
amount of the interest in such Global Note transferred by the transferor), and
in authorized denominations.
(g)    Transfers of Certificated Notes shall only be made in accordance with
Section 2.2(b) and this Section 2.5(g).
(i)    Transfer of Certificated Notes to Global Notes. If a Holder of a
Certificated Note wishes at any time to transfer such Certificated Note to a
Person who wishes to take delivery thereof in the form of a beneficial interest
in a corresponding Global Note, such Holder may, subject to the immediately
succeeding sentence and the rules and procedures of Euroclear, Clearstream
and/or DTC, as the case may be, exchange or transfer, or cause the exchange or
transfer of, such Certificated Note for a beneficial interest in a corresponding
Global Note. Upon receipt by the Registrar of (A) a Holder's Certificated Note
properly endorsed for assignment to the transferee, (B) a certificate
substantially in the form of Exhibit B-1 or B-3 attached hereto executed by the
transferor and certificates substantially in the form of Exhibit B-5 (and
Exhibit B-4, in the case of Subordinated Notes) attached hereto executed by the
transferee, (C) instructions given in accordance with Euroclear, Clearstream or
DTC's procedures, as the case may be, from an Agent Member to instruct DTC to
cause to be credited a beneficial interest in the applicable Global Notes in an
amount equal to the Certificated Notes to be transferred or exchanged, and (D) a
written order given in accordance with DTC's procedures containing information
regarding the participant's account at DTC and/or Euroclear or Clearstream to be
credited with such increase, the Registrar shall cancel such Certificated Note
in accordance with Section 2.9, record the transfer in the Register in
accordance with Section 2.5(a) and approve the instructions at DTC, concurrently
with such cancellation, to credit or cause to be credited to the securities
account of the Person specified in such instructions a beneficial interest in
the corresponding Global Note equal to the principal amount of the Certificated
Note transferred or exchanged.
(ii)    Transfer of Certificated Notes to Certificated Notes. Upon receipt by
the Registrar of (A) a Holder's Certificated Note properly endorsed for
assignment to the transferee, and (B) a


44



--------------------------------------------------------------------------------





certificate substantially in the form of Exhibit B-2 (and Exhibit B-4, in the
case of Subordinated Notes) attached hereto executed by the transferee, the
Registrar shall cancel such Certificated Note in accordance with Section 2.9,
record the transfer in the Register in accordance with Section 2.5(a) and upon
execution by the Issuer and authentication and delivery by the Trustee, deliver
one or more Certificated Notes bearing the same designation as the Certificated
Note endorsed for transfer, registered in the names specified in the assignment
described in clause (A) above, in principal amounts designated by the transferee
(the aggregate of such principal amounts being equal to the aggregate principal
amount of the Certificated Note surrendered by the transferor), and in
authorized denominations.
(h)    If Notes are issued upon the transfer, exchange or replacement of Notes
bearing the applicable legends set forth in the applicable part of Exhibit A
hereto, and if a request is made to remove such applicable legend on such Notes,
the Notes so issued shall bear such applicable legend, or such applicable legend
shall not be removed, as the case may be, unless there is delivered to the
Trustee and the Applicable Issuers such satisfactory evidence, which may include
an Opinion of Counsel acceptable to them, as may be reasonably required by the
Applicable Issuers (and which shall by its terms permit reliance by the
Trustee), to the effect that neither such applicable legend nor the restrictions
on transfer set forth therein are required to ensure that transfers thereof
comply with the provisions of the Securities Act, the Investment Company Act,
ERISA or the Code. Upon provision of such satisfactory evidence, the Trustee or
its Authenticating Agent, at the written direction of the Applicable Issuers
shall, after due execution by the Applicable Issuers authenticate and deliver
Notes that do not bear such applicable legend.
(i)    Each Person who becomes a beneficial owner of Notes represented by an
interest in a Global Note will be deemed to have represented and agreed (and, in
the case of Rule 144A Global Subordinated Notes acquired from the Issuer on the
Closing Date, will represent and agree, in substantially the same form) as
follows:
(i)    In connection with the purchase of such Notes: (A) none of the
Transaction Parties or any of their respective Affiliates is acting as a
fiduciary or financial or investment advisor for such beneficial owner; (B) such
beneficial owner is not relying (for purposes of making any investment decision
or otherwise) upon any advice, counsel or representations (whether written or
oral) of the Transaction Parties or any of their respective Affiliates other
than any statements in the final Offering Circular for such Notes, and such
beneficial owner has read and understands such final Offering Circular; (C) such
beneficial owner has consulted with its own legal, regulatory, tax, business,
investment, financial and accounting advisors to the extent it has deemed
necessary and has made its own investment decisions (including decisions
regarding the suitability of any transaction pursuant to this Indenture) based
upon its own judgment and upon any advice from such advisors as it has deemed
necessary and not upon any view expressed by the Transaction Parties or any of
their respective Affiliates; (D) such beneficial owner is either (1) (in the
case of a beneficial owner of an interest in a Rule 144A Global Secured Note)
(x) a "qualified institutional buyer" (as defined under Rule 144A under the
Securities Act) that is not a broker-dealer which owns and invests on a
discretionary basis less than U.S.$25,000,000 in securities of issuers that are
not affiliated persons of the dealer and is not a plan referred to in paragraph
(a)(1)(i)(D) or (a)(1)(i)(E) of Rule 144A under the Securities Act or a trust
fund referred to in paragraph (a)(1)(i)(F) of Rule 144A under the Securities Act
that holds the assets of such a plan, if investment decisions with respect to
the plan are made by beneficiaries of the plan and (y) a "qualified purchaser"
for purposes of Section 3(c)(7) of the Investment Company Act or an entity owned
exclusively by "qualified purchasers" or (2) solely in the case of Secured
Notes, not a "U.S. person" as defined in Regulation S and is acquiring the Notes
in an offshore transaction (as defined in Regulation S) in reliance on the
exemption from registration


45



--------------------------------------------------------------------------------





provided by Regulation S; (E) such beneficial owner is acquiring its interest in
such Notes for its own account; (F) such beneficial owner was not formed for the
purpose of investing in such Notes; (G) such beneficial owner understands that
the Issuer may receive a list of participants holding interests in the Notes
from one or more book-entry depositories; (H) such beneficial owner will hold
and transfer at least the Minimum Denomination of such Notes; (I) such
beneficial owner is a sophisticated investor and is purchasing the Notes with a
full understanding of all of the terms, conditions and risks thereof, and is
capable of and willing to assume those risks; (J) such beneficial owner will
provide notice of the relevant transfer restrictions to subsequent transferees
and (K) if it is not a U.S. person, it is not acquiring any Note as part of a
plan to reduce, avoid or evade U.S. federal income tax; provided that any
purchaser or transferee of Notes, which purchaser or transferee is any of (I)
the Collateral Manager, (II) an Affiliate of the Collateral Manager or (III) a
fund or account managed by the Collateral Manager (or any of its Affiliates) as
to which the Collateral Manager (or such Affiliate) has discretionary voting
authority, in each case shall not be required or deemed to make the
representations set forth in clauses (A), (B) and (C) above with respect to the
Collateral Manager.
(ii)    (x)    With respect to a Secured Note, or any interest therein (a) if it
is, or is acting on behalf of, a Benefit Plan Investor, its acquisition, holding
and disposition of such interest does not and will not constitute or result in a
non-exempt prohibited transaction under Section 406 of ERISA or Section 4975 of
the Code, and (b) if it is a governmental, church, non-U.S. or other plan which
is subject to any Other Plan Law, its acquisition, holding and disposition of
such Note will not constitute or result in a non-exempt violation of any such
Other Plan Law.
(y)    With respect to a Subordinated Note or any interest therein (1) if it is
a purchaser of such Notes from the Issuer as part of the initial offering on the
Closing Date, it will be required to represent and warrant (a) whether or not it
is or will become (or otherwise acts on behalf of) a Benefit Plan Investor on
any day from the date on which it acquires its interest in such Subordinated
Notes through and including the date on which it disposes of such interest in
such Subordinated Notes, (b) whether or not it is or will become (or otherwise
acts on behalf of) a Controlling Person on any day from the date on which it
acquires its interest in such Subordinated Notes through and including the date
on which it disposes of its interest in such Subordinated Notes and (c) (i) if
it is a Benefit Plan Investor, that its acquisition, holding and disposition of
such Subordinated Notes will not constitute or result in a non-exempt prohibited
transaction under Section 406 of ERISA or Section 4975 of the Code or (ii) if it
is a governmental, church, non-U.S. or other plan, (x) it is not, and for so
long as it holds such Notes or interest therein will not be, subject to Similar
Law and (y) its acquisition, holding and disposition of such Notes will not
constitute or result in a non-exempt violation of any Other Plan Law and (2)
each purchaser or subsequent transferee, as applicable, of an interest in a
Subordinated Note from Persons other than from the Issuer or the Initial
Purchaser as part of the initial offering on the Closing Date, on each day from
the date on which such beneficial owner acquires its interest in such Notes
through and including the date on which such beneficial owner disposes of its
interest in such Notes, will be deemed to have represented and agreed that (a)
it is not, and is not acting on behalf of, a Benefit Plan Investor or a
Controlling Person and (b) if it is a governmental, church, non-U.S. or other
plan, (x) it is not, and for so long as it holds such Notes or interest therein
will not be, subject to Similar Law and (y) its acquisition, holding and
disposition of such Notes will not constitute or result in a non-exempt
violation of any Other Plan Law.
(iii)    Such beneficial owner understands that such Notes are being offered
only in a transaction not involving any public offering in the United States
within the meaning of the Securities Act, such Notes have not been and will not
be registered under the Securities Act, and, if in the future such beneficial
owner decides to offer, resell, pledge or otherwise transfer such Notes, such
Notes


46



--------------------------------------------------------------------------------





may be offered, resold, pledged or otherwise transferred only in accordance with
the provisions of this Indenture and the legend on such Notes. Such beneficial
owner acknowledges that no representation has been made as to the availability
of any exemption under the Securities Act or any state securities laws for
resale of such Notes. Such beneficial owner understands that neither of the
Co-Issuers has been registered under the Investment Company Act, and that the
Co-Issuers are exempt from registration as such by virtue of Section 3(c)(7) of
the Investment Company Act.
(iv)    Such beneficial owner is aware that, except as otherwise provided in
this Indenture, any Secured Notes being sold to it in reliance on Regulation S
will be represented by one or more Regulation S Global Secured Notes and that
beneficial interests therein may be held only through DTC for the respective
accounts of Euroclear or Clearstream.
(v)    Such beneficial owner will provide notice to each Person to whom it
proposes to transfer any interest in the Notes of the transfer restrictions and
representations set forth in this Section 2.5, including the Exhibits referenced
herein.
(vi)    Such beneficial owner agrees that it will not cause the filing of a
petition in bankruptcy against the Issuer or the Co-Issuer prior to the day
which is one year (or, if longer, the applicable preference period then in
effect) plus one day after payment in full of all Notes.
(vii)    Such beneficial owner understands and agrees that the Notes are limited
recourse obligations of the Issuer (and the Co-Issuer, as applicable) payable
solely from the proceeds of the Assets and following realization of the Assets,
and all application of the proceeds thereof in accordance with this Indenture,
all obligations of and any claims against the Issuer (and the Co-Issuer, as
applicable) thereunder or in connection therewith shall be extinguished and
shall not thereafter revive.
(viii)    Such beneficial owner agrees to be subject to the Bankruptcy
Subordination Agreement.
(ix)    Such beneficial owner is not a member of the public in the Cayman
Islands.
(x)    Such beneficial owner will provide the Issuer or its agents with such
information and documentation that may be required for the Issuer to achieve AML
Compliance and shall update or replace such information or documentation, as may
be necessary (the "Holder AML Obligations").
(xi)    Such beneficial owner acknowledges and agrees to the restrictions set
forth in Section 2.12.
(j)    Any purported transfer of a Note not in accordance with this Section 2.5
and Section 2.12 shall be null and void and shall not be given effect for any
purpose whatsoever.
(k)    To the extent required by the Issuer, as determined by the Issuer or the
Collateral Manager on behalf of the Issuer, the Issuer may, upon written notice
to the Trustee, impose additional transfer restrictions on the Notes to comply
with the Uniting and Strengthening America by Providing Appropriate Tools
Required to Intercept and Obstruct Terrorism Act of 2001 and other similar laws
or regulations, including, without limitation, requiring each transferee of a
Note to make representations to the Issuer in connection with such compliance.
(l)    The Registrar, the Trustee and the Issuer shall be entitled to
conclusively rely on the information set forth on the face of any transferor and
transferee certificate delivered pursuant to this


47



--------------------------------------------------------------------------------





Section 2.5 and shall be able to presume conclusively the continuing accuracy
thereof, in each case without further inquiry or investigation. Notwithstanding
anything in this Indenture to the contrary, the Trustee shall not be required to
obtain any certificate specifically required by the terms of this Section 2.5 if
the Trustee is not notified of any transfer requiring such certificate to be
presented by the proposed transferor or transferee.
(m)    For the avoidance of doubt, notwithstanding anything in this Indenture to
the contrary, the Initial Purchaser may hold a position in a Regulation S Global
Note prior to the distribution of the applicable Notes represented by such
position.

Section 2.6    Mutilated, Defaced, Destroyed, Lost or Stolen Note. If (a) any
mutilated or defaced Note is surrendered to a Transfer Agent, or if there shall
be delivered to the Applicable Issuers, the Trustee and the relevant Transfer
Agent evidence to their reasonable satisfaction of the destruction, loss or
theft of any Note, and (b) there is delivered to the Applicable Issuers, the
Trustee and such Transfer Agent such security or indemnity as may be required by
them to save each of them harmless, then, in the absence of notice to the
Applicable Issuers, the Trustee or such Transfer Agent that such Note has been
acquired by a protected purchaser, the Applicable Issuers shall execute and,
upon Issuer Order, the Trustee shall authenticate and deliver to the Holder, in
lieu of any such mutilated, defaced, destroyed, lost or stolen Note, a new Note,
of like tenor (including the same date of issuance) and equal principal or face
amount, registered in the same manner, dated the date of its authentication,
bearing interest from the date to which interest has been paid on the mutilated,
defaced, destroyed, lost or stolen Note and bearing a number not
contemporaneously outstanding.
If, after delivery of such new Note, a protected purchaser of the predecessor
Note presents for payment, transfer or exchange such predecessor Note, the
Applicable Issuers, the Transfer Agent and the Trustee shall be entitled to
recover such new Note from the Person to whom it was delivered or any Person
taking therefrom, and shall be entitled to recover upon the security or
indemnity provided therefor to the extent of any loss, damage, cost or expense
incurred by the Applicable Issuers, the Trustee and the Transfer Agent in
connection therewith.
In case any such mutilated, defaced, destroyed, lost or stolen Note has become
due and payable, the Applicable Issuers in their discretion may, instead of
issuing a new Note pay such Note without requiring surrender thereof except that
any mutilated or defaced Note shall be surrendered.
Upon the issuance of any new Note under this Section 2.6, the Applicable Issuers
may require the payment by the Holder thereof of a sum sufficient to cover any
tax or other governmental charge that may be imposed in relation thereto and any
other expenses (including the fees and expenses of the Trustee) connected
therewith.
Every new Note issued pursuant to this Section 2.6 in lieu of any mutilated,
defaced, destroyed, lost or stolen Note shall constitute an original additional
contractual obligation of the Applicable Issuers and such new Note shall be
entitled, subject to the second paragraph of this Section 2.6, to all the
benefits of this Indenture equally and proportionately with any and all other
Notes of the same Class duly issued hereunder.
The provisions of this Section 2.6 are exclusive and shall preclude (to the
extent lawful) all other rights and remedies with respect to the replacement or
payment of mutilated, defaced, destroyed, lost or stolen Notes.

Section 2.7    Payment of Principal and Interest and Other Amounts; Principal
and Interest Rights Preserved.      (a) The Secured Notes of each Class shall
accrue interest during each Interest Accrual


48



--------------------------------------------------------------------------------





Period at the applicable Interest Rate and such interest will be payable in
arrears on each Payment Date on the Aggregate Outstanding Amount thereof on the
first day of the related Interest Accrual Period (in each case after giving
effect to payments of principal thereof on such date). Payment of interest on
each Class of Secured Notes (and payments of available Interest Proceeds to the
Holders of the Subordinated Notes) will be subordinated to the payment of
interest on each related Priority Class as provided in Section 11.1. To the
extent lawful and enforceable, interest on any interest that is not paid when
due on any Class of Secured Notes shall accrue at the applicable Interest Rate
for such Class until paid as provided herein.
(b)    The principal of each Secured Note of each Class matures at par and is
due and payable on the date of the Stated Maturity for such Class, unless such
principal has been previously repaid or unless the unpaid principal of such
Secured Note becomes due and payable at an earlier date by declaration of
acceleration, call for redemption or otherwise. Notwithstanding the foregoing,
the payment of principal of each Class of Secured Notes (and payments of
Principal Proceeds to the Holders of the Subordinated Notes) may only occur in
accordance with the Priority of Payments. Payments of principal on any Class of
Secured Notes, and distributions of Principal Proceeds to Holders of
Subordinated Notes, which are not paid, in accordance with the Priority of
Payments, on any Payment Date (other than the Payment Date which is the Stated
Maturity of such Class of Notes or any Redemption Date), because of insufficient
funds therefor shall not be considered "due and payable" for purposes of
Section 5.1(a) until the Payment Date on which such principal may be paid in
accordance with the Priority of Payments or all Priority Classes with respect to
such Class have been paid in full.
(c)    Principal payments on the Notes will be made in accordance with the
Priority of Payments and Article IX.
(d)    The Paying Agent shall require the previous delivery of properly
completed and signed applicable tax certifications (generally, in the case of
U.S. federal income tax, an IRS Form W-9 (or applicable successor form) in the
case of a U.S. Tax Person within the meaning of Section 7701(a)(30) of the Code
or the applicable IRS Form W-8 (or applicable successor form) in the case of a
Person that is not a U.S. Tax Person within the meaning of Section 7701(a)(30)
of the Code) or other certification (including, with respect to FATCA, waivers
of foreign law confidentiality) acceptable to it to enable the Issuer, the
Co-Issuer, the Trustee and any Paying Agent, as applicable, to determine their
duties and liabilities with respect to any taxes or other charges that they may
be required to pay, deduct or withhold from payments in respect of such Note or
the Holder or beneficial owner of such Note under any present or future law or
regulation of the Cayman Islands, the United States, any other jurisdiction or
any political subdivision thereof or taxing authority therein or to comply with
any reporting or other requirements under any such law or regulation. In
addition, the Issuer and its agents should require the delivery of any
information required under FATCA to determine if the Issuer is subject to
withholding or payments by the Issuer are subject to withholding. The Co-Issuers
shall not be obligated to pay any additional amounts to the Holders or
beneficial owners of the Notes as a result of deduction or withholding for or on
account of any present or future taxes, duties, assessments or governmental
charges with respect to the Notes. Nothing herein shall be construed to obligate
the Paying Agent to determine the duties or liabilities of the Issuer or any
other paying agent with respect to any tax certification or withholding
requirements, or any tax certification or withholding requirements of any
jurisdiction, political subdivision or taxing authority outside the United
States.
(e)    Payments in respect of interest on and principal of any Secured Note and
any payment with respect to any Subordinated Note shall be made by the Trustee
in Dollars to DTC or its designee with respect to a Global Note and to the
Holder or its nominee with respect to a Certificated Note, by wire transfer, as
directed by the Holder, in immediately available funds to a Dollar account
maintained by DTC or its nominee with respect to a Global Note, and to the
Holder or its nominee with respect to a Certificated Note;


49



--------------------------------------------------------------------------------





provided that (1) in the case of a Certificated Note, the Holder thereof shall
have provided written wiring instructions to the Trustee on or before the
related Record Date and (2) if appropriate instructions for any such wire
transfer are not received by the related Record Date, then such payment shall be
made by check drawn on a U.S. bank mailed to the address of the Holder specified
in the Register. Upon final payment due on the Maturity of a Note, the Holder
thereof shall present and surrender such Note at the Corporate Trust Office of
the Trustee or at the office of any Paying Agent on or prior to such Maturity;
provided that if the Trustee and the Applicable Issuers shall have been
furnished such security or indemnity as may be required by them to save each of
them harmless and an undertaking thereafter to surrender such certificate, then,
in the absence of notice to the Applicable Issuers or the Trustee that the
applicable Note has been acquired by a protected purchaser, such final payment
shall be made without presentation or surrender. None of the Co-Issuers, the
Trustee, the Collateral Manager, nor any Paying Agent will have any
responsibility or liability for any aspects of the records maintained by DTC,
Euroclear, Clearstream or any of the Agent Members relating to or for payments
made thereby on account of beneficial interests in a Global Note. In the case
where any final payment of principal and interest is to be made on any Secured
Note (other than on the Stated Maturity thereof) or any final payment is to be
made on any Subordinated Note (other than on the Stated Maturity thereof), the
Trustee, in the name and at the expense of the Applicable Issuers shall, prior
to the date on which such payment is to be made, mail (by first class mail,
postage prepaid) to the Persons entitled thereto at their addresses appearing on
the Register a notice which shall specify the date on which such payment will be
made, the amount of such payment per U.S.$1,000 original principal amount of
Secured Notes, original principal amount of Subordinated Notes and the place
where such Notes may be presented and surrendered for such payment.
(f)    Payments of principal to Holders of the Secured Notes of each Class shall
be made in the proportion that the Aggregate Outstanding Amount of the Secured
Notes of such Class registered in the name of each such Holder on the applicable
Record Date bears to the Aggregate Outstanding Amount of all Secured Notes of
such Class on such Record Date. Payments to the Holders of the Subordinated
Notes from Interest Proceeds and Principal Proceeds shall be made in the
proportion that the Aggregate Outstanding Amount of the Subordinated Notes
registered in the name of each such Holder on the applicable Record Date bears
to the Aggregate Outstanding Amount of all Subordinated Notes on such Record
Date.
(g)    Interest accrued with respect to the Floating Rate Notes shall be
calculated on the basis of the actual number of days elapsed in the applicable
Interest Accrual Period divided by 360.
(h)    All reductions in the principal amount of a Note (or one or more
predecessor Notes) effected by payments of installments of principal made on any
Payment Date or Redemption Date shall be binding upon all future Holders of such
Note and of any Note issued upon the registration of transfer thereof or in
exchange therefor or in lieu thereof, whether or not such payment is noted on
such Note.
(i)    Notwithstanding any other provision of this Indenture, the obligations of
the Applicable Issuers under the Notes and this Indenture are limited recourse
obligations of the Applicable Issuers from time to time and at any time payable
solely from the Assets available at such time and following realization of the
Assets, and application of the proceeds thereof in accordance with this
Indenture, all obligations of and any claims against the Co-Issuers hereunder or
in connection herewith after such realization shall be extinguished and shall
not thereafter revive. No recourse shall be had against any Officer, director,
employee, shareholder, member, manager, authorized person or incorporator of the
Co-Issuers, the Collateral Manager or their respective Affiliates, successors or
assigns for any amounts payable under the Notes or this Indenture. It is
understood that the foregoing provisions of this paragraph (i) shall not
(i) prevent recourse to the Assets for the sums due or to become due under any
security, instrument or agreement which is part of the Assets or (ii) constitute
a waiver, release or discharge of any indebtedness or obligation evidenced by
the Notes or


50



--------------------------------------------------------------------------------





secured by this Indenture until such Assets have been realized. It is further
understood that the foregoing provisions of this paragraph (i) shall not limit
the right of any Person to name the Issuer or the Co-Issuer as a party defendant
in any Proceeding or in the exercise of any other remedy under the Notes or this
Indenture, so long as no judgment in the nature of a deficiency judgment or
seeking personal liability shall be asked for or (if obtained) enforced against
any such Person or entity. The Subordinated Notes are not secured hereunder.
(j)    Subject to the foregoing provisions of this Section 2.7, each Note
delivered under this Indenture and upon registration of transfer of or in
exchange for or in lieu of any other Note shall carry the rights to unpaid
interest and principal (or other applicable amount) that were carried by such
other Note.

Section 2.8    Persons Deemed Owners. The Issuer, the Co-Issuer, the Trustee,
and any agent of the Issuer, the Co-Issuer or the Trustee shall treat as the
owner of each Note the Person in whose name such Note is registered on the
Register on the applicable Record Date for the purpose of receiving payments of
principal of and interest on such Note and on any other date for all other
purposes whatsoever (whether or not such Note is overdue), and none of the
Issuer, the Co-Issuer, the Trustee or any agent of the Issuer, the Co-Issuer or
the Trustee shall be affected by notice to the contrary.

Section 2.9    Cancellation. All Notes surrendered for payment, registration of
transfer, exchange or redemption, or deemed lost or stolen, shall be promptly
canceled by the Trustee and may not be reissued or resold. No Note may be
surrendered (including any surrender in connection with any abandonment) except
for payment as provided herein, or for registration of transfer, exchange or
redemption in accordance with Article IX hereof (in the case of a Mandatory
Redemption, only to the extent that such Mandatory Redemption results in payment
in full of the applicable Class of Notes), or for replacement in connection with
any Note deemed lost or stolen. If any Note is canceled other than for any of
the reasons described in the immediately preceding sentence (any such
surrendered Secured Note or beneficial interest therein, "Surrendered Notes")
that is not of the Class that is, at that time, the most senior Class in the
Note Payment Sequence, such Note shall be deemed to be outstanding to the extent
provided in the definition of "Outstanding." Any Notes surrendered for
cancellation as permitted by this Section 2.9 shall, if surrendered to any
Person other than the Trustee, be delivered to the Trustee. No Notes shall be
authenticated in lieu of or in exchange for any Notes canceled as provided in
this Section 2.9, except as expressly permitted by this Indenture. All canceled
Notes held by the Trustee shall be destroyed or held by the Trustee in
accordance with its standard retention policy unless the Applicable Issuers
shall direct by an Issuer Order received prior to destruction that they be
returned to it. The Issuer may not acquire any of the Notes (including any Notes
that are surrendered, cancelled or abandoned). The preceding sentence shall not
limit an optional or mandatory redemption of the Notes pursuant to the terms of
this Indenture.

Section 2.10    DTC Ceases to be Depository.
(a)    A Global Note deposited with DTC pursuant to Section 2.2 shall be
transferred in the form of a corresponding Certificated Note to the beneficial
owners thereof only if (A) such transfer complies with Section 2.5 of this
Indenture and (B) any of (x) (i) DTC notifies the Applicable Issuers that it is
unwilling or unable to continue as depository for such Global Note or (ii) DTC
ceases to be a Clearing Agency registered under the Exchange Act and, in each
case, a successor depository is not appointed by the Co-Issuers within 90 days
after such event or (y) an Event of Default has occurred and is continuing and
such transfer is requested by any beneficial owner of an interest in such Global
Note.
(b)    Any Global Note that is transferable in the form of a corresponding
Certificated Note to the beneficial owner thereof pursuant to this Section 2.10
shall be surrendered by DTC to the Trustee to be


51



--------------------------------------------------------------------------------





so transferred, in whole or from time to time in part, without charge, and the
Applicable Issuers shall execute and the Trustee shall authenticate and deliver,
upon such transfer of each portion of such Global Note, an equal aggregate
principal amount of definitive physical certificates (pursuant to the
instructions of DTC) in authorized denominations. Any Certificated Note
delivered in exchange for an interest in a Global Note shall, except as
otherwise provided by Section 2.5, bear the legends set forth in the applicable
Exhibit A and shall be subject to the transfer restrictions referred to in such
legends.
(c)    Subject to the provisions of paragraph (b) of this Section 2.10, the
Holder of a Global Note may grant proxies and otherwise authorize any Person,
including Agent Members and Persons that may hold interests through Agent
Members, to take any action which such Holder is entitled to take under this
Indenture or the Notes.
(d)    In the event of the occurrence of either of the events specified in
subsection (a) of this Section 2.10, the Co-Issuers will promptly make available
to the Trustee a reasonable supply of Certificated Notes.
If Certificated Notes are not so issued by the Applicable Issuers to such
beneficial owners of interests in Global Notes as required by subsection (a) of
this Section 2.10, the Issuer expressly acknowledges that the beneficial owners
shall be entitled to pursue any remedy that the Holders of a Global Note would
be entitled to pursue in accordance with Article V of this Indenture (but only
to the extent of such beneficial owner's interest in the Global Note) as if
corresponding Certificated Notes had been issued; provided that the Trustee
shall be entitled to rely upon any certificate of ownership provided by such
beneficial owners (including a certificate in the form of Exhibit C) and/or
other forms of reasonable evidence of such ownership.
Neither the Trustee nor the Registrar shall be liable for any delay in the
delivery of directions from DTC and may conclusively rely on, and shall be fully
protected in relying on, such direction as to the names of the beneficial owners
in whose names such Certificated Notes shall be registered or as to delivery
instructions for such Certificated Notes.

Section 2.11    Non-Permitted Holders.
(a)    Notwithstanding anything to the contrary elsewhere in this Indenture, any
transfer of a beneficial interest in any Note to a U.S. person that is not (I)
(A) a Qualified Institutional Buyer or (B) an Institutional Accredited Investor
and (II) (A) a Qualified Purchaser or (B) an entity owned exclusively by
Qualified Purchasers shall be null and void and any such purported transfer of
which the Issuer, the Co-Issuer or the Trustee shall have notice may be
disregarded by the Issuer, the Co-Issuer and the Trustee for all purposes.
(b)    If (x) any U.S. person that is not (I) (A) a Qualified Institutional
Buyer or (B) an Institutional Accredited Investor and (II) (A) a Qualified
Purchaser or (B) an entity owned exclusively by Qualified Purchasers, in either
case shall become the beneficial owner of an interest in any Note, (y) any
beneficial owner of Notes shall fail to provide or update its Holder FATCA
Information or take any other action reasonably necessary (in the determination
of the Issuer, the Collateral Manager or their respective agents or Affiliates)
to enable the Issuer or an Intermediary to comply with FATCA and the Issuer
makes the determination in Section 7.17(k) that it needs to close out such
holder or (z) any holder fails to comply with the Holder AML Obligations (any
such person a "Non-Permitted Holder"), the acquisition of Notes (other than
under clause (y)) by such holder or beneficial owner shall be null and void ab
initio. The Issuer (or the Collateral Manager on behalf of the Issuer) shall,
promptly after discovery that such person is a Non-Permitted Holder by the
Issuer, the Co-Issuer or the Trustee (and notice by the Trustee (if a Trust
Officer of the Trustee obtains actual knowledge) or the Co-Issuer to the Issuer,
if either of them makes the discovery), send notice


52



--------------------------------------------------------------------------------





to such Non-Permitted Holder demanding that such Non-Permitted Holder transfer
its interest in the Notes held by such person to a Person that is not a
Non-Permitted Holder within 30 days after the date of such notice. If such
Non-Permitted Holder fails to so transfer such Notes, the Issuer or the
Collateral Manager acting for the Issuer shall have the right, without further
notice to the Non-Permitted Holder, to sell such Notes or interest in such Notes
to a purchaser selected by the Issuer that is not a Non-Permitted Holder on such
terms as the Issuer may choose. The Issuer, or the Collateral Manager acting on
behalf of the Issuer, may select the purchaser by soliciting one or more bids
from one or more brokers or other market professionals that regularly deal in
securities similar to the Notes and sell such Notes to the highest such bidder;
provided that the Collateral Manager, its Affiliates and accounts, funds,
clients or portfolios established and controlled by the Collateral Manager shall
be entitled to bid in any such sale. However, the Issuer or the Collateral
Manager may select a purchaser by any other means determined by it in its sole
discretion. The Holder of each Note, the Non-Permitted Holder and each other
Person in the chain of title from the Holder to the Non-Permitted Holder, by its
acceptance of an interest in the Notes, agrees to cooperate with the Issuer, the
Collateral Manager and the Trustee to effect such transfers. The proceeds of
such sale, net of any commissions, expenses and taxes due in connection with
such sale shall be remitted to the Non-Permitted Holder. The terms and
conditions of any sale under this sub-section shall be determined in the sole
discretion of the Issuer, and none of the Issuer, the Co-Issuer, the Trustee or
the Collateral Manager shall be liable to any Person having an interest in the
Notes sold as a result of any such sale or the exercise of such discretion.
(c)    Notwithstanding anything to the contrary elsewhere in this Indenture, any
transfer of a beneficial interest in any Subordinated Note to a Person who has
made an ERISA-related representation required by this Indenture that is
subsequently shown to be false or misleading shall be null and void and any such
purported transfer of which the Issuer, the Co-Issuer or the Trustee shall have
notice may be disregarded by the Issuer, the Co-Issuer and the Trustee for all
purposes.
(d)    If any Person shall become the beneficial owner of an interest in any
Note who has made or is deemed to have made a prohibited transaction, Benefit
Plan Investor, Controlling Person, Similar Law or Other Plan Law representation
required by this Indenture that is subsequently shown to be false or misleading
or whose beneficial ownership otherwise causes a violation of the 25% Limitation
(any such person a "Non-Permitted ERISA Holder"), the Issuer (or the Collateral
Manager on behalf of the Issuer) shall, promptly after discovery that such
person is a Non-Permitted ERISA Holder by the Issuer or upon notice from the
Trustee (if a Trust Officer of the Trustee obtains actual knowledge) or the
Co-Issuer to the Issuer, if either of them makes the discovery and who, in each
case, agree to notify the Issuer of such discovery, send notice to such
Non-Permitted ERISA Holder demanding that such Non-Permitted ERISA Holder
transfer all or any portion of the Notes or its interest in such Notes held by
such Person to a Person that is not a Non-Permitted ERISA Holder within 14 days
after the date of such notice. If such Non-Permitted ERISA Holder fails to so
transfer such Notes the Issuer shall have the right, without further notice to
the Non-Permitted ERISA Holder, to sell such Notes or interest in such Notes, as
applicable, to a purchaser selected by the Issuer that is not a Non-Permitted
ERISA Holder on such terms as the Issuer may choose. The Issuer may select the
purchaser by soliciting one or more bids from one or more brokers or other
market professionals that regularly deal in securities similar to the Notes and
selling such Notes to the highest such bidder. The Holder and beneficial owner
of each Note, the Non-Permitted ERISA Holder and each other Person in the chain
of title from the Holder to the Non-Permitted ERISA Holder, by its acceptance of
an interest in the Notes agrees to cooperate with the Issuer and the Trustee to
effect such transfers. The proceeds of such sale, net of any commissions,
expenses and taxes due in connection with such sale shall be remitted to the
Non-Permitted ERISA Holder. The terms and conditions of any sale under this
subsection shall be determined in the sole discretion of the Issuer, and none of
the Issuer, the Co-Issuer, the Trustee or the Collateral Manager shall be liable
to any Person having an interest in the Notes sold as a result of any such sale
or the exercise of such discretion.


53



--------------------------------------------------------------------------------






Section 2.12    Treatment and Tax Certification.
(a)    The Issuer, the Co-Issuer and the Trustee agree, and each Holder
(including for purposes of this Section 2.12, any beneficial owner of an
interest in a Note) of a Secured Note, by acceptance of such Secured Note or an
interest in such Secured Note shall be deemed to have agreed, to treat, and
shall treat, the Secured Notes as debt for U.S. federal, state and local income
and franchise tax purposes, except as otherwise required by applicable law.
(b)    The Issuer, the Co-Issuer and the Trustee agree, and each Holder of a
Subordinated Note, by acceptance of such Subordinated Note or an interest in
such Subordinated Note shall be deemed to have agreed, to treat, and shall
treat, the Subordinated Notes as equity in the Issuer for U.S. federal, state
and local income and franchise tax purposes, except as otherwise required by
applicable law.
(c)    Each Holder of a Note will timely furnish the Issuer, the Trustee or any
agent of the Issuer (including any Paying Agent) with any U.S. federal income
tax forms or certifications (including applicable IRS Forms W-8 and W-9, or any
successors to such IRS forms) that the Issuer or its agents (including any
Paying Agent) may reasonably request, and any documentation, agreements,
information or certifications that are reasonably requested by the Issuer or its
agents (including any Paying Agent) (A) to permit the Issuer or its agents to
make payments to it without, or at a reduced rate of, deduction or withholding,
(B) to enable the Issuer or its agents to qualify for a reduced rate of
withholding or deduction in any jurisdiction from or through which the Issuer or
its agents receive payments and (C) to enable the Issuer or its agents to
satisfy reporting and other obligations, and shall update or replace such
documentation, agreements, information or certifications as appropriate or in
accordance with their terms or subsequent amendments, and acknowledges that the
failure to provide, update or replace any such documentation, agreements,
information or certifications may result in the imposition of withholding or
back-up withholding upon payments to such Holder. Amounts withheld pursuant to
applicable tax laws will be treated as having been paid to the Holder by the
Issuer.
(d)    Each Holder and subsequent transferee of a Note or interest therein, by
acceptance of such Note or an interest in such Note, shall be deemed (i) to have
agreed to provide the Issuer or an authorized agent acting on its behalf (and
any applicable Intermediary) with the Holder FATCA Information upon request and
update any such Holder FATCA Information promptly upon learning that any such
information previously provided has become obsolete or incorrect or is otherwise
required and to take any other action reasonably necessary (in the determination
of the Issuer, the Collateral Manager or their respective agents or Affiliates)
to enable the Issuer to comply with FATCA; (ii) to acknowledge that the Issuer
may provide such information and any other information concerning its investment
in the Notes to the Cayman Islands Tax Information Authority, the IRS and any
other relevant taxing authority; (iii) to acknowledge that the Issuer has the
right, hereunder, to compel any beneficial owner of an interest in a Note that
fails to comply with the foregoing requirements or whose holding of the Notes
prevents the Issuer from qualifying as, or complying with any obligations or
requirements imposed on, a "participating FFI" or a "deemed-compliant FFI"
within the meaning of the Code or any Treasury Regulations promulgated
thereunder or otherwise complying with FATCA to sell its interest in such Note,
or to sell such interest on behalf of such owner following the procedures and
timeframe relating to Non-Permitted Holders specified in Section 2.11(b) (for
these purposes, the Issuer may sell a beneficial owner's interest in a Note in
its entirety notwithstanding that the sale of a portion of such interest would
permit the Issuer to comply with FATCA) and to take any other action reasonably
necessary (in the determination of the Issuer, the Collateral Manager or their
respective agents or Affiliates) to enable the Issuer to comply with FATCA; and
(iv) to understand and acknowledge that the Issuer has the right, hereunder, to
withhold on any beneficial owner of an interest in a Note that fails to comply
with the


54



--------------------------------------------------------------------------------





foregoing requirements and to take any other action reasonably necessary (in the
determination of the Issuer, the Collateral Manager or their respective agents
or Affiliates) to enable the Issuer to comply with FATCA.
(e)    [Reserved].
(f)    Each Holder of a Secured Note that is not a U.S. Tax Person represents
that either (a) it is not (i) a bank (or an entity affiliated with a bank)
extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business (within the meaning of Section 881(c)(3)(A) of
the Code), (ii) a "10 percent shareholder" with respect to the Issuer within the
meaning of Section 871(h)(3) or Section 881(c)(3)(D) of the Code or (iii) a
"controlled foreign corporation" that is related to the Issuer within the
meaning of Section 881(c)(3)(C) of the Code; (b) it is a person that is eligible
for benefits under an income tax treaty with the United States that eliminates
U.S. federal income taxation of U.S. source interest not attributable to a
permanent establishment in the United States or (c) it has provided an IRS Form
W-8ECI representing that all payments received or to be received by it on the
Notes are effectively connected with the conduct of a trade or business in the
United States.
(g)    Each Holder of a Subordinated Note represents and warrants that it is a
U.S. Tax Person and agrees to provide the Issuer and the Trustee (and any of
their agents) with a correct, complete and properly executed IRS Form W-9 (or
applicable successor form), and acknowledges that if it fails to provide the
Issuer and the Trustee (and any of their agents) with the properly completed and
signed tax certifications specified above, the acquisition of its interest in
such Subordinated Note shall be void ab initio.
(h)    Each Holder of a Subordinated Note agrees that (i) it will not transfer
any Subordinated Note to another person unless such beneficial owner has
obtained written advice of Dechert LLP or Paul Hastings LLP or an opinion of tax
counsel of nationally recognized standing in the United States that is
experienced in such matters to the effect that such transfer will not cause the
Issuer to be treated as a publicly traded partnership taxable as a corporation
for U.S. federal income tax purposes and (ii) it will not acquire any
Subordinated Notes from another person (other than the initial acquisition on
the Closing Date) if such acquisition would cause the beneficial owner to own
100% of the Subordinated Notes.
(i)    Each Holder of a Subordinated Note agrees to deliver to the transferee,
with a copy to the Trustee, prior to the transfer of such Subordinated Note, a
properly completed certificate, in a form reasonably acceptable to the
transferee and the Trustee, stating, under penalty of perjury, the transferor's
United States taxpayer identification number and that the transferor is not a
foreign person within the meaning of Section 1446(f)(2) of the Code (such
certificate, a "Non-Foreign Status Certificate"). Each Holder of a Subordinated
Note acknowledges that the failure to provide a Non-Foreign Status Certificate
to the transferee may result in withholding on the amount realized on its
disposition of such Subordinated Note.
(j)    Each Holder of a Subordinated Note represents, acknowledges and agrees
that:
(i)    such Subordinated Note (or any interests therein) may not be acquired or
owned by any person that is classified for U.S. federal income tax purposes as a
partnership, Subchapter S corporation or grantor trust unless (i) (a) none of
the direct or indirect beneficial owners of any interest in such person have or
ever will have more than 40% of the value of its interest in such person
attributable to the aggregate interest of such person in the combined value of
the Subordinated Notes (and any other interest treated as equity in the Issuer
for U.S. federal income tax purposes) and (b) it is not and will not be a
principal purpose of the arrangement involving the investment of such person in
any Subordinated Notes and any other equity interests of the Issuer to permit
any partnership to satisfy the 100 partner limitation of Treasury Regulations
Section 1.7704-1(h)(1)(ii) or (ii) such person obtains written advice of Dechert
LLP or an opinion of nationally recognized


55



--------------------------------------------------------------------------------





U.S. tax counsel reasonably acceptable to the Issuer that such transfer will not
cause the Issuer to be treated as a publicly traded partnership taxable as a
corporation for U.S. federal income tax purposes;
(ii)    it will not participate in the creation or other transfer of any
financial instrument or contract the value of which is determined in whole or in
part by reference to the Issuer (including the amount of distributions by the
Issuer, the value of the Issuer's assets or the results of the Issuer's
operations) or the Subordinated Notes;
(iii)    it will not acquire, or sell, transfer, assign, participate, pledge or
otherwise dispose of the Subordinated Note (or any interest therein) or cause
the Subordinated Note (or any interest therein) to be marketed (i) on or through
an "established securities market" within the meaning of Section 7704(b)(1) of
the Code and Treasury Regulations Section 1.7704-1(b), including without
limitation, an interdealer quotation system that regularly disseminates firm buy
or sell quotations or (ii) if such acquisition, sale, transfer, assignment,
participation, pledge or other disposition would cause the combined number of
holders of the Subordinated Notes and any other equity interests in the Issuer
to be more than 90; and
(iv)    it acknowledges and agrees that any sale, transfer, assignment,
participation, pledge or other disposition of the Subordinated Note (or any
interest therein) that would violate any of the three preceding paragraphs above
or otherwise cause the Issuer to be unable to rely on the "private placement"
safe harbor of Treasury Regulations Section 1.7704-1(h) will be void and of no
force or effect, and it will not transfer any interest in the Subordinated Note
to any Person that does not agree to be bound by the three preceding paragraphs
above or by this paragraph.
(k)    Each Holder of a Secured Note will make, or by acquiring a Secured Note
will be deemed to make, a representation that if it is not a U.S. Tax Person, it
is not and will not become a member of an "expanded group" (within the meaning
of the regulations issued under Section 385 of the Code) that includes a
domestic corporation (as determined for U.S. federal income tax purposes) if
such domestic corporation directly or indirectly (through one or more entities
that are treated for U.S. federal income tax purposes as partnerships,
disregarded entities or grantor trusts) owns any equity interests in the Issuer.
(l)    With respect to any period during which a holder owns more than 50% (but
less than 100%) of the Subordinated Notes by value or is otherwise treated as a
member of the Issuer's "expanded affiliated group" (as defined in Treasury
Regulations Section 1.1471-5(i) (or any successor provision)), such holder
covenants that it will (i) confirm that any member of such expanded affiliated
group (assuming that the Issuer is a "registered deemed-compliant FFI" within
the meaning of Treasury Regulations Section 1.1471-1(b)(111) (or any successor
provision)) that is treated as a "foreign financial institution" within the
meaning of Section 1471(d)(4) of the Code and any Treasury Regulations
promulgated thereunder to be a "participating FFI," a "deemed-compliant FFI" or
an "exempt beneficial owner" within the meaning of Treasury Regulations Section
1.1471-4(e) (or any successor provision), and (ii) promptly notify the Issuer in
the event that any member of such expanded affiliated group that is treated as a
"foreign financial institution" within the meaning of Section 1471(d)(4) of the
Code and any Treasury Regulations promulgated thereunder is not a "participating
FFI," a "deemed-compliant FFI" or an "exempt beneficial owner" within the
meaning of Treasury Regulations Section 1.1471-4(e) (or any successor
provision), in each case except to the extent that the Issuer or its agents have
provided the holder with an express waiver of this provision.


56



--------------------------------------------------------------------------------






ARTICLE III

CONDITIONS PRECEDENT

Section 3.1    Conditions to Issuance of Notes on Closing Date.
(a)    The Notes to be issued on the Closing Date may be executed by the
Applicable Issuers and delivered to the Trustee for authentication and thereupon
the same shall be authenticated and delivered by the Trustee upon Issuer Order
and upon receipt by the Trustee of the following:
(i)    Officers' Certificate of the Co-Issuers Regarding Corporate Matters. An
Officer's certificate of each of the Co-Issuers (A) evidencing the authorization
by Board Resolution of the execution and delivery of this Indenture, and in the
case of the Issuer, the Collateral Management Agreement, the Collateral
Administration Agreement, the Account Control Agreement, the Administration
Agreement, the Purchase Agreement and any subscription agreements and in each
case the execution, authentication and (with respect to the Issuer only)
delivery of the Notes applied for by it and specifying the Stated Maturity,
principal amount and Interest Rate of each Class of Secured Notes to be
authenticated and delivered and the Stated Maturity and principal amount of the
Subordinated Notes to be authenticated and delivered and (B) certifying that
(1) the attached copy of the Board Resolution is a true and complete copy
thereof, (2) such resolutions have not been rescinded and are in full force and
effect on and as of the Closing Date and (3) the Officers authorized to execute
and deliver such documents hold the offices and have the signatures indicated
thereon.
(ii)    Governmental Approvals. From each of the Co-Issuers either (A) a
certificate of the Applicable Issuer or other official document evidencing the
due authorization, approval or consent of any governmental body or bodies, at
the time having jurisdiction in the premises, together with an Opinion of
Counsel of such Applicable Issuer that no other authorization, approval or
consent of any governmental body is required for the valid issuance of the Notes
or (B) an Opinion of Counsel of such Applicable Issuer that no such
authorization, approval or consent of any governmental body is required for the
valid issuance of such Notes except as has been given.
(iii)    U.S. Counsel Opinions. Opinions of Paul Hastings LLP, counsel to the
Initial Purchaser and the Co-Issuers, Dechert LLP, counsel to the Collateral
Manager, Nixon Peabody LLP, counsel to the Trustee and the Collateral
Administrator, each dated the Closing Date.
(iv)    Officers' Certificate of the Co-Issuers Regarding Indenture. An
Officer's certificate of each of the Co-Issuers stating that, to the best of the
signing Officer's knowledge, the Applicable Issuer is not in default under this
Indenture and that the issuance of the Notes applied for by it will not result
in a default or a breach of any of the terms, conditions or provisions of, or
constitute a default under, its organizational documents, any indenture or other
agreement or instrument to which it is a party or by which it is bound, or any
order of any court or administrative agency entered in any Proceeding to which
it is a party or by which it may be bound or to which it may be subject; that
all conditions precedent provided in this Indenture relating to the
authentication and delivery of the Notes applied for by it have been complied
with; and that all expenses due or accrued with respect to the Offering of such
Notes or relating to actions taken on or in connection with the Closing Date
have been paid or reserves therefor have been made. The Officer's certificate of
the Issuer shall also state that all of its representations and warranties
contained herein are true and correct as of the Closing Date.


57



--------------------------------------------------------------------------------





(v)    Transaction Documents. An executed counterpart of each Transaction
Document.
(vi)    Certificate of the Collateral Manager. An Officer's certificate of the
Collateral Manager, dated as of the Closing Date, to the effect that immediately
before the Delivery of the Collateral Obligations on the Closing Date:
(A)    in the case of (x) each Collateral Obligation Delivered on or prior to
the Closing Date, such Collateral Obligation satisfied the Eligibility Criteria
upon the Delivery thereof and (y) each Collateral Obligation committed to be
purchased, but not Delivered, on or prior to the Closing Date, such Collateral
Obligation will satisfy the Eligibility Criteria as of the date on which such
Collateral Obligation is Delivered; and
(B)    the information with respect to each Collateral Obligation in the
Schedule of Collateral Obligations set forth in Schedule 1 is correct and such
schedule is complete with respect to each such Collateral Obligation.
(vii)    Grant of Collateral Obligations. The Grant pursuant to the Granting
Clauses of this Indenture of all of the Issuer's right, title and interest in
and to the Collateral Obligations pledged to the Trustee for inclusion in the
Assets on the Closing Date shall be effective, and Delivery of such Collateral
Obligations (including any promissory note and all other Underlying Instruments
related thereto to the extent received by the Issuer) as contemplated by
Section 3.2 shall have been effected.
(viii)    Certificate of the Issuer Regarding Assets. A certificate of an
Authorized Officer of the Issuer, dated as of the Closing Date, to the effect
that, in the case of each Collateral Obligation pledged to the Trustee for
inclusion in the Assets, on the Closing Date and immediately prior to the
Delivery thereof (or immediately after Delivery thereof, in the case of clause
(E)(ii) below) on the Closing Date;
(A)    the Issuer is the owner of such Collateral Obligation free and clear of
any liens, claims or encumbrances of any nature whatsoever except for (i) those
which are being released on the Closing Date, (ii) those Granted pursuant to
this Indenture and (iii) any other Permitted Liens;
(B)    the Issuer has acquired its ownership in such Collateral Obligation in
good faith without notice of any adverse claim, except as described in clause
(A) above;
(C)    the Issuer has not assigned, pledged or otherwise encumbered any interest
in such Collateral Obligation (or, if any such interest has been assigned,
pledged or otherwise encumbered, it has been released) other than interests
Granted pursuant to this Indenture;
(D)    the Issuer has full right to Grant a security interest in and assign and
pledge such Collateral Obligation to the Trustee;
(E)    (i) based on the certificate of the Collateral Manager delivered pursuant
to Section 3.1(a)(vi), (x) each Collateral Obligation included in the Assets
satisfies or will satisfy the Eligibility Criteria and (y) the information with
respect to each Collateral Obligation in the Schedule of Collateral Obligations
set forth in Schedule 1 is


58



--------------------------------------------------------------------------------





correct and such schedule is complete with respect to each such Collateral
Obligation and (ii) the requirements of Section 3.1(a)(vii) have been satisfied;
and
(F)    upon Grant by the Issuer, the Trustee has a first priority perfected
security interest in the Collateral Obligations and other Assets, except as
permitted by this Indenture.
(ix)    Rating Letters. An Officer's certificate of the Issuer to the effect
that attached thereto is a true and correct copy of a letter from each
Applicable Rating Agency assigning ratings no lower than the ratings specified
for each Class of Secured Notes in the Term Sheet.
(x)    Accounts. Evidence of the establishment of each of the Accounts.
(xi)    Issuer Order for Deposit of Funds into Accounts. (A) An Issuer Order
signed in the name of the Issuer by an Authorized Officer of the Issuer, dated
as of the Closing Date, authorizing the deposit of (x) the amount specified in
such Issuer Order from the proceeds of the issuance of the Notes into the
Principal Collection Subaccount and (y) the amount specified in such Issuer
Order from the proceeds of the issuance of the Notes into the Interest
Collection Subaccount, in each case for use pursuant to Section 10.2; (B) an
Issuer Order signed in the name of the Issuer by an Authorized Officer of the
Issuer, dated as of the Closing Date, authorizing the deposit of the amount
specified in such Issuer Order from the proceeds of the issuance of the Notes
into the Expense Reserve Account for use pursuant to Section 10.3(c); and (C) an
Issuer Order signed in the name of the Issuer by an Authorized Officer of the
Issuer, dated as of the Closing Date, authorizing the deposit of the amount
specified in such Issuer Order from the proceeds of the issuance of the Notes
into the Revolver Funding Account for use pursuant to Section 10.4.
(xii)    Cayman Counsel Opinion. An opinion of Maples and Calder, Cayman Islands
counsel to the Issuer, dated the Closing Date.
(xiii)    Other Documents. Such other documents as the Trustee may reasonably
require; provided that nothing in this clause (xiii) shall imply or impose a
duty on the part of the Trustee to require any other documents.
(b)    The Issuer shall cause copies of the documents specified in Section
3.1(a) (other than the rating letters specified in clause (ix) thereof) to be
posted on the 17g-5 Website as soon as practicable after the Closing Date.

Section 3.2    Custodianship; Delivery of Collateral Obligations and Eligible
Investments.
(a)    The Collateral Manager, on behalf of the Issuer, shall deliver or cause
to be delivered to a custodian appointed by the Issuer, which shall be a
Securities Intermediary (the "Custodian") or the Trustee, as applicable, all
Assets in accordance with the definition of "Deliver." Initially, the Custodian
shall be the Bank. Any successor custodian shall be a state or national bank or
trust company that has capital and surplus of at least U.S.$200,000,000 and is a
Securities Intermediary. Subject to the limited right to relocate Assets as
provided in Section 7.5(b), the Trustee or the Custodian, as applicable, shall
hold (i) all Collateral Obligations, Eligible Investments, Cash and other
investments purchased in accordance with this Indenture and (ii) any other
property of the Issuer otherwise Delivered to the Trustee or the Custodian, as
applicable, by or on behalf of the Issuer, in the relevant Account established
and maintained pursuant to Article X; as to which in each case the Trustee shall
have entered into the Account Control Agreement with the Custodian


59



--------------------------------------------------------------------------------





providing, inter alia, that the establishment and maintenance of such Account
will be governed by a law of a jurisdiction satisfactory to the Issuer and the
Trustee.
(b)    Each time that the Collateral Manager on behalf of the Issuer directs or
causes the acquisition of any Collateral Obligation, Eligible Investment or
other investment, the Collateral Manager (on behalf of the Issuer) shall, if the
Collateral Obligation, Eligible Investment or other investment is required to
be, but has not already been, transferred to the relevant Account, cause the
Collateral Obligation, Eligible Investment or other investment to be Delivered
to the Custodian to be held in the Custodial Account (or in the case of any such
investment that is not a Collateral Obligation, in the Account in which the
funds used to purchase the investment are held in accordance with Article X) for
the benefit of the Trustee in accordance with this Indenture. The security
interest of the Trustee in the funds or other property used in connection with
the acquisition shall, immediately and without further action on the part of the
Trustee, be released. The security interest of the Trustee shall nevertheless
come into existence and continue in the Collateral Obligation, Eligible
Investment or other investment so acquired, including all interests of the
Issuer in to any contracts related to and proceeds of such Collateral
Obligation, Eligible Investment or other investment.

ARTICLE IV

SATISFACTION AND DISCHARGE

Section 4.1    Satisfaction and Discharge of Indenture. This Indenture shall be
discharged and shall cease to be of further effect except as to (i) rights of
registration of transfer and exchange, (ii) substitution of mutilated, defaced,
destroyed, lost or stolen Notes, (iii) rights of Holders to receive payments of
principal thereof and interest thereon, (iv) the rights, obligations and
immunities of the Trustee hereunder, (v) the rights, obligations and immunities
of the Collateral Manager hereunder and under the Collateral Management
Agreement, (vi) the rights, obligations and immunities of the Collateral
Administrator under the Collateral Administration Agreement and (vii) the rights
of Holders as beneficiaries hereof with respect to the property deposited with
the Trustee and payable to all or any of them (and the Trustee, on demand of and
at the expense of the Issuer, shall execute proper instruments acknowledging
satisfaction and discharge of this Indenture) when:
(a)    either:
(i)    all Notes theretofore authenticated and delivered to Holders (other than
(A) Notes which have been mutilated, defaced, destroyed, lost or stolen and
which have been replaced or paid as provided in Section 2.6 and (B) Notes for
whose payment Money has theretofore irrevocably been deposited in trust and
thereafter repaid to the Issuer or discharged from such trust, as provided in
Section 7.3) have been delivered to the Trustee for cancellation; or
(ii)    all Notes not theretofore delivered to the Trustee for cancellation
(A) have become due and payable, or (B) will become due and payable at their
Stated Maturity within one year, or (C) are to be called for redemption pursuant
to Article IX under an arrangement satisfactory to the Trustee for the giving of
notice of redemption by the Applicable Issuers pursuant to Section 9.4 and
either (1) the Issuer has irrevocably deposited or caused to be deposited with
the Trustee, in trust for such purpose, Cash or non-callable direct obligations
of the United States of America; provided that the obligations are entitled to
the full faith and credit of the United States of America or are debt
obligations which are rated "AAA" by S&P and "Aaa" by Moody's, in an amount
sufficient, as recalculated by a firm of Independent certified public
accountants which are nationally recognized, to pay and discharge the entire
indebtedness on such Notes not theretofore delivered to the Trustee


60



--------------------------------------------------------------------------------





for cancellation, for principal and interest to the date of such deposit (in the
case of Notes which have become due and payable), or to their Stated Maturity or
Redemption Date, as the case may be, and shall have Granted to the Trustee a
valid perfected security interest in such Eligible Investment that is of first
priority or free of any adverse claim, as applicable, and shall have furnished
to the Trustee an Opinion of Counsel with respect thereto or (2) in the event
all of the Assets are liquidated following the satisfaction of the conditions
specified in Section 5.5(a), the Issuer shall have paid or caused to be paid all
proceeds of such liquidation of the Assets in accordance with the Priority of
Payments; or
(iii)    the Issuer has delivered to the Trustee an Officer's certificate
stating that (A) there are no Assets that remain subject to the lien of this
Indenture and (B) all funds on deposit in the Accounts have been distributed in
accordance with the terms of this Indenture (including, without limitation, the
Priority of Payments) or have otherwise been irrevocably deposited in trust with
the Trustee for such purpose;
(b)    the Issuer has paid or caused to be paid all other sums then due and
payable hereunder (including, without limitation, any amounts then due and
payable pursuant to the Collateral Administration Agreement and the Collateral
Management Agreement, in each case, without regard to the Administrative Expense
Cap) by the Issuer and no other amounts are scheduled to be due and payable by
the Issuer, it being understood that the requirements of this clause (b) may be
satisfied as set forth in Section 5.7; and
(c)    the Co-Issuers have delivered to the Trustee, Officers' certificates and
an Opinion of Counsel, each stating that all conditions precedent herein
provided for relating to the satisfaction and discharge of this Indenture have
been complied with.
In connection with delivery by each of the Co-Issuers of the Officer's
certificate (which may rely on information provided by the Trustee, the
Collateral Administrator or the Collateral Manager as to the Collateral
Obligations, Equity Securities and Eligible Investments (including Cash)
included in the Assets) referred to above, the Trustee will confirm to the
Co-Issuers that (i) to its knowledge, there are no Assets that remain subject to
the lien of this Indenture and (ii) to its knowledge, all funds on deposit in
the Accounts have been distributed in accordance with the terms of this
Indenture (including the Priority of Payments) or have otherwise been
irrevocably deposited in trust with the Trustee for such purpose.
In connection with such discharge, the Trustee shall notify all Holders of
Outstanding Notes that (i) there are no pledged Collateral Obligations that
remain subject to the lien of this Indenture, (ii) all proceeds thereof have
been distributed in accordance with the terms of this Indenture (including the
Priority of Payments) or are otherwise held in trust by the Trustee for such
purpose and (iii) this Indenture has been discharged. Upon the discharge of this
Indenture, the Trustee shall provide such information to the Issuer or the
Administrator as may be reasonably required by the Issuer or the Administrator
in order for the liquidation of the Issuer to be completed.
Notwithstanding the satisfaction and discharge of this Indenture, the rights and
obligations of the Co-Issuers, the Trustee, the Collateral Manager and, if
applicable, the Holders, as the case may be, under Sections 2.7, 4.2, 5.4(d),
5.9, 5.18, 6.1, 6.3, 6.6, 6.7, 7.1, 7.3, 13.1 and 14.15 shall survive.

Section 4.2    Application of Trust Money. All Cash and obligations deposited
with the Trustee pursuant to Section 4.1 shall be held in trust and applied by
it in accordance with the provisions of the Notes and this Indenture, including,
without limitation, the Priority of Payments, to the payment of principal and
interest (or other amounts with respect to the Subordinated Notes), either
directly or through any Paying Agent, as the Trustee may determine; and such
Cash and obligations shall be held in a segregated account identified as being
held in trust for the benefit of the Secured Parties.


61



--------------------------------------------------------------------------------






Section 4.3    Repayment of Monies Held by Paying Agent. In connection with the
satisfaction and discharge of this Indenture with respect to the Notes, all
Monies then held by any Paying Agent other than the Trustee under the provisions
of this Indenture shall, upon demand of the Co-Issuers, be paid to the Trustee
to be held and applied pursuant to Section 7.3 hereof and in accordance with the
Priority of Payments and thereupon such Paying Agent shall be released from all
further liability with respect to such Monies.

Section 4.4    Limitation on obligation to incur Administrative Expenses. In
connection with the satisfaction and discharge of this Indenture in accordance
with this Article IV, if at any time (i) the sum of (A) Eligible Investments
(including Cash) and (B) amounts reasonably expected to be received by the
Issuer in cash during the current Collection Period (as certified by the
Collateral Manager in its reasonable judgment) is less than (ii) the sum of (A)
an amount not to exceed the greater of (x) U.S.$30,000 and (y) the amount (if
any) reasonably certified by the Collateral Manager or the Issuer, including but
not limited to fees and expenses incurred by the Trustee and reported to the
Collateral Manager, as the sum of expenses reasonably likely to be incurred in
connection with the discharge of this Indenture, the liquidation of the Assets
and the dissolution of the Co-Issuers and (B) any amounts payable under clause
(A) of the Priority of Interest Payments or clause (A) of the Acceleration
Waterfall, then notwithstanding any other provision of this Indenture, the
Issuer shall no longer be required to incur Administrative Expenses as otherwise
required by this Indenture to any person or entity other than amounts owed the
Trustee, the Collateral Administrator (or any other capacity in which the Bank
is acting pursuant to the Transaction Documents), the Administrator and their
respective Affiliates, including for opinions of counsel in connection with
supplemental indentures pursuant to Article VIII, any annual opinions required
hereunder, services of accountants and fees of the Applicable Rating Agencies,
in each case as required under this Indenture and failure to pay such amounts or
provide or obtain such opinions, reports or services shall not constitute a
Default under this Indenture, and the Trustee shall have no liability for any
failure to obtain or receive any of the foregoing opinions, reports or services.
The foregoing shall not, however, limit, supersede or alter any right afforded
to the Trustee under this Indenture to refrain from taking action in the absence
of its receipt of any such opinion, report or service which it reasonably
determines is necessary for its own protection.

ARTICLE V

REMEDIES

Section 5.1    Events of Default.      "Event of Default," wherever used herein,
means any one of the following events (whatever the reason for such Event of
Default and whether it shall be voluntary or involuntary or be effected by
operation of law or pursuant to any judgment, decree or order of any court or
any order, rule or regulation of any administrative or governmental body):
(a)    a default in the payment, when due and payable, of (i) any interest on
any Class A Note and the continuation of any such default, for five Business
Days, or (ii) any principal of, or interest on, or any Redemption Price in
respect of, any Secured Note at its Stated Maturity or any Redemption Date;
provided that, in the case of a default under clause (i) above due to an
administrative error or omission by the Collateral Manager, the Trustee,
Collateral Administrator or any Paying Agent, such default continues for
seven Business Days after a Trust Officer of the Trustee receives written notice
or has actual knowledge of such administrative error or omission; provided,
further, that the failure to effect an Optional Redemption which has been
withdrawn or with respect to which a Refinancing fails will not constitute an
Event of Default;
(b)    the failure on any Payment Date to disburse amounts available in the
Payment Account in excess of $100,000 in accordance with the Priority of
Payments and continuation of such failure for a period of five Business Days or,
in the case of a failure to disburse due to an administrative error or omission
by


62



--------------------------------------------------------------------------------





the Trustee, Collateral Administrator or any Paying Agent, such failure
continues for seven Business Days after a Trust Officer of the Trustee receives
written notice or has actual knowledge of such administrative error or omission;
(c)    either of the Co-Issuers or the Assets becomes an investment company
required to be registered under the Investment Company Act and that status
continues for 45 days;
(d)    except as otherwise provided in this Section 5.1, a default in a material
respect in the performance by, or breach in a material respect of any material
covenant of, the Issuer or the Co-Issuer under this Indenture (it being
understood, without limiting the generality of the foregoing, that any failure
to satisfy the requirements of Section 14.17 is not an Event of Default), or the
failure of any material representation or warranty of the Issuer or the
Co-Issuer made in this Indenture or in any certificate or other writing
delivered pursuant hereto or in connection herewith to be correct in each case
in all material respects when the same shall have been made, and the
continuation of such default, breach or failure for a period of 30 days after
notice to the Issuer or the Co-Issuer, as applicable, and the Collateral Manager
by registered or certified mail or overnight courier, by the Trustee, the
Issuer, the Co-Issuer or the Collateral Manager, or to the Issuer or the
Co-Issuer, as applicable, the Collateral Manager and the Trustee at the
direction of the Event of Default Voting Holders, specifying such default,
breach or failure and requiring it to be remedied and stating that such notice
is a "Notice of Default" hereunder;
(e)    the entry of a decree or order by a court having competent jurisdiction
adjudging the Issuer or the Co-Issuer as bankrupt or insolvent, or approving as
properly filed a petition seeking reorganization, arrangement, adjustment or
composition of or in respect of the Issuer or the Co-Issuer under the Bankruptcy
Law or any other applicable law, or appointing a receiver, liquidator, assignee,
or sequestrator (or other similar official) of the Issuer or the Co-Issuer or of
any substantial part of its property, respectively, or ordering the winding up
or liquidation of its affairs, respectively, and the continuance of any such
decree or order unstayed and in effect for a period of 60 consecutive days;
(f)    the institution by the Issuer or the Co-Issuer of Proceedings to have the
Issuer or the Co-Issuer, as the case may be, adjudicated as bankrupt or
insolvent, or the consent of the Issuer or the Co-Issuer to the institution of
bankruptcy or insolvency Proceedings against the Issuer or the Co-Issuer, as the
case may be, or the filing by the Issuer of a petition or answer or consent
seeking reorganization or relief under the Bankruptcy Law or any other similar
applicable law, or the consent by the Issuer or the Co-Issuer to the filing of
any such petition or to the appointment in a Proceeding of a receiver,
liquidator, assignee, trustee or sequestrator (or other similar official) of the
Issuer or the Co-Issuer or of any substantial part of its property,
respectively, or the making by the Issuer or the Co-Issuer of an assignment for
the benefit of creditors, or the admission by the Issuer or the Co-Issuer in
writing of its inability to pay its debts generally as they become due, or the
taking of any action by the Issuer or the Co-Issuer in furtherance of any such
action, or the passing of a resolution by the shareholders of the Issuer to have
the Issuer wound up on a voluntary basis; or
(g)    on any Measurement Date while the Class A-1 Notes are Outstanding, the
Event of Default Test is not satisfied.
Upon obtaining knowledge of the occurrence of an Event of Default, each of
(i) the Co-Issuers, (ii) the Trustee and (iii) a Responsible Officer of the
Collateral Manager shall notify each other. Upon the occurrence of an Event of
Default known to a Trust Officer of the Trustee, the Trustee shall, not later
than three Business Days thereafter, notify the Noteholders (as their names
appear on the Register), each Paying Agent, the Collateral Manager and the
Issuer (and, subject to Section 14.3(c), the Issuer shall notify each


63



--------------------------------------------------------------------------------





Applicable Rating Agency (if then rating a Class of Secured Notes)) of such
Event of Default in writing (unless such Event of Default has been waived as
provided in Section 5.14).

Section 5.2    Acceleration of Maturity; Rescission and Annulment. (a) If an
Event of Default occurs and is continuing (other than an Event of Default
specified in Section 5.1(e) or (f)), the Trustee may, and shall, upon the
written direction of the Event of Default Voting Holders, by notice to the
Co-Issuer, the Issuer (subject to Section 14.3(c), which notice the Issuer shall
provide to each Applicable Rating Agency (if then rating a Class of Secured
Notes)) and a Responsible Officer of the Collateral Manager, declare the
principal of all the Secured Notes to be immediately due and payable, and upon
any such declaration such principal, together with all accrued and unpaid
interest thereon, and other amounts payable hereunder, shall become immediately
due and payable. If an Event of Default specified in Section 5.1(e) or
(f) occurs, all unpaid principal, together with all accrued and unpaid interest
thereon, of all the Secured Notes, and other amounts payable thereunder and
hereunder, shall automatically become due and payable without any declaration or
other act on the part of the Trustee or any Noteholder.
(b)    At any time after such a declaration of acceleration of maturity has been
made and before a judgment or decree for payment of the Money due has been
obtained by the Trustee as hereinafter provided in this Article V, the Event of
Default Voting Holders by written notice to the Issuer and the Trustee (who will
provide notice to each Applicable Rating Agency (if then rating a Class of
Secured Notes)), may rescind and annul such declaration and its consequences if:
(i)    The Issuer or the Co-Issuer has paid or deposited with the Trustee a sum
sufficient to pay:
(A)    all unpaid installments of interest and principal then due on the Secured
Notes (other than any principal amounts due to the occurrence of an
acceleration); and
(B)    all unpaid taxes and Administrative Expenses (without regard to the
Administrative Expense Cap) of the Co-Issuers and other sums paid or advanced by
the Trustee hereunder or by the Collateral Administrator under the Collateral
Administration Agreement or hereunder, accrued and unpaid Servicing Fees and any
other amounts then payable by the Co-Issuers hereunder prior to such
Administrative Expenses and such Servicing Fees; and
(ii)    It has been determined that all Events of Default, other than the
nonpayment of the interest on or principal of the Secured Notes that has become
due solely by such acceleration, have (A) been cured, and the Event of Default
Voting Holders by written notice to the Trustee have agreed with such
determination (which agreement shall not be unreasonably withheld), or (B) been
waived as provided in Section 5.14.
No such rescission shall affect any subsequent Default or impair any right
consequent thereon.

Section 5.3    Collection of Indebtedness and Suits for Enforcement by Trustee.
The Applicable Issuers covenant that if a default shall occur in respect of the
payment of any principal of or interest when due and payable on any Secured
Note, the Applicable Issuers will, upon demand of the Trustee, pay to the
Trustee, for the benefit of the Holder of such Secured Note, the whole amount,
if any, then due and payable on such Secured Note for principal and interest
with interest upon the overdue principal and, to the extent that payments of
such interest shall be legally enforceable, upon overdue installments of
interest, at the applicable Interest Rate, and, in addition thereto, such
further amount as shall be sufficient to cover the costs


64



--------------------------------------------------------------------------------





and expenses of collection, including the reasonable compensation, expenses,
disbursements and advances of the Trustee and its agents and counsel.
If the Issuer or the Co-Issuer fails to pay such amounts forthwith upon such
demand, the Trustee, in its own name and as trustee of an express trust, may,
and shall, subject to the terms of this Indenture (including Section 6.3(e))
upon direction of the Event of Default Voting Holders, institute a Proceeding
for the collection of the sums so due and unpaid, may prosecute such Proceeding
to judgment or final decree, and may enforce the same against the Applicable
Issuers or any other obligor upon the Secured Notes and collect the Monies
adjudged or decreed to be payable in the manner provided by law out of the
Assets.
If an Event of Default occurs and is continuing, the Trustee may in its
discretion, and shall, subject to the terms of this Indenture (including Section
6.3(e)) upon written direction of the Event of Default Voting Holders, proceed
to protect and enforce its rights and the rights of the Secured Parties by such
appropriate Proceedings as the Trustee shall deem most effectual (if no such
direction is received by the Trustee) or as the Trustee may be directed by the
Event of Default Voting Holders, to protect and enforce any such rights, whether
for the specific enforcement of any covenant or agreement in this Indenture or
in aid of the exercise of any power granted herein, or to enforce any other
proper remedy or legal or equitable right vested in the Trustee by this
Indenture or by law.
In case there shall be pending Proceedings relative to the Issuer or the
Co-Issuer or any other obligor upon the Secured Notes under the Bankruptcy Law
or any other applicable bankruptcy, insolvency or other similar law, or in case
a receiver, assignee or trustee in bankruptcy or reorganization, liquidator,
sequestrator or similar official shall have been appointed for or taken
possession of the Issuer, the Co-Issuer or their respective property or such
other obligor or its property, or in case of any other comparable Proceedings
relative to the Issuer, the Co-Issuer or other obligor upon the Secured Notes,
or the creditors or property of the Issuer, the Co-Issuer or such other obligor,
the Trustee, regardless of whether the principal of any Secured Note shall then
be due and payable as therein expressed or by declaration or otherwise and
regardless of whether the Trustee shall have made any demand pursuant to the
provisions of this Section 5.3, shall be entitled and empowered, by intervention
in such Proceedings or otherwise:
(a)    to file and prove a claim or claims for the whole amount of principal and
interest owing and unpaid in respect of the Secured Notes upon direction by the
Event of Default Voting Holders and to file such other papers or documents as
may be necessary or advisable in order to have the claims of the Trustee
(including any claim for reasonable compensation to the Trustee and each
predecessor Trustee, and their respective agents, attorneys and counsel, and for
reimbursement of all reasonable expenses and liabilities incurred, and all
advances made, by the Trustee and each predecessor Trustee, except as a result
of negligence or bad faith) and of the Secured Noteholders allowed in any
Proceedings relative to the Issuer, the Co-Issuer or other obligor upon the
Secured Notes or to the creditors or property of the Issuer, the Co-Issuer or
such other obligor;
(b)    unless prohibited by applicable law and regulations, to vote on behalf of
the Secured Noteholders upon the direction of the Event of Default Voting
Holders, in any election of a trustee or a standby trustee in arrangement,
reorganization, liquidation or other bankruptcy or insolvency Proceedings or
person performing similar functions in comparable Proceedings; and
(c)    to collect and receive any Monies or other property payable to or
deliverable on any such claims, and to distribute all amounts received with
respect to the claims of the Noteholders and of the Trustee on their behalf; and
any trustee, receiver or liquidator, custodian or other similar official is
hereby authorized by each of the Secured Noteholders to make payments to the
Trustee, and, if the Trustee shall consent to the


65



--------------------------------------------------------------------------------





making of payments directly to the Secured Noteholders to pay to the Trustee
such amounts as shall be sufficient to cover reasonable compensation to the
Trustee, each predecessor Trustee and their respective agents, attorneys and
counsel, and all other reasonable expenses and liabilities incurred, and all
advances made, by the Trustee and each predecessor Trustee except as a result of
negligence or bad faith.
Nothing herein contained shall be deemed to authorize the Trustee to authorize
or consent to or vote for or accept or adopt on behalf of any Secured
Noteholders, any plan of reorganization, arrangement, adjustment or composition
affecting the Secured Notes or any Holder thereof, or to authorize the Trustee
to vote in respect of the claim of any Secured Noteholders, as applicable, in
any such Proceeding except, as aforesaid, to vote for the election of a trustee
in bankruptcy or similar person.
In any Proceedings brought by the Trustee on behalf of the Holders of the
Secured Notes (and any such Proceedings involving the interpretation of any
provision of this Indenture to which the Trustee shall be a party), the Trustee
shall be held to represent all the Holders of the Secured Notes.
Notwithstanding anything in this Section 5.3 to the contrary, the Trustee may
not sell or liquidate the Assets or institute Proceedings in furtherance thereof
pursuant to this Section 5.3 except according to the provisions specified in
Section 5.5(a).

Section 5.4    Remedies. (a) If an Event of Default has occurred and is
continuing, and the Secured Notes have been declared due and payable and such
declaration and its consequences have not been rescinded and annulled, the
Co-Issuers agree that the Trustee may, and shall, subject to the terms of this
Indenture (including Section 6.3(e)), upon written direction of the Event of
Default Voting Holders, to the extent permitted by applicable law, exercise one
or more of the following rights, privileges and remedies:
(i)    institute Proceedings for the collection of all amounts then payable on
the Secured Notes or otherwise payable under this Indenture, whether by
declaration or otherwise, enforce any judgment obtained, and collect from the
Assets any Monies adjudged due;
(ii)    sell or cause the sale of all or a portion of the Assets or rights or
interests therein, at one or more public or private sales called and conducted
in any manner permitted by law and in accordance with Section 5.17 hereof;
(iii)    institute Proceedings from time to time for the complete or partial
foreclosure of this Indenture with respect to the Assets;
(iv)    exercise any remedies of a secured party under the UCC and take any
other appropriate action to protect and enforce the rights and remedies of the
Trustee and the Holders of the Secured Notes hereunder (including exercising all
rights of the Trustee under the Account Control Agreement); and
(v)    exercise any other rights and remedies that may be available at law or in
equity;
provided that the Trustee may not sell or liquidate the Assets or institute
Proceedings in furtherance thereof pursuant to this Section 5.4 except according
to the provisions of Section 5.5(a).
The Trustee may, but need not, obtain and rely upon an opinion or written advice
of an Independent investment banking firm of national reputation (the cost of
which shall be payable as an Administrative Expense) in structuring and
distributing securities similar to the Secured Notes, which may be the Initial
Purchaser, as to the feasibility of any action proposed to be taken in
accordance with this Section 5.4 and as


66



--------------------------------------------------------------------------------





to the sufficiency of the proceeds and other amounts receivable with respect to
the Assets to make the required payments of principal of and interest on the
Secured Notes which opinion shall be conclusive evidence as to such feasibility
or sufficiency.
(b)    If an Event of Default as described in Section 5.1(d) hereof shall have
occurred and be continuing the Trustee may, and at the direction of the Holders
of not less than 25% of the Aggregate Outstanding Amount of the Controlling
Class shall, subject to the terms of this Indenture (including Section 6.3(e)),
institute a Proceeding solely to compel performance of the covenant or agreement
or to cure the representation or warranty, the breach of which gave rise to the
Event of Default under such Section, and enforce any equitable decree or order
arising from such Proceeding.
(c)    Upon any sale, whether made under the power of sale hereby given or by
virtue of judicial Proceedings, any Secured Party may bid for and purchase the
Assets or any part thereof and, upon compliance with the terms of sale, may
hold, retain, possess or dispose of such property in its or their own absolute
right without accountability. Any Holder at such sale may, in payment of the
purchase price, deliver to the Trustee for cancellation any of the Notes in lieu
of cash equal to the amount which shall, upon distribution of the net proceeds
of such sale, be payable on the Notes so delivered by such Holder (taking into
account the Class of such Notes, the Priority of Payments and Article XIII).
Upon any sale, whether made under the power of sale hereby given or by virtue of
judicial Proceedings, the receipt of the Trustee, or of the Officer making a
sale under judicial Proceedings, shall be a sufficient discharge to the
purchaser or purchasers at any sale for its or their purchase Money, and such
purchaser or purchasers shall not be obliged to see to the application thereof.
Any such sale, whether under any power of sale hereby given or by virtue of
judicial Proceedings, shall bind the Co-Issuers, the Trustee and the Holders of
the Secured Notes, shall operate to divest all right, title and interest
whatsoever, either at law or in equity, of each of them in and to the property
sold, and shall be a perpetual bar, both at law and in equity, against each of
them and their successors and assigns, and against any and all Persons claiming
through or under them.
(d)    (i)    Notwithstanding any other provision of this Indenture, none of the
Trustee, the Secured Parties or the Noteholders (including beneficial owners of
Notes) may, prior to the date which is one year (or if longer, any applicable
preference period) and one day after the payment in full of all Notes, institute
against, or join any other Person in instituting against, the Issuer or the
Co-Issuer any bankruptcy, reorganization, arrangement, insolvency, winding up,
moratorium or liquidation Proceedings, or other Proceedings under Cayman
Islands, U.S. federal or state bankruptcy or similar laws. Notwithstanding
anything to the contrary in this Article V, in the event that any Proceeding
described in the immediately preceding sentence is commenced against the Issuer
or the Co-Issuer, the Issuer or the Co-Issuer, as applicable, subject to the
availability of funds as described in the immediately following sentence, will
promptly object to the institution of any such proceeding against it and take
all necessary or advisable steps to cause the dismissal of any such proceeding
(including, without limiting the generality of the foregoing, to timely file an
answer and any other appropriate pleading objecting to (i) the institution of
any proceeding to have the Issuer or the Co-Issuer, as the case may be,
adjudicated as bankrupt or insolvent or (ii) the filing of any petition seeking
relief, reorganization, arrangement, adjustment or composition or in respect of
the Issuer or the Co-Issuer, as the case may be, under applicable bankruptcy law
or any other applicable law). The reasonable fees, costs, charges and expenses
incurred by the Co-Issuer or the Issuer (including reasonable attorneys' fees
and expenses) in connection with taking any such action will be paid as


67



--------------------------------------------------------------------------------





Administrative Expenses. Any person who acquires a beneficial interest in a Note
shall be deemed to have accepted and agreed to the foregoing restrictions.
(ii)    In the event one or more Holders or beneficial owners of Notes cause the
filing of a petition in bankruptcy against the Issuer in violation of the
prohibition described above, such Holder(s) or beneficial owner(s) will be
deemed to acknowledge and agree that any claim that such Holder(s) or beneficial
owner(s) have against the Issuer or with respect to any Assets (including any
proceeds thereof) shall, notwithstanding anything to the contrary in the
Priority of Payments, be fully subordinate in right of payment to the claims of
each Holder and beneficial owner of any Secured Note that does not seek to cause
any such filing, with such subordination being effective until each Secured Note
held by each Holder or beneficial owners of any Secured Note that does not seek
to cause any such filing is paid in full in accordance with the Priority of
Payments (after giving effect to such subordination). The terms described in the
immediately preceding sentence are referred to herein as the "Bankruptcy
Subordination Agreement." The Bankruptcy Subordination Agreement will constitute
a "subordination agreement" within the meaning of Section 510(a) of the
Bankruptcy Law (or any successor statute). The Trustee shall be entitled to rely
upon an Issuer Order with respect to the payment of any amounts payable to
Holders, which amounts are subordinated pursuant to this Section 5.4(d)(ii).
(iii)    Nothing in this Section 5.4 shall preclude, or be deemed to stop, the
Trustee (A) from taking any action prior to the expiration of the aforementioned
period in (I) any case or Proceeding voluntarily filed or commenced by the
Issuer or the Co-Issuer or (II) any involuntary insolvency Proceeding filed or
commenced by a Person other than the Trustee, or (B) from commencing against the
Issuer or the Co-Issuer or any of their respective properties any legal action
which is not a bankruptcy, reorganization, arrangement, insolvency, moratorium
or liquidation Proceeding.
(iv)    The parties hereto agree that the restrictions described in clause (i)
of this Section 5.4(d) are a material inducement for each Holder and beneficial
owner of the Notes to acquire such Notes and for the Issuer, the Co-Issuer and
the Collateral Manager to enter into this Indenture (in the case of the Issuer
and the Co-Issuer) and the other applicable transaction documents and are an
essential term of this Indenture. Any Holder or beneficial owner of Notes or
either of the Co-Issuers may seek and obtain specific performance of such
restrictions (including injunctive relief), including, without limitation, in
any bankruptcy, reorganization, arrangement, insolvency, moratorium or
liquidation proceedings, or other proceedings under Cayman Islands law, United
States federal or state bankruptcy law or similar laws.

Section 5.5    Optional Preservation of Assets. (I) Notwithstanding anything to
the contrary herein, if an Event of Default shall have occurred and be
continuing, the Trustee shall retain the Assets securing the Secured Notes
intact, collect and cause the collection of the proceeds thereof and make and
apply all payments and deposits and maintain all accounts in respect of the
Assets and the Notes in accordance with the Priority of Payments and the
provisions of Article X, Article XII and Article XIII unless:
(i)    the Trustee, pursuant to Section 5.5(c), determines that the anticipated
proceeds of a sale or liquidation of the Assets (after deducting the anticipated
reasonable expenses of such sale or liquidation) would be sufficient to
discharge in full the amounts then due (or, in the case of interest,
accrued) and unpaid on the Secured Notes for principal and interest, and all
other amounts that, pursuant to the Priority of Payments, are payable prior to
payment of principal on such Secured Notes (including amounts due and owing (or
anticipated to be due and owing) as Administrative Expenses (without giving
effect to the Administrative Expense Cap), any amounts payable to any


68



--------------------------------------------------------------------------------





Hedge Counterparty pursuant to an early termination (or partial early
termination) of the related Hedge Agreement as a result of a Priority
Termination Event and any due and unpaid Servicing Fees) and the Event of
Default Voting Holders agree with such determination; or
(ii)    a Majority of each Class of Secured Notes (each voting separately by
Class) direct the sale and liquidation of the Assets.
So long as such Event of Default is continuing, any such retention pursuant to
this Section 5.5(a) may be rescinded at any time when the conditions specified
in clause (i) or (ii) exist.
(b)    Nothing contained in Section 5.5(a) shall be construed to require the
Trustee to sell the Assets securing the Secured Notes if the conditions set
forth in clause (i) or (ii) of Section 5.5(a) are not satisfied. Nothing
contained in Section 5.5(a) shall be construed to require the Trustee to
preserve the Assets securing the Secured Notes if prohibited by applicable law.
(c)    In determining whether the condition specified in Section 5.5(a)(i) 
exists, the Trustee shall use reasonable efforts to obtain, with the cooperation
and assistance of the Collateral Manager, bid prices with respect to each
security contained in the Assets from two nationally recognized dealers (as
specified by the Collateral Manager in writing) at the time making a market in
such securities and shall compute the anticipated proceeds of sale or
liquidation on the basis of the lower of such bid prices for each such security.
In the event that the Trustee, with the cooperation and assistance of the
Collateral Manager, is only able to obtain bid prices with respect to a security
contained in the Assets from one nationally recognized dealer at the time making
a market in such securities, the Trustee shall compute the anticipated proceeds
of sale or liquidation on the basis of such one bid price for such security. In
addition, for the purposes of determining issues relating to the execution of a
sale or liquidation of the Assets and the execution of a sale or other
liquidation thereof in connection with a determination whether the condition
specified in Section 5.5(a)(i) exists, the Trustee may retain and rely on an
opinion or written advice of an Independent investment banking firm of national
reputation or other appropriate advisors (the cost of which shall be payable as
an Administrative Expense).
The Trustee shall deliver to the Noteholders and the Collateral Manager a report
stating the results of any determination required pursuant to
Section 5.5(a)(i) no later than 10 days after such determination is made. The
Trustee shall make the determinations required by Section 5.5(a)(i) within
30 days after the request of the Event of Default Voting Holders at any time
during which the Trustee retains the Assets pursuant to Section 5.5(a)(i).

Section 5.6    Trustee May Enforce Claims Without Possession of Notes. All
rights of action and claims under this Indenture or under any of the Secured
Notes may be prosecuted and enforced by the Trustee without the possession of
any of the Secured Notes or the production thereof in any trial or other
Proceeding relating thereto, and any such action or Proceeding instituted by the
Trustee shall be brought in its own name as trustee of an express trust, and any
recovery of judgment shall be applied as set forth in Section 5.7 hereof.

Section 5.7    Application of Money Collected. Any Money collected by the
Trustee with respect to the Notes pursuant to this Article V and any Money that
may then be held or thereafter received by the Trustee with respect to the Notes
hereunder shall be applied, subject to Section 13.1 and in accordance with the
provisions of the Acceleration Waterfall, on each Payment Date. Upon the final
distribution of all proceeds of any liquidation of the Collateral Obligations,
the Equity Securities and the Eligible Investments effected hereunder, the
provisions of Section 4.1(a) and (b) shall be deemed satisfied for the purposes
of discharging this Indenture pursuant to Article IV.


69



--------------------------------------------------------------------------------






Section 5.8    Limitation on Suits. No Holder of any Note shall have any right
to institute any Proceedings, judicial or otherwise, with respect to this
Indenture, or for the appointment of a receiver or trustee, or for any other
remedy hereunder, unless:
(a)    such Holder has previously given to the Trustee written notice of an
Event of Default;
(b)    the Holders of not less than 25% of the then Aggregate Outstanding Amount
of the Notes of the Controlling Class shall have made a written request to the
Trustee to institute Proceedings in respect of such Event of Default in its own
name as Trustee hereunder and such Holder or Holders have provided the Trustee
indemnity reasonably satisfactory to the Trustee against the costs, expenses
(including reasonable attorneys' fees and expenses) and liabilities to be
incurred in compliance with such request;
(c)    the Trustee, for 30 days after its receipt of such notice, request and
provision of such indemnity, has failed to institute any such Proceeding; and
(d)    no direction inconsistent with such written request has been given to the
Trustee during such 30-day period by the Event of Default Voting Holders; it
being understood and intended that no one or more Holders of Notes shall have
any right in any manner whatever by virtue of, or by availing itself of, any
provision of this Indenture to affect, disturb or prejudice the rights of any
other Holders of Notes of the same Class or to obtain or to seek to obtain
priority or preference over any other Holders of the Notes of the same Class or
to enforce any right under this Indenture, except in the manner herein provided
and for the equal and ratable benefit of all the Holders of Notes of the same
Class subject to and in accordance with Section 13.1 and the Priority of
Payments.
In the event the Trustee shall receive conflicting or inconsistent requests and
indemnity pursuant to this Section 5.8 from two or more groups of Holders of the
Controlling Class, each representing less than the Event of Default Voting
Holders, the Trustee shall act in accordance with the request specified by the
group of Holders with the greatest percentage of the Aggregate Outstanding
Amount of the Controlling Class, notwithstanding any other provisions of this
Indenture. If all such groups represent the same percentage, the Trustee, in its
sole discretion, may determine what action, if any, shall be taken.

Section 5.9    Unconditional Rights of Secured Noteholders to Receive Principal
and Interest. Subject to Section 2.7(i), but notwithstanding any other provision
of this Indenture, the Holder of any Secured Note shall have the right, which is
absolute and unconditional, to receive payment of the principal of and interest
on such Secured Note, as such principal, interest and other amounts become due
and payable in accordance with the Priority of Payments and Section 13.1, as the
case may be, and, subject to the provisions of Sections 5.4(d) and 5.8, to
institute proceedings for the enforcement of any such payment, and such right
shall not be impaired without the consent of such Holder. Holders of Secured
Notes ranking junior to Notes still Outstanding shall have no right to institute
Proceedings for the enforcement of any such payment until such time as no
Secured Note ranking senior to such Secured Note remains Outstanding, which
right shall be subject to the provisions of Sections 5.4(d) and 5.8, and shall
not be impaired without the consent of any such Holder.

Section 5.10    Restoration of Rights and Remedies. If the Trustee or any
Noteholder has instituted any Proceeding to enforce any right or remedy under
this Indenture and such Proceeding has been discontinued or abandoned for any
reason, or has been determined adversely to the Trustee or to such Noteholder,
then and in every such case the Co-Issuers, the Trustee and the Noteholder
shall, subject to any determination in such Proceeding, be restored severally
and respectively to their former positions hereunder, and thereafter all rights
and remedies of the Trustee and the Noteholder shall continue as though no such
Proceeding had been instituted.


70



--------------------------------------------------------------------------------






Section 5.11    Rights and Remedies Cumulative. No right or remedy herein
conferred upon or reserved to the Trustee or to the Noteholders is intended to
be exclusive of any other right or remedy, and every right and remedy shall, to
the extent permitted by law, be cumulative and in addition to every other right
and remedy given hereunder or now or hereafter existing at law or in equity or
otherwise. The assertion or employment of any right or remedy hereunder, or
otherwise, shall not prevent the concurrent assertion or employment of any other
appropriate right or remedy.

Section 5.12    Delay or Omission Not Waiver. No delay or omission of the
Trustee or any Holder of Secured Notes to exercise any right or remedy accruing
upon any Event of Default shall impair any such right or remedy or constitute a
waiver of any such Event of Default or an acquiescence therein or of a
subsequent Event of Default. Every right and remedy given by this Article V or
by law to the Trustee or to the Holders of the Secured Notes may be exercised
from time to time, and as often as may be deemed expedient, by the Trustee or by
the Holders of the Secured Notes.

Section 5.13    Control by the Event of Default Voting Holders. The Event of
Default Voting Holders shall have the right following the occurrence, and during
the continuance of, an Event of Default to cause the institution of and direct
the time, method and place of conducting any Proceeding for any remedy available
to the Trustee; provided that:
(a)    such direction shall not conflict with any rule of law or with any
express provision of this Indenture;
(b)    the Trustee may take any other action deemed proper by the Trustee that
is not inconsistent with such direction; provided that subject to Section 6.1,
the Trustee need not take any action that it determines might involve it in
liability or expense (unless the Trustee has received the indemnity as set forth
in (c) below);
(c)    the Trustee shall have been provided with indemnity reasonably
satisfactory to it; and
(d)    notwithstanding the foregoing, any direction to the Trustee to undertake
a Sale of the Assets may be given only in accordance with Section 5.5 and the
applicable provisions of this Indenture.

Section 5.14    Waiver of Past Defaults. Prior to the time a judgment or decree
for payment of the Money due has been obtained by the Trustee, as provided in
this Article V, the Event of Default Voting Holders may on behalf of the Holders
of all the Notes waive any past Default or Event of Default and its
consequences, except a Default:
(a)    in the payment of the principal of any Secured Note (which may be waived
only with the consent of the Holder of such Secured Note);
(b)    in the payment of interest on any Secured Notes (which may be waived only
with the consent of the Holders of such Secured Note);
(c)    in respect of a covenant or provision hereof that under
Section 8.2 cannot be modified or amended without the waiver or consent of the
Holder of each Outstanding Note materially and adversely affected thereby (which
may be waived only with the consent of each such Holder); or
(d)    in respect of a representation contained in Section 7.18 (which may be
waived only by the Event of Default Voting Holders if the Rating Agency
Condition is satisfied).


71



--------------------------------------------------------------------------------





In the case of any such waiver, the Co-Issuers, the Trustee and the Holders of
the Notes shall be restored to their former positions and rights hereunder,
respectively, but no such waiver shall extend to any subsequent or other Default
or Event of Default or impair any right consequent thereto. The Trustee shall
promptly give written notice of any such waiver to the Collateral Manager, the
Issuer (and, subject to Section 14.3(c), the Issuer shall provide such notice to
each Applicable Rating Agency (if then rating a Class of Secured Notes)) and
each Holder. Upon any such waiver, such Default shall cease to exist, and any
Event of Default arising therefrom shall be deemed to have been cured, for every
purpose of this Indenture.

Section 5.15    Undertaking for Costs. All parties to this Indenture agree, and
each Holder of any Note by such Holder's acceptance thereof shall be deemed to
have agreed, that any court may in its discretion require, in any suit for the
enforcement of any right or remedy under this Indenture, or in any suit against
the Trustee for any action taken, or omitted by it as Trustee, the filing by any
party litigant in such suit of an undertaking to pay the costs of such suit, and
that such court may in its discretion assess reasonable costs, including
reasonable attorneys' fees, against any party litigant in such suit, having due
regard to the merits and good faith of the claims or defenses made by such party
litigant; but the provisions of this Section 5.15 shall not apply to any suit
instituted by the Trustee, to any suit instituted by any Noteholder, or group of
Noteholders, holding in the aggregate more than 10% of the Aggregate Outstanding
Amount of the Controlling Class, or to any suit instituted by any Noteholder for
the enforcement of the payment of the principal of or interest on any Note on or
after the applicable Stated Maturity (or, in the case of redemption, on or after
the applicable Redemption Date).

Section 5.16    Waiver of Stay or Extension Laws. The Co-Issuers covenant (to
the extent that they may lawfully do so) that they will not at any time insist
upon, or plead, or in any manner whatsoever claim or take the benefit or
advantage of, any stay or extension law or any valuation, appraisement,
redemption or marshalling law or rights, in each case wherever enacted, now or
at any time hereafter in force, which may affect the covenants, the performance
of or any remedies under this Indenture; and the Co-Issuers (to the extent that
they may lawfully do so) hereby expressly waive all benefit or advantage of any
such law or rights, and covenant that they will not hinder, delay or impede the
execution of any power herein granted to the Trustee, but will suffer and permit
the execution of every such power as though no such law had been enacted or
rights created.

Section 5.17    Sale of Assets.
(a)    The power to effect any sale (a "Sale") of any portion of the Assets
pursuant to Sections 5.4 and 5.5 shall not be exhausted by any one or more Sales
as to any portion of such Assets remaining unsold, but shall continue unimpaired
until the entire Assets shall have been sold or all amounts secured by the
Assets shall have been paid. The Trustee may upon notice to the Noteholders and
the Collateral Manager, and shall, upon direction of the Event of Default Voting
Holders, from time to time postpone any Sale by public announcement made at the
time and place of such Sale. The Trustee hereby expressly waives its rights to
any amount fixed by law as compensation for any Sale; provided that the Trustee
shall be authorized to deduct the reasonable costs, charges and expenses
(including but not limited to costs and expenses of counsel) incurred by it in
connection with such Sale from the proceeds thereof notwithstanding the
provisions of Section 6.7 or other applicable terms hereof.
(b)    The Trustee and the Collateral Manager (or any Affiliate of the
Collateral Manager or fund or account managed by the Collateral Manager or its
Affiliates) may bid for and acquire any portion of the Assets in connection with
a public Sale thereof, and the Trustee may pay all or part of the purchase price
by crediting against amounts owing on the Secured Notes in the case of the
Assets or other amounts secured by the Assets, all or part of the net proceeds
of such Sale after deducting the reasonable costs, charges and


72



--------------------------------------------------------------------------------





expenses (including but not limited to costs and expenses of counsel) incurred
by the Trustee in connection with such Sale notwithstanding the provisions of
Section 6.7 hereof or other applicable terms hereof. The Secured Notes need not
be produced in order to complete any such Sale, or in order for the net proceeds
of such Sale to be credited against amounts owing on the Notes. The Trustee may
hold, lease, operate, manage or otherwise deal with any property so acquired in
any manner permitted by law in accordance with this Indenture.
(c)    If any portion of the Assets consists of securities issued without
registration under the Securities Act ("Unregistered Securities"), the Trustee
may seek an Opinion of Counsel, or, if no such Opinion of Counsel can be
obtained and with the consent of the Event of Default Voting Holders, seek a no
action position from the Securities and Exchange Commission or any other
relevant federal or State regulatory authorities, regarding the legality of a
public or private Sale of such Unregistered Securities.
(d)    The Trustee shall execute and deliver an appropriate instrument of
conveyance transferring its interest in any portion of the Assets in connection
with a Sale thereof, without recourse, representation or warranty. In addition,
the Trustee is hereby irrevocably appointed the agent and attorney in fact of
the Issuer to transfer and convey its interest in any portion of the Assets in
connection with a Sale thereof, and to take all action necessary to effect such
Sale. No purchaser or transferee at such a sale shall be bound to ascertain the
Trustee's authority, to inquire into the satisfaction of any conditions
precedent or see to the application of any Monies.
(e)    The Trustee shall provide notice of any public Sale to the Holders of the
Subordinated Notes and the Collateral Manager at least 10 days prior to such
public Sale, and the Holders of the Subordinated Notes shall be permitted to
participate in any such public Sale to the extent permitted by applicable law
and such Holders or the Collateral Manager, as the case may be, meet any
applicable eligibility requirements with respect to such Sale.

Section 5.18    Action on the Notes. The Trustee's right to seek and recover
judgment on the Notes or under this Indenture shall not be affected by the
seeking or obtaining of or application for any other relief under or with
respect to this Indenture. Neither the lien of this Indenture nor any rights or
remedies of the Trustee or the Noteholders shall be impaired by the recovery of
any judgment by the Trustee against the Issuer or by the levy of any execution
under such judgment upon any portion of the Assets or upon any of the assets of
the Issuer or the Co-Issuer.

ARTICLE VI

THE TRUSTEE

Section 6.1    Certain Duties and Responsibilities. (a) Except during the
continuance of an Event of Default known to the Trustee:
(i)    the Trustee undertakes to perform such duties and only such duties as are
specifically set forth in this Indenture, and no implied covenants or
obligations shall be read into this Indenture against the Trustee; and
(ii)    in the absence of bad faith on its part, the Trustee may conclusively
rely, as to the truth of the statements and the correctness of the opinions
expressed therein, upon certificates or opinions furnished to the Trustee and
conforming to the requirements of this Indenture; provided that in the case of
any such certificates or opinions which by any provision hereof are specifically
required to be furnished to the Trustee, the Trustee shall be under a duty to
examine the same to


73



--------------------------------------------------------------------------------





determine whether or not they substantially conform to the requirements of this
Indenture and shall promptly, but in any event within three Business Days in the
case of an Officer's certificate furnished by the Collateral Manager, notify the
party delivering the same if such certificate or opinion does not conform. If a
corrected form shall not have been delivered to the Trustee within 15 days after
such notice from the Trustee, the Trustee shall so notify the Noteholders.
(b)    In case an Event of Default known to the Trustee has occurred and is
continuing, the Trustee shall, prior to the receipt of directions, if any, from
the Event of Default Voting Holders, or such other percentage as permitted by
this Indenture, exercise such of the rights and powers vested in it by this
Indenture, and use the same degree of care and skill in its exercise, as a
prudent person would exercise or use under the circumstances in the conduct of
such person's own affairs.
(c)    No provision of this Indenture shall be construed to relieve the Trustee
from liability for its own negligent action, its own negligent failure to act,
or its own willful misconduct, except that:
(i)    this subsection shall not be construed to limit the effect of
subsection (a) of this Section 6.1;
(ii)    the Trustee shall not be liable for any error of judgment made in good
faith by a Trust Officer, unless it shall be proven that the Trustee was
negligent in ascertaining the pertinent facts;
(iii)    the Trustee shall not be liable with respect to any action taken or
omitted to be taken by it in good faith in accordance with the direction of the
Issuer, the Co-Issuer or the Collateral Manager in accordance with this
Indenture and/or such percentage of the Controlling Class as is required by the
terms hereof (or other Class if required or permitted by the terms hereof),
relating to the time, method and place of conducting any Proceeding for any
remedy available to the Trustee, or exercising any trust or power conferred upon
the Trustee, under this Indenture;
(iv)    no provision of this Indenture shall require the Trustee to expend or
risk its own funds or otherwise incur any financial or other liability in the
performance of any of its duties hereunder, or in the exercise of any of its
rights or powers contemplated hereunder, if it shall have reasonable grounds for
believing that repayment of such funds or adequate indemnity satisfactory to it
against such risk or liability is not reasonably assured to it; and
(v)    in no event shall the Trustee be liable for special, indirect, punitive
or consequential loss or damage (including lost profits) even if the Trustee has
been advised of the likelihood of such damages and regardless of such action.
(d)    For all purposes under this Indenture, the Trustee shall not be deemed to
have notice or knowledge of any Default or Event of Default described in
Sections 5.1(c), (d), (e), or (f) unless a Trust Officer assigned to and working
in the Corporate Trust Office has actual knowledge thereof or unless written
notice of any event which is in fact such an Event of Default or Default is
received by the Trustee at the Corporate Trust Office, and such notice
references the Notes generally, the Issuer, the Co-Issuer, the Assets or this
Indenture. For purposes of determining the Trustee's responsibility and
liability hereunder, whenever reference is made in this Indenture to such an
Event of Default or a Default, such reference shall be construed to refer only
to such an Event of Default or Default of which the Trustee is deemed to have
notice as described in this Section 6.1.
(e)    Not later than one Business Day after the Trustee receives (i) notice of
assignment pursuant to Section 13 of the Collateral Management Agreement, (ii)
notice of termination pursuant to Section 12 of the Collateral Management
Agreement or (iii) notice of a "cause" event pursuant to Section 14 of the
Collateral


74



--------------------------------------------------------------------------------





Management Agreement, the Trustee shall forward a copy of such notice to the
Noteholders (as their names appear in the Register) and Fitch.
(f)    Whether or not therein expressly so provided, every provision of this
Indenture relating to the conduct or affecting the liability of or affording
protection to the Trustee shall be subject to the provisions of this
Section 6.1.
(g)    The Trustee agrees to (i) provide to the Issuer and the Collateral
Manager all information reasonably available to it relating to the Assets or the
transactions contemplated by this Indenture (other than information the Trustee
has reasonably determined is confidential or proprietary) that is reasonably
requested by the Issuer or the Collateral Manager in connection with regulatory
matters, including any information that is necessary or advisable in order for
the Collateral Manager (or its parent or Affiliates) to complete its Form ADV,
to file its reports on Form PF or to comply with any requirements of the
Dodd-Frank Act, as amended from time to time, and any other laws or regulations
applicable to the Collateral Manager from time to time and (ii) provide, upon
written request, to Issuer, the Collateral Manager or any agent thereof any
information specified by such parties regarding the Holders of the Notes and
payments on the Notes that is reasonably available to the Trustee and may be
necessary for compliance with FATCA, subject in all cases to confidentiality
provisions.

Section 6.2    Notice of Event of Default.      Promptly (and in no event later
than three Business Days) after the occurrence of any Event of Default actually
known to a Trust Officer of the Trustee or after any declaration of acceleration
has been made or delivered to the Trustee pursuant to Section 5.2, the Trustee
shall transmit by mail to the Collateral Manager, the Issuer (and, subject to
Section 14.3(c), the Issuer shall provide such notice to each Applicable Rating
Agency (if then rating a Class of Secured Notes)), and all Holders, as their
names and addresses appear on the Register, notice of all Event of Defaults
hereunder known to the Trustee, unless such Event of Default shall have been
cured or waived.

Section 6.3    Certain Rights of Trustee. Except as otherwise provided in
Section 6.1:
(a)    the Trustee may conclusively rely and shall be fully protected in acting
or refraining from acting upon any resolution, certificate, statement,
instrument, opinion, report, notice, request, direction, consent, order, note or
other paper or document believed by it to be genuine and to have been signed or
presented by the proper party or parties;
(b)    any request or direction of the Issuer or the Co-Issuer mentioned herein
shall be sufficiently evidenced by an Issuer Request or Issuer Order, as the
case may be;
(c)    whenever in the administration of this Indenture the Trustee shall
(i) deem it desirable that a matter be proved or established prior to taking,
suffering or omitting any action hereunder, the Trustee (unless other evidence
be herein specifically prescribed) may, in the absence of bad faith on its part,
rely upon an Officer's certificate or Issuer Order or (ii) be required to
determine the value of any Assets or funds hereunder or the cash flows projected
to be received therefrom, the Trustee may, in the absence of bad faith on its
part, rely on reports of nationally recognized accountants (which may or may not
be the Independent accountants appointed by the Issuer pursuant to Section
10.8(a)), investment bankers or other persons qualified to provide the
information required to make such determination, including nationally recognized
dealers in securities of the type being valued and securities quotation
services;
(d)    as a condition to the taking or omitting of any action by it hereunder,
the Trustee may consult with counsel and the advice of such counsel or any
Opinion of Counsel shall be full and complete


75



--------------------------------------------------------------------------------





authorization and protection in respect of any action taken or omitted by it
hereunder in good faith and in reliance thereon;
(e)    the Trustee shall be under no obligation to exercise or to honor any of
the rights or powers vested in it by this Indenture at the request or direction
of any of the Holders pursuant to this Indenture, unless such Holders shall have
provided to the Trustee security or indemnity reasonably satisfactory to it
against the costs, expenses (including reasonable attorneys' fees and
expenses) and liabilities which might reasonably be incurred by it in complying
with such request or direction (including any actions in respect thereof);
(f)    the Trustee shall not be bound to make any investigation into the facts
or matters stated in any resolution, certificate, statement, instrument,
opinion, report, notice, request, direction, consent, order, note or other paper
or document, but the Trustee, in its discretion, may, and upon the written
direction of a Majority of the Controlling Class or of an Applicable Rating
Agency shall (subject to the right hereunder to be reasonably satisfactorily
indemnified for associated expense and liability), make such further inquiry or
investigation into such facts or matters as it may see fit or as it shall be
directed, and the Trustee shall be entitled, on reasonable prior written notice
to the Co-Issuers and the Collateral Manager, to examine the books and records
relating to the Notes and the Assets, personally or by agent or attorney, during
the Co-Issuers' or the Collateral Manager's normal business hours; provided that
the Trustee shall, and shall cause its agents to, hold in confidence all such
information, except (i) to the extent disclosure may be required by law or by
any regulatory, administrative or governmental authority, (ii) as otherwise
required pursuant to this Indenture and (iii) to the extent that the Trustee, in
its sole discretion, may determine that such disclosure is consistent with its
obligations hereunder; provided, further, that the Trustee may disclose on a
confidential basis any such information to its agents, attorneys and auditors in
connection with the performance of its responsibilities hereunder;
(g)    the Trustee may execute any of the trusts or powers hereunder or perform
any duties hereunder either directly or by or through agents or attorneys;
provided that the Trustee shall not be responsible for any misconduct or
negligence on the part of any agent appointed or attorney appointed, with due
care by it hereunder;
(h)    the Trustee shall not be liable for any action it takes or omits to take
in good faith that it reasonably believes to be authorized or within its rights
or powers hereunder, including actions or omissions to act at the direction of
the Collateral Manager;
(i)    nothing herein shall be construed to impose an obligation on the part of
the Trustee to monitor, recalculate, evaluate or verify or independently
determine the accuracy of any report, certificate or information received from
the Issuer or the Collateral Manager (unless and except to the extent otherwise
expressly set forth herein);
(j)    to the extent any defined term hereunder, or any calculation required to
be made or determined by the Trustee hereunder, is dependent upon or defined by
reference to generally accepted accounting principles (as in effect in the
United States) ("GAAP"), the Trustee shall be entitled to request and receive
(and rely upon) instruction from the Issuer or the accountants, which may or may
not be the Independent accountants appointed by the Issuer pursuant to Section
10.8(a) (and in the absence of its receipt of timely instruction therefrom,
shall be entitled to obtain from an Independent accountant at the expense of the
Issuer) as to the application of GAAP in such connection, in any instance;
(k)    The Trustee is authorized, at the request of the Collateral Manager, to
accept directions or otherwise enter into agreements regarding the remittance of
fees owing to the Collateral Manager;


76



--------------------------------------------------------------------------------





(l)    the Trustee shall not be liable for the actions or omissions of, or any
inaccuracies in the records of, the Collateral Manager, the Issuer, the
Co-Issuer, any Paying Agent (other than the Trustee), DTC, Euroclear,
Clearstream, or any other clearing agency or depository and without limiting the
foregoing, the Trustee shall not be under any obligation to monitor, evaluate or
verify compliance by the Collateral Manager with the terms hereof or of the
Collateral Management Agreement, or to verify or independently determine the
accuracy of information received by the Trustee from the Collateral Manager (or
from any selling institution, agent bank, trustee or similar source) with
respect to the Assets;
(m)    notwithstanding any term hereof (or any term of the UCC that might
otherwise be construed to be applicable to a "securities intermediary" as
defined in the UCC) to the contrary, none of the Trustee, the Custodian or the
Securities Intermediary shall be under a duty or obligation in connection with
the acquisition or Grant by the Issuer to the Trustee of any item constituting
the Assets, or to evaluate the sufficiency of the documents or instruments
delivered to it by or on behalf of the Issuer in connection with its Grant or
otherwise, or in that regard to examine any Underlying Instrument, in each case,
in order to determine compliance with applicable requirements of and
restrictions on transfer in respect of such Assets;
(n)    in the event the Bank is also acting in the capacity of Paying Agent,
Registrar, Transfer Agent, Custodian, Calculation Agent or Securities
Intermediary, the rights, protections, benefits, immunities and indemnities
afforded to the Trustee pursuant to this Article VI shall also be afforded to
the Bank acting in such capacities; provided that such rights, protections,
benefits, immunities and indemnities shall be in addition to any rights,
immunities and indemnities provided in the Account Control Agreement or any
other documents to which the Bank in such capacity is a party;
(o)    any permissive right of the Trustee to take or refrain from taking
actions enumerated in this Indenture shall not be construed as a duty;
(p)    the Trustee shall not be required to give any bond or surety in respect
of the execution of this Indenture or otherwise;
(q)    the Trustee shall not be deemed to have notice or knowledge of any matter
unless a Trust Officer has actual knowledge thereof or unless written notice
thereof is received by the Trustee at the Corporate Trust Office and such notice
references the Notes generally, the Issuer, the Co-Issuer or this Indenture.
Subject to Section 6.1(d), whenever reference is made in this Indenture to a
Default or an Event of Default such reference shall, insofar as determining any
liability on the part of the Trustee is concerned, be construed to refer only to
a Default or an Event of Default of which the Trustee is deemed to have
knowledge in accordance with this paragraph;
(r)    the Trustee shall not be responsible for delays or failures in
performance resulting from circumstances beyond its control (such circumstances
include but are not limited to acts of God, strikes, lockouts, riots, acts of
war, loss or malfunctions of utilities, computer (hardware or software) or
communication services);
(s)    to help fight the funding of terrorism and money laundering activities,
the Trustee will obtain, verify, and record information that identifies
individuals or entities that establish a relationship or open an account with
the Trustee. The Trustee will ask for the name, address, tax identification
number and other information that will allow the Trustee to identify the
individual or entity who is establishing the relationship or opening the
account. The Trustee may also ask for formation documents such as articles of
incorporation, an offering memorandum, or other identifying documents to be
provided;


77



--------------------------------------------------------------------------------





(t)    to the extent not inconsistent herewith, the rights, protections,
immunities and indemnities afforded to the Trustee pursuant to this Indenture
also shall be afforded to the Collateral Administrator; provided that such
rights, immunities and indemnities shall be in addition to any rights,
immunities and indemnities provided in the Collateral Administration Agreement;
(u)    in making or disposing of any investment permitted by this Indenture, the
Trustee is authorized to deal with itself (in its individual capacity) or with
any one or more of its Affiliates, in each case on an arm's-length basis,
whether it or such Affiliate is acting as a subagent of the Trustee or for any
third person or dealing as principal for its own account. If otherwise
qualified, obligations of the Bank or any of its Affiliates shall qualify as
Eligible Investments hereunder;
(v)    the Trustee or its Affiliates are permitted to receive additional
compensation that could be deemed to be in the Trustee's economic self-interest
for (i) serving as investment adviser, administrator, shareholder, servicing
agent, custodian or subcustodian with respect to certain of the Eligible
Investments, (ii) using Affiliates to effect transactions in certain Eligible
Investments and (iii) effecting transactions in certain Eligible Investments.
Such compensation is not payable or reimbursable under Section 6.7 of this
Indenture;
(w)    the Trustee shall have no duty (i) to see to any recording, filing, or
depositing of this Indenture or any supplemental indenture or any financing
statement or continuation statement evidencing a security interest, or to see to
the maintenance of any such recording, filing or depositing or to any
rerecording, refiling or redepositing of any thereof or (ii) to maintain any
insurance;
(x)    neither the Trustee nor the Collateral Administrator shall have any
obligation to determine: (i) if a Collateral Obligation meets the criteria or
eligibility restrictions imposed by this Indenture or (ii) if the Collateral
Manager has not provided it with the information necessary for making such
determination, whether the conditions specified in the definition of "Delivered"
have been complied with;
(y)    in accordance with the U.S. Unlawful Internet Gambling Act (the Gambling
Act), the Issuer may not use the Accounts or other State Street Bank and Trust
Company facilities in the United States to process "restricted transactions" as
such term is defined in U.S. 31 CFR Section 132.2(y) (and therefore, neither the
Issuer nor any person who has an ownership interest in or control over the
Accounts may use it to process or facilitate payments for prohibited internet
gambling transactions);
(z)    notwithstanding anything to the contrary herein, any and all
communications (both text and attachments) by or from the Trustee that the
Trustee in its sole discretion deems to contain confidential, proprietary,
and/or sensitive information and sent by electronic mail may, at the Trustee's
option be encrypted; and
(aa)    the Trustee is authorized, at the request of the Collateral Manager, to
accept directions or otherwise enter into agreements regarding the remittance of
fees owing to the Collateral Manager.

Section 6.4    Not Responsible for Recitals or Issuance of Notes. The recitals
contained herein and in the Notes, other than the Certificate of Authentication
thereon, shall be taken as the statements of the Applicable Issuers; and the
Trustee assumes no responsibility for their correctness. The Trustee makes no
representation as to the validity or sufficiency of this Indenture (except as
may be made with respect to the validity of the Trustee's obligations
hereunder), the Assets or the Notes. The Trustee shall not be accountable for
the use or application by the Co-Issuers of the Notes or the proceeds thereof or
any Money paid to the Co-Issuers pursuant to the provisions hereof.


78



--------------------------------------------------------------------------------






Section 6.5    May Hold Notes. The Trustee, any Paying Agent, Registrar or any
other agent of the Co-Issuers, in its individual or any other capacity, may
become the owner or pledgee of Notes and may otherwise deal with the Co-Issuers
or any of their Affiliates with the same rights it would have if it were not
Trustee, Paying Agent, Registrar or such other agent.

Section 6.6    Money Held in Trust. Money held by the Trustee hereunder shall be
held in trust to the extent required herein. The Trustee shall be under no
liability for interest on any Money received by it hereunder except to the
extent of income or other gain on investments which are deposits in or
certificates of deposit of the Bank in its commercial capacity and income or
other gain actually received by the Trustee on Eligible Investments.

Section 6.7    Compensation and Reimbursement. (a) The Issuer agrees:
(i)    to pay the Trustee on each Payment Date reasonable compensation, as set
forth in a separate fee schedule, for all services rendered by it in any
capacity hereunder (which compensation shall not be limited by any provision of
law in regard to the compensation of a trustee of an express trust);
(ii)    except as otherwise expressly provided herein, to reimburse the Trustee
in a timely manner upon its request for all reasonable expenses, disbursements
and advances incurred or made by the Trustee in any capacity in accordance with
any provision of this Indenture or other Transaction Document (including,
without limitation, securities transaction charges and the reasonable
compensation and expenses and disbursements of its agents and legal counsel and
of any accounting firm or investment banking firm employed by the Trustee
pursuant to Section 5.4, 5.5, 6.3(c) or 10.6, except any such expense,
disbursement or advance as may be attributable to its negligence, willful
misconduct or bad faith) but with respect to securities transaction charges,
only to the extent any such charges have not been waived during a Collection
Period due to the Trustee's receipt of a payment from a financial institution
with respect to certain Eligible Investments, as specified by the Collateral
Manager;
(iii)    to indemnify the Trustee and its officers, directors, employees and
agents for, and to hold them harmless against, any loss, liability or expense
(including reasonable attorneys' fees and expenses) incurred without negligence,
willful misconduct or bad faith on their part, arising out of or in connection
with the acceptance or administration of this trust or the performance of its
duties in any capacity hereunder or under any of the other Transaction
Documents, including the costs and expenses of defending themselves (including
reasonable attorneys' fees and costs) against any claim or liability in
connection with the exercise or performance of any of their powers or duties
hereunder and under any other agreement or instrument related hereto; and
(iv)    to pay the Trustee reasonable additional compensation together with its
expenses (including reasonable counsel fees) for any collection or enforcement
action taken pursuant to Section 6.13 or Article V, respectively.
(b)    The Trustee shall receive amounts pursuant to this Section 6.7 and any
other amounts payable to it under this Indenture or in any of the Transaction
Documents to which the Trustee is a party only as provided in the Priority of
Interest Payments and the Priority of Principal Payments but only to the extent
that funds are available for the payment thereof. Subject to Section 6.9, the
Trustee shall continue to serve as Trustee under this Indenture notwithstanding
the fact that the Trustee shall not have received amounts due it hereunder;
provided that nothing herein shall impair or affect the Trustee's rights under
Section 6.9.


79



--------------------------------------------------------------------------------





No direction by the Noteholders shall affect the right of the Trustee to collect
amounts owed to it under this Indenture. If on any date when a fee or an expense
shall be payable to the Trustee pursuant to this Indenture insufficient funds
are available for the payment thereof, any portion of a fee or an expense not so
paid shall be deferred and payable on such later date on which a fee or an
expense shall be payable and sufficient funds are available therefor.
(c)    The Trustee hereby agrees not to cause the filing of a petition in
bankruptcy for the non-payment to the Trustee of any amounts provided by this
Section 6.7 until at least one year, or if longer the applicable preference
period then in effect, and one day after the payment in full of all Notes issued
under this Indenture.
(d)    The Issuer's payment obligations to the Trustee under this Section 6.7
shall be secured by the lien of this Indenture payable in accordance with the
Priority of Payments, and shall survive the discharge of this Indenture and the
resignation or removal of the Trustee. When the Trustee incurs expense after the
occurrence of a Default or an Event of Default under Section 5.1(e) or (f), the
expenses are intended to constitute expenses of administration under the
Bankruptcy Law or any other applicable federal or state bankruptcy, insolvency
or similar law.

Section 6.8    Corporate Trustee Required; Eligibility.
(a)    There shall at all times be a Trustee hereunder which shall be an
Independent organization or entity organized and doing business under the laws
of the United States of America or of any state thereof, authorized under such
laws to exercise corporate trust powers, having a combined capital and surplus
of at least U.S.$200,000,000, subject to supervision or examination by federal
or state authority, having the Fitch Eligible Counterparty Ratings and having an
office within the United States.
(b)    The Trustee shall be a "bank" (as defined under the Investment Company
Act) and shall not be "affiliated" (as defined in Rule 405 under the Securities
Act) with the Issuer or any person involved in the organization or operation of
the Issuer and the Trustee shall not provide credit or credit enhancement to the
Issuer.
(c)    If such organization or entity publishes reports of condition at least
annually, pursuant to law or to the requirements of the aforesaid supervising or
examining authority, then for the purposes of this Section 6.8, the combined
capital and surplus of such organization or entity shall be deemed to be its
combined capital and surplus as set forth in its most recent published report of
condition.
(d)    If at any time the Trustee shall cease to be eligible in accordance with
the provisions of this Section 6.8, it shall resign immediately in the manner
and with the effect hereinafter specified in this Article VI.

Section 6.9    Resignation and Removal; Appointment of Successor. (a) No
resignation or removal of the Trustee and no appointment of a successor Trustee
pursuant to this Article VI shall become effective until the acceptance of
appointment by the successor Trustee under Section 6.10.
(b)    The Trustee may resign at any time by giving not less than 30 days'
written notice thereof to the Co-Issuers (and, subject to Section 14.3(c), the
Issuer shall provide notice to each Applicable Rating Agency (if then rating a
Class of Secured Notes)), the Collateral Manager and the Holders of the Notes.
Upon receiving such notice of resignation, the Co-Issuers shall promptly appoint
a successor trustee or trustees satisfying the requirements of Section 6.8 by
written instrument, in duplicate, executed by an Authorized Officer of the
Issuer, one copy of which shall be delivered to the Trustee so resigning and one
copy to the successor Trustee or Trustees, together with a copy to each Holder
and the Collateral Manager;


80



--------------------------------------------------------------------------------





provided that such successor Trustee shall be appointed only upon the written
consent of a Majority of the Secured Notes of each Class (voting separately by
Class) or, at any time when an Event of Default shall have occurred and be
continuing or when a successor Trustee has been appointed pursuant to
Section 6.9(e), by an Act of a Majority of the Controlling Class. If no
successor Trustee shall have been appointed and an instrument of acceptance by a
successor Trustee shall not have been delivered to the Trustee within 30 days
after the giving of such notice of resignation, the resigning Trustee or any
Holder, on behalf of itself and all others similarly situated, may petition any
court of competent jurisdiction for the appointment of a successor Trustee
satisfying the requirements of Section 6.8.
(c)    The Trustee may be removed at any time by Act of a Majority of each Class
of Notes (voting separately by Class) or, at any time when an Event of Default
shall have occurred and be continuing by an Act of a Majority of the Controlling
Class, delivered to the Trustee and to the Co-Issuers.
(d)    If at any time:
(i)    the Trustee shall cease to be eligible under Section 6.8 and shall fail
to resign after written request therefor by the Co-Issuers or by any Holder; or
(ii)    the Trustee shall become incapable of acting or shall be adjudged as
bankrupt or insolvent or a receiver or liquidator of the Trustee or of its
property shall be appointed or any public officer shall take charge or control
of the Trustee or of its property or affairs for the purpose of rehabilitation,
conservation or liquidation;
then, in any such case (subject to Section 6.9(a)), (A) the Co-Issuers, by
Issuer Order, may remove the Trustee, or (B) subject to Section 5.15, any Holder
may, on behalf of itself and all others similarly situated, petition any court
of competent jurisdiction for the removal of the Trustee and the appointment of
a successor Trustee.
(e)    If the Trustee shall resign, be removed or become incapable of acting, or
if a vacancy shall occur in the office of the Trustee for any reason (other than
resignation), the Co-Issuers, by Issuer Order, shall promptly appoint a
successor Trustee. If the Co-Issuers shall fail to appoint a successor Trustee
within 30 days after such resignation, removal or incapability or the occurrence
of such vacancy, a successor Trustee may be appointed by a Majority of the
Controlling Class by written instrument delivered to the Issuer and the retiring
Trustee. The successor Trustee so appointed shall, forthwith upon its acceptance
of such appointment, become the successor Trustee and supersede any successor
Trustee proposed by the Co-Issuers. If no successor Trustee shall have been so
appointed by the Co-Issuers or a Majority of the Controlling Class and shall
have accepted appointment in the manner hereinafter provided, subject to
Section 5.15, any Holder may, on behalf of itself and all others similarly
situated, petition any court of competent jurisdiction for the appointment of a
successor Trustee.
(f)    The Co-Issuers shall give prompt notice of each resignation and each
removal of the Trustee and each appointment of a successor Trustee by mailing
written notice of such event by first class mail, postage prepaid, to the
Collateral Manager, subject to Section 14.3(c), each Applicable Rating Agency
(if then rating a Class of Secured Notes) and to the Holders of the Notes as
their names and addresses appear in the Register. Each notice shall include the
name of the successor Trustee and the address of its Corporate Trust Office. If
the Co-Issuers fail to mail such notice within ten days after acceptance of
appointment by the successor Trustee, the successor Trustee shall cause, subject
to Section 14.3(c), such notice to be given at the expense of the Co-Issuers.
(g)    Any resignation or removal of the Trustee under this Section 6.9 shall be
an effective resignation or removal of the Bank in all capacities under this
Indenture.


81



--------------------------------------------------------------------------------






Section 6.10    Acceptance of Appointment by Successor. Every successor Trustee
appointed hereunder shall meet the requirements of Section 6.8 and shall
execute, acknowledge and deliver to the Co-Issuers and the retiring Trustee an
instrument accepting such appointment. Upon delivery of the required
instruments, the resignation or removal of the retiring Trustee shall become
effective and such successor Trustee, without any further act, deed or
conveyance, shall become vested with all the rights, powers, trusts, duties and
obligations of the retiring Trustee; but, on request of the Co-Issuers or a
Majority of any Class of Secured Notes or the successor Trustee, such retiring
Trustee shall, upon payment of its charges then unpaid, execute and deliver an
instrument transferring to such successor Trustee all the rights, powers and
trusts of the retiring Trustee, and shall duly assign, transfer and deliver to
such successor Trustee all property and Money held by such retiring Trustee
hereunder. Upon request of any such successor Trustee, the Co-Issuers shall
execute any and all instruments for more fully and certainly vesting in and
confirming to such successor Trustee all such rights, powers and trusts.

Section 6.11    Merger, Conversion, Consolidation or Succession to Business of
Trustee. Any organization or entity into which the Trustee may be merged or
converted or with which it may be consolidated, or any organization or entity
resulting from any merger, conversion or consolidation to which the Trustee
shall be a party, or any organization or entity succeeding to all or
substantially all of the corporate trust business of the Trustee, shall be the
successor of the Trustee hereunder, provided that such organization or entity
shall be otherwise qualified and eligible under this Article VI, without the
execution or filing of any paper or any further act on the part of any of the
parties hereto. In case any of the Notes has been authenticated, but not
delivered, by the Trustee then in office, any successor by merger, conversion or
consolidation to such authenticating Trustee may adopt such authentication and
deliver the Notes so authenticated with the same effect as if such successor
Trustee had itself authenticated such Notes.

Section 6.12    Co-Trustees. At any time or times, for the purpose of meeting
the legal requirements of any jurisdiction in which any part of the Assets may
at the time be located, the Co-Issuers and the Trustee shall have power to
appoint one or more Persons to act as co-trustee (subject to (x) the written
approval of each Applicable Rating Agency (if then rating a Class of Secured
Notes) and (y) satisfaction of the requirements set forth in Section 6.8
relating to trustee eligibility), jointly with the Trustee, of all or any part
of the Assets, with the power to file such proofs of claim and take such other
actions pursuant to Section 5.6 herein and to make such claims and enforce such
rights of action on behalf of the Holders, as such Holders themselves may have
the right to do, subject to the other provisions of this Section 6.12.
The Co-Issuers shall join with the Trustee in the execution, delivery and
performance of all instruments and agreements necessary or proper to appoint a
co-trustee. If the Co-Issuers do not join in such appointment within 15 days
after the receipt by them of a request to do so, the Trustee shall have the
power to make such appointment.
Should any written instrument from the Co-Issuers be required by any co‑trustee
so appointed, more fully confirming to such co-trustee such property, title,
right or power, any and all such instruments shall, on request, be executed,
acknowledged and delivered by the Co-Issuers. The Co-Issuers agree to pay, to
the extent funds are available therefor under clause (A) of the Priority of
Interest Payments, for any reasonable fees and expenses in connection with such
appointment.
Every co-trustee shall, to the extent permitted by law, but to such extent only,
be appointed subject to the following terms:


82



--------------------------------------------------------------------------------





(a)    the Notes shall be authenticated and delivered and all rights, powers,
duties and obligations hereunder in respect of the custody of securities, Cash
and other personal property held by, or required to be deposited or pledged
with, the Trustee hereunder, shall be exercised solely by the Trustee;
(b)    the rights, powers, duties and obligations hereby conferred or imposed
upon the Trustee in respect of any property covered by the appointment of a
co-trustee shall be conferred or imposed upon and exercised or performed by the
Trustee or by the Trustee and such co-trustee jointly as shall be provided in
the instrument appointing such co-trustee;
(c)    the Trustee at any time, by an instrument in writing executed by it, with
the concurrence of the Co-Issuers evidenced by an Issuer Order, may accept the
resignation of or remove any co-trustee appointed under this Section 6.12, and
in case an Event of Default has occurred and is continuing, the Trustee shall
have the power to accept the resignation of, or remove, any such co-trustee
without the concurrence of the Co-Issuers. A successor to any co-trustee so
resigned or removed may be appointed in the manner provided in this
Section 6.12;
(d)    no co-trustee hereunder shall be personally liable by reason of any act
or omission of the Trustee hereunder;
(e)    the Trustee shall not be liable by reason of any act or omission of a
co-trustee; and
(f)    any Act of Holders delivered to the Trustee shall be deemed to have been
delivered to each co-trustee.
Subject to Section 14.3(c), the Issuer shall notify each Applicable Rating
Agency (if then rating a Class of Secured Notes) of the appointment of a
co-trustee hereunder.

Section 6.13    Certain Duties of Trustee Related to Delayed Payment of
Proceeds. If the Trustee shall not have received a payment with respect to any
Asset on its Due Date, (a) the Trustee shall promptly notify the Issuer and the
Collateral Manager in writing and (b) unless within three Business Days (or the
end of the applicable grace period for such payment, if any) after such notice
(x) such payment shall have been received by the Trustee or (y) the Issuer, in
its absolute discretion (but only to the extent permitted by Section 10.2(a) ),
shall have made provision for such payment satisfactory to the Trustee in
accordance with Section 10.2(a), the Trustee shall, not later than the Business
Day immediately following the last day of such period and in any case upon
request by the Collateral Manager, request the issuer of such Asset, the trustee
under the related Underlying Instrument or paying agent designated by either of
them, as the case may be, to make such payment not later than three Business
Days after the date of such request. If such payment is not made within such
time period, the Trustee, subject to the provisions of clause (iv) of
Section 6.1(c), shall take such action as the Collateral Manager shall direct.
Any such action shall be without prejudice to any right to claim a Default or
Event of Default under this Indenture. If the Issuer or the Collateral Manager
requests a release of an Asset in connection with any such action under the
Collateral Management Agreement, such release shall be subject to
Section 10.7 and Article XII of this Indenture, as the case may be.
Notwithstanding any other provision hereof, the Trustee shall deliver to the
Issuer or its designee any payment with respect to any Asset received after the
Due Date thereof to the extent the Issuer previously made provisions for such
payment satisfactory to the Trustee in accordance with this Section 6.13 and
such payment shall not be deemed part of the Assets.

Section 6.14    Authenticating Agents. Upon the request of the Co-Issuers, the
Trustee shall, and if the Trustee so chooses the Trustee may, appoint one or
more Authenticating Agents with power to act on its behalf and subject to its
direction in the authentication of Notes in connection with issuance, transfers


83



--------------------------------------------------------------------------------





and exchanges under Sections 2.4, 2.5, 2.6 and 8.5, as fully to all intents and
purposes as though each such Authenticating Agent had been expressly authorized
by such Sections to authenticate such Notes. For all purposes of this Indenture,
the authentication of Notes by an Authenticating Agent pursuant to this
Section 6.14 shall be deemed to be the authentication of Notes by the Trustee.
Any corporation into which any Authenticating Agent may be merged or converted
or with which it may be consolidated, or any corporation resulting from any
merger, consolidation or conversion to which any Authenticating Agent shall be a
party, or any corporation succeeding to the corporate trust business of any
Authenticating Agent, shall be the successor of such Authenticating Agent
hereunder, without the execution or filing of any further act on the part of the
parties hereto or such Authenticating Agent or such successor corporation.
Any Authenticating Agent may at any time resign by giving written notice of
resignation to the Trustee and the Issuer. The Trustee may at any time terminate
the agency of any Authenticating Agent by giving written notice of termination
to such Authenticating Agent and the Co-Issuers. Upon receiving such notice of
resignation or upon such a termination, the Trustee shall, upon the written
request of the Issuer, promptly appoint a successor Authenticating Agent and
shall give written notice of such appointment to the Co-Issuers.
Unless the Authenticating Agent is also the same entity as the Trustee, the
Issuer agrees to pay to each Authenticating Agent from time to time reasonable
compensation for its services, and reimbursement for its reasonable expenses
relating thereto as an Administrative Expense. The provisions of Sections 2.8,
6.4 and 6.5 shall be applicable to any Authenticating Agent.

Section 6.15    Withholding. If any withholding tax is imposed by applicable law
on the Issuer's payment (or allocations of income) under the Notes, such tax
shall reduce the amount otherwise distributable to the relevant Holder. For the
avoidance of doubt, any withholding tax withheld in connection with FATCA shall
be treated as imposed by applicable law. The Trustee or Paying Agent is hereby
authorized and directed to retain from amounts otherwise distributable to any
Holder sufficient funds for the payment of any such tax that is legally owed or
required to be withheld by the Issuer, including, but not limited to, due to the
failure by a Holder to provide the Holder FATCA Information or the failure by
Holder that is a "foreign financial institution" as defined under FATCA that,
unless otherwise exempted or excused, fails to register with the IRS (or to
otherwise fulfill its own obligations under FATCA) or to take any other action
reasonably necessary (in the determination of the Issuer, the Collateral Manager
or their respective agents or affiliates) to enable the Issuer or an
Intermediary to comply with FATCA and to timely remit such amounts to the
appropriate taxing authority. Such authorization, however, shall not prevent the
Trustee from contesting any such tax in appropriate Proceedings and withholding
payment of such tax, if permitted by law, pending the outcome of such
Proceedings. The amount of any withholding tax imposed with respect to any Note
shall be treated as Cash distributed to the relevant Holder at the time it is
withheld by the Trustee or any Paying Agent. If there is a possibility that
withholding is required by applicable law with respect to a distribution, the
Paying Agent or the Trustee may, in its sole discretion, withhold such amounts
in accordance with this Section 6.15. If any Holder or beneficial owner wishes
to apply for a refund of any such withholding tax, the Trustee or such Paying
Agent shall reasonably cooperate with such Holder in making such claim by
providing readily available information so long as such Holder agrees to
reimburse the Trustee or such Paying Agent, as applicable, for any out-of-pocket
expenses incurred in doing so. Nothing herein shall impose an obligation on the
part of the Trustee or any Paying Agent to determine the amount of any tax or
withholding obligation on the part of the Issuer or in respect of the Notes.

Section 6.16    Representative for Secured Noteholders Only; Agent for each
other Secured Party and the Holders of the Subordinated Notes. With respect to
the security interest created hereunder, the


84



--------------------------------------------------------------------------------





delivery of any Asset to the Trustee is to the Trustee as representative of the
Secured Noteholders and agent for each other Secured Party and the Holders of
the Subordinated Notes. In furtherance of the foregoing, the possession by the
Trustee of any Asset, the endorsement to or registration in the name of the
Trustee of any Asset (including without limitation as entitlement holder of the
Custodial Account) are all undertaken by the Trustee in its capacity as
representative of the Secured Noteholders, and agent for each other Secured
Party and the Holders of the Subordinated Notes.

Section 6.17    Representations and Warranties of the Bank. The Bank hereby
represents and warrants as follows:
(a)    Organization. The Bank has been duly organized and is validly existing as
a trust company with trust powers under the laws of The Commonwealth of
Massachusetts and has the power to conduct its business and affairs as a
trustee, paying agent, registrar, transfer agent, custodian, calculation agent
and securities intermediary.
(b)    Authorization; Binding Obligations. The Bank has the corporate power and
authority to perform the duties and obligations of Trustee, Paying Agent,
Registrar, Transfer Agent, Custodian, Calculation Agent and Securities
Intermediary under this Indenture. The Bank has taken all necessary corporate
action to authorize the execution, delivery and performance of this Indenture,
and all of the documents required to be executed by the Bank pursuant hereto.
This Indenture has been duly authorized, executed and delivered by the Bank and
constitutes the legal, valid and binding obligation of the Bank enforceable in
accordance with its terms subject, as to enforcement, (i) to the effect of
bankruptcy, insolvency or similar laws affecting generally the enforcement of
creditors' rights as such laws would apply in the event of any bankruptcy,
receivership, insolvency or similar event applicable to the Bank and (ii) to
general equitable principles (whether enforcement is considered in a Proceeding
at law or in equity).
(c)    Eligibility. The Bank is eligible under Section 6.8 to serve as Trustee
hereunder.
(d)    No Conflict. Neither the execution, delivery and performance of this
Indenture, nor the consummation of the transactions contemplated by this
Indenture, (i) is prohibited by, or requires the Bank to obtain any consent,
authorization, approval or registration under, any law, statute, rule,
regulation, judgment, order, writ, injunction or decree that is binding upon the
Bank or any of its properties or assets, or (ii) will violate any provision of,
result in any default or acceleration of any obligations under, result in the
creation or imposition of any lien pursuant to, or require any consent under,
any material agreement to which the Bank is a party or by which it or any of its
property is bound.

Section 6.18    Communications with Applicable Rating Agencies. Any written
communication, including any confirmation or approval, from an Applicable Rating
Agency provided for or required to be obtained by the Trustee hereunder shall be
sufficient in each case when such communication or confirmation is received by
the Trustee, including by electronic message, facsimile, press release, posting
to the Applicable Rating Agency's website, or any other means then implemented
by such Applicable Rating Agency. For the avoidance of doubt, no written
communication given by an Applicable Rating Agency under this Section 6.18 shall
be deemed to satisfy the Rating Agency Condition unless such communication is
provided by the Applicable Rating Agency specifically in satisfaction of the
Rating Agency Condition.

Section 6.19    Provisions related to the Collateral Management Agreement. In
accordance with the notice provisions hereof, the Trustee shall promptly forward
to all Holders of Notes and Fitch a copy of any notice received by the Trustee
from the Collateral Manager pursuant to Section 18 of the Collateral Management
Agreement. The Trustee shall, in accordance with the notice provisions hereof
and promptly


85



--------------------------------------------------------------------------------





upon receipt of an Issuer Order, forward any notice received in connection with
the Collateral Management Agreement to such Noteholders and Fitch as set forth
in such Issuer Order. In accordance with the notice provisions hereof, the
Issuer shall promptly forward to all Holders of Notes and Fitch the details of
any amendment pursuant to Section 20 of the Collateral Management Agreement.

ARTICLE VII

COVENANTS

Section 7.1    Payment of Principal and Interest. The Applicable Issuers will
duly and punctually pay the principal of and interest on the Secured Notes, in
accordance with the terms of such Secured Notes and this Indenture pursuant to
the Priority of Payments. The Issuer will, to the extent funds are available
pursuant to the Priority of Payments, duly and punctually pay all required
distributions on the Subordinated Notes, in accordance with the Subordinated
Notes and this Indenture.
The Issuer shall, subject to the Priority of Payments, reimburse the Co-Issuer
for any amounts paid by the Co-Issuer pursuant to the terms of the Notes or this
Indenture. The Co-Issuer shall not reimburse the Issuer for any amounts paid by
the Issuer pursuant to the terms of the Notes or this Indenture.
The Issuer hereby provides notice to each Holder that the failure of such Holder
to provide the Issuer (and its agents, including the Trustee and the Paying
Agent) with appropriate tax certifications may result in amounts being withheld
from payments to such Holder under this Indenture, provided that amounts
withheld pursuant to applicable tax laws shall be considered as having been paid
to such Holder.
Amounts properly withheld under the Code or other applicable law by any Person
from a payment under a Note shall be considered as having been paid by the
Issuer to the relevant Holder for all purposes of this Indenture.

Section 7.2    Maintenance of Office or Agency. The Co-Issuers hereby appoint
the Trustee as a Paying Agent for payments on the Notes and the Co-Issuers
hereby appoint the Trustee as Transfer Agent at its applicable Corporate Trust
Office, as the Co-Issuers' agent where Notes may be surrendered for registration
of transfer or exchange. Each of the Co-Issuers will maintain a Process Agent in
New York.
The Co-Issuers may at any time and from time to time vary or terminate the
appointment of any such agent or appoint any additional agents for any or all of
such purposes; provided that (x) the Co-Issuers will maintain in the Borough of
Manhattan, The City of New York, an office or agency where notices and demands
to or upon the Co-Issuers in respect of such Notes and this Indenture may be
served and, subject to any laws or regulations applicable thereto, an office or
agency outside of the United States where Notes may be presented for payment;
and (y) no paying agent shall be appointed in a jurisdiction which subjects
payments on the Notes to withholding tax solely as a result of such Paying
Agent's activities. The Co-Issuers shall at all times maintain a duplicate copy
of the Register at the Corporate Trust Office. The Co-Issuers shall give prompt
written notice to the Trustee, each Applicable Rating Agency (if then rating a
Class of Secured Notes) and the Holders of the appointment or termination of any
such agent and of the location and any change in the location of any such office
or agency.
If at any time the Co-Issuers shall fail to maintain any such required office or
agency in the Borough of Manhattan, The City of New York, or outside the United
States, or shall fail to furnish the Trustee with the address thereof,
presentations and surrenders may be made (subject to the limitations described
in the preceding paragraph) at and notices and demands may be served on the
Co-Issuers, and Notes may be


86



--------------------------------------------------------------------------------





presented and surrendered for payment to the appropriate Paying Agent at its
main office, and the Co-Issuers hereby appoint the same as their agent to
receive such respective presentations, surrenders, notices and demands.

Section 7.3    Money for Note Payments to be Held in Trust. All payments of
amounts due and payable with respect to any Notes that are to be made from
amounts withdrawn from the Payment Account shall be made on behalf of the Issuer
by the Trustee or a Paying Agent with respect to payments on the Notes.
When the Applicable Issuers shall have a Paying Agent that is not also the
Registrar, they shall furnish, or cause the Registrar to furnish, no later than
the fifth calendar day after each Record Date a list, if necessary, in such form
as such Paying Agent may reasonably request, of the names and addresses of the
Holders and of the certificate numbers of individual Notes held by each such
Holder.
Whenever the Applicable Issuers shall have a Paying Agent other than the
Trustee, they shall, on or before the Business Day next preceding each Payment
Date and any Redemption Date, as the case may be, direct the Trustee to deposit
on such Payment Date or such Redemption Date, as the case may be, with such
Paying Agent, if necessary, an aggregate sum sufficient to pay the amounts then
becoming due (to the extent funds are then available for such purpose in the
Payment Account), such sum to be held in trust for the benefit of the Persons
entitled thereto and (unless such Paying Agent is the Trustee) the Applicable
Issuers shall promptly notify the Trustee of its action or failure so to act.
Any Monies deposited with a Paying Agent (other than the Trustee) in excess of
an amount sufficient to pay the amounts then becoming due on the Notes with
respect to which such deposit was made shall be paid over by such Paying Agent
to the Trustee for application in accordance with Article X.
The initial Paying Agent shall be as set forth in Section 7.2. Any additional or
successor Paying Agents shall be appointed by Issuer Order with written notice
thereof to the Trustee; provided that so long as the Notes of any Class are
rated by an Applicable Rating Agency, with respect to any additional or
successor Paying Agent, such Paying Agent satisfies the rating requirements
specified in Section 6.8. If such successor Paying Agent ceases to have an
applicable rating specified above, the Co-Issuers shall promptly remove such
Paying Agent and appoint a successor Paying Agent. The Co-Issuers shall not
appoint any Paying Agent that is not, at the time of such appointment, a
depository institution or trust company subject to supervision and examination
by federal and/or state and/or national banking authorities. The Co-Issuers
shall cause each Paying Agent other than the Trustee to execute and deliver to
the Trustee an instrument in which such Paying Agent shall agree with the
Trustee and if the Trustee acts as Paying Agent, it hereby so agrees, subject to
the provisions of this Section 7.3, that such Paying Agent will:
(a)    allocate all sums received for payment to the Holders of Notes for which
it acts as Paying Agent on each Payment Date and any Redemption Date among such
Holders in the proportion specified in the applicable Distribution Report to the
extent permitted by applicable law;
(b)    hold all sums held by it for the payment of amounts due with respect to
the Notes in trust for the benefit of the Persons entitled thereto until such
sums shall be paid to such Persons or otherwise disposed of as herein provided
and pay such sums to such Persons as herein provided;
(c)    if such Paying Agent is not the Trustee, immediately resign as a Paying
Agent and forthwith pay to the Trustee all sums held by it in trust for the
payment of Notes if at any time it ceases to meet the standards set forth above
required to be met by a Paying Agent at the time of its appointment;


87



--------------------------------------------------------------------------------





(d)    if such Paying Agent is not the Trustee, immediately give the Trustee
notice of any default by the Issuer or the Co-Issuer (or any other obligor upon
the Notes) in the making of any payment required to be made; and
(e)    if such Paying Agent is not the Trustee, during the continuance of any
such default, upon the written request of the Trustee, forthwith pay to the
Trustee all sums so held in trust by such Paying Agent.
The Co-Issuers may at any time, for the purpose of obtaining the satisfaction
and discharge of this Indenture or for any other purpose, pay, or by Issuer
Order direct any Paying Agent to pay, to the Trustee all sums held in trust by
the Co-Issuers or such Paying Agent, such sums to be held by the Trustee upon
the same trusts as those upon which such sums were held by the Co-Issuers or
such Paying Agent; and, upon such payment by any Paying Agent to the Trustee,
such Paying Agent shall be released from all further liability with respect to
such Money.
Except as otherwise required by applicable law, any Money deposited with the
Trustee or any Paying Agent in trust for any payment on any Note and remaining
unclaimed for two years after such amount has become due and payable shall be
paid to the Applicable Issuers on Issuer Order; and the Holder of such Note
shall thereafter, as an unsecured general creditor, look only to the Applicable
Issuers for payment of such amounts (but only to the extent of the amounts so
paid to the Applicable Issuers) and all liability of the Trustee or such Paying
Agent with respect to such trust Money shall thereupon cease. The Trustee or
such Paying Agent, before being required to make any such release of payment,
may, but shall not be required to, adopt and employ, at the expense of the
Applicable Issuers any reasonable means of notification of such release of
payment, including, but not limited to, mailing notice of such release to
Holders whose Notes have been called but have not been surrendered for
redemption or whose right to or interest in Monies due and payable but not
claimed is determinable from the records of any Paying Agent, at the last
address of record of each such Holder.

Section 7.4    Existence of Co-Issuers. (a) The Issuer and the Co-Issuer shall,
to the maximum extent permitted by applicable law, maintain in full force and
effect their existence and rights as companies incorporated or organized under
the laws of the Cayman Islands and the State of Delaware, respectively, and
shall obtain and preserve their qualification to do business as foreign
corporations or companies, as applicable, in each jurisdiction in which such
qualifications are or shall be necessary to protect the validity and
enforceability of this Indenture, the Notes, or any of the Assets; provided that
the Issuer shall be entitled to change its jurisdiction of incorporation from
the Cayman Islands to any other jurisdiction reasonably selected by the Issuer
at the direction of a Majority of the Subordinated Notes so long as (i) the
Issuer has received a legal opinion (upon which the Trustee may conclusively
rely) to the effect that such change is not disadvantageous in any material
respect to the Holders, (ii) written notice of such change shall have been given
to the Trustee and, subject to Section 14.3(c), each Applicable Rating Agency
(if then rating a Class of Secured Notes) by the Issuer, which notice shall be
promptly forwarded by the Trustee to the Holders and the Collateral Manager,
(iii) the Rating Agency Condition is satisfied and (iv) on or prior to the 15th
Business Day following receipt of such notice the Trustee shall not have
received written notice from a Majority of the Controlling Class objecting to
such change.
(b)    The Issuer and the Co-Issuer shall ensure that all corporate or other
formalities regarding their respective existences (including, if required,
holding regular board of directors' and shareholders', or other similar,
meetings) are followed. Neither the Issuer nor the Co-Issuer shall take any
action, or conduct its affairs in a manner, that is likely to result in its
separate existence being ignored or in its assets and liabilities being
substantively consolidated with any other Person in a bankruptcy,
reorganization, winding up or other insolvency Proceeding. Without limiting the
foregoing, (i) the Issuer shall not have any


88



--------------------------------------------------------------------------------





subsidiaries (other than the Co-Issuer); (ii) the Co-Issuer shall not have any
subsidiaries; and (iii) except to the extent contemplated in the Administration
Agreement or the declaration of trust by MaplesFS Limited, (x) the Issuer and
the Co-Issuer shall not (A) have any employees (other than their respective
directors or managers to the extent they are employees), (B) except as
contemplated by the Collateral Management Agreement, the Memorandum and Articles
of Association, the Registered Office Agreement or the Administration Agreement,
engage in any transaction with any shareholder that would constitute a conflict
of interest or (C) pay dividends other than in accordance with the terms of this
Indenture and the Memorandum and Articles of Association and (y) the Issuer and
the Co-Issuer shall (A) maintain their books and records separate from any other
Person, (B) maintain their accounts separate from those of any other Person, (C)
not commingle any of their assets with those of any other Person, (D) conduct
its own business in its own name, (E) each maintain separate financial
statements (if any), (F) pay their own liabilities out of their respective
funds, (G) maintain an arm's length relationship with their Affiliates, (H) use
separate stationery, invoices and checks, (I) each hold itself out as a separate
Person, (J) correct any known misunderstanding regarding their separate identity
and (K) have at least one director that is Independent of the Collateral
Manager.

Section 7.5    Protection of Assets. (a) The Collateral Manager on behalf of the
Issuer will cause the taking of such action within the Collateral Manager's
control as is reasonably necessary in order to maintain the perfection and
priority of the security interest of the Trustee in the Assets; provided that
the Collateral Manager shall be entitled to rely on any Opinion of Counsel
delivered pursuant to Section 7.6 and any Opinion of Counsel with respect to the
same subject matter delivered pursuant to Section 3.1(a)(iii) to determine what
actions are reasonably necessary, and shall be fully protected in so relying on
such an Opinion of Counsel, unless the Collateral Manager has actual knowledge
that the procedures described in any such Opinion of Counsel are no longer
adequate to maintain such perfection and priority. The Issuer shall from time to
time execute and deliver all such supplements and amendments hereto and file or
authorize the filing of all such Financing Statements, continuation statements,
instruments of further assurance and other instruments, and shall take such
other action as may be necessary or advisable or desirable to secure the rights
and remedies of the Holders of the Secured Notes hereunder and to:
(i)    Grant more effectively all or any portion of the Assets;
(ii)    maintain, preserve and perfect any Grant made or to be made by this
Indenture including, without limitation, the first priority nature of the lien
or carry out more effectively the purposes hereof;
(iii)    perfect, publish notice of or protect the validity of any Grant made or
to be made by this Indenture (including, without limitation, any and all actions
necessary or desirable as a result of changes in law or regulations);
(iv)    enforce any of the Assets or other instruments or property included in
the Assets;
(v)    preserve and defend title to the Assets and the rights therein of the
Trustee and the Holders of the Secured Notes in the Assets against the claims of
all Persons and parties; or
(vi)    pay or cause to be paid any and all taxes levied or assessed upon all or
any part of the Assets.
The Issuer hereby designates the Trustee as its agent and attorney in fact to
prepare and file and hereby authorizes the filing of any Financing Statement,
continuation statement and all other instruments, and take all other actions,
required pursuant to this Section 7.5. Such designation shall


89



--------------------------------------------------------------------------------





not impose upon the Trustee, or release or diminish, the Issuer's and the
Collateral Manager's obligations under this Section 7.5. The Issuer further
authorizes and shall cause the Issuer's United States counsel to file without
the Issuer's signature a Financing Statement that names the Issuer as debtor and
the Trustee, on behalf of the Secured Parties, as secured party and that
describes "all personal property of the Debtor now owned or hereafter acquired"
as the Assets in which the Trustee has a Grant.
(b)    The Trustee shall not, except in accordance with Section 5.5 or
Section 10.7(a), (b) and (c) or Section 12.1, as applicable, permit the removal
of any portion of the Assets or transfer any such Assets from the Account to
which it is credited, or cause or permit any change in the Delivery made
pursuant to Section 3.2 with respect to any Assets, if, after giving effect
thereto, the jurisdiction governing the perfection of the Trustee's security
interest in such Assets is different from the jurisdiction governing the
perfection at the time of delivery of the most recent Opinion of Counsel
pursuant to Section 7.6 (or, if no Opinion of Counsel has yet been delivered
pursuant to Section 7.6, the Opinion of Counsel delivered at the Closing Date
pursuant to Section 3.1(a)(iii) unless the Trustee shall have received an
Opinion of Counsel to the effect that the lien and security interest created by
this Indenture with respect to such property and the priority thereof will
continue to be maintained after giving effect to such action or actions).

Section 7.6    Opinions as to Assets. On or before the 60th day prior to the
anniversary of the Closing Date in each calendar year commencing in the calendar
year after the calendar year of the Closing Date, the Issuer shall furnish to
the Trustee an Opinion of Counsel relating to the security interest granted by
the Issuer to the Trustee, stating that, as of the date of such opinion, the
lien and security interest created by this Indenture with respect to the Assets
remain in effect and that no further action (other than as specified in such
opinion) needs to be taken to ensure the continued effectiveness of such lien
over the next year.

Section 7.7    Performance of Obligations. (a) The Co-Issuers, each as to
itself, shall not take any action, and will use their best efforts not to permit
any action to be taken by others, that would release any Person from any of such
Person's covenants or obligations under any instrument included in the Assets,
except in the case of enforcement action taken with respect to any Defaulted
Obligation in accordance with the provisions hereof and actions by the
Collateral Manager under the Collateral Management Agreement and in conformity
with this Indenture or as otherwise required hereby.
(b)    The Issuer shall notify each Applicable Rating Agency within 10 Business
Days after it has received notice from any Noteholder of any material breach of
any Transaction Document, following any applicable cure period for such breach.

Section 7.8    Negative Covenants. (a) The Issuer will not and, with respect to
clauses (i), (ii), (iii), (iv), (vi), (vii), (viii), (ix), (x) and (xi) the
Co-Issuer will not, in each case from and after the Closing Date:
(i)    sell, transfer, exchange or otherwise dispose of, or pledge, mortgage,
hypothecate or otherwise encumber (or permit such to occur or suffer such to
exist) any part of the Assets or enter into an agreement or commitment to do so,
or enter into or engage in any business with respect to any part of the Assets,
except as expressly permitted by this Indenture and the Collateral Management
Agreement;
(ii)    claim any credit on, make any deduction from, or dispute the
enforceability of payment of the principal or interest payable (or any other
amount) in respect of the Notes (other than amounts withheld or deducted in
accordance with the Code or any applicable laws of the Cayman


90



--------------------------------------------------------------------------------





Islands or other applicable jurisdiction) or assert any claim against any
present or future Holder of Notes, by reason of the payment of any taxes levied
or assessed upon any part of the Assets except as otherwise permitted under this
Indenture;
(iii)    (A) incur or assume or guarantee any indebtedness, other than the
Notes, this Indenture and the transactions contemplated hereby or (B) issue or
co-issue, as applicable, (1) any additional class of securities or (2) any
additional shares;
(iv)    (A) permit the validity or effectiveness of this Indenture or any Grant
hereunder to be impaired, or permit the lien of this Indenture to be amended,
hypothecated, subordinated, terminated or discharged, or permit any Person to be
released from any covenants or obligations with respect to this Indenture or the
Notes except as may be permitted hereby or by the Collateral Management
Agreement, (B) except as permitted by this Indenture, permit any lien, charge,
adverse claim, security interest, mortgage or other encumbrance (other than the
lien of this Indenture) to be created on or extend to or otherwise arise upon or
burden any part of the Assets, any interest therein or the proceeds thereof, or
(C) except as permitted by this Indenture, take any action that would permit the
lien of this Indenture not to constitute a valid first priority security
interest in the Assets;
(v)    amend the Collateral Management Agreement except pursuant to the terms
thereof;
(vi)    dissolve or liquidate in whole or in part, except as permitted hereunder
or required by applicable law;
(vii)    pay any distributions other than in accordance with the Priority of
Payments;
(viii)    permit the formation of any subsidiaries (other than the Co-Issuer);
(ix)    conduct business under any name other than its own;
(x)    have any employees (other than directors or managers to the extent they
are employees);
(xi)    amend any Hedge Agreement except as permitted by the terms thereof and
of this Indenture; or
(xii)    enter into any agreement amending, modifying or terminating any
Transaction Document without five Business Days' prior written notice to the
Applicable Rating Agencies, each Holder in the Controlling Class and each Holder
of a Subordinated Note.
(b)    The Co-Issuer will not invest any of its assets in "securities" as such
term is defined in the Investment Company Act, and will keep all of its assets
in Cash.
(c)    The Issuer and the Co-Issuer shall not be party to any agreements without
including customary "non-petition" and "limited recourse" provisions therein
(and shall not amend or eliminate such provisions in any agreement to which it
is party), except for (i) any agreements related to the sale of any Collateral
Obligations or Eligible Investments which contain customary (as determined by
the Collateral Manager in its sole discretion) sale terms or which are
documented using customary (as determined by the Collateral Manager in its sole
discretion) loan trading documentation and (ii) any agreement with the IRS
relating to compliance with FATCA.


91



--------------------------------------------------------------------------------





(d)    Notwithstanding anything contained in this Indenture to the contrary, the
Issuer may not acquire any of the Secured Notes (including any Notes cancelled,
surrendered or abandoned); provided that this Section 7.8(d) shall not be deemed
to limit an optional or mandatory redemption pursuant to the terms of this
Indenture.

Section 7.9    Statement as to Compliance. On or before the anniversary of the
Closing Date in each calendar year commencing in the calendar year after the
calendar year of the Closing Date, or immediately if there has been a Default
under this Indenture, the Issuer, subject to Section 14.3(c), shall deliver to
each Applicable Rating Agency (if then rating a Class of Secured Notes), the
Trustee, the Collateral Manager and the Administrator (to be forwarded by the
Trustee or the Administrator, as applicable, to each Noteholder making a written
request therefor) an Officer's certificate of the Issuer that, having made
reasonable inquiries of the Collateral Manager, and to the best of the
knowledge, information and belief of the Issuer, there did not exist, as at a
date not more than five days prior to the date of the certificate, nor had there
existed at any time prior thereto since the date of the last certificate (if
any), any Default hereunder or, if such Default did then exist or had existed,
specifying the same and the nature and status thereof, including actions
undertaken to remedy the same, and that the Issuer has complied with all of its
obligations under this Indenture or, if such is not the case, specifying those
obligations with which it has not complied.

Section 7.10    Co-Issuers May Consolidate, etc., Only on Certain Terms. Neither
the Issuer nor the Co-Issuer (the "Merging Entity") shall consolidate or merge
with or into any other Person or transfer or convey all or substantially all of
its assets to any Person, unless permitted by Cayman Islands law (in the case of
the Issuer) or United States and Delaware law (in the case of the Co-Issuer) and
unless:
(a)    the Merging Entity shall be the surviving corporation, or the Person (if
other than the Merging Entity) formed by such consolidation or into which the
Merging Entity is merged or to which all or substantially all of the assets of
the Merging Entity are transferred (the "Successor Entity") (A) if the Merging
Entity is the Issuer, shall be a company organized and existing under the laws
of the Cayman Islands or such other jurisdiction approved by a Majority of the
Controlling Class provided that no such approval shall be required in connection
with any such transaction undertaken solely to effect a change in the
jurisdiction of incorporation pursuant to Section 7.4, and (B) in any case shall
expressly assume, by an indenture supplemental hereto, executed and delivered to
the Trustee and each Holder, the due and punctual payment of the principal of
and interest on all Secured Notes and the performance and observance of every
covenant of this Indenture on its part to be performed or observed, all as
provided herein;
(b)    the Rating Agency Condition shall have been satisfied with respect to
such consolidation or merger;
(c)    if the Merging Entity is not the Successor Entity, the Successor Entity
shall have agreed with the Trustee (i) to observe the same legal requirements
for the recognition of such formed or surviving corporation as a legal entity
separate and apart from any of its Affiliates as are applicable to the Merging
Entity with respect to its Affiliates and (ii) not to consolidate or merge with
or into any other Person or transfer or convey the Assets or all or
substantially all of its assets to any other Person except in accordance with
the provisions of this Section 7.10;
(d)    if the Merging Entity is not the Successor Entity, the Successor Entity
shall have delivered to the Trustee, the Collateral Manager and the Issuer (and,
subject to Section 14.3(c), the Issuer shall have delivered to each Applicable
Rating Agency (if then rating a Class of Secured Notes)) an Officer's
certificate and an Opinion of Counsel each stating that such Person is duly
organized, validly existing and in good standing in the jurisdiction in which
such Person is organized; that such Person has sufficient power and


92



--------------------------------------------------------------------------------





authority to assume the obligations set forth in subsection (a) above and to
execute and deliver an indenture supplemental hereto for the purpose of assuming
such obligations; that such Person has duly authorized the execution, delivery
and performance of an indenture supplemental hereto for the purpose of assuming
such obligations and that such supplemental indenture is a valid, legal and
binding obligation of such Person, enforceable in accordance with its terms,
subject only to bankruptcy, reorganization, insolvency, moratorium and other
laws affecting the enforcement of creditors' rights generally and to general
principles of equity (regardless of whether such enforceability is considered in
a Proceeding in equity or at law); if the Merging Entity is the Issuer, that,
immediately following the event which causes such Successor Entity to become the
successor to the Issuer, (i) such Successor Entity has title, free and clear of
any lien, security interest or charge, other than the lien and security interest
of this Indenture and any other Permitted Lien, to the Assets securing all of
the Notes and (ii) the Trustee continues to have a valid perfected first
priority security interest in the Assets securing all of the Secured Notes; and
in each case as to such other matters as the Trustee or any Noteholder may
reasonably require; provided that nothing in this clause shall imply or impose a
duty on the Trustee to require such other documents;
(e)    immediately after giving effect to such transaction, no Default or Event
of Default shall have occurred and be continuing;
(f)    the Merging Entity shall have notified the Collateral Manager and the
Issuer (and, subject to Section 14.3(c), the Issuer shall have notified each
Applicable Rating Agency (if then rating a Class of Secured Notes)) of such
consolidation, merger, transfer or conveyance and shall have delivered to the
Trustee and each Noteholder an Officer's certificate and an Opinion of Counsel
each stating that such consolidation, merger, transfer or conveyance and such
supplemental indenture comply with this Article VII and that all conditions
precedent in this Article VII relating to such transaction have been complied
with and that such transaction will not (1) result in the Merging Entity or the
Successor Entity becoming subject to U.S. federal income taxation with respect
to their net income or (2) result in the Issuer being treated as an association
or a publicly traded partnership, in either case, taxable as a corporation for
U.S. federal income tax purposes;
(g)    the Merging Entity shall have delivered to the Trustee an Opinion of
Counsel stating that after giving effect to such transaction, neither of the
Co-Issuers (or, if applicable, the Successor Entity) will be required to
register as an investment company under the Investment Company Act;
(h)    after giving effect to such transaction, the outstanding stock of the
Merging Entity (or, if applicable, the Successor Entity) will not be
beneficially owned within the meaning of the Investment Company Act by any U.S.
person; and
(i)    the fees, costs and expenses of the Trustee (including any reasonable
legal fees and expenses) associated with the matters addressed in this Section
7.10 shall have been paid by the Merging Entity (or, if applicable, the
Successor Entity) or otherwise provided for to the satisfaction of the Trustee.

Section 7.11    Successor Substituted. Upon any consolidation or merger, or
transfer or conveyance of all or substantially all of the assets of the Issuer
or the Co-Issuer in accordance with Section 7.10 in which the Merging Entity is
not the surviving corporation, the Successor Entity shall succeed to, and be
substituted for, and may exercise every right and power of, the Merging Entity
under this Indenture with the same effect as if such Person had been named as
the Issuer or the Co-Issuer, as the case may be, herein. In the event of any
such consolidation, merger, transfer or conveyance, the Person named as the
"Issuer" or the "Co-Issuer" in the first paragraph of this Indenture or any
successor which shall theretofore have become such in the manner prescribed in
this Article VII may be dissolved, wound up and liquidated at any time
thereafter, and


93



--------------------------------------------------------------------------------





such Person thereafter shall be released from its liabilities as obligor and
maker on all the Notes and from its obligations under this Indenture.

Section 7.12    No Other Business. The Issuer shall not have any employees and
shall not engage in any business or activity other than issuing, co-issuing,
paying and redeeming the Notes issued or co-issued pursuant to this Indenture,
acquiring, holding, selling, exchanging, redeeming and pledging, solely for its
own account, the Assets and other incidental activities, including entering into
the Transaction Documents to which it is a party. The Co-Issuer shall not engage
in any business or activity other than issuing and selling the Secured Notes
issued pursuant to this Indenture and other incidental activities. The Issuer
and the Co-Issuer may amend, or permit the amendment of, their Memorandum and
Articles of Association and certificate of formation and operating agreement,
respectively, only if such amendment would satisfy the Rating Agency Condition.

Section 7.13    [Reserved].

Section 7.14    Annual Rating Review. (a) So long as any of the Secured Notes of
any Class remain Outstanding, on or before the anniversary of the Closing Date
in each calendar year commencing in the calendar year after the calendar year of
the Closing Date, the Applicable Issuers shall obtain and pay for an annual
review of the rating of each such Class of Secured Notes from each Applicable
Rating Agency. The Applicable Issuers shall promptly notify the Trustee and the
Collateral Manager in writing (and the Trustee shall promptly provide the
Holders with a copy of such notice) if at any time the then-current rating of
any such Class of Secured Notes has been, or is known will be, changed or
withdrawn.
(b)    The Issuer, or the Collateral Manager on behalf of the Issuer, may (but
shall not be obligated to) obtain and pay for an annual review of (i) any DIP
Collateral Obligation and (ii) any Collateral Obligation which has a derived
rating or with respect to which the Issuer, or the Collateral Manager on behalf
of the Issuer, has otherwise obtained a credit estimate.

Section 7.15    Reporting. At any time when the Co-Issuers are not subject to
Section 13 or 15(d) of the Exchange Act and are not exempt from reporting
pursuant to Rule 12g3 ‑ 2(b) under the Exchange Act, upon the request of a
Holder or beneficial owner of a Note, the Co-Issuers shall promptly furnish or
cause to be furnished Rule 144A Information to such Holder or beneficial owner,
to a prospective purchaser of such Note designated by such Holder or beneficial
owner, or to the Trustee for delivery upon an Issuer Order to such Holder or
beneficial owner or a prospective purchaser designated by such Holder or
beneficial owner, as the case may be, in order to permit compliance by such
Holder or beneficial owner with Rule 144A under the Securities Act in connection
with the resale of such Note. "Rule 144A Information" shall be such information
as is specified pursuant to Rule 144A(d)(4) under the Securities Act (or any
successor provision thereto).

Section 7.16    Calculation Agent. (a) The Issuer hereby agrees that for so long
as any Secured Notes remain Outstanding there will at all times be an agent
appointed (which does not control or is not controlled or under common control
with the Issuer, the Collateral Manager or their respective Affiliates, and is
not a fund or account managed by the Collateral Manager or Affiliates of the
Collateral Manager) to calculate LIBOR in respect of each Interest Accrual
Period in accordance with the terms of Schedule 7 hereto (the "Calculation
Agent"). The Issuer hereby appoints the Trustee as Calculation Agent. The
Calculation Agent may be removed by the Issuer or the Collateral Manager, on
behalf of the Issuer, at any time. If the Calculation Agent is unable or
unwilling to act as such or is removed by the Issuer or the Collateral Manager,
on behalf of the Issuer, the Issuer or the Collateral Manager, on behalf of the
Issuer, will promptly appoint a replacement Calculation Agent which does not
control and is not controlled by or under common control


94



--------------------------------------------------------------------------------





with (x) the Issuer or its Affiliates, (y) the Collateral Manager or its
Affiliates or (z) funds or accounts managed by the Collateral Manager or
Affiliates of the Collateral Manager. The Calculation Agent may not resign its
duties or be removed without a successor having been duly appointed.
(b)    The Calculation Agent shall be required to agree (and the Trustee as
Calculation Agent does hereby agree) that, as soon as possible after 11:00 a.m.
London time on each Interest Determination Date, but in no event later than
11:00 a.m. New York time on the London Banking Day immediately following each
Interest Determination Date, the Calculation Agent will calculate LIBOR for the
related Interest Accrual Period and the Interest Rate applicable to each Class
of Floating Rate Notes for the related Interest Accrual Period and the Note
Interest Amount (in each case, rounded to the nearest cent, with half a cent
being rounded upward) payable on the related Payment Date in respect of such
Class of Secured Notes in respect of the related Interest Accrual Period. At
such time, the Calculation Agent will communicate such rates and amounts to the
Co-Issuers, the Trustee, each Paying Agent, Euroclear, Clearstream and the
Collateral Manager. The Calculation Agent will also specify to the Co-Issuers
the source or quotations upon which LIBOR, as used in the Interest Rate for each
Class of Floating Rate Notes, is based, and in any event the Calculation Agent
shall notify the Co-Issuers before 5:00 p.m. (New York time) on every Interest
Determination Date if it has not determined and is not in the process of
determining LIBOR or any such Interest Rate or Note Interest Amount, together
with its reasons therefor. The Calculation Agent's determination of the
foregoing rates and amounts for any Interest Accrual Period will (in the absence
of manifest error) be final and binding upon all parties.

Section 7.17    Certain Tax Matters. (a)    For so long as the Subordinated
Notes and any other interest that is treated as equity in the Issuer is held by
a single owner for U.S. federal income tax purposes, the Issuer shall treat
itself as disregarded as separate from such owner for such purposes, and in all
other situations the Issuer shall treat itself as a foreign partnership (other
than a publicly traded partnership taxable as a corporation), and the Issuer
shall not take or permit any action that is inconsistent with the foregoing
treatments.
(b)    The Issuer will treat each purchase of Collateral Obligations as a
"purchase" for tax accounting and reporting purposes.
(c)    The Issuer and the Co-Issuer shall file, or cause to be filed, any tax
returns, including information tax returns, required by any governmental
authority.
(d)    If the Issuer is aware that it has purchased an interest in a "reportable
transaction" within the meaning of Section 6011 of the Code, and a Holder or
beneficial owner of a Subordinated Note (or any other Note that is required to
be treated as equity for U.S. federal income tax purposes) requests in writing
information about any such transactions in which the Issuer is an investor, the
Issuer (or the Collateral Manager acting on behalf of the Issuer) shall provide,
or cause its Independent accountants to provide, such information it has
reasonably available that is required to be obtained by such Holder or
beneficial owner under the Code as soon as practicable after such request.
(e)    Notwithstanding anything herein to the contrary, the Collateral Manager,
the Co-Issuers, the Trustee, the Collateral Administrator, the Initial
Purchaser, the Holders and beneficial owners of the Notes and each employee,
representative or other agent of those Persons, may disclose to any and all
Persons, without limitation of any kind, the U.S. tax treatment and tax
structure of the transactions contemplated by this Indenture and all materials
of any kind, including opinions or other tax analyses, that are provided to
those Persons. This authorization to disclose the U.S. tax treatment and tax
structure does not permit disclosure of information identifying the Collateral
Manager, the Co-Issuers, the Trustee, the Collateral Administrator, the Initial
Purchaser or any other party to the transactions contemplated by this Indenture,
the Offering or the pricing (except to the extent such information is relevant
to U.S. tax structure or tax treatment of such transactions).


95



--------------------------------------------------------------------------------





(f)    Upon the Issuer's receipt of a request of a Holder or beneficial owner of
a Secured Note that has been issued with more than de minimis "original issue
discount" (as defined in Section 1273 of the Code) or written request of a
Person certifying that it is an owner of a beneficial interest in a Secured Note
that has been issued with more than de minimis "original issue discount" for the
information described in Treasury Regulations Section 1.1275-3(b)(1)(i) that is
applicable to such Note, the Issuer will cause its Independent accountants to
provide promptly to the Trustee and such requesting Holder or owner of a
beneficial interest in such a Note all of such information.
(g)    Upon written request by a holder or beneficial owner of a Subordinated
Note certifying that it is a holder of a beneficial interest in a Subordinated
Note (or any other Note that is required to be treated as equity for U.S.
federal income tax purposes), the Issuer shall provide, or cause the Independent
accountants to provide, within 90 days after the end of the Issuer's tax year,
to such holder or beneficial owner of the Subordinated Notes (or any other Note
that is required to be treated as equity for U.S. federal income tax purposes)
all information reasonably available to the Issuer (i) to comply with its U.S.
federal, state or local tax and information returns and reporting obligations
and (ii) to comply with filing requirements that arise as a result of the Issuer
being classified as a partnership for U.S. federal income tax purposes.
(h)    [Reserved].
(i)    [Reserved].
(j)    The Issuer shall use commercially reasonable efforts to qualify as, and
comply with any obligations or requirements imposed on, a "participating FFI" or
a "deemed-compliant FFI" within the meaning of the Code or any Treasury
Regulations promulgated thereunder.  In furtherance of the preceding sentence
the Issuer shall use commercially reasonable efforts to comply with the
provisions of FATCA and the IGA entered into by the Cayman Islands government
and the United States in respect of FATCA (including the provisions of Cayman
Islands legislation enacted, or other official guidance issued, in connection
therewith, including the Cayman FATCA Legislation). In the event that the Issuer
is unable to comply with such IGA (or such compliance will not preclude FATCA
withholding on payments to it), it will use commercially reasonable efforts to
enter into an agreement with the IRS described in Section 1471(b)(1) of the
Code.  The Issuer shall promptly obtain a Global Intermediary Identification
Number from the IRS and shall use commercially reasonable efforts to comply with
any requirements necessary to establish and maintain its status as a "Reporting
Model 1 FFI" within the meaning of Treasury Regulations. The Issuer shall also
use commercially reasonable efforts to make any amendments to this Indenture
reasonably necessary to enable the Issuer to comply with FATCA and to cause the
holders to provide the Holder FATCA Information.
(k)    If a Holder fails to provide or update, or cause to be provided or
updated, any Holder FATCA Information or to take any other action reasonably
necessary (in the determination of the Issuer, the Collateral Manager or their
respective agents or Affiliates) to enable the Issuer or an Intermediary to
comply with FATCA, and the Issuer determines, in its reasonable discretion, that
it is required under FATCA to close out such Holder, the Issuer shall compel any
such Holder to sell all or a portion of its interest in such Note. Each Holder
and beneficial owner of Notes acknowledges that any transfer of Notes under this
Section 7.17(l) may be for less than the fair market value of such Notes. Each
Holder and beneficial owner of the Notes also acknowledges that the failure to
provide the Holder FATCA Information may cause the Issuer to withhold on
payments to such Holder. Any amounts withheld under this Section 7.17(l) will be
deemed to have been paid in respect of the relevant Notes. For these purposes,
the Issuer may compel a sale of a Holder's or beneficial owner's entire interest
in the Notes notwithstanding that the sale of only a portion of such an interest
would permit the Issuer to comply with FATCA.


96



--------------------------------------------------------------------------------





(l)    For each taxable year (or portion thereof) that the Issuer is treated as
a partnership for U.S. federal income tax purposes, the following provisions
shall apply:
(i)    Each Holder or beneficial owner of an interest in Subordinated Notes or
any other Class of Notes that is treated as equity in the Issuer for U.S.
federal income tax purposes (each such Holder or beneficial owner, a "Partner"
and each such interest, a "Partnership Interest") agrees to treat the Issuer as
a partnership and this Indenture as part of the Issuer's partnership agreement
for purposes of Subchapter K and any related provisions of the Code and any
Treasury Regulations promulgated thereunder.
(ii)    The Partnership Representative shall establish and maintain or cause to
be established and maintained on the books and records of the Issuer an
individual capital account for each Partner in accordance with Section 704(b) of
the Code and Treasury Regulations Section 1.704-1(b)(2)(iv).
(iii)    For capital account purposes, all items of income, gain, loss and
deduction shall be allocated among the Partners in a manner such that, if the
Issuer were dissolved, its affairs wound up, its assets sold for their
respective "book values" (within the meaning of Treasury Regulations Section
1.704-1(b)(2)(iv)) and its liabilities satisfied in full (except that
nonrecourse liabilities with respect to an asset shall be satisfied only to the
extent that such nonrecourse liabilities do not exceed the book value of such
asset) and its assets distributed to the Partners in accordance with their
respective capital account balances immediately after making such allocation,
such distributions would, as nearly as possible, be equal to the distributions
that would be made pursuant to the provisions of this Indenture. Any special
allocations provided for in Section 7.17(l)(v)-(viii) shall be taken into
account for capital account purposes. For U.S. federal, state and local income
tax purposes, items of income, gain, loss, deduction and credit shall be
allocated to the Partners in accordance with the allocations of the
corresponding items for capital account purposes under this Section 7.17(l),
except that items with respect to which there is a difference between tax and
book basis will be allocated in accordance with Section 704(c) of the Code and
Treasury Regulations Section 1.704-1(b)(4)(i).
(iv)    The provisions of this Section 7.17(l) relating to the maintenance of
capital accounts are intended to comply with Treasury Regulations Section
1.704-1(b) and shall be interpreted and applied in a manner consistent with such
regulations. The Partnership Representative shall be authorized to make
appropriate amendments to the allocations of items pursuant to this Section
7.17(l) if necessary in order to comply with Section 704 of the Code or
applicable Treasury Regulations thereunder.
(v)    Notwithstanding any other provision set forth in this Section 7.17(l), no
item of deduction or loss shall be allocated to a Partner to the extent the
allocation would cause a negative balance in the Partner's capital account
(after taking into account the adjustments, allocations and distributions
described in Treasury Regulations Sections 1.704-1(b)(2)(ii)(d)(4), (5) and (6))
that exceeds the amount that such Partner would be required to reimburse the
Issuer pursuant to this Indenture or under applicable law. In the event some but
not all of the Partners would have such excess capital account deficits as a
consequence of such an allocation of loss or deduction, the limitation set forth
in this Section 7.17(l)(v) shall be applied on a Partner by Partner basis so as
to allocate the maximum permissible deduction or loss to each such Partner under
Treasury Regulations Section


97



--------------------------------------------------------------------------------





1.704-1(b)(2)(ii)(d). In the event any loss or deduction is specially allocated
to a Partner pursuant to either of the two preceding sentences, an equal amount
of income of the Issuer shall be specially allocated to such Partner prior to
any allocation pursuant to Section 7.17(l)(iii).
(vi)    In the event any Partner unexpectedly receives any adjustments,
allocations or distributions described in Treasury Regulations Sections
1.704-1(b)(2)(ii)(d)(4), (5) and (6), items of Issuer income and gain shall be
specially allocated to such Partner in an amount and manner sufficient to
eliminate as quickly as possible any deficit balance in its capital account in
excess of that permitted under Section 7.17(l)(v) created by such adjustments,
allocations or distributions. Any special allocations of items of income or gain
pursuant to this Section 7.17(l)(vi) shall be taken into account in computing
subsequent allocations pursuant to this Section 7.17(l)(vi) so that the net
amount of any items so allocated and all other items allocated to each Partner
pursuant to this Section 7.17(l)(vi) shall, to the extent possible, be equal to
the net amount that would have been allocated to each such Partner pursuant to
the provisions of this Section 7.17(l) if such unexpected adjustments,
allocations or distributions had not occurred.
(vii)    In the event the Issuer incurs any nonrecourse liabilities, income and
gain shall be allocated in accordance with the "minimum gain chargeback"
provisions of Treasury Regulations Sections 1.704-1(b)(4)(iv) and 1.704-2.
(viii)    The capital accounts of the Partners shall be adjusted in accordance
with Treasury Regulations Section 1.704-1(b)(2)(iv)(f) to reflect the fair
market value of Issuer property whenever a Partnership Interest is relinquished
to the Issuer, whenever an additional Person becomes a Partner as permitted
under this Indenture, upon any termination of the Issuer within the meaning of
Section 708 of the Code and when the Issuer is liquidated as permitted under
this Indenture, and shall be adjusted in accordance with Treasury Regulations
Section 1.704-1(b)(2)(iv)(e) in the case of a distribution of any property
(other than cash).
(m)    For any taxable year (or portion thereof) that the Issuer is treated as a
partnership for U.S. federal income tax purposes, the Partnership
Representative, in its sole discretion, may cause the Issuer to make an election
under Section 754 of the Code.
(n)    For each taxable year (or portion thereof) that the Issuer is treated as
a partnership for U.S. federal income tax purposes, the Collateral Manager will
be the initial "partnership representative" (as defined in Section 6223 of the
Code) (the "Partnership Representative") and may designate the Partnership
Representative from time to time from among any willing Holder of Subordinated
Notes or itself and any of its Affiliates with respect to any taxable year of
the Issuer during which the Collateral Manager or any of its Affiliates holds or
has held any Subordinated Notes (and if such designee is not eligible under the
Code to be the Partnership Representative, it shall be the agent and
attorney-in-fact of the Partnership Representative); provided, that during any
other period or if the Collateral Manager declines to so designate a Partnership
Representative, the Issuer (after consultation with the Collateral Manager)
shall designate the Partnership Representative from among any Holder of
Subordinated Notes (excluding the Collateral Manager and its Affiliates) (and if
such designee is not eligible under the Code to be the Partnership
Representative, it shall be the agent and attorney-in-fact of the Partnership
Representative). The Partnership Representative (or, if applicable, its agent
and attorney-in-fact) shall sign the Issuer's tax returns and is authorized to
make tax elections on behalf of the Issuer in its reasonable discretion, to
determine the amount and characterization of any allocations or tax items
described in this Section 7.17 in its reasonable discretion, and to take all
actions and do such things as required or as it shall deem


98



--------------------------------------------------------------------------------





appropriate under the Code, at the Issuer's sole expense, including representing
the Issuer before taxing authorities and courts in tax matters affecting the
Issuer and the Partners. Any action taken by the Partnership Representative in
connection with audits of the Issuer under the Code will, to the extent
permitted by law, be binding upon the Partners. Each such Partner agrees that it
will treat any Issuer item on such Partner's income tax returns consistently
with the treatment of the item on the Issuer's tax return and that such Partner
will not independently act with respect to tax audits or tax litigation
affecting the Issuer, unless previously authorized to do so in writing by the
Partnership Representative (or, if applicable, its agent and attorney-in-fact),
which authorization may be withheld in the complete discretion of the
Partnership Representative (or, if applicable, its agent and attorney-in fact).
The Issuer will, to the fullest extent permitted by law, reimburse and indemnify
the Partnership Representative and any agent and attorney-in-fact of such
Partnership Representative in connection with any expenses reasonably incurred
in connection with its performance of its duties as or on behalf of the
Partnership Representative. For the avoidance of doubt, any indemnity or
reimbursement provided pursuant to the immediately foregoing sentence shall be
treated as an Administrative Expense pursuant to the definition thereof.
(o)    If the IRS, in connection with an audit governed by the tax audit rules
set forth in Sections 6221 through 6241 of the Code (the "Partnership Tax Audit
Rules"), proposes an adjustment greater than $25,000 in the amount of any item
of income, gain, loss, deduction or credit of the Issuer, or any Partner's
distributive share thereof, and such adjustment results in an "imputed
underpayment" as described in Section 6225(b) of the Code together with any
guidance issued thereunder or successor provisions (a "Covered Audit
Adjustment"), the Partnership Representative will use commercially reasonable
efforts (taking into account whether the Partnership Representative has received
any needed information on a timely basis from the Partners) to apply the
alternative method provided by Section 6226 of the Code together with any
guidance issued thereunder or successor provisions (the "Alternative Method").
In the event the proposed adjustment is equal to or less than $25,000, the
Partnership Representative may in its sole discretion elect to have the Issuer
pay such adjustment. To the extent that the Partnership Representative does not
(or is unable to or such Alternative Method is not eligible to be used by the
Issuer including due to a change in law) elect the Alternative Method with
respect to a Covered Audit Adjustment and such Covered Audit Adjustment is
material as to the Issuer (determined in the Partnership Representative's sole
discretion), the Partnership Representative shall use commercially reasonable
efforts (i) to the extent not economically or administratively burdensome or
onerous, to make reasonable modifications available under Sections 6225(c)(3),
(4) and (5) of the Code together with any guidance issued thereunder or
successor provisions, to the extent that such modifications are available
(taking into account whether the Partnership Representative has received any
needed information on a timely basis from the Partners) and would reduce any
taxes payable by the Issuer with respect to the Covered Audit Adjustment and
(ii) if reasonably requested by a Partner, to provide to such Partner available
information allowing such Partner to file an amended U.S. federal income tax
return, as described in Section 6225(c)(2) of the Code together with any
guidance issued thereunder or successor provisions, to the extent that such
amended return and payment of any related U.S. federal income taxes would reduce
any taxes payable by the Issuer with respect to the Covered Audit Adjustment
(after taking into account any modifications described in clause (i)). Similar
procedures shall be followed in connection with any state or local income tax
audit governed by the Partnership Tax Audit Rules. Any U.S. federal income taxes
(and any related interest and penalties) paid by the Issuer (or any diminution
in distributable proceeds resulting from an adjustment under the Partnership Tax
Audit Rules) may be allocated in the reasonable discretion of the Issuer to
those Partners to whom such amounts are specifically attributable (whether as a
result of their status, actions, inactions or otherwise) as determined in the
reasonable discretion of the Issuer. Each Partner agrees to (a) provide tax
information or certifications (including evidence of filing or payment of tax)
as reasonably requested by the Partnership Representative in connection with a
Covered Audit Adjustment; (b) comply with the Partnership Representative's
reasonable request to file accurate and


99



--------------------------------------------------------------------------------





timely amended returns to reflect a Covered Audit Adjustment and (c) be liable
for and economically bear (and indemnify and hold the Issuer and each other
Partner harmless from), all taxes and related interest, penalties and other
liabilities including reasonable administrative costs resulting from or
otherwise attributable to the Partner's allocable share of the tax items
affected by the audit adjustment. This clause shall survive the transfer or
termination of a Partnership Interest, as well as the termination, dissolution,
liquidation and winding up of the Issuer.
(p)    For each taxable year of the Issuer, the Issuer shall appoint an
individual selected by the Partnership Representative as the "designated
individual" within the meaning of Treasury Regulations section 301.6223-1, and
the Issuer shall revoke such appointment if and only if instructed to do so by
the Partnership Representative.

Section 7.18    Representations Relating to Security Interests in the Assets.
(a) The Issuer hereby represents and warrants that, as of the Closing Date
(which representations and warranties shall survive the execution of this
Indenture and be deemed to be repeated on each date on which an Asset is Granted
to the Trustee hereunder):
(i)    The Issuer owns such Asset free and clear of any lien, claim or
encumbrance of any person, other than such as are created under, or permitted
by, this Indenture and other Permitted Liens.
(ii)    Other than the security interest Granted to the Trustee pursuant to this
Indenture, except as permitted by this Indenture, the Issuer has not pledged,
assigned, sold, granted a security interest in, or otherwise conveyed any of the
Assets. The Issuer has not authorized the filing of and is not aware of any
Financing Statements against the Issuer that include a description of collateral
covering the Assets other than any Financing Statement relating to the security
interest granted to the Trustee hereunder or that has been terminated; the
Issuer is not aware of any judgment, PBGC liens or tax lien filings against the
Issuer.
(iii)    All Assets constitute Cash, accounts (as defined in
Section 9‑102(a)(2) of the UCC), Instruments, general intangibles (as defined in
Section 9‑102(a)(42) of the UCC), uncertificated securities (as defined in
Section 8‑102(a)(18) of the UCC), Certificated Securities or security
entitlements to financial assets resulting from the crediting of financial
assets to a "securities account" (as defined in Section 8-501(a) of the UCC).
(iv)    All Accounts constitute "securities accounts" under Section 8-501(a) of
the UCC or related "deposit accounts."
(v)    This Indenture creates a valid and continuing security interest (as
defined in Section 1‑201(37) of the UCC) in such Assets in favor of the Trustee,
for the benefit and security of the Secured Parties, which security interest is
prior to all other liens, claims and encumbrances (except as permitted otherwise
in this Indenture), and is enforceable as such against creditors of and
purchasers from the Issuer.
(b)    The Issuer hereby represents and warrants that, as of the Closing Date
(which representations and warranties shall survive the execution of this
Indenture and be deemed to be repeated on each date on which an Asset is Granted
to the Trustee hereunder), with respect to Assets that constitute Instruments:
(i)    Either (x) the Issuer has caused or will have caused, within ten days
after the Closing Date, the filing of all appropriate Financing Statements in
the proper office in the appropriate jurisdictions under applicable law in order
to perfect the security interest in the Instruments granted to the Trustee, for
the benefit and security of the Secured Parties or (y) (A) all original executed


100



--------------------------------------------------------------------------------





copies of each promissory note or mortgage note that constitutes or evidences
the Instruments have been delivered to the Trustee or the Issuer has received
written acknowledgement from a custodian that such custodian is holding the
mortgage notes or promissory notes that constitute evidence of the Instruments
solely on behalf of the Trustee and for the benefit of the Secured Parties and
(B) none of the Instruments that constitute or evidence the Assets has any marks
or notations indicating that they have been pledged, assigned or otherwise
conveyed to any Person other than the Trustee, for the benefit of the Secured
Parties.
(ii)    The Issuer has received all consents and approvals required by the terms
of the Assets to the pledge hereunder to the Trustee of its interest and rights
in the Assets.
(c)    The Issuer hereby represents and warrants that, as of the Closing Date
(which representations and warranties shall survive the execution of this
Indenture and be deemed to be repeated on each date on which an Asset is Granted
to the Trustee hereunder), with respect to the Assets that constitute Security
Entitlements:
(i)    All of such Assets have been and will have been credited to one of the
Accounts which are securities accounts within the meaning of Section 8-501(a) of
the UCC. The Securities Intermediary for each Account has agreed to treat all
assets credited to such Accounts as "financial assets" within the meaning of
Section 8‑102(a)(9) of the UCC.
(ii)    The Issuer has received all consents and approvals required by the terms
of the Assets to the pledge hereunder to the Trustee of its interest and rights
in the Assets.
(iii)    (x) The Issuer has caused or will have caused, within ten days after
the Closing Date, the filing of all appropriate Financing Statements in the
proper office in the appropriate jurisdictions under applicable law in order to
perfect the security interest granted to the Trustee, for the benefit and
security of the Secured Parties, hereunder and (y) (A) the Issuer has delivered
to the Trustee a fully executed Account Control Agreement pursuant to which the
Custodian has agreed to comply with all instructions originated by the Trustee
relating to the Accounts without further consent by the Issuer or (B) the Issuer
has taken all steps necessary to cause the Custodian to identify in its records
the Trustee as the person having a security entitlement against the Custodian in
each of the Accounts.
(iv)    The Accounts are not in the name of any person other than the Issuer or
the Trustee. The Issuer has not consented to the Custodian to comply with the
entitlement order of any Person other than the Trustee (and the Issuer prior to
a notice of exclusive control being provided by the Trustee).
(d)    The Issuer hereby represents and warrants that, as of the Closing Date
(which representations and warranties shall survive the execution of this
Indenture and be deemed to be repeated on each date on which an Asset is Granted
to the Trustee hereunder), with respect to Assets that constitute general
intangibles:
(i)    The Issuer has caused or will have caused, within ten days after the
Closing Date, the filing of all appropriate Financing Statements in the proper
filing office in the appropriate jurisdictions under applicable law in order to
perfect the security interest in the Assets granted to the Trustee, for the
benefit and security of the Secured Parties, hereunder.


101



--------------------------------------------------------------------------------





(ii)    The Issuer has received, or will receive, all consents and approvals
required by the terms of the Assets to the pledge hereunder to the Trustee of
its interest and rights in the Assets.
The Co-Issuers agree to notify the Collateral Manager and each Applicable Rating
Agency (if then rating a Class of Secured Notes) promptly if they become aware
of the breach of any of the representations and warranties contained in this
Section 7.18 and shall not, without satisfaction of the Rating Agency Condition,
waive any of the representations and warranties in this Section 7.18 or any
breach thereof.

Section 7.19    Acknowledgement of Collateral Manager Standard of Care. The
Co-Issuers acknowledge that they shall be responsible for their own compliance
with the covenants set forth in this Article VII and that, to the extent the
Co-Issuers have engaged the Collateral Manager to take certain actions on their
behalf in order to comply with such covenants, the Collateral Manager shall only
be required to perform such actions in accordance with the standard of care set
forth in Section 2 of the Collateral Management Agreement. The Co-Issuers
further acknowledge and agree that, to the extent the Co-Issuers have engaged
the Collateral Manager to take certain actions on their behalf in order to
comply with the covenants set forth in this Article VII, the Collateral Manager
shall have no obligation to take any action to cure any breach of any such
covenant set forth in this Article VII until such time as an Authorized Officer
of the Collateral Manager has actual knowledge of such breach.

Section 7.20    Listing; Notice Requirements.    
So long as any Notes remain Outstanding, the Issuer shall use all reasonable
efforts to maintain such listing (and/or any other listing obtained in respect
of the Notes).
So long as any Notes are listed on the Cayman Islands Stock Exchange (and the
guidelines of such exchange so require), all notices delivered to Holders
pursuant to the terms of this Indenture shall also be delivered to the Cayman
Islands Stock Exchange.
Upon the cancellation of any Notes in accordance with the provisions of Article
II, the Trustee shall arrange for notice of such cancellation to be delivered to
the Cayman Islands Stock Exchange, so long as any Notes are listed thereon and
the guidelines of such exchange so require.

ARTICLE VIII

SUPPLEMENTAL INDENTURES

Section 8.1    Supplemental Indentures Without Consent of Holders of Notes.
Without the consent of the Holders of any Notes (except as expressly set forth
below) but with the written consent of the Collateral Manager, the Co-Issuers,
when authorized by Board Resolutions, and the Trustee, at any time and from time
to time subject to Section 8.3, may enter into one or more indentures
supplemental hereto, in form satisfactory to the Trustee, for any of the
following purposes:
(i)    to evidence the succession of another Person to the Issuer or the
Co-Issuer and the assumption by any such successor Person of the covenants of
the Issuer or the Co-Issuer herein and in the Notes;
(ii)    to add to the covenants of the Co-Issuers or the Trustee for the benefit
of the Secured Parties;


102



--------------------------------------------------------------------------------





(iii)    to convey, transfer, assign, mortgage or pledge any property to or with
the Trustee or add to the conditions, limitations or restrictions on the
authorized amount, terms and purposes of the issue, authentication and delivery
of the Notes;
(iv)    to evidence and provide for the acceptance of appointment hereunder by a
successor Trustee and to add to or change any of the provisions of this
Indenture as shall be necessary to facilitate the administration of the trusts
hereunder by more than one Trustee, pursuant to the requirements of Sections
6.9, 6.10 and 6.12 hereof;
(v)    to correct or amplify the description of any property at any time subject
to the lien of this Indenture, or to better assure, convey and confirm unto the
Trustee any property subject or required to be subjected to the lien of this
Indenture (including, without limitation, any and all actions necessary or
desirable as a result of changes in law or regulations, whether pursuant to
Section 7.5 or otherwise) or to subject to the lien of this Indenture any
additional property;
(vi)    to modify the restrictions on and procedures for resales and other
transfers of Notes to reflect any changes in ERISA or other applicable law or
regulation (or the interpretation thereof) or to enable the Co-Issuers to rely
upon any exemption from registration under the Securities Act or the Investment
Company Act or to remove restrictions on resale and transfer to the extent not
required thereunder, including, without limitation, by reducing the Minimum
Denomination of any Class of Notes;
(vii)    to make such changes (including the removal and appointment of any
listing agent, transfer agent, paying agent or additional registrar) as shall be
necessary or advisable in order for the Notes to be or remain listed on an
exchange, and otherwise to amend this Indenture to incorporate any changes
required or requested by governmental authority, stock exchange authority,
listing agent, transfer agent, paying agent or additional registrar for the
Notes in connection therewith;
(viii)    to correct or supplement any inconsistent or defective provisions in
this Indenture or to cure any ambiguity, omission or errors in this Indenture;
provided that, notwithstanding anything herein to the contrary and without
regard to any other consent requirement specified herein, any supplemental
indenture to be entered into pursuant to this clause (viii) may also provide for
any corrective measures or ancillary amendments to this Indenture to give effect
to such supplemental indenture as if it had been effective as of the Closing
Date;
(ix)    to conform the provisions of this Indenture to the Offering Circular;
provided that, notwithstanding anything herein to the contrary and without
regard to any other consent requirement specified herein, any supplemental
indenture to be entered into pursuant to this clause (ix) may also provide for
any corrective measures or ancillary amendments to this Indenture to give effect
to such supplemental indenture as if it had been effective as of the Closing
Date;
(x)    to take any action necessary or helpful (A) to prevent the Issuer or the
Trustee from becoming subject to any withholding or other taxes, fees or
assessments, (B) to prevent the Issuer from being subject to U.S. federal, state
or local income tax on a net income basis or (C) to reduce the risk that the
Issuer may be treated as a publicly traded partnership taxable as a corporation
for U.S. federal income tax purposes or subject to tax liability under Section
1446 of the Code;




103



--------------------------------------------------------------------------------





(xi)    to make such changes as shall be necessary to permit the Co-Issuers to
issue or co-issue, as applicable, replacement securities in connection with a
Refinancing, and to make such other changes as shall be necessary to facilitate
a Refinancing, in each case in accordance with this Indenture, including
Sections 9.2 and 9.4; provided that such supplemental indenture may not amend
the requirements described under Sections 9.2 and 9.4;
(xii)    to amend the name of the Issuer or the Co-Issuer;
(xiii)    to make any modifications that are determined by the Collateral
Manager to be necessary (A) for a Refinancing not to be subject to the U.S. Risk
Retention Rules or (B) to prevent any Sponsor of the Issuer from failing to
comply with the U.S. Risk Retention Rules; provided that no amendment or
modification under this clause (xiii) may modify the conditions necessary to
effect a Refinancing in accordance with Sections 9.2 and 9.4;
(xiv)    to facilitate the issuance of participation notes, combination notes,
composite securities, and other similar securities by the Applicable Issuers;
provided that such participation notes, combination notes, composite securities
or similar securities shall be comprised of Classes of Notes issued on the
Closing Date;
(xv)    to modify any provision to facilitate an exchange of one obligation for
another obligation of the same Obligor that has substantially identical terms
except transfer restrictions;
(xvi)    to evidence any waiver or modification by the Applicable Rating Agency
as to any requirement or condition, as applicable, of the Applicable Rating
Agency set forth herein;
(xvii)    to modify the terms hereof in order that it may be consistent with the
requirements of the Applicable Rating Agency, including to address any change in
the rating methodology employed by the Applicable Rating Agency;
(xviii)    to take any action necessary or advisable (1) to allow the Issuer to
comply with FATCA (including providing for remedies against, or imposing
penalties upon, Holders who fail to deliver the Holder FATCA Information) or (2)
for any Bankruptcy Subordination Agreement; and to (A) issue a new Note or Notes
in respect of, or issue one or more new sub-classes of, any Class of Notes, in
each case with new identifiers (including CUSIPs, ISINs and Common Codes, as
applicable), to the extent that the Issuer or the Trustee determines that one or
more beneficial owners of the Notes of such Class are Recalcitrant Holders or in
connection with any Bankruptcy Subordination Agreement; provided that any
sub-class of a Class of Notes issued pursuant to this clause shall be issued on
identical terms as, and rank pari passu in all respects with, the existing Notes
of such Class and (B) provide for procedures under which beneficial owners of
such Class that are not Recalcitrant Holders (or subject to a Bankruptcy
Subordination Agreement, as the case may be) may take an interest in such new
Note(s) or sub-class(es);
(xix)    to make such other changes as the Co-Issuers deem appropriate and that
do not materially and adversely affect the interests of any holder of the Notes
as evidenced by an Opinion of Counsel delivered to the Trustee (which may be
supported as to factual (including financial and capital markets) matters by any
relevant certificates and other documents necessary or advisable in the judgment
of counsel delivering the opinion) or a certificate of an Officer of the
Collateral Manager;
(xx)    to modify the procedures herein relating to compliance with Rule 17g-5;


104



--------------------------------------------------------------------------------





(xxi)    to amend, modify, enter into or accommodate the execution of any Hedge
Agreement upon terms satisfactory to the Collateral Manager; provided that no
such supplemental indenture may amend the requirements set forth in Section 16.1
or the related requirements in this Indenture;
(xxii)    to facilitate any necessary filings, exemptions or registrations with
the CFTC;
(xxiii)    to make any modification or amendment determined by the Issuer or the
Collateral Manager (in consultation with legal counsel of national reputation
experienced in such matters) as necessary or advisable for the Issuer to not
otherwise be considered a "covered fund" as defined for purposes of the Volcker
Rule, so long as any such modification or amendment would not have a material
adverse effect on any Class of Notes; provided that the consent of a Majority of
the Controlling Class shall be obtained prior to any modification to this
Indenture pursuant to this clause (xxiii);
(xxiv)    to amend, modify or otherwise accommodate changes to this Indenture to
comply with any rule or regulation enacted or modified by any regulatory agency
of the United States federal government after the Closing Date that is
applicable to any Class of Notes;
(xxv)    to change the base rate in respect of the Floating Rate Notes from
LIBOR to an alternative base rate (such rate, the "Alternate Base Rate"), to
replace references to "LIBOR" and "London interbank offered rate" with the
Alternate Base Rate or another alternative base rate or add references to the
Alternate Base Rate or another alternative base rate, as applicable, when used
with respect to a floating rate Collateral Obligation and make such other
amendments as are necessary or advisable in the reasonable judgment of the
Collateral Manager to facilitate the foregoing changes; provided that (A) a
Majority of the Controlling Class and a Majority of the Subordinated Notes
consents to such supplemental indenture and (B) such amendments and
modifications are being undertaken due to (x) a material disruption to LIBOR,
(y) a change in the methodology of calculating LIBOR or (z) LIBOR ceasing to
exist (or the reasonable expectation of the Collateral Manager that any of the
events specified in clause (x), (y) or (z) will occur within six months) (any
such amendment pursuant to this clause (xxv), a "Base Rate Amendment"); provided
that, the foregoing supplemental indenture may be adopted without the consent of
any holder if the Collateral Manager directs, in its commercially reasonable
discretion, that the Alternate Base Rate to replace LIBOR pursuant to such Base
Rate Amendment shall be the Designated Reference Rate;
(xxvi)    to reduce the permitted Minimum Denomination of the Notes;
(xxvii)    to change the date on which, but not the frequency with which,
reports are required to be delivered under this Indenture; and
(xxviii)    to make any modification or amendment determined by the Issuer or
the Collateral Manager (in consultation with legal counsel of national
reputation experienced in such matters) as necessary or advisable (A) for any
Class of Secured Notes to not be considered an "ownership interest" as defined
for purposes of the Volcker Rule or (B) for the Issuer to not otherwise be
considered a "covered fund" as defined for purposes of the Volcker Rule, in each
case so long as any such modification or amendment would not have a material
adverse effect on any Class of Notes, as evidenced by an opinion of counsel
(which may be supported as to factual (including financial and capital markets)
matters by any relevant certificates and other documents necessary or advisable
in the judgment of the counsel delivering the opinion).


105



--------------------------------------------------------------------------------






Section 8.2    Supplemental Indentures With Consent of Holders of Notes.     
With the written consent of the Collateral Manager, a Majority of each Class of
Notes materially and adversely affected thereby, if any, and any Hedge
Counterparty materially and adversely affected thereby, the Trustee and the
Co-Issuers may, subject to Section 8.3, execute one or more indentures
supplemental hereto to add any provisions to, or change in any manner or
eliminate any of the provisions of, this Indenture or modify in any manner the
rights of the Holders of the Notes of any Class under this Indenture; provided
that notwithstanding anything in this Indenture to the contrary, no such
supplemental indenture shall, without the consent of each Holder of each
Outstanding Note of each Class materially and adversely affected thereby:
(i)    change the Stated Maturity of the principal of or the due date of any
installment of interest on any Secured Note, reduce the principal amount thereof
or, other than in a Base Rate Amendment, the rate of interest thereon or the
Redemption Price with respect to any Note, or change the earliest date on which
Notes of any Class may be redeemed, change the provisions of this Indenture
relating to the application of proceeds of any Assets to the payment of
principal of or interest on the Secured Notes or distributions on the
Subordinated Notes or change any place where, or the coin or currency in which,
Notes or the principal thereof or interest or any distribution thereon is
payable, or impair the right to institute suit for the enforcement of any such
payment on or after the Stated Maturity thereof (or, in the case of redemption,
on or after the applicable Redemption Date);
(ii)    reduce the percentage of the Aggregate Outstanding Amount of Holders of
each Class whose consent is required for the authorization of any such
supplemental indenture or for any waiver of compliance with certain provisions
of this Indenture or certain defaults hereunder or their consequences provided
for in this Indenture;
(iii)    materially impair or materially adversely affect the Assets except as
otherwise permitted in this Indenture;
(iv)    except as otherwise permitted by this Indenture, permit the creation of
any lien ranking prior to or on a parity with the lien of this Indenture with
respect to any part of the Assets or terminate such lien on any property at any
time subject hereto or deprive the Holder of any Secured Note of the security
afforded by the lien of this Indenture;
(v)    reduce the percentage of the Aggregate Outstanding Amount of Holders of
any Class of Secured Notes whose consent is required to request the Trustee to
preserve the Assets or rescind the Trustee's election to preserve the Assets
pursuant to Section 5.5 or to sell or liquidate the Assets pursuant to
Section 5.4 or 5.5;
(vi)    modify any of the provisions of (x) this Section 8.2, except to increase
the percentage of Outstanding Notes the consent of the Holders of which is
required for any such action or to provide that certain other provisions of this
Indenture cannot be modified or waived without the consent of the Holder of each
Note Outstanding and affected thereby or (y) Section 8.1 or Section 8.3;
(vii)    modify the definition of the term "Outstanding" or the Priority of
Payments; or
(viii)    other than in a Base Rate Amendment, modify any of the provisions of
this Indenture in such a manner as to affect the calculation of the amount of
any payment of interest or principal on any Secured Note or any amount available
for distribution to the Subordinated Notes, or to affect the rights of the
Holders of any Secured Notes to the benefit of any provisions for the redemption
of such Secured Notes contained herein.


106



--------------------------------------------------------------------------------






Section 8.3    Execution of Supplemental Indentures. (a) The Trustee shall join
in the execution of any such supplemental indenture and to make any further
appropriate agreements and stipulations which may be therein contained, but the
Trustee shall not be obligated to enter into any such supplemental indenture
which affects the Trustee's own rights, duties, liabilities or immunities under
this Indenture or otherwise.
(b)    With respect to any supplemental indenture permitted by Section 8.1 or
8.2 the consent to which is expressly required pursuant to such Section from all
or a Majority of Holders of each Class materially and adversely affected
thereby, the Trustee shall be entitled to receive and conclusively rely upon an
Opinion of Counsel (which may be supported as to factual (including financial
and capital markets) matters by any relevant certificates and other documents
necessary or advisable in the judgment of counsel delivering such Opinion of
Counsel) or an Officer's certificate of the Collateral Manager (as applicable)
as to (i) whether or not the Holders of any Class of Notes would be materially
and adversely affected by such supplemental indenture and (ii) whether or not a
Hedge Counterparty would be materially and adversely affected by such
supplemental indenture. Such determination shall, in each such case, be
conclusive and binding on all present and future Holders. In executing or
accepting the additional trusts created by any supplemental indenture permitted
by this Article VIII or the modifications thereby of the trusts created by this
Indenture, the Trustee shall be entitled to receive, and (subject to Sections
6.1 and 6.3) shall be fully protected in relying upon, an Opinion of Counsel
stating that the execution of such supplemental indenture is authorized or
permitted by this Indenture and that all conditions precedent thereto have been
satisfied. The Trustee shall not be liable for any reliance made in good faith
upon such an Opinion of Counsel.
(c)    At the cost of the Co-Issuers, for so long as any Notes shall remain
Outstanding, not later than 10 Business Days prior to the execution of any
proposed supplemental indenture pursuant to Section 8.1 or Section 8.2, the
Trustee shall deliver to the Collateral Manager, the Collateral Administrator,
each Hedge Counterparty and the Holders a copy of such supplemental indenture.
At the cost of the Issuer, for so long as any Class of Secured Notes shall
remain Outstanding and such Class is rated by the Applicable Rating Agency, the
Issuer shall provide to each Applicable Rating Agency (if then rating a Class of
Secured Notes) a copy of any proposed supplemental indenture at least 10
Business Days prior to the execution thereof by the Trustee. At the cost of the
Co-Issuers, the Trustee shall provide to each Applicable Rating Agency (if then
rating a Class of Secured Notes) and the Holders (in the manner described in
Section 14.4) a copy of the executed supplemental indenture after its execution
together with a copy of any confirmation from the Applicable Rating Agency that
were received in connection with the supplemental indenture. Any failure of the
Trustee to publish or deliver such notice, or any defect therein, shall not in
any way impair or affect the validity of any such supplemental indenture.
Notwithstanding anything to the contrary in this paragraph, notice of a
supplemental indenture shall not be required to be given to Holders of any Notes
that will be redeemed in connection with such supplemental indenture.
(d)    In the case of a supplemental indenture to be entered into pursuant to
clause (xi) of Section 8.1, the notice periods set forth in clause (c) of this
Section 8.3 shall not apply and a copy of the proposed supplemental indenture
shall be included in the notice of Optional Redemption given to each holder of
Notes and each Applicable Rating Agency (if then rating a Class of Secured
Notes) in accordance with Section 9.4(a); and, upon execution of the
supplemental indenture, a copy thereof shall be delivered to the Applicable
Rating Agencies, the Collateral Manager, the Collateral Administrator, each
Hedge Counterparty and the Holders.




107



--------------------------------------------------------------------------------





(e)    It shall not be necessary for any Act of Holders to approve the
particular form of any proposed supplemental indenture, but it shall be
sufficient, if the consent of any Holders to such proposed supplemental
indenture is required, that such Act shall approve the substance thereof.
(f)    The Collateral Manager shall not be bound to follow any amendment or
supplement to this Indenture unless it has consented thereto. The Trustee shall
not be obligated to enter into any supplemental indenture which affects the
Trustee's own rights, duties, liabilities or immunities under this Indenture or
otherwise. The Collateral Administrator shall not be obligated to enter into any
supplemental indenture which affects the Collateral Administrator's own rights,
duties, liabilities or immunities under this Indenture or otherwise.

Section 8.4    Effect of Supplemental Indentures. Upon the execution of any
supplemental indenture under this Article VIII, this Indenture shall be modified
in accordance therewith, and such supplemental indenture shall form a part of
this Indenture for all purposes; and every Holder of Notes theretofore and
thereafter authenticated and delivered hereunder shall be bound thereby.

Section 8.5    Reference in Notes to Supplemental Indentures. Notes
authenticated and delivered as part of a transfer, exchange or replacement
pursuant to Article II of Notes originally issued hereunder after the execution
of any supplemental indenture pursuant to this Article VIII may, and if required
by the Issuer shall, bear a notice in form approved by the Trustee as to any
matter provided for in such supplemental indenture. If the Applicable Issuers
shall so determine, new Notes, so modified as to conform in the opinion of the
Co-Issuers to any such supplemental indenture, may be prepared and executed by
the Applicable Issuers and authenticated and delivered by the Trustee in
exchange for Outstanding Notes.

ARTICLE IX

REDEMPTION OF NOTES

Section 9.1    Mandatory Redemption. If a Coverage Test is not met on any
Determination Date on which such Coverage Test is applicable, the Issuer shall
apply available amounts in the Payment Account to make payments on the Secured
Notes pursuant to the Priority of Payments (a "Mandatory Redemption").

Section 9.2    Optional Redemption. (a) The Secured Notes shall be redeemable by
the Applicable Issuers upon the receipt of the Required Redemption Direction (i)
in whole (with respect to all Classes of Secured Notes) but not in part on any
Business Day after the end of the Non-Call Period from Sale Proceeds and/or
Refinancing Proceeds or (ii) in part by Class from Refinancing Proceeds on any
Business Day after the end of the Non-Call Period as long as each Class of
Secured Notes to be redeemed represents not less than the entire Class of such
Class of Secured Notes. In connection with any such redemption, the Secured
Notes to be redeemed shall be redeemed at the applicable Redemption Prices and
the Required Redemption Direction shall be received by the Issuer and the
Trustee not later than 30 days (or such shorter period of time as the Trustee
and the Collateral Manager find reasonably acceptable) prior to the Business Day
on which such redemption is to be made; provided that all Secured Notes to be
redeemed must be redeemed simultaneously.
(b)    The Subordinated Notes may be redeemed, in whole but not in part, on any
Business Day on or after the redemption or repayment in full of the Secured
Notes upon receipt by the Issuer of the Required Redemption Direction.


108



--------------------------------------------------------------------------------





(c)    In addition to (or in lieu of) a sale of Collateral Obligations and/or
Eligible Investments in the manner provided in Section 9.2(a)(i), the Secured
Notes may be redeemed in whole from Refinancing Proceeds and/or Sale Proceeds as
provided in Section 9.2(a)(i) or in part by Class from Refinancing Proceeds as
provided in Section 9.2(a)(ii) by a Refinancing; provided that the terms of such
Refinancing and any financial institutions acting as lenders thereunder or
purchasers thereof must be acceptable to the Collateral Manager and a Majority
of the Subordinated Notes and such Refinancing otherwise satisfies the
conditions described below.
(d)    In the case of a Refinancing upon a redemption of the Secured Notes in
whole but not in part pursuant to Section 9.2(a)(i), such Refinancing will be
effective only if (i) the Refinancing Proceeds, all Sale Proceeds from the sale
of Collateral Obligations and Eligible Investments in accordance with the
procedures set forth herein, and all other available funds will be at least
sufficient to redeem simultaneously the Secured Notes, in whole but not in part,
and to pay the other amounts included in the aggregate Redemption Prices, all
accrued and unpaid Administrative Expenses (regardless of the Administrative
Expense Cap), including the reasonable fees, costs, charges and expenses
incurred by the Trustee and the Collateral Administrator (including reasonable
attorneys' fees and expenses) in connection with such Refinancing, any amounts
due to the Hedge Counterparties and all accrued and unpaid Servicing Fees,
(ii) the Sale Proceeds, Refinancing Proceeds and other available funds are used
(to the extent necessary) to make such redemption, (iii) the agreements relating
to the Refinancing contain limited recourse and non-petition provisions
equivalent (mutatis mutandis) to those contained in Section 5.4(d) and Section
2.7(i) and (iv) (A) neither the Issuer nor any Sponsor of the Issuer will fail
to be in compliance with the U.S. Risk Retention Rules as a result of such
Refinancing and (B) unless it consents to do so (in its sole discretion), none
of the Collateral Manager, any Affiliate of the Collateral Manager, the
Retention Holder or any Sponsor of the Issuer shall be required to purchase any
obligations of the Issuer in connection with such Refinancing.
(e)    In the case of a Refinancing upon a redemption of the Secured Notes in
part by Class pursuant to Section 9.2(a)(ii), such Refinancing will be effective
only if: (i) the Applicable Rating Agencies have been notified with respect to
any Secured Notes that were not the subject of the Refinancing, (ii) the
Refinancing Proceeds and Partial Redemption Interest Proceeds will be at least
sufficient to pay in full the aggregate Redemption Prices of the entire Class or
Classes of Secured Notes subject to Refinancing, (iii) the Refinancing Proceeds
and Partial Redemption Interest Proceeds are used (to the extent necessary) to
make such redemption, (iv) the agreements relating to the Refinancing contain
limited recourse and non-petition provisions equivalent (mutatis mutandis) to
those contained in Section 5.4(d) and Section 2.7(i), (v) the aggregate
principal amount of any obligations providing the Refinancing is equal to the
Aggregate Outstanding Amount of the Secured Notes being redeemed with the
proceeds of such obligations, (vi) the stated maturity of each class of
obligations providing the Refinancing is no earlier than the corresponding
Stated Maturity of each Class of Secured Notes being refinanced, (vii) the
reasonable fees, costs, charges and expenses incurred in connection with such
Refinancing have been paid or will be adequately provided for from the
Refinancing Proceeds and Partial Redemption Interest Proceeds (except for
expenses owed to persons that the Collateral Manager informs the Trustee will be
paid solely as Administrative Expenses payable on the subsequent Payment Date
prior to distributions to the Holders of the Subordinated Notes in accordance
with the Priority of Payments), (viii) the spread over LIBOR of any obligations
providing the Refinancing is equal to, or lower than, the spread over LIBOR of
the Floating Rate Notes subject to such Refinancing, (ix) the obligations
providing the Refinancing are subject to the Priority of Payments and do not
rank higher in priority pursuant to the Priority of Payments than the Class of
Secured Notes being refinanced, (x) the voting rights, consent rights,
redemption rights and all other rights of the obligations providing the
Refinancing are the same as the rights of the corresponding Class of Secured
Notes being refinanced (except that the Issuer may agree that the obligations
providing the Refinancing shall not be further refinanced), (xi) (A) neither the
Issuer nor any Sponsor of the Issuer will fail to be in compliance with the U.S.
Risk Retention Rules as a result of such Refinancing in part by Class and (B)
unless it consents


109



--------------------------------------------------------------------------------





to do so (in its sole discretion), none of the Collateral Manager, any Affiliate
of the Collateral Manager, the Retention Holder or any Sponsor of the Issuer
shall be required to purchase any obligations of the Issuer in connection with
such Refinancing in part by Class and (xii) the Issuer shall have obtained an
opinion of tax counsel of nationally recognized standing in the United States
that is experienced in such matters to the effect that such Refinancing will not
cause the Issuer to be treated as a publicly traded partnership taxable as a
corporation or to be subject to withholding tax liability under Section 1446.
(f)    The Holders of the Subordinated Notes will not have any cause of action
against any of the Co-Issuers, the Collateral Manager, the Retention Holder, the
Collateral Administrator or the Trustee for any failure to obtain a Refinancing.
If a Refinancing is obtained meeting the requirements specified above as
certified by the Collateral Manager, the Issuer and the Trustee shall amend this
Indenture to the extent necessary to reflect the terms of the Refinancing and no
further consent for such amendments shall be required from the Holders of Notes
other than Holders of the Subordinated Notes directing the redemption. The
Trustee shall not be obligated to enter into any amendment that, in its view,
adversely affects its duties, obligations, liabilities or protections hereunder,
and the Trustee shall be entitled to conclusively rely upon an Officer's
certificate or Opinion of Counsel as to matters of law (which may be supported
as to factual (including financial and capital markets) matters by any relevant
certificates and other documents necessary or advisable in the judgment of
counsel delivering such Opinion of Counsel) provided by the Issuer to the effect
that such amendment meets the requirements specified above and is permitted
under this Indenture without the consent of the Holders of the Notes (except
that such Officer or counsel shall have no obligation to certify or opine as to
the sufficiency of the Refinancing Proceeds or the application thereof).
(g)    In the event of any redemption pursuant to this Section 9.2, the Issuer
shall, at least 30 days (or such shorter period as the Trustee finds reasonably
acceptable) prior to the Redemption Date, notify the Trustee in writing of such
Redemption Date, the applicable Record Date, the principal amount of Notes to be
redeemed on such Redemption Date and the applicable Redemption Prices; provided
that failure to effect any Optional Redemption which is withdrawn by the
Co-Issuers in accordance with this Indenture or with respect to which a
Refinancing fails to occur shall not constitute an Event of Default.

Section 9.3    Tax Redemption. (a) The Notes shall be redeemed in whole but not
in part (any such redemption, a "Tax Redemption") at their applicable Redemption
Prices upon receipt by the Issuer of the Required Redemption Direction following
the occurrence and continuation of a Tax Event; provided that, if the Tax Event
that has occurred is with respect to any tax arising under or as a result of
FATCA, then Holders that have not provided the Holder FATCA Information (to the
extent that the failure to provide such Holder FATCA Information was, in the
reasonable judgment of the Collateral Manager, a cause of the tax arising under
FATCA) shall not be considered in determining whether the Required Redemption
Direction has been received.
(b)    In connection with any Tax Redemption, Holders of 100% of the Aggregate
Outstanding Amount of any Class of Secured Notes by notifying the Trustee in
writing prior to the Redemption Date may elect to receive less than 100% of the
Redemption Price that would otherwise be payable to the Holders of such Class of
Secured Notes.
(c)    Upon its receipt of such written direction directing a Tax Redemption,
the Trustee shall promptly notify the Collateral Manager, the Holders and the
Issuer (which shall notify each Applicable Rating Agency, if then rating a Class
of Secured Notes) thereof.
(d)    If an Officer of the Collateral Manager obtains actual knowledge of the
occurrence of a Tax Event, the Collateral Manager shall promptly notify the
Issuer (which shall notify each Applicable Rating Agency, if then rating a Class
of Secured Notes), the Collateral Administrator and the Trustee thereof, and


110



--------------------------------------------------------------------------------





upon receipt of such notice the Trustee shall promptly notify the Holders of the
Notes. Until notified by the Collateral Manager or until a Trust Officer of the
Trustee obtains actual knowledge of the occurrence of a Tax Event, the Trustee
shall not be deemed to have any notice or knowledge of the occurrence of such
Tax Event

Section 9.4    Redemption Procedures. (a) In the event of any redemption
pursuant to Section 9.2 or 9.3, the Required Redemption Direction shall be
provided to the Issuer, the Trustee and the Collateral Manager not later than 30
days (or such shorter period of time as the Trustee and the Collateral Manager
find reasonably acceptable) prior to the Business Day on which such redemption
is to be made (which date shall be designated in such notice). In the case of a
Required Redemption Direction provided by the Collateral Manager, the Trustee
shall provide notice of such direction to the Holders of the Subordinated Notes
promptly after receipt thereof. In the event of any redemption pursuant to
Section 9.2 or 9.3, a notice of redemption shall be given by first class mail,
postage prepaid, mailed not later than five Business Days prior to the
applicable Redemption Date to each Holder of Notes at such Holder's address in
the Register and each Applicable Rating Agency (if then rating a Class of
Secured Notes). Failure to give notice of redemption, or any defect therein, to
any Holder or beneficial owner of any Note selected for redemption shall not
impair or affect the validity of the redemption of any other Notes.
(b)    All notices of redemption delivered pursuant to Section 9.4(a) shall
state:
(i)    the applicable Redemption Date;
(ii)    the Redemption Prices of the Notes to be redeemed;
(iii)    all of the Secured Notes that are to be redeemed are to be redeemed in
full and that interest on such Secured Notes shall cease to accrue on the
Business Day specified in the notice;
(iv)    the place or places where Notes are to be surrendered for payment of the
Redemption Prices which shall be the office or agency of the Co-Issuers to be
maintained as provided in Section 7.2 ; and
(v)    if all Secured Notes are being redeemed in full, whether the Subordinated
Notes are to be redeemed in full on such Redemption Date and, if so, the place
or places where the Subordinated Notes are to be surrendered for payment of the
Redemption Prices, which shall be the office or agency of the Co-Issuers to be
maintained as provided in Section 7.2.
(c)    The Co-Issuers may withdraw any such notice of redemption delivered
pursuant to Section 9.2 or Section 9.3 on any day up to and including the later
of (x) the day on which the Collateral Manager is required to deliver to the
Trustee the sale agreement or agreements or certifications as described in
Section 9.4(f), by written notice to the Trustee that the Collateral Manager
will be unable to deliver the sale agreement or agreements or certifications
described in Section 9.4(f) and (y) the day that is one Business Day prior to
the scheduled Redemption Date, by written notice to the Trustee and the
Collateral Manager. The Issuer (or the Collateral Manager on its behalf) shall
notify the Applicable Rating Agencies of any withdrawal of any such notice of
redemption.
(d)    Notice of redemption pursuant to Section 9.2 or 9.3 shall be given by the
Co-Issuers or, upon an Issuer Order, by the Trustee in the name and at the
expense of the Co-Issuers. Failure to give notice of redemption, or any defect
therein, to any Holder of any Note selected for redemption shall not impair or
affect the validity of the redemption of any other Notes.


111



--------------------------------------------------------------------------------





(e)    Upon receipt of a notice of redemption of the Secured Notes pursuant to
Section 9.2(a) (unless such Optional Redemption is being effected solely through
a Refinancing) or Section 9.3, the Collateral Manager in its sole discretion
shall direct the sale (and the manner thereof) of all or part of the Collateral
Obligations and other Assets in an amount sufficient such that the proceeds from
such sale and all other funds available for such purpose in the Collection
Account and the Payment Account will be at least sufficient to pay the
Redemption Prices of the Secured Notes to be redeemed (subject, in the case of a
Tax Redemption, to Section 9.3(b) above) and to pay all Administrative Expenses
(without regard to the Administrative Expense Cap), any amounts due to any Hedge
Counterparties and Servicing Fees due and payable under the Priority of
Payments, as more particularly set forth in Section 9.4(f) below. If such
proceeds of such sale and all other funds available for such purpose in the
Collection Account and the Payment Account would not be sufficient to redeem all
Secured Notes then required to be redeemed and to pay such fees and expenses,
the Secured Notes may not be redeemed. The Collateral Manager, in its sole
discretion, may effect the sale of all or any part of the Collateral Obligations
or other Assets through the direct sale of such Collateral Obligations or other
Assets or by participation or other arrangement.
(f)    Unless Refinancing Proceeds are being used to redeem the Secured Notes in
whole or in part, in the event of any redemption pursuant to Section 9.2 or 9.3,
no Secured Notes may be optionally redeemed unless (i) at least one Business Day
before the scheduled Redemption Date the Collateral Manager shall have furnished
to the Trustee evidence in a form reasonably satisfactory to the Trustee that
the Collateral Manager on behalf of the Issuer has entered into a binding
agreement or agreements with a financial or other institution or institutions
active in the market for assets of the nature of the Collateral Obligations to
purchase (directly or by participation or other arrangement), not later than the
Business Day immediately preceding the scheduled Redemption Date in immediately
available funds, all or part of the Assets and/or the Hedge Agreements at a
purchase price at least sufficient, together with the Eligible Investments
maturing, redeemable or putable to the issuer thereof at par on or prior to the
scheduled Redemption Date, to pay all Administrative Expenses (regardless of the
Administrative Expense Cap), any amounts due to any Hedge Counterparties and
Servicing Fees payable in accordance with the Priority of Payments and redeem
all of the Secured Notes on the scheduled Redemption Date at the applicable
Redemption Prices (or in the case of any Class of Secured Notes, such other
amount that the Holders of such Class have elected to receive, in the case of a
Tax Redemption where Holders of such Class have elected to receive less than
100% of the Redemption Price that would otherwise be payable to the Holders of
such Class), or (ii) prior to selling any Collateral Obligations and/or Eligible
Investments, the Collateral Manager shall certify to the Trustee that, in its
judgment, the aggregate sum of (A) expected proceeds from the sale of Eligible
Investments, and (B) for each Collateral Obligation, the product of its
Principal Balance and its Market Value (expressed as a percentage of the par
amount of such Collateral Obligation), shall exceed the sum of (x) the aggregate
Redemption Prices (or in the case of any Class of Secured Notes, such other
amount that the Holders of such Class have elected to receive, in the case of a
Tax Redemption where Holders of such Class have elected to receive less than
100% of the Redemption Price that would otherwise be payable to the Holders of
such Class) of the Outstanding Secured Notes, (y) all Administrative Expenses
(without regard to the Administrative Expense Cap) payable under the Priority of
Payments and any amounts due to any Hedge Counterparties and (z) all accrued and
unpaid Servicing Fees payable under the Priority of Payments. Any certification
delivered by the Collateral Manager pursuant to this Section 9.4(f) shall
include (1) the prices of, and expected proceeds from, the sale (directly or by
participation or other arrangement) of any Collateral Obligations, Eligible
Investments and/or Hedge Agreements and (2) all calculations required by this
Section 9.4(f). Any Holder of Notes, the Collateral Manager or any of the
Collateral Manager's Affiliates or accounts managed by it shall have the right,
subject to the same terms and conditions afforded to other bidders, to bid on
Assets to be sold as part of an Optional Redemption or Tax Redemption.

Section 9.5    Notes Payable on Redemption Date. (a)    Notice of redemption
pursuant to Section 9.4 having been given as aforesaid, the Notes to be redeemed
shall, on the Redemption Date, subject


112



--------------------------------------------------------------------------------





to Section 9.4(f) and the Co-Issuers' right to withdraw any notice of redemption
pursuant to Section 9.4(c) or the failure of any Refinancing to occur, become
due and payable at the Redemption Prices therein specified, and from and after
the Redemption Date (unless the Issuer shall default in the payment of the
Redemption Prices and accrued interest) all such Secured Notes shall cease to
bear interest on the Redemption Date. Upon final payment on a Note to be so
redeemed, the Holder shall present and surrender such Note at the place
specified in the notice of redemption on or prior to such Redemption Date.
Payments of interest on Secured Notes so to be redeemed which are payable on or
prior to the Redemption Date shall be payable to the Holders of such Secured
Notes, or one or more predecessor Notes, registered as such at the close of
business on the relevant Record Date according to the terms and provisions of
Section 2.7(e).
(b)    If any Secured Note called for redemption shall not be paid upon
surrender thereof for redemption, the principal thereof subject to redemption
shall, until paid, bear interest from the Redemption Date at the applicable
Interest Rate for each successive Interest Accrual Period such Secured Note
remains Outstanding; provided that the reason for such non-payment is not the
fault of such Noteholder.

ARTICLE X

ACCOUNTS, ACCOUNTINGS AND RELEASES

Section 10.1    Collection of Money. Except as otherwise expressly provided
herein, the Trustee may demand payment or delivery of, and shall receive and
collect, directly and without intervention or assistance of any fiscal agent or
other intermediary, all Money and other property payable to or receivable by the
Trustee pursuant to this Indenture, including all payments due on the Assets, in
accordance with the terms and conditions of such Assets. The Trustee shall
segregate and hold all such Money and property received by it in trust for the
Holders of the Notes and shall apply it as provided in this Indenture. Each
Account shall be established and maintained (a) with a federal or
state-chartered depository institution that satisfies the Fitch Eligible
Counterparty Ratings or (b) in segregated trust accounts with the corporate
trust department of a federal or state-chartered deposit institution that
satisfies the Fitch Eligible Counterparty Ratings and is subject to regulations
regarding fiduciary funds on deposit similar to Title 12 of the Code of Federal
Regulation Section 9.10(b), and, in each case, if such institution no longer has
such ratings, the assets held in such Account shall be moved within 30 calendar
days to another institution that has the applicable ratings specified above.
Such institution shall have a combined capital and surplus of at least
U.S.$200,000,000. All Cash deposited in the Accounts shall be invested only in
Eligible Investments or Collateral Obligations in accordance with the terms of
this Indenture. To avoid the consolidation of the Assets of the Issuer with the
general assets of the Bank under any circumstances, the Trustee shall comply,
and shall cause the Custodian to comply, with all law applicable to it as a
Massachusetts trust company holding segregated trust assets in a fiduciary
capacity. The Accounts established pursuant to this Article X may include any
number of subaccounts deemed necessary by the Trustee for convenience of
administration of the Assets. Each Account (including any subaccount) shall be a
segregated, non-interest bearing trust account established with State Street
Bank and Trust Company, in the name of the Issuer, subject to the lien of the
Trustee and shall be maintained by the Custodian in accordance with the Account
Control Agreement.

Section 10.2    Collection Account. (a) In accordance with this Indenture and
the Account Control Agreement, the Trustee shall, prior to the Closing Date,
establish at the Custodian two segregated trust accounts, one of which shall be
designated the "Interest Collection Subaccount" and one of which shall be
designated the "Principal Collection Subaccount" (and which together will
comprise the "Collection Account"). The Trustee shall from time to time deposit
into the Interest Collection Subaccount, in addition to the deposits required
pursuant to Section 10.5(a), immediately upon receipt thereof or upon transfer
from the Expense Reserve Account or Payment Account, all Interest Proceeds. In
addition, the Issuer shall direct


113



--------------------------------------------------------------------------------





the Trustee to deposit the amounts specified in Section 3.1(a)(xi)(A) in the
Interest Collection Subaccount and the Principal Collection Subaccount on the
Closing Date. The Trustee shall deposit immediately upon receipt thereof or upon
transfer from the Expense Reserve Account or Revolver Funding Account all other
amounts remitted to the Collection Account into the Principal Collection
Subaccount, including in addition to the deposits required pursuant to
Section 10.5(a), (i) any funds designated as Principal Proceeds by the
Collateral Manager in accordance with this Indenture and (ii) all other
Principal Proceeds (unless simultaneously reinvested in Eligible Investments).
(b)    The Trustee, within one Business Day after receipt of any distribution or
other proceeds in respect of the Assets which are not Cash, shall so notify the
Issuer and the Issuer (or the Collateral Manager on behalf of the Issuer) shall
use its commercially reasonable efforts to, within five Business Days after
receipt of such notice from the Trustee (or as soon as practicable thereafter),
sell such distribution or other proceeds for Cash in an arm's length transaction
and deposit the proceeds thereof in the Collection Account; provided that the
Issuer (i) need not sell such distributions or other proceeds if it delivers an
Issuer Order or an Officer's certificate to the Trustee certifying that such
distributions or other proceeds constitute Collateral Obligations, Eligible
Investments, Defaulted Obligations or Equity Securities or (ii) may otherwise
retain such distribution or other proceeds for up to two years from the date of
receipt thereof if it delivers an Officer's certificate to the Trustee
certifying that (x) it will sell such distribution within such two-year period
and (y) retaining such distribution is not otherwise prohibited by this
Indenture.
(c)    At any time, the Collateral Manager on behalf of the Issuer may by Issuer
Order direct the Trustee to, and upon receipt of such Issuer Order the Trustee
shall, withdraw funds on deposit in the Principal Collection Subaccount
representing Principal Proceeds and deposit such funds in the Revolver Funding
Account to meet funding requirements on Delayed Drawdown Collateral Obligations
or Revolving Collateral Obligations.
(d)    The Collateral Manager on behalf of the Issuer may by Issuer Order direct
the Trustee to, and upon receipt of such Issuer Order the Trustee shall, pay
from amounts on deposit in the Collection Account on any Business Day during any
Interest Accrual Period (i) any amount required to acquire securities held in
the Assets in accordance with the requirements of Article XII and such Issuer
Order, and (ii) from Interest Proceeds only, any Administrative Expenses (such
payments to be counted against the Administrative Expense Cap for the applicable
period and to be subject to the order of priority as stated in the definition of
Administrative Expenses); provided that the aggregate Administrative Expenses
paid pursuant to this Section 10.2(d) during any Collection Period shall not
exceed the Administrative Expense Cap for the related Payment Date; provided,
further, that the Trustee shall be entitled (but not required) without liability
on its part, to refrain from making any such payment of an Administrative
Expense pursuant to this Section 10.2 on any day other than a Payment Date if,
in its reasonable determination, the payment of such amount is likely to leave
insufficient funds available to pay in full each of the items described in
clause (A) of the Priority of Interest Payments as reasonably anticipated to be
or become due and payable on the next Payment Date, taking into account the
Administrative Expense Cap.
(e)    The Trustee shall transfer to the Payment Account, from the Collection
Account for application pursuant to the Priority of Payments, on the Business
Day immediately preceding each Payment Date, the amount set forth to be so
transferred in the Distribution Report for such Payment Date. Notwithstanding
the foregoing, the Trustee shall retain the amount deposited into the Interest
Collection Subaccount on the Closing Date pursuant to Section 3.1(a)(xi)(A) for
a period up to the Business Day prior to the second Payment Date and shall
distribute such amount as Interest Proceeds and/or Principal Proceeds as
directed by the Collateral Manager on any date during such period.


114



--------------------------------------------------------------------------------






Section 10.3    Transaction Accounts. (a) Payment Account. In accordance with
this Indenture and the Account Control Agreement, the Trustee shall, prior to
the Closing Date, establish at the Custodian a single, segregated trust account
designated as the "Payment Account." Except as provided in the Priority of
Payments, the only permitted withdrawal from or application of funds on deposit
in, or otherwise to the credit of, the Payment Account shall be to pay amounts
due and payable on the Notes in accordance with their terms and the provisions
of this Indenture and, upon Issuer Order, to pay Administrative Expenses,
Servicing Fees and other amounts specified herein, each in accordance with the
Priority of Payments. The Co-Issuers shall not have any legal, equitable or
beneficial interest in the Payment Account other than in accordance with this
Indenture and the Account Control Agreement. Amounts in the Payment Account
shall remain uninvested.
(b)    Custodial Account. In accordance with this Indenture and the Account
Control Agreement, the Trustee shall, prior to the Closing Date, establish at
the Custodian a single, segregated trust account designated as the "Custodial
Account." All Collateral Obligations shall be credited to the Custodial Account.
The only permitted withdrawals from the Custodial Account shall be in accordance
with the provisions of this Indenture. The Trustee agrees to give the Co-Issuers
immediate notice if (to the actual knowledge of a Trust Officer of the
Trustee) the Custodial Account or any assets or securities on deposit therein,
or otherwise to the credit of the Custodial Account, shall become subject to any
writ, order, judgment, warrant of attachment, execution or similar process. The
Co-Issuers shall not have any legal, equitable or beneficial interest in the
Custodial Account other than in accordance with this Indenture and the Account
Control Agreement. Cash amounts credited to the Custodial Account shall remain
uninvested, and shall be transferred to the Collection Account upon receipt
thereof.
(c)    Expense Reserve Account. In accordance with this Indenture and the
Account Control Agreement, the Trustee shall, prior to the Closing Date,
establish at the Custodian a single, segregated trust account designated as the
"Expense Reserve Account." The Issuer shall direct the Trustee to deposit the
amount specified in Section 3.1(a)(xi)(B) to the Expense Reserve Account. On any
Business Day from the Closing Date to and including the Determination Date
relating to the first Payment Date following the Closing Date, the Trustee shall
apply funds from the Expense Reserve Account, as directed by the Collateral
Manager, to pay expenses of the Co-Issuers incurred in connection with the
establishment of the Co-Issuers, the structuring and consummation of the
Offering and the issuance of the Notes or to the Collection Account as Interest
Proceeds and/or Principal Proceeds (in the respective amounts directed by the
Collateral Manager in its sole discretion). By the Determination Date relating
to the first Payment Date following the Closing Date, all funds in the Expense
Reserve Account (after deducting any expenses paid on such Determination
Date) will be deposited in the Collection Account as Interest Proceeds and/or
Principal Proceeds (in the respective amounts directed by the Collateral Manager
in its sole discretion) and the Expense Reserve Account will be closed. Any
income earned on amounts deposited in the Expense Reserve Account will be
deposited in the Interest Collection Subaccount as Interest Proceeds as it is
received.
(d)    Hedge Counterparty Collateral Accounts. If and to the extent that any
Hedge Agreement requires the Hedge Counterparty to post collateral with respect
to such Hedge Agreement, the Issuer shall (at the direction of the Collateral
Manager), on or prior to the date such Hedge Agreement is entered into, direct
the Trustee to establish at the Custodian a segregated trust account designated
as a "Hedge Counterparty Collateral Account," and shall be maintained upon terms
determined by the Collateral Manager and acceptable to the Trustee and Bank as
securities intermediary or depository bank (in each case, solely with regard to
their respective duties, liabilities and protections thereunder), and in
accordance with the related Hedge Agreement, as determined by the Collateral
Manager. The Trustee (as directed by the Collateral Manager on behalf of the
Issuer) will deposit into each Hedge Counterparty Collateral Account all
collateral received by it from the related Hedge Counterparty for posting to
such account and all other


115



--------------------------------------------------------------------------------





funds and property received by it from or on behalf of the related Hedge
Counterparty and identified or instructed by the Collateral Manager to be
deposited into the Hedge Counterparty Collateral Account in accordance with the
terms of the related Hedge Agreement. The only permitted withdrawals from or
application of funds or property on deposit in the Hedge Counterparty Collateral
Account will be in accordance with the written instructions of the Collateral
Manager.
(e)    Permitted Use Account. In accordance with this Indenture and the Account
Control Agreement, the Trustee shall, prior to the Closing Date, establish at
the Custodian a single, segregated trust account designated as the "Permitted
Use Account." Contributions accepted by the Collateral Manager and received by
the Issuer shall be deposited by the Trustee into the Permitted Use Account and
transferred for application to a Permitted Use at the written direction of the
Collateral Manager to the Trustee. Amounts transferred in accordance with the
immediately preceding sentence shall be applied to the Permitted Use designated
by the Collateral Manager in the written direction of the Collateral Manager.
Any income earned on amounts deposited in the Permitted Use Account will be
deposited in the Interest Collection Subaccount.

Section 10.4    The Revolver Funding Account. On the Closing Date, funds in an
amount equal to the undrawn portion of Delayed Drawdown Collateral Obligation or
Revolving Collateral Obligation shall be withdrawn from the Principal Collection
Subaccount and deposited by the Trustee in a single, segregated trust account
established at the Custodian designated as the "Revolver Funding Account." Funds
deposited in the Revolver Funding Account in respect of any Delayed Drawdown
Collateral Obligation or Revolving Collateral Obligation will be treated as part
of the purchase price therefor. Amounts on deposit in the Revolver Funding
Account will be invested in overnight funds that are Eligible Investments
selected by the Collateral Manager pursuant to Section 10.5 and earnings from
all such investments will be deposited in the Interest Collection Subaccount as
Interest Proceeds.
The Issuer shall at all times maintain sufficient funds on deposit in the
Revolver Funding Account such that the sum of the amount of funds on deposit in
the Revolver Funding Account shall be equal to or greater than the sum of the
unfunded funding obligations under all such Delayed Drawdown Collateral
Obligations and Revolving Collateral Obligations then included in the Assets.
Funds shall be deposited in the Revolver Funding Account upon the receipt by the
Issuer of any Principal Proceeds with respect to a Revolving Collateral
Obligation as directed by the Collateral Manager on behalf of the Issuer. In the
event of any shortfall in the Revolver Funding Account, the Collateral Manager
(on behalf of the Issuer) may direct the Trustee to, and the Trustee thereafter
shall, transfer funds in an amount equal to such shortfall from the Principal
Collection Subaccount to the Revolver Funding Account.
Any funds in the Revolver Funding Account (other than earnings from Eligible
Investments therein) will be available solely to cover any drawdowns on the
Delayed Drawdown Collateral Obligations and Revolving Collateral Obligations;
provided that any excess of (A) the amounts on deposit in the Revolver Funding
Account over (B) the sum of the unfunded funding obligations under all Delayed
Drawdown Collateral Obligations and Revolving Collateral Obligations included in
the Assets may be transferred by the Trustee (at the written direction of the
Collateral Manager on behalf of the Issuer) from time to time as Principal
Proceeds to the Principal Collection Subaccount. The Trustee shall not be
responsible at any time for determining whether the funds in such Revolver
Funding Account are insufficient.

Section 10.5    Reinvestment of Funds in Accounts; Reports by Trustee.
(a)     By Issuer Order (which may be in the form of standing instructions), the
Issuer (or the Collateral Manager on behalf of the Issuer) shall at all times
direct the Trustee to, and, upon receipt of such Issuer Order, the Trustee
shall, invest all funds on deposit in the Collection Account, the Revolver
Funding


116



--------------------------------------------------------------------------------





Account and the Expense Reserve Account, as so directed in Eligible Investments
having stated maturities no later than the Business Day preceding the next
Payment Date unless issued by the Bank in accordance with the definition of the
term "Eligible Investment" (or such shorter maturities expressly provided
herein). If prior to the occurrence of an Event of Default, the Issuer shall not
have given any such investment directions, the Trustee shall seek instructions
from the Collateral Manager within three Business Days after transfer of any
funds to such accounts. If the Trustee does not thereafter receive written
instructions from the Collateral Manager within five Business Days after
transfer of such funds to such accounts, such amounts shall remain uninvested
until the Trustee is otherwise directed by the Collateral Manager to invest such
amounts in Eligible Investments. If after the occurrence of an Event of Default,
the Issuer shall not have given such investment directions to the Trustee for
three consecutive days, such amounts shall remain uninvested unless and until
the Trustee receives investment instructions from the Issuer or the Collateral
Manager on behalf of the Issuer. Except to the extent expressly provided
otherwise herein, all interest and other income from such investments shall be
deposited in the Interest Collection Subaccount, any gain realized from such
investments shall be credited to the Principal Collection Subaccount upon
receipt, and any loss resulting from such investments shall be charged to the
Principal Collection Subaccount. The Trustee shall not in any way be held liable
by reason of any insufficiency of such accounts which results from any loss
relating to any such investment, provided that nothing herein shall relieve the
Bank of (i) its obligations or liabilities under any security or obligation
issued by the Bank or any Affiliate thereof or (ii) liability for any loss
resulting from gross negligence, willful misconduct or fraud on the part of the
Bank or any Affiliate thereof. Except as otherwise expressly provided herein,
the Trustee shall not otherwise be under any duty to invest (or pay interest on)
amounts held hereunder from time to time.
(b)    The Trustee agrees to give the Issuer immediate notice if a Trust Officer
of the Trustee has actual knowledge that any Account or any funds on deposit in
any Account, or otherwise to the credit of an Account, shall become subject to
any writ, order, judgment, warrant of attachment, execution or similar process.
(c)    The Trustee shall supply, in a timely fashion, to the Co-Issuers (and the
Issuer shall supply to each Applicable Rating Agency, if then rating a Class of
Secured Notes) and the Collateral Manager any information regularly maintained
by the Trustee that the Co-Issuers, each Applicable Rating Agency (if then
rating a Class of Secured Notes) or the Collateral Manager may from time to time
reasonably request with respect to the Assets, the Accounts and the other Assets
and provide any other requested information reasonably available to the Trustee
by reason of its acting as Trustee hereunder and required to be provided by
Section 10.6 or to permit the Collateral Manager to perform its obligations
under the Collateral Management Agreement or the Issuer's obligations hereunder
that have been delegated to the Collateral Manager. The Trustee shall promptly
forward to the Collateral Manager copies of notices and other writings received
by it from the issuer of any Collateral Obligation or from any Clearing Agency
with respect to any Collateral Obligation which notices or writings advise the
holders of such Collateral Obligation of any rights that the holders might have
with respect thereto (including, without limitation, requests to vote with
respect to amendments or waivers and notices of prepayments and redemptions) as
well as all periodic financial reports received from such issuer and Clearing
Agencies with respect to such issuer.
(d)    Notwithstanding anything in this Indenture to the contrary, the
Collateral Manager shall give the Trustee and the Collateral Administrator
prompt written notice should any Collateral Obligation become a Defaulted
Obligation.

Section 10.6    Accountings.      (a) Monthly. The Issuer shall compile (or
cause to be compiled) a Monthly Report, determined as of the Monthly Report
Determination Date, and shall make available such Monthly Report to each
Applicable Rating Agency (if then rating a Class of Secured Notes), the Trustee,
the


117



--------------------------------------------------------------------------------





Collateral Manager, the Initial Purchaser and, upon written request therefor, to
any Holder shown on the Register and, upon written notice to the Trustee in the
form of Exhibit C, any beneficial owner of a Note, as set forth in Schedule 8.
Upon receipt of each Monthly Report, the Trustee shall compare the information
contained in such Monthly Report to the information contained in its records
with respect to the Assets and shall, within three Business Days after receipt
of such Monthly Report, notify the Issuer (and the Issuer shall notify each
Applicable Rating Agency, if then rating a Class of Secured Notes), the
Collateral Administrator and the Collateral Manager if the information contained
in the Monthly Report does not conform to the information maintained by the
Trustee with respect to the Assets. If any discrepancy exists, the Collateral
Administrator and the Issuer, or the Collateral Manager on behalf of the Issuer,
shall attempt to resolve the discrepancy. If such discrepancy cannot be promptly
resolved, the Trustee shall within five Business Days notify the Collateral
Manager who shall, on behalf of the Issuer, request that the Independent
certified public accountants appointed by the Issuer pursuant to
Section 10.8 recalculate such Monthly Report and the Trustee's records to assist
the Trustee in determining the cause of such discrepancy. If such recalculations
reveal an error in the Monthly Report or the Trustee's records, the Monthly
Report or the Trustee's records shall be revised accordingly and, as so revised,
shall be utilized in making all calculations pursuant to this Indenture and
notice of any error in the Monthly Report shall be sent as soon as practicable
by the Issuer to all recipients of such report which may be accomplished by
making a notation of such error in the subsequent Monthly Report.
(b)    Payment Date Accounting. The Issuer shall render (or cause to be
rendered) the Distribution Report, determined as of the close of business on
each Determination Date preceding a Payment Date, and shall make (or cause to be
made) available such Distribution Report to the Trustee, the Collateral Manager,
each Applicable Rating Agency (if then rating a Class of Secured Notes), the
Initial Purchaser and, upon written request therefor, any Holder shown on the
Register and, upon written notice to the Trustee in the form of Exhibit C, any
beneficial owner of a Note not later than the Business Day preceding the related
Payment Date, as set forth in Schedule 9.
Each Distribution Report shall constitute instructions to the Trustee to
withdraw funds from the Payment Account and pay or transfer such amounts set
forth in such Distribution Report in the manner specified and in accordance with
the priorities established in the Priority of Payments and Article XIII.
(c)    Interest Rate Notice. The Trustee shall include in the Monthly Report a
notice setting forth the Interest Rate for each Class of Secured Notes for the
Interest Accrual Period preceding the next Payment Date.
(d)    Failure to Provide Accounting. If the Trustee shall not have received any
accounting provided for in this Section 10.6 on the first Business Day after the
date on which such accounting is due to the Trustee, the Trustee shall notify
the Collateral Manager who shall use all reasonable efforts to obtain such
accounting by the applicable Payment Date. To the extent the Collateral Manager
is required to provide any information or reports pursuant to this Section 10.6
as a result of the failure of the Issuer to provide such information or reports,
the Collateral Manager shall be entitled to retain an Independent certified
public accountant in connection therewith and the reasonable costs incurred by
the Collateral Manager for such Independent certified public accountant shall be
paid by the Issuer.
(e)    Initial Purchaser Information. The Issuer and the Initial Purchaser, or
any successor to the Initial Purchaser, may post the information contained in a
Monthly Report or Distribution Report to a password-protected internet site
accessible only to the Holders of the Notes and to the Collateral Manager.


118



--------------------------------------------------------------------------------





(f)    Distribution of Reports. The Trustee will make the Monthly Report, the
Distribution Report and the Transaction Documents (including any amendments
thereto) and any notices or communications required to be delivered to the
Holders in accordance with this Indenture available via its internet website.
The Trustee's internet website shall initially be located at
http://www.mystatestreet.com (the "Trustee's Website"). Parties that are unable
to use the above distribution option are entitled to have a paper copy mailed to
them via first-class mail by calling the customer service desk and indicating as
such. The Trustee may change the way such statements and Transaction Documents
are distributed. As a condition to access to the Trustee's internet website, the
Trustee may require registration and the acceptance of a disclaimer. The Trustee
shall be entitled to rely on but shall not be responsible for the content or
accuracy of any information provided in the Monthly Report and the Distribution
Report which the Trustee disseminates in accordance with this Indenture and may
affix thereto any disclaimer it deems appropriate in its reasonable discretion.
The Trustee may cause an electronic copy of the information from the Monthly
Report and the Distribution Report to be delivered to Intex Solutions, Inc. by
granting it access to the Trustee's Website.

Section 10.7    Release of Collateral. (a) Subject to Article XII, the Issuer
may, by Issuer Order executed by an Authorized Officer of the Collateral
Manager, delivered to the Trustee at least one Business Day prior to the
settlement date for any sale of an Asset certifying that the sale of such Asset
is being made in accordance with Section 12.1 hereof and such sale complies with
all applicable requirements of Section 12.1, direct the Trustee to release or
cause to be released such Asset from the lien of this Indenture and, upon
receipt of such Issuer Order, the Trustee shall deliver any such Asset, if in
physical form, duly endorsed to the broker or purchaser designated in such
Issuer Order or, if such Asset is a Clearing Corporation Security, cause an
appropriate transfer thereof to be made, in each case against receipt of the
sales price therefor as specified by the Collateral Manager in such Issuer
Order; provided that the Trustee may deliver any such Asset in physical form for
examination in accordance with street delivery custom.
(b)    Subject to the terms of this Indenture, the Trustee shall upon an Issuer
Order (i) deliver any Asset, and release or cause to be released such Asset from
the lien of this Indenture, which is set for any mandatory call or redemption or
payment in full to the appropriate paying agent on or before the date set for
such call, redemption or payment, in each case against receipt of the call or
redemption price or payment in full thereof and (ii) provide notice thereof to
the Collateral Manager.
(c)    Upon receiving actual notice of any tender offer, voluntary redemption,
exchange offer, conversion or other similar action (an "Offer") or any request
for a waiver, consent, amendment or other modification or action with respect to
any Asset, the Trustee on behalf of the Issuer shall notify the Collateral
Manager of such Offer or such request. Unless the Notes have been accelerated
following an Event of Default, the Collateral Manager may direct (x) the Trustee
to accept or participate in or decline or refuse to participate in such Offer
and, in the case of acceptance or participation, to release from the lien of
this Indenture such Asset in accordance with the terms of the Offer against
receipt of payment therefor, or (y) the Issuer or the Trustee to agree to or
otherwise act with respect to such consent, waiver, amendment, modification or
action; provided that in the absence of any such direction, the Trustee shall
not respond or react to such Offer or request.
(d)    As provided in Section 10.2(a), the Trustee shall deposit any proceeds
received by it from the disposition of an Asset in the applicable subaccount of
the Collection Account, unless simultaneously applied to the purchase of
Eligible Investments as permitted under and in accordance with the requirements
of this Article X and Article XII.


119



--------------------------------------------------------------------------------





(e)    The Trustee shall, upon receipt of an Issuer Order at such time as there
are no Secured Notes Outstanding and all obligations of the Co-Issuers hereunder
have been satisfied, release any remaining Assets from the lien of this
Indenture.
(f)    Any security, Collateral Obligation or amounts that are released pursuant
to Section 10.7(a), (b) or (c) shall be released from the lien of this
Indenture.
(g)    Any amounts paid from the Payment Account to the Holders of the
Subordinated Notes in accordance with the Priority of Payments shall be released
from the lien of this Indenture.

Section 10.8    Reports by Independent Accountants. (a) At the Closing Date, the
Issuer shall appoint one or more firms of Independent certified public
accountants of recognized international reputation for purposes of recalculating
and delivering the reports of such accountants required by this Indenture, which
may be the firm of Independent certified public accountants that performs
accounting services for the Issuer or the Collateral Manager. The Issuer may
remove any firm of Independent certified public accountants at any time without
the consent of any Holder of Notes. Upon any resignation by such firm or removal
of such firm by the Issuer, the Issuer (or the Collateral Manager on behalf of
the Issuer) shall promptly appoint by Issuer Order delivered to the Trustee and
each Applicable Rating Agency (if then rating a Class of Secured Notes) a
successor thereto that shall also be a firm of Independent certified public
accountants of recognized international reputation, which may be a firm of
Independent certified public accountants that performs accounting services for
the Issuer or the Collateral Manager. If the Issuer shall fail to appoint a
successor to a firm of Independent certified public accountants which has
resigned within 30 days after such resignation, the Issuer shall promptly notify
the Trustee of such failure in writing. If the Issuer shall not have appointed a
successor within ten days thereafter, the Trustee shall promptly notify the
Collateral Manager, who shall appoint a successor firm of Independent certified
public accountants of recognized international reputation. The fees of such
Independent certified public accountants and its successor shall be payable by
the Issuer.
(b)    On or before the anniversary of the Closing Date in each calendar year
commencing in the calendar year after the calendar year of the Closing Date, the
Issuer shall cause to be delivered to the Trustee an Accountants' Report from a
firm of Independent certified public accountants for each Distribution Report
received since the last statement (i) indicating that the calculations within
those Distribution Reports have been recalculated and compared to the
information provided by the Issuer in accordance with the applicable provisions
of this Indenture and (ii) listing the Aggregate Principal Balance of the Assets
and the Aggregate Principal Balance of the Collateral Obligations securing the
Secured Notes as of the immediately preceding Determination Dates; provided that
in the event of a conflict between such firm of Independent certified public
accountants and the Issuer with respect to any matter in this Section 10.8, the
determination by such firm of Independent public accountants shall be
conclusive. To the extent a beneficial owner or Holder of a Note requests the
yield to maturity in respect of the relevant Note in order to determine any
"original issue discount" in respect thereof, the Trustee shall request that the
firm of Independent certified public accountants appointed by the Issuer
calculate such yield to maturity. The Trustee shall have no responsibility to
calculate the yield to maturity nor to verify the accuracy of such Independent
certified public accountants' calculation. If the firm of Independent certified
public accountants fails to calculate such yield to maturity, the Trustee shall
have no responsibility to provide such information to the beneficial owner or
Holder of a Note. In the event such firm requires the Trustee or the Collateral
Administrator to agree to the procedures performed by such firm, the Issuer
hereby directs the Trustee and the Collateral Administrator to so agree to the
terms and conditions requested by such accountants as a condition to receiving
documentation required by this Indenture; it being understood and agreed that
(i) the Trustee and the Collateral Administrator will deliver such letter of
agreement in conclusive reliance on the foregoing direction of the Issuer, (ii)
the Trustee shall make no inquiry or investigation as to, and shall have no
obligation in respect of, the sufficiency, validity or


120



--------------------------------------------------------------------------------





correctness of such procedures, (iii) such acknowledgment or agreement may
include (x) restrictions or prohibitions on the disclosure of information or
documents provided to it by such firm of Independent accountants (including to
the Holders), (y) releases of claims or other liabilities by the Trustee and (z)
such other terms and conditions that the Issuer has determined are necessary or
desirable. Notwithstanding the foregoing, in no event shall either the Trustee
or the Collateral Administrator be required to execute any agreement in respect
of the Independent accountants if the Issuer has not provided direction pursuant
to this clause or that the Trustee or the Collateral Administrator determines
adversely affects it.
(c)    Upon the written request of the Trustee, or any Holder of a Subordinated
Note, the Issuer will cause the firm of Independent certified public accountants
appointed pursuant to Section 10.8(a) to provide any Holder of Subordinated
Notes with all of the information required to be provided by the Issuer pursuant
to Section 7.17 or assist the Issuer in the preparation thereof.

Section 10.9    Reports to Applicable Rating Agencies and Additional Recipients.
In addition to the information and reports specifically required to be provided
to each Applicable Rating Agency (if then rating a Class of Secured Notes)
pursuant to the terms of this Indenture, the Issuer shall provide the Collateral
Manager and each Applicable Rating Agency (if then rating a Class of Secured
Notes) with all information or reports delivered to the Trustee hereunder
(excluding any Accountants' Reports) and the Trustee shall provide all such
information to the Initial Purchaser upon the Initial Purchaser's written
request, and, subject to Section 14.3(c), such additional information (excluding
any Accountants' Reports) as each Applicable Rating Agency (if then rating a
Class of Secured Notes) may from time to time reasonably request (including
notification to the Applicable Rating Agencies of any Specified Event or any
modification of any loan document relating to a DIP Collateral Obligation or any
release of collateral thereunder not permitted by such loan documentation).
Together with each Monthly Report and on each Payment Date, the Issuer shall
provide to the Applicable Rating Agencies, via e-mail in accordance with
Section 14.3(a), with respect to each Collateral Obligation, the name of each
obligor thereon and the CUSIP number thereof (if applicable).

Section 10.10    Procedures Relating to the Establishment of Accounts Controlled
by the Trustee. Notwithstanding anything else contained herein, the Trustee
agrees that with respect to each of the Accounts, it will cause each Securities
Intermediary establishing such accounts to enter into a securities account
control agreement and, if the Securities Intermediary is the Bank, shall cause
the Bank to comply with the provisions of such securities account control
agreement. The Trustee shall have the right to open such subaccounts of any such
Account as it deems necessary or appropriate for convenience of administration.

ARTICLE XI

APPLICATION OF MONIES

Section 11.1    Disbursements of Monies from Payment Account. (a)
Notwithstanding any other provision in this Indenture, but subject to the other
subsections of this Section 11.1 and to Section 13.1, on each Payment Date, the
Trustee shall disburse amounts transferred from the Collection Account to the
Payment Account for application in accordance with the Priority of Payments.
(b)    If on any Payment Date the amount available in the Payment Account is
insufficient to make the full amount of the disbursements required by the
Distribution Report, the Trustee shall make the disbursements called for in the
order and according to the priority set forth in the Priority of Payments, to
the extent funds are available therefor.


121



--------------------------------------------------------------------------------





(c)    In connection with the application of funds to pay Administrative
Expenses of the Issuer or the Co-Issuer, as the case may be, in accordance with
the Priority of Payments, the Trustee shall remit such funds, to the extent
available (and subject to the order of priority set forth in the definition of
"Administrative Expenses"), as directed and designated in an Issuer Order (which
may be in the form of standing instructions, including standing instructions to
pay Administrative Expenses in such amounts and to such entities as indicated in
the Distribution Report in respect of such Payment Date) delivered to the
Trustee no later than the Business Day prior to each Payment Date.
(d)    The Collateral Manager may, in its sole discretion, elect to irrevocably
waive payment of any or all of any Servicing Fee otherwise due on any Payment
Date by notice to the Issuer, the Collateral Administrator and the Trustee no
later than the Determination Date immediately prior to such Payment Date in
accordance with the terms of Section 8 of the Collateral Management Agreement.
Any such Servicing Fee, once waived, shall not thereafter become due and payable
and any claim of the Collateral Manager therein shall be extinguished.
(e)    In the event that a Hedge Counterparty defaults in the payment of its
obligations to the Issuer under any Hedge Agreement on the date on which any
payment is due thereunder, the Collateral Manager shall make a demand on such
Hedge Counterparty in accordance with Section 16.1(g). The Trustee shall forward
a copy of a notice prepared by the Collateral Manager to the Holders of Notes
and the Applicable Rating Agency if such Hedge Counterparty continues to fail to
perform its obligations for two Business Days following a demand made by the
Collateral Manager on such Hedge Counterparty, and the Collateral Manager shall
take action with respect to such continuing failure.
(f)    At any time, by notification to the Issuer, the Trustee and the
Collateral Manager, a Contributor may make a Contribution as set forth in the
Term Sheet.

ARTICLE XII

SALE OF COLLATERAL OBLIGATIONS

Section 12.1    Sales of Collateral Obligations. Subject to the satisfaction of
the conditions specified in the Term Sheet, the Collateral Manager on behalf of
the Issuer may direct the Trustee to sell and the Trustee shall sell on behalf
of the Issuer in the manner directed by the Collateral Manager any Collateral
Obligation or Equity Security. For purposes of this Section 12.1, the Sale
Proceeds of a Collateral Obligation sold by the Issuer shall include any
Principal Financed Accrued Interest received in respect of such sale.

Section 12.2    Conditions Applicable to All Transactions Effected under Article
XII. (a) Any transaction effected under this Article XII shall be conducted on
an arm's length basis and, if effected with a Person Affiliated with the
Collateral Manager (or with an account or portfolio for which the Collateral
Manager or any of its Affiliates serves as investment adviser), shall be
effected in accordance with the requirements of Section 3 of the Collateral
Management Agreement on terms no less favorable to the Issuer than would be the
case if such Person were not so Affiliated; provided that at any time after the
Closing Date, the Issuer may not sell Collateral Obligations to the Collateral
Manager or any non-special purpose bankruptcy remote affiliate thereof in an
aggregate amount exceeding 20% of the Aggregate Principal Balance of the
Collateral Obligations as of the Closing Date; provided further that the Trustee
shall have no responsibility to oversee compliance with this clause (a) by the
other parties.
(b)    Each Collateral Obligation sold after the Closing Date will be made
pursuant to an Issuer Order, which Issuer Order will be deemed a certification
by the Collateral Manager, upon which the Trustee


122



--------------------------------------------------------------------------------





and the Collateral Administrator may conclusively rely, that such sale complies
with this Article XII and the requirements of the Term Sheet.

ARTICLE XIII

NOTEHOLDERS' RELATIONS

Section 13.1    Subordination. (a) Anything in this Indenture or the Notes to
the contrary notwithstanding, the Holders of each Class of Notes that constitute
a Junior Class agree for the benefit of the Holders of the Notes of each
Priority Class with respect to such Junior Class that such Junior Class shall be
subordinate and junior to the Notes of each such Priority Class to the extent
and in the manner set forth in this Indenture.
(b)    If any Holder of Notes of any Junior Class shall have received any
payment or distribution in respect of such Notes contrary to the provisions of
this Indenture, then, unless and until each Priority Class with respect thereto
shall have been paid in full in Cash or, to the extent the Holders of 100% of
the Aggregate Outstanding Amount of such Priority Class consent, other than in
Cash in accordance with this Indenture, such payment or distribution shall be
received and held in trust for the benefit of, and shall forthwith be paid over
and delivered to, the Trustee, which shall pay and deliver the same to the
Holders of the applicable Priority Class(es) in accordance with this Indenture;
provided that if any such payment or distribution is made other than in Cash, it
shall be held by the Trustee as part of the Assets and subject in all respects
to the provisions of this Indenture, including this Section 13.1.
(c)    Each Holder of Notes of any Junior Class agrees with all Holders of the
applicable Priority Classes that such Holder of Junior Class Notes shall not
demand, accept, or receive any payment or distribution in respect of such Notes
in violation of the provisions of this Indenture including, without limitation,
this Section 13.1; provided that after a Priority Class has been paid in full,
the Holders of the related Junior Class or Classes shall be fully subrogated to
the rights of the Holders of such Priority Class. Nothing in this Section 13.1
shall affect the obligation of the Issuer to pay Holders of any Junior Class of
Notes.
(d)    The Holders of each Class of Notes and beneficial owners of each Class of
Notes agree, for the benefit of all Holders of each Class of Notes and
beneficial owners of each Class of Notes, to the provisions of Section 5.4(d).

Section 13.2    Standard of Conduct. In exercising any of its or their voting
rights, rights to direct and consent or any other rights as a Holder under this
Indenture, each Holder (a) does not owe any duty of care to any Person and is
not obligated to act in a fiduciary or advisory capacity to any Person
(including, but not limited to, any other Holder or beneficial owner of Secured
Notes or Subordinated Notes, the Issuer, the Trustee, any holder of ordinary
shares of the Issuer, the Co-Issuer or the Collateral Manager); (b) shall only
consider the interests of itself and/or its Affiliates; and (c) will not be
prohibited from engaging in activities that compete or conflict with those of
any Person (including, but not limited to, any Holder or beneficial owner of
Secured Notes or Subordinated Notes, the Issuer, the Trustee, any holder of
ordinary shares of the Issuer, the Co-Issuer or the Collateral Manager), nor
shall any such restrictions apply to any Affiliates of any Holder.


123



--------------------------------------------------------------------------------






ARTICLE XIV

MISCELLANEOUS

Section 14.1    Form of Documents Delivered to Trustee. In any case where
several matters are required to be certified by, or covered by an opinion of,
any specified Person, it is not necessary that all such matters be certified by,
or covered by the opinion of, only one such Person, or that they be so certified
or covered by only one document, but one such Person may certify or give an
opinion with respect to some matters and one or more other such Persons as to
other matters, and any such Person may certify or give an opinion as to such
matters in one or several documents.
Any certificate or opinion of an Officer of the Issuer, the Co-Issuer or the
Collateral Manager may be based, insofar as it relates to legal matters, upon a
certificate or opinion of, or representations by, counsel (provided that such
counsel is a nationally or internationally recognized and reputable law firm,
one or more of the partners of which are admitted to practice before the highest
court of any State of the United States or the District of Columbia (or the
Cayman Islands, in the case of an opinion relating to the laws of the Cayman
Islands), which law firm may, except as otherwise expressly provided in this
Indenture, be counsel for the Issuer or the Co-Issuer), unless such Officer
knows, or should know that the certificate or opinion or representations with
respect to the matters upon which such certificate or opinion is based are
erroneous. Any such certificate of an Officer of the Issuer, the Co-Issuer or
the Collateral Manager or Opinion of Counsel may be based, insofar as it relates
to factual matters, upon a certificate or opinion of, or representations by, the
Issuer, the Co-Issuer, the Collateral Manager or any other Person (on which the
Trustee shall also be entitled to conclusively rely), stating that the
information with respect to such factual matters is in the possession of the
Issuer, the Co-Issuer, the Collateral Manager or such other Person, unless such
Officer of the Issuer, the Co-Issuer or the Collateral Manager or such counsel
knows that the certificate or opinion or representations with respect to such
matters are erroneous. Any Opinion of Counsel may also be based, insofar as it
relates to factual matters, upon a certificate or opinion of, or representations
by, an Officer of the Collateral Manager or the Issuer, stating that the
information with respect to such matters is in the possession of the Collateral
Manager, the Issuer or the Co-Issuer, unless such counsel knows that the
certificate or opinion or representations with respect to such matters are
erroneous.
Where any Person is required to make, give or execute two or more applications,
requests, consents, certificates, statements, opinions or other instruments
under this Indenture, they may, but need not, be consolidated and form one
instrument.
Whenever in this Indenture it is provided that the absence of the occurrence and
continuation of a Default or Event of Default is a condition precedent to the
taking of any action by the Trustee at the request or direction of the
Applicable Issuers, then notwithstanding that the satisfaction of such condition
is a condition precedent to the Applicable Issuer's right to make such request
or direction, the Trustee shall be protected in acting in accordance with such
request or direction if it does not have knowledge of the occurrence and
continuation of such Default or Event of Default as provided in Section 6.1(d).
The Bank, in all of its capacities, agrees to accept and act upon instructions
or directions pursuant to this Indenture or any document executed in connection
herewith sent by unsecured email or other similar unsecured electronic methods,
in each case, of an executed instruction or direction (which may be in the form
of a .pdf file); provided, however, that any Person providing such instructions
or directions shall provide to the Bank an incumbency certificate listing
authorized persons designated to provide such instructions or directions, which
incumbency certificate shall be amended whenever a person is added or deleted
from the listing. If such person elects to give the Bank email instructions (or
instructions by a similar electronic


124



--------------------------------------------------------------------------------





method) and the Bank in its discretion elects to act upon such instructions, the
Bank's reasonable understanding of such instructions shall be deemed
controlling. The Bank shall not be liable for any losses, costs or expenses
arising directly or indirectly from the Bank's reliance upon and compliance with
such instructions notwithstanding such instructions conflicting with or being
inconsistent with a subsequent written instruction. Any person providing such
instructions or directions agrees to assume all risks arising out of the use of
such electronic methods to submit instructions and directions to the Bank,
including without limitation the risk of the Bank acting on unauthorized
instructions, and the risk of interception and misuse by third parties and
acknowledges and agrees that there may be more secure methods of transmitting
such instructions than the method(s) selected by it and agrees that the security
procedures (if any) to be followed in connection with its transmission of such
instructions provide to it a commercially reasonable degree of protection in
light of its particular needs and circumstances.

Section 14.2    Acts of Holders. (a) Any request, demand, authorization,
direction, notice, consent, waiver or other action provided by this Indenture to
be given or taken by Holders may be embodied in and evidenced by one or more
instruments of substantially similar tenor signed by such Holders in person or
by an agent duly appointed in writing; and, except as herein otherwise expressly
provided, such action shall become effective when such instrument or instruments
are delivered to the Trustee, and, where it is hereby expressly required, to the
Issuer. Such instrument or instruments (and the action or actions embodied
therein and evidenced thereby) are herein sometimes referred to as the "Act" of
the Holders signing such instrument or instruments. Proof of execution of any
such instrument or of a writing appointing any such agent shall be sufficient
for any purpose of this Indenture and conclusive in favor of the Trustee and the
Co-Issuers, if made in the manner provided in this Section 14.2.
(b)    The fact and date of the execution by any Person of any such instrument
or writing may be proved in any manner which the Trustee deems sufficient.
(c)    The principal amount or face amount, as the case may be, and registered
numbers of Notes held by any Person, and the date of such Person's holding the
same, shall be proved by the Register.
(d)    Any request, demand, authorization, direction, notice, consent, waiver or
other action by the Holder of any Notes shall bind the Holder (and any
transferee thereof) of such Note and of every Note issued upon the registration
thereof or in exchange therefor or in lieu thereof, in respect of anything done,
omitted or suffered to be done by the Trustee or the Issuer in reliance thereon,
whether or not notation of such action is made upon such Note.

Section 14.3    Notices, etc., to Trustee, the Co-Issuers, the Collateral
Manager, the Initial Purchaser, the Collateral Administrator, the Paying Agent,
each Hedge Counterparty and the Applicable Rating Agencies.      (a) Any
request, demand, authorization, direction, instruction, order, notice, consent,
waiver or Act of Noteholders or other documents provided or permitted by this
Indenture to be made upon, given, e-mailed or furnished to, or filed shall be
provided to the applicable party as set forth in Schedule 10.
(b)    If any provision in this Indenture calls for any notice or document to be
delivered simultaneously to the Trustee and any other person or entity, the
Trustee's receipt of such notice or document shall entitle the Trustee to assume
that such notice or document was delivered to such other person or entity unless
otherwise expressly specified herein.
(c)    Notwithstanding any provision to the contrary contained herein or in any
agreement or document related thereto, any request, demand, authorization,
direction, instruction, order, notice, consent, waiver or Act of Noteholders or
other documents provided or permitted by this Indenture to be sent to any


125



--------------------------------------------------------------------------------





Applicable Rating Agency shall be sent by the Collateral Manager on behalf of
the Issuer and, if pursuant to the terms of this Indenture, the Trustee is to
send such request, demand, authorization, direction, instruction, order, notice,
consent, waiver or Act of Noteholders or other documents provided or permitted
by this Indenture to the Applicable Rating Agencies, it shall instead be sent to
the Collateral Manager first for dissemination to the Applicable Rating
Agencies.
(d)    Notwithstanding any provision to the contrary contained herein or in any
agreement or document related thereto, any report, statement or other
information required to be provided by the Issuer or the Trustee may be provided
by providing access to a website containing such information.

Section 14.4    Notices to Holders; Waiver. Except as otherwise expressly
provided herein, where this Indenture provides for notice to Holders of any
event,
(a)    such notice shall be sufficiently given to Holders if in writing and
mailed, first class postage prepaid (or, in the case of Holders of Global Notes,
e-mailed to DTC), to each Holder affected by such event, at the address of such
Holder as it appears in the Register, not earlier than the earliest date and not
later than the latest date, prescribed for the giving of such notice; and
(b)    such notice shall be in the English language.
Such notices will be deemed to have been given on the date of such mailing.
Notwithstanding clause (a) above, a Holder may give the Trustee a written notice
that it is requesting that notices to it be given by electronic mail and stating
the electronic mail address for such transmission. Thereafter, the Trustee shall
give notices to such Holder by electronic mail, as so requested; provided that
if such notice also requests that notices be given by mail, then such notice
shall also be given by mail in accordance with clause (a) above. Notices for
Holders may also be posted to the Trustee's internet website.
The Trustee will deliver to the Holders any information or notice relating to
this Indenture requested to be so delivered by at least 25% of the Holders of
any Class of Notes (by Aggregate Outstanding Amount), at the expense of the
Issuer; provided that the Trustee may decline to send any such notice that it
reasonably determines to be contrary to (i) any of the terms of this Indenture,
(ii) any duty or obligation that the Trustee may have hereunder or (iii)
applicable law. The Trustee may require the requesting Holders to comply with
its standard verification policies in order to confirm Noteholder status.
Neither the failure to mail any notice, nor any defect in any notice so mailed,
to any particular Holder shall affect the sufficiency of such notice with
respect to other Holders. In case by reason of the suspension of regular mail
service as a result of a strike, work stoppage or similar activity or by reason
of any other cause it shall be impracticable to give such notice by mail of any
event to Holders when such notice is required to be given pursuant to any
provision of this Indenture, then such notification to Holders as shall be made
with the approval of the Trustee shall constitute a sufficient notification to
such Holders for every purpose hereunder.
Where this Indenture provides for notice in any manner, such notice may be
waived in writing by any Person entitled to receive such notice, either before
or after the event, and such waiver shall be the equivalent of such notice.
Waivers of notice by Holders shall be filed with the Trustee but such filing
shall not be a condition precedent to the validity of any action taken in
reliance upon such waiver.


126



--------------------------------------------------------------------------------






Section 14.5    Effect of Headings and Table of Contents. The Article and
Section headings herein (including those used in cross-references herein) and
the Table of Contents are for convenience only and shall not affect the
construction hereof.

Section 14.6    Successors and Assigns. All covenants and agreements in this
Indenture by the Co-Issuers shall bind their respective successors and assigns,
whether so expressed or not.

Section 14.7    Severability. If any term, provision, covenant or condition of
this Indenture or the Notes, or the application thereof to any party hereto or
any circumstance, is held to be unenforceable, invalid or illegal (in whole or
in part) for any reason (in any relevant jurisdiction), the remaining terms,
provisions, covenants and conditions of this Indenture or the Notes, modified by
the deletion of the unenforceable, invalid or illegal portion (in any relevant
jurisdiction), will continue in full force and effect, and such
unenforceability, invalidity, or illegality will not otherwise affect the
enforceability, validity or legality of the remaining terms, provisions,
covenants and conditions of this Indenture or the Notes, as the case may be, so
long as this Indenture or the Notes, as the case may be, as so modified
continues to express, without material change, the original intentions of the
parties as to the subject matter hereof and the deletion of such portion of this
Indenture or the Notes, as the case may be, will not substantially impair the
respective expectations or reciprocal obligations of the parties or the
practical realization of the benefits that would otherwise be conferred upon the
parties.

Section 14.8    Benefits of Indenture. Nothing in this Indenture or in the
Notes, expressed or implied, shall give to any Person, other than the parties
hereto and their successors hereunder, the Collateral Manager, the Collateral
Administrator, the Holders of the Notes and (to the extent provided herein) the
Administrator (solely in its capacity as such) and the other Secured Parties any
benefit or any legal or equitable right, remedy or claim under this Indenture.

Section 14.9    Legal Holidays. If the date of any Payment Date, Redemption Date
or Stated Maturity shall not be a Business Day, then notwithstanding any other
provision of the Notes or this Indenture, payment need not be made on such date,
but may be made on the next succeeding Business Day with the same force and
effect as if made on the nominal date of any such Payment Date, Redemption Date
or Stated Maturity date, as the case may be.

Section 14.10    Governing Law. This Indenture shall be construed in accordance
with, and this Indenture and any matters arising out of or relating in any way
whatsoever to this Indenture (whether in contract, tort or otherwise), shall be
governed by, the law of the State of New York.

Section 14.11    Submission to Jurisdiction. With respect to any suit, action or
proceedings relating to this Indenture or any matter between the parties arising
under or in connection with this Indenture ("Proceedings"), each party
irrevocably: (i) submits to the non‑exclusive jurisdiction of the Supreme Court
of the State of New York sitting in the Borough of Manhattan and the United
States District Court for the Southern District of New York, and any appellate
court from any thereof; and (ii) waives any objection which it may have at any
time to the laying of venue of any Proceedings brought in any such court, waives
any claim that such Proceedings have been brought in an inconvenient forum and
further waives the right to object, with respect to such Proceedings, that such
court does not have any jurisdiction over such party. Nothing in this Indenture
precludes any of the parties from bringing Proceedings in any other
jurisdiction, nor will the bringing of Proceedings in any one or more
jurisdictions preclude the bringing of Proceedings in any other jurisdiction.

Section 14.12    WAIVER OF JURY TRIAL. EACH OF THE ISSUER, THE CO-ISSUER, THE
HOLDERS AND THE TRUSTEE HEREBY IRREVOCABLY WAIVES, TO THE FULLEST


127



--------------------------------------------------------------------------------





EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY
LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS INDENTURE, THE NOTES OR THE
TRANSACTIONS CONTEMPLATED HEREBY. Each party hereby (i) certifies that no
representative, agent or attorney of the other has represented, expressly or
otherwise, that the other would not, in the event of a Proceeding, seek to
enforce the foregoing waiver and (ii) acknowledges that it has been induced to
enter into this Indenture by, among other things, the mutual waivers and
certifications in this paragraph.

Section 14.13    Counterparts. This Indenture (and each amendment, modification
and waiver in respect of it) and the Notes may be executed and delivered in
counterparts (including by facsimile transmission), each of which will be deemed
an original, and all of which together constitute one and the same instrument.
Delivery of an executed counterpart signature page of this Indenture by e-mail
(PDF) or telecopy shall be effective as delivery of a manually executed
counterpart of this Indenture.

Section 14.14    Acts of Issuer. Any report, information, communication,
request, demand, authorization, direction, notice, consent, waiver or other
action provided by this Indenture to be given or performed by the Issuer shall
be effective if given or performed by the Issuer or by the Collateral Manager on
the Issuer's behalf.
The Issuer agrees to coordinate with the Collateral Manager with respect to any
communication to any Applicable Rating Agency and to comply with the provisions
of this Section and Section 14.16, unless otherwise agreed to in writing by the
Collateral Manager.

Section 14.15    Liability of Co-Issuers. Notwithstanding any other terms of
this Indenture, the Notes or any other agreement entered into between, inter
alia, the Co-Issuers or otherwise, none of the Co-Issuers (each, a "Party")
shall have any liability whatsoever to any other Party under this Indenture, the
Notes, any such agreement or otherwise and, without prejudice to the generality
of the foregoing, none of the Parties shall be entitled to take any action to
enforce, or bring any action or proceeding, in respect of this Indenture, the
Notes, any such agreement or otherwise against any other Party. In particular,
none of the Parties shall be entitled to petition or take any other steps for
the winding up or bankruptcy of the other of any other Party or shall have any
claim in respect to any assets of any other Party.

Section 14.16    Communications with Applicable Rating Agencies.
If the Issuer shall receive any written or oral communication from any
Applicable Rating Agency (or any of their respective officers, directors or
employees) with respect to the transactions contemplated hereby or under the
Transaction Documents or in any way relating to the Notes, the Issuer agrees to
refrain from communicating with such Applicable Rating Agency and to promptly
(and, in any event, within one Business Day) notify the Collateral Manager of
such communication. The Issuer agrees that in no event shall it engage in any
oral or written communication with respect to the transactions contemplated
hereby or under the Transaction Documents or in any way relating to the Notes
with any Applicable Rating Agency (or any of their respective officers,
directors or employees) without the participation of the Collateral Manager,
unless otherwise agreed to in writing by the Collateral Manager. The Trustee
agrees that in no event shall a Trust Officer engage in any oral or written
communication with respect to the transactions contemplated hereby or under the
Transaction Documents or in any way relating to the Notes with any Applicable
Rating Agency without the prior written consent (which may be in the form of
e-mail correspondence) or participation of the Collateral Manager, unless
otherwise agreed to in writing by the Collateral Manager; provided that nothing
in this Section 14.16 shall prohibit the Trustee from making available on its
internet website the Monthly Reports, Distribution Reports and other notices or
documentation relating to the Notes or this Indenture.


128



--------------------------------------------------------------------------------






Section 14.17    17g-5 Information.
(a)    The Issuer shall comply with its obligations under Rule 17g-5 promulgated
under the Exchange Act ("Rule 17g-5"), by it or its agent's posting on the 17g-5
Website, no later than the time such information is provided to the Applicable
Rating Agencies, all information that the Co-Issuers or other parties on their
behalf, including the Trustee and the Collateral Manager, provide to the
Applicable Rating Agencies for the purposes of determining the initial credit
rating of the Secured Notes or undertaking credit rating surveillance of the
Secured Notes. For the avoidance of doubt, except as provided below, such
information shall not include any Accountants' Report.
(b)    (i) To the extent that any Applicable Rating Agency makes an inquiry that
is, or initiates communications with the Issuer, the Collateral Manager, the
Collateral Administrator or the Trustee that are relevant to such Applicable
Rating Agency's credit rating surveillance of the Secured Notes, all responses
to such inquiries or communications from such Applicable Rating Agency shall be
formulated in writing by the responding party or its representative or advisor
and shall be provided to the 17g-5 Information Agent who shall promptly post
such written response to the 17g-5 Website in accordance with the procedures set
forth in Section 14.17(b)(iv), and after the responding party or its
representative or advisor receives written notification from the 17g-5
Information Agent (which the 17g-5 Information Agent agrees to provide on a
reasonably prompt basis) (which may be in the form of email) that such response
has been posted on the 17g-5 Website, such responding party or its
representative or advisor may provide such response to such Applicable Rating
Agency.
(ii)    To the extent that any of the Issuer, the Collateral Manager, the
Collateral Administrator or the Trustee is required to provide any information
to, or communicate with, any Applicable Rating Agency in accordance with its
obligations under this Indenture or the Collateral Management Agreement, the
Issuer, the Collateral Manager, the Collateral Administrator or the Trustee, as
applicable (or their respective representatives or advisors), shall provide such
information or communication to the 17g-5 Information Agent by e-mail at
statestreet_cdo_services@statestreet.com, specifically referencing "Barings BDC
Static CLO 2019-I – 17g-5 Information" in the subject line, which the 17g-5
Information Agent shall promptly upload to the 17g-5 Website in accordance with
the procedures set forth in Section 14.17(b)(iv), and after the applicable party
has received written notification from the 17g-5 Information Agent (which the
17g-5 Information Agent agrees to provide on a reasonably prompt basis) (which
may be in the form of email) that such information has been uploaded to the
17g-5 Website, the applicable party or its representative or advisor shall
provide such information to the Applicable Rating Agencies.


(iii)    The Issuer, the Collateral Manager, the Collateral Administrator and
the Trustee (and their respective representatives and advisors) shall be
permitted (but shall not be required) to orally communicate with the Applicable
Rating Agencies regarding any Collateral Obligation or the Notes; provided, that
such party summarizes the information provided to the Applicable Rating Agencies
in such communication and provides the 17g-5 Information Agent with such summary
in accordance with the procedures set forth in this Section 14.17(b) within one
Business Day of such communication taking place. The 17g-5 Information Agent
shall post such summary on the 17g-5 Website in accordance with the procedures
set forth in Section 14.17(b)(iv).


(iv)    All information to be made available to any Applicable Rating Agency
pursuant to this Section 14.17(b) shall be made available by the 17g-5
Information Agent on the 17g-5 Website. Information will be posted on the same
Business Day of receipt provided that such information is received by 12:00 p.m.
(Eastern Time) or, if received after 12:00 p.m. (Eastern Time), on the next


129



--------------------------------------------------------------------------------





Business Day. The 17g-5 Information Agent shall have no obligation or duty to
verify, confirm or otherwise determine whether the information being delivered
is accurate, complete, conforms to the transaction or otherwise is or is not
anything other than what it purports to be. In the event that any information is
delivered or posted in error, the 17g-5 Information Agent may remove it from the
17g-5 Website. None of the Issuer, the Trustee, the Collateral Manager, the
Collateral Administrator and the 17g-5 Information Agent shall have obtained or
shall be deemed to have obtained actual knowledge of any information solely due
to receipt and posting to the 17g-5 Website. Access to the 17g-5 Website will be
provided by the 17g-5 Information Agent to (A) any NRSRO upon receipt by the
Issuer and the 17g-5 Information Agent of an NRSRO Certification from such NRSRO
(which may be submitted electronically via the 17g-5 Website) and (B) to any
Applicable Rating Agency, without submission of an NRSRO Certification.
Questions regarding delivery of information to the 17g-5 Information Agent may
be directed to (888) 855-9695.


(v)    The 17g-5 Information Agent shall not be liable for unauthorized
disclosure of any information that it disseminates in accordance with this
Indenture and makes no representations or warranties as to the accuracy or
completeness of information made available on the 17g-5 Website. The 17g-5
Information Agent shall not be liable for its failure to make any information
available to any Applicable Rating Agency or NRSROs unless such information was
delivered to the 17g-5 Information Agent at the email address set forth herein,
with a subject heading of "Barings BDC Static CLO Ltd. 2019-I" and sufficient
detail to indicate that such information is required to be posted on the 17g-5
Website.


(vi)    Notwithstanding anything to the contrary in this Indenture, a breach of
this Section 14.17 shall not constitute a Default or Event of Default.

ARTICLE XV

ASSIGNMENT OF COLLATERAL MANAGEMENT AGREEMENT

Section 15.1    Assignment of Collateral Management Agreement. (a) The Issuer
hereby acknowledges that its Grant pursuant to the first Granting Clause hereof
includes all of the Issuer's estate, right, title and interest in, to and under
the Collateral Management Agreement, including (i) the right to give all
notices, consents and releases thereunder, (ii) the right to give all notices of
termination and to take any legal action upon the breach of an obligation of the
Collateral Manager thereunder, including the commencement, conduct and
consummation of Proceedings at law or in equity, (iii) the right to receive all
notices, accountings, consents, releases and statements thereunder and (iv) the
right to do any and all other things whatsoever that the Issuer is or may be
entitled to do thereunder; provided that notwithstanding anything herein to the
contrary, the Trustee shall not have the authority to exercise any of the rights
set forth in (i) through (iv) above or that may otherwise arise as a result of
the Grant until the occurrence of an Event of Default hereunder and such
authority shall terminate at such time, if any, as such Event of Default is
cured or waived.
(b)    The assignment made hereby is executed as collateral security, and the
execution and delivery hereby shall not in any way impair or diminish the
obligations of the Issuer under the provisions of the Collateral Management
Agreement, nor shall any of the obligations contained in the Collateral
Management Agreement be imposed on the Trustee.
(c)    Upon the retirement of the Notes, the payment of all amounts required to
be paid pursuant to the Priority of Payments and the release of the Assets from
the lien of this Indenture, this assignment and


130



--------------------------------------------------------------------------------





all rights herein assigned to the Trustee for the benefit of the Secured Parties
shall cease and terminate and all the estate, right, title and interest of the
Trustee in, to and under the Collateral Management Agreement shall revert to the
Issuer and no further instrument or act shall be necessary to evidence such
termination and reversion.
(d)    The Issuer represents that the Issuer has not executed any other
assignment of the Collateral Management Agreement.
(e)    The Issuer agrees that this assignment is irrevocable, and that it will
not take any action which is inconsistent with this assignment or make any other
assignment inconsistent herewith. The Issuer will, from time to time, execute
all instruments of further assurance and all such supplemental instruments with
respect to this assignment as may be necessary to continue and maintain the
effectiveness of such assignment.
(f)    The Issuer hereby agrees, and hereby undertakes to obtain the agreement
and consent of the Collateral Manager in the Collateral Management Agreement, to
the following:
(i)    The Collateral Manager shall consent to the provisions of this assignment
and agree to perform any provisions of this Indenture applicable to the
Collateral Manager subject to the terms (including the standard of care set
forth in the Collateral Management Agreement) of the Collateral Management
Agreement;
(ii)    The Collateral Manager shall acknowledge that the Issuer is assigning
all of its right, title and interest in, to and under the Collateral Management
Agreement to the Trustee as representative of the Secured Parties and the
Collateral Manager shall agree that all of the representations, covenants and
agreements made by the Collateral Manager in the Collateral Management Agreement
are also for the benefit of the Trustee; and
(iii)    The Collateral Manager shall deliver to the Trustee all copies of all
notices, statements, communications and instruments delivered or required to be
delivered by the Collateral Manager to the Issuer pursuant to the Collateral
Management Agreement.
(g)    The Co-Issuers and the Trustee agree that the Collateral Manager shall be
a third party beneficiary of this Indenture, and shall be entitled to rely upon
and enforce such provisions of this Indenture to the same extent as if it were a
party hereto.
(h)    Upon a Trust Officer of the Trustee receiving written notice from the
Collateral Manager that an event constituting "Cause" as defined in the
Collateral Management Agreement has occurred, the Trustee shall, not later than
one Business Day thereafter, notify the Noteholders (as their names appear in
the Register).

ARTICLE XVI

HEDGE AGREEMENTS

Section 16.1    Hedge Agreements.
(a)    The Issuer (or the Collateral Manager on behalf of the Issuer) may enter
into Hedge Agreements from time to time after the Closing Date solely for the
purpose of managing interest rate risks in connection with the Issuer's issuance
of, and making payments on, the Notes. The Issuer (or the Collateral Manager on
behalf of the Issuer) shall promptly provide written notice of entry into any
Hedge Agreement to the Trustee and the Collateral Administrator. Notwithstanding
anything to the contrary contained in this


131



--------------------------------------------------------------------------------





Indenture, the Issuer (or the Collateral Manager on behalf of the Issuer) shall
not enter into any Hedge Agreement unless (i) the Rating Agency Condition has
been satisfied with respect thereto, (ii) a Majority of the Controlling Class
and a Majority of the Subordinated Notes have consented to such Hedge Agreement,
(iii) the Issuer receives an Opinion of Counsel to the effect that the Issuer
entering into such Hedge Agreement shall not, in and of itself, cause the Issuer
to become a "covered fund" under the Volcker Rule, as amended, (iv) the Issuer
obtains an Opinion of Counsel and a certification from the Collateral Manager to
the effect that (A) the written terms of the Hedge Agreement directly relate to
the Collateral Obligations and the Notes and (B) such Hedge Agreement reduces
the interest rate and/or foreign exchange risks related to the Collateral
Obligations and the Notes, (v) the Issuer obtains (with a copy to the Trustee
and the Collateral Administrator) an Opinion of Counsel to the effect that (A)
the Issuer entering into such Hedge Agreement will not cause it to be considered
a "commodity pool" as defined in Section 1a(10) of the CEA, (B) the Issuer
entering into such Hedge Agreement would fall within the scope of the exclusion
from commodity pool regulation set forth in CFTC Letter No. 12-45
(Interpretation and No-Action) dated December 7, 2012 issued by the Division of
Swap Dealer and Intermediary Oversight of the Commodity Futures Trading
Commission or (C) if the Issuer would be a commodity pool, that (x) the
Collateral Manager and no other party would be the "commodity pool operator" and
"commodity trading adviser" thereof, and (y) with respect to the Issuer as a
commodity pool, the Collateral Manager is eligible for an exemption from
registration as a "commodity pool operator" and "commodity trading adviser" and
all conditions precedent to obtaining such an exemption have been satisfied, and
(vi) if the Issuer entering into such Hedge Agreement will cause it to be a
commodity pool, the Collateral Manager agrees in writing that for so long as the
Issuer is a commodity pool, the Collateral Manager shall take (or cause to be
taken) all actions necessary to ensure ongoing compliance with the applicable
exemption from registration as a "commodity pool operator" and "commodity
trading adviser" with respect to the Issuer, and shall take (or cause to be
taken) any other actions required as a "commodity pool operator" and "commodity
trading adviser" with respect to the Issuer. The Issuer shall provide a copy of
each Hedge Agreement to each Applicable Rating Agency (if then rating a Class of
Secured Notes) and the Trustee.
(b)    Each Hedge Agreement shall contain appropriate limited recourse and
non-petition provisions equivalent (mutatis mutandis) to those contained in
Section 5.4(d) and Section 2.7(i). Each Hedge Counterparty shall be required to
have, at the time that any Hedge Agreement to which it is a party is entered
into, the Required Hedge Counterparty Ratings unless the Rating Agency Condition
is satisfied or credit support is provided as set forth in the Hedge Agreement.
Payments with respect to Hedge Agreements shall be subject to Article XI. Each
Hedge Agreement shall contain an acknowledgement by the Hedge Counterparty that
the obligations of the Issuer to the Hedge Counterparty under the relevant Hedge
Agreement shall be payable in accordance with Article XI.
(c)    In the event of any early termination of a Hedge Agreement with respect
to which the Hedge Counterparty is the sole "defaulting party" or "affected
party" (each as defined in the Hedge Agreements), notwithstanding any term
hereof to the contrary, (i) any termination payment paid by the Hedge
Counterparty to the Issuer may be paid to a replacement Hedge Counterparty at
the direction of the Collateral Manager and (ii) any payment received from a
replacement Hedge Counterparty may be paid to the replaced Hedge Counterparty at
the direction of the Collateral Manager under the terminated Hedge Agreement.
(d)    The Issuer (or the Collateral Manager on its behalf) shall, upon
receiving written notice of the exposure calculated under a credit support annex
to any Hedge Agreement, if applicable, make a demand to the relevant Hedge
Counterparty and its credit support provider, if applicable, for securities
having a value under such credit support annex equal to the required credit
support amount.
(e)    Each Hedge Agreement will, at a minimum, (i) include requirements for
collateralization by or replacement of the Hedge Counterparty (including timing
requirements) that satisfy criteria of each


132



--------------------------------------------------------------------------------





Applicable Rating Agency (if then rating a Class of Secured Notes) in effect at
the time of execution of the Hedge Agreement and (ii) permit the Issuer to
terminate such agreement (with the Hedge Counterparty bearing the costs of any
replacement Hedge Agreement) for failure to satisfy such requirement.
(f)    The Issuer shall give prompt notice to each Applicable Rating Agency (if
then rating a Class of Secured Notes) of any termination of a Hedge Agreement or
agreement to provide Hedge Counterparty credit support. Any collateral received
from a Hedge Counterparty under a Hedge Agreement shall be deposited in the
Hedge Counterparty Collateral Account.
(g)    If a Hedge Counterparty has defaulted in the payment when due of its
obligations to the Issuer under the Hedge Agreement, promptly after becoming
aware thereof the Collateral Manager shall make a demand on the Hedge
Counterparty (or its guarantor under the Hedge Agreement) with a copy to the
Trustee, demanding payment thereunder.
(h)    Each Hedge Agreement shall provide that it may not be terminated due to
the occurrence of an Event of Default until liquidation of the Assets has
commenced.






133



--------------------------------------------------------------------------------









INDEX
17g-5 Information Agent
2
 
Bankruptcy Law
6
17g-5 Information Agent's Website
2
 
Bankruptcy Subordination Agreement
6, 68
25% Limitation
2
 
Base Indenture
1
Acceleration Waterfall
19
 
Base Rate Amendment
6, 105
Account
2
 
Benefit Plan Investor
6
Accountants' Report
3
 
Board of Directors
6
Accredited Investor
3
 
Board Resolution
6
Act
3
 
Bond
7
Act of Holders
3
 
Bridge Loan
7
Adjusted Collateral Principal Amount
14
 
Business Day
7
Administration Agreement
3
 
Caa Collateral Obligation
1
Administrative Expense Cap
3
 
Calculation Agent
1, 7, 94
Administrative Expenses
3
 
Cash
7
Administrator
1, 4
 
Cayman AML Regulations
7
Affected Class
4
 
Cayman FATCA Legislation
7
Affiliate
4
 
CCC Collateral Obligation
1
Affiliated Transferors
5
 
CCC/Caa Collateral Obligations
7
Agent Members
5
 
Certificate of Authentication
7, 38
Aggregate Outstanding Amount
5
 
Certificated Notes
7, 39
Aggregate Principal Balance
5
 
Certificated Secured Note
7, 39
Alternate Base Rate
5, 105
 
Certificated Security
7
Alternative Method
5
 
Certificated Subordinated Note
7, 39
AML Compliance
5
 
CFR
1
AML Services Agreement
5
 
CFTC
7
AML Services Provider
1, 5
 
Class
7
Applicable Issuer
5
 
Class A Notes
2
Applicable Issuers
5
 
Class A-1 Notes
2
Applicable Rating Agencies
2
 
Class A-2 Notes
2
Approved Index List
5
 
Clearing Agency
8
ARRC
14
 
Clearing Corporation
8
ARRC Modifier
5
 
Clearing Corporation Security
8
Asset-backed Commercial Paper
5
 
Clearstream
8
Assets
1, 5
 
Closing Date
3
Assigned Moody's Rating
1
 
Closing Date Par Amount
8
Assumed Reinvestment Rate
5
 
Closing Date Participation Interests
8
Authenticating Agent
5
 
Code
8
Authorized Officer
6
 
Co-Issuer
1, 8
Average Life
6
 
Co-Issuers
1, 8
Balance
6
 
Collateral Administration Agreement
8
Bank
1
 
Collateral Administrator
1, 8






--------------------------------------------------------------------------------





Collateral Interest Amount
8
 
Dodd-Frank Act
15
Collateral Management Agreement
9
 
Dollar
15
Collateral Manager
1, 9
 
Domicile
15
Collateral Manager Notes
9
 
Domiciled
15
Collateral Obligations
8
 
DTC
15
Collateral Principal Amount
9
 
Due Date
15
Collection Account
9, 113
 
Eligibility Criteria
8
Collection Period
3
 
Eligible Assets
10
Contribution
7, 9
 
Eligible Investment Required Ratings
15
Contributor
7, 9
 
Eligible Investments
16
Controlling Class
5
 
Enforcement Event
18
Controlling Person
9
 
Equity Security
17
Corporate Trust Office
2
 
ERISA
17
Counterparty Criteria
10
 
Euroclear
17
Coverage Tests
14, 9
 
Event of Default
17, 62
Covered Audit Adjustment
9
 
Event of Default Ratio
16
Cov-Lite Loan
9
 
Event of Default Test
16
Credit Risk Criteria
10
 
Event of Default Trigger
16
Credit Risk Obligation
10
 
Event of Default Voting Holders
5
CRS
10
 
Excepted Property
1, 17
Cumulative Deferred Senior Servicing Fee
10
 
Excess Triple-C Adjustment Amount
14
Cumulative Deferred Subordinated Servicing Fee
10
 
Excess Triple-C Amount
15
Current Deferred Senior Servicing Fee
10
 
Exchange Act
17
Current Deferred Servicing Fee
10
 
Expense Reserve Account
17, 115
Current Deferred Subordinated Servicing Fee
10
 
FATCA
17
Current Pay Obligation
10
 
Federal Reserve Board
17
Custodial Account
11, 115
 
Fee Basis Amount
17
Custodian
11, 59
 
Financial Asset
17
Default
11
 
Financing Statements
17
Defaulted Collateral Value
14
 
First-Lien Last-Out Loan
17
Defaulted Obligation
11
 
Fitch
17
Deferrable Obligation
12
 
Fitch Eligible Counterparty Ratings
18
Deferring Obligation
12
 
Fixed Rate Obligation
18
Delayed Drawdown Collateral Obligation
12
 
Floating Rate Notes
18
Deliver
12
 
Floating Rate Obligation
18
Delivered
12
 
FRB
13
Delivery
12
 
GAAP
18, 76
Designated Reference Rate
14
 
Global Note
18
Determination Date
3
 
Global Secured Note
18
DIP Collateral Obligation
14
 
Government Security
13
Discount Obligation
15
 
Grant
18
Distribution Report
15
 
Granted
18
Diversity Score
15
 
Group I Country
18



2



--------------------------------------------------------------------------------





Group II Country
18
 
Long-Dated Obligation
22
Group III Country
18
 
LSTA
14
Hedge Agreement
18
 
LSTA Modifier
22
Hedge Counterparty
18
 
Maintenance Covenant
22
Hedge Counterparty Collateral Account
18, 115
 
Majority
22
Holder
19
 
Mandatory Redemption
22, 108
Holder AML Obligations
19, 47
 
Margin Stock
22
Holder FATCA Information
19
 
Market Value
15
IGA
19
 
Master Participation Agreement
22
Incurrence Covenant
19
 
Maturity
23
Indenture
1, 19
 
Maturity Amendment
12
Independent
19
 
Maturity Amendment Weighted Average Life Test
23
Information
1
 
Measurement Date
23
Initial Purchaser
1
 
Memorandum and Articles of Association
23
Initial Rating
19
 
Merging Entity
23, 92
Institutional Accredited Investor
19
 
Minimum Denominations
4
Instrument
19
 
Money
23
Interest Accrual Period
20
 
Monthly Report
23
Interest Collection Subaccount
20, 113
 
Monthly Report Determination Date
23, 1
Interest Coverage Ratio
15
 
Moody's
23
Interest Coverage Test
15
 
Moody's Default Probability Rating
23, 1
Interest Determination Date
20
 
Moody's Derived Rating
23, 2
Interest Only Security
20
 
Moody's Industry Classification
23
Interest Proceeds
20
 
Moody's Rating
23, 3
Interest Rate
21
 
Moody's Rating Factor
4
Intermediary
21
 
Non-Call Period
4
Investment Advisers Act
21
 
Non-Emerging Market Obligor
23
Investment Company Act
21
 
Non-Foreign Status Certificate
55
IRS
21
 
Non-Permitted ERISA Holder
23, 53
Issuer
1, 21
 
Non-Permitted Holder
23, 52
Issuer Order
21
 
Note
2
Issuer Request
21
 
Note Interest Amount
24
Junior Class
21
 
Note Payment Sequence
19
Letter of Credit
21
 
Noteholder
24
LIBOR
22
 
Notes
2
LIBOR Floor Obligation
22
 
NRSRO
24
Loan
22
 
NRSRO Certification
24
Loan Sale Agreement
22
 
Obligor
24
London Banking Day
22
 
Offer
24, 119
Long-Dated Excess Obligation
22
 
Offering
24



3



--------------------------------------------------------------------------------





Offering Circular
24
 
Proceedings
127
Officer
24
 
Process Agent
1, 29
offshore transaction
24
 
Purchase Agreement
29
Opinion of Counsel
24
 
Qualified Broker/Dealer
29
Optional Redemption
25
 
Qualified Institutional Buyer
29
Order of Priority
25
 
Qualified Purchaser
29
Other Plan Law
25
 
Rating Agency Condition
3
Outstanding
25
 
Real Estate Loan
29
Overcollateralization Ratio
16
 
Recalcitrant Holder
29
Overcollateralization Ratio Test
16
 
Record Date
30
Pari Passu Class
26
 
Redemption Date
30
Partial Redemption Date
18
 
Redemption Price
30
Partial Redemption Interest Proceeds
26
 
Reference Banks
30, 1
Participation Interest
26
 
Refinancing
6
Partner
27
 
Refinancing Proceeds
30
Partnership Interest
27
 
Register
30, 41
Partnership Representative
27
 
Registered
30
Partnership Tax Audit Rules
27
 
Registered Office Agreement
30
Party
27, 128
 
Registrar
1, 30, 41
Paying Agent
1, 27
 
Regulation S
30
Payment Account
27
 
Regulation S Global Secured Note
30, 39
Payment Date
3
 
Related Obligation
30
PBGC
27
 
Relevant Governmental Body
30
Permitted Deferrable Obligation
27
 
Repack Obligation
30
Permitted Exchange Security
27
 
Replacement Benchmark Spread
31
Permitted Liens
27
 
Required Hedge Counterparty Rating
31
Permitted Offer
27
 
Required Interest Coverage Ratio
16
Permitted RIC Distributions
27
 
Required Overcollateralization Ratio
16
Permitted Use Account
28, 116
 
Required Redemption Direction
5
Person
28
 
Responsible Officer
31
Principal Balance
28
 
Responsible Officers
1
Principal Collection Subaccount
28, 113
 
Retention Holder
1
Principal Financed Accrued Interest
28
 
Retention Holder Subsidiary
31
Principal Proceeds
29
 
Revolver Funding Account
31, 116
Priority Class
29
 
Revolving Collateral Obligation
31
Priority of Interest Payments
17
 
Rule 144A
31
Priority of Partial Redemption Payments
18
 
Rule 144A Global Note
31
Priority of Payments
18
 
Rule 144A Global Notes
39
Priority of Principal Payments
18
 
Rule 144A Global Secured Note
31, 39
Priority Termination Event
29
 
Rule 144A Global Subordinated Note
31, 39
Proceeding
29
 
Rule 144A Information
31, 94





4



--------------------------------------------------------------------------------





Rule 17g-5
31, 129
 
Synthetic Security
34
S&P
31
 
Tax
34
S&P Collateral Value
1
 
Tax Event
34
S&P Industry Classification
31
 
Tax Jurisdiction
35
S&P Rating
31, 1
 
Tax Redemption
35, 110
S&P Recovery Amount
3
 
Term Sheet
1
S&P Recovery Rate
3
 
Tested Classes
16
S&P Recovery Rating
3
 
Third Party Credit Exposure
4
Sale
31, 72
 
Third Party Credit Exposure Limits
4
Sale Proceeds
32
 
Transaction Documents
35
Schedule of Collateral Obligations
32
 
Transaction Parties
1
Scheduled Distribution
32
 
Transfer Agent
1, 35
Second Lien Loan
32
 
Treasury Regulations
35
Secured Noteholders
32
 
Trust Officer
35
Secured Notes
1
 
Trustee
1, 35
Secured Parties
1, 32
 
Trustee's Website
35, 119
Securities Account Control Agreement
3
 
U.S. person
36
Securities Act
32
 
U.S. Risk Retention Rules
36
Securities Intermediary
32
 
U.S. Tax Person
36
Securities Lending Agreement
32
 
U.S.$
15
Security Entitlement
32
 
UCC
35
Selling Institution
32
 
Uncertificated Security
35
Senior Secured Loan
32
 
Underlying Instrument
35
Senior Servicing Fee
4
 
Unregistered Securities
36, 73
Senior Unsecured Loan
33
 
Unsalable Assets
36
Servicing Fees
4
 
Unsecured Loan
36
Share Trustee
1
 
Volcker Rule
36
Similar Law
33
 
Weighted Average Life
36
Small Obligor Loan
10
 
Weighted Average Moody's Rating Factor
4
Specified Event
3
 
Zero Coupon Bond
36
Specified Rating
33
 
 
 
Sponsor
33
 
 
 
STAMP
34, 41
 
 
 
Stated Maturity
4
 
 
 
Step-Down Obligation
34
 
 
 
Step-Up Obligation
34
 
 
 
Structured Finance Obligation
34
 
 
 
Subordinated Notes
2
 
 
 
Subordinated Servicing Fee
5
 
 
 
Successor Entity
34, 92
 
 
 
Super Senior Revolving Facility
34
 
 
 
Surrendered Notes
34, 51
 
 
 



5



--------------------------------------------------------------------------------













--------------------------------------------------------------------------------






Schedule 1
LIST OF COLLATERAL OBLIGATIONS






S-1-1



--------------------------------------------------------------------------------


Schedule 2
Moody's Industry Classification Group List






CORP - Aerospace & Defense
1
CORP - Automotive
2
CORP - Banking, Finance, Insurance & Real Estate
3
CORP - Beverage, Food & Tobacco
4
CORP - Capital Equipment
5
CORP - Chemicals, Plastics, & Rubber
6
CORP - Construction & Building
7
CORP - Consumer goods: Durable
8
CORP - Consumer goods: Non-durable
9
CORP - Containers, Packaging & Glass
10
CORP - Energy: Electricity
11
CORP - Energy: Oil & Gas
12
CORP - Environmental Industries
13
CORP - Forest Products & Paper
14
CORP - Healthcare & Pharmaceuticals
15
CORP - High Tech Industries
16
CORP - Hotel, Gaming & Leisure
17
CORP - Media: Advertising, Printing & Publishing
18
CORP - Media: Broadcasting & Subscription
19
CORP - Media: Diversified & Production
20
CORP - Metals & Mining
21
CORP - Retail
22
CORP - Services: Business
23
CORP - Services: Consumer
24
CORP - Sovereign & Public Finance
25
CORP - Telecommunications
26
CORP - Transportation: Cargo
27
CORP - Transportation: Consumer
28
CORP - Utilities: Electric
29
CORP - Utilities: Oil & Gas
30
CORP - Utilities: Water
31
CORP - Wholesale
32



S-2-1



--------------------------------------------------------------------------------






Schedule 3
S&P Industry Classifications
Asset Type
Code
Asset Type
Description
1020000
Energy Equipment & Services
1030000
Oil, Gas & Consumable Fuels
2020000
Chemicals
2030000
Construction Materials
2040000
Containers & Packaging
2050000
Metals & Mining
2060000
Paper & Forest Products
3020000
Aerospace & Defense
3030000
Building Products
3040000
Construction & Engineering
3050000
Electrical Equipment
3060000
Industrial Conglomerates
3070000
Machinery
3080000
Trading Companies & Distributors
3110000
Commercial Services & Supplies
3210000
Air Freight & Logistics
3220000
Airlines
3230000
Marine
3240000
Road & Rail
3250000
Transportation Infrastructure
4011000
Auto Components
4020000
Automobiles
4110000
Household Durables
4120000
Leisure Products
4130000
Textiles, Apparel & Luxury Goods
4210000
Hotels, Restaurants & Leisure
4300001
Entertainment
4300002
Interactive Media and Services
4310000
Media
4410000
Distributors
4420000
Internet and Catalog Retail
4430000
Multiline Retail
4440000
Specialty Retail
5020000
Food & Staples Retailing
5110000
Beverages
5120000
Food Products
5130000
Tobacco
5210000
Household Products
5220000
Personal Products
6020000
Health Care Equipment & Supplies
6030000
Health Care Providers & Services
6110000
Biotechnology
6120000
Pharmaceuticals
7011000
Banks
7020000
Thrifts & Mortgage Finance
7110000
Diversified Financial Services
7120000
Consumer Finance
7130000
Capital Markets



S-3-1



--------------------------------------------------------------------------------





Asset Type
Code
Asset Type
Description
7210000
Insurance
7310000
Real Estate Management & Development
7311000
Real Estate Investment Trusts (REITs)
8030000
IT Services
8040000
Software
8110000
Communications Equipment
8120000
Technology Hardware, Storage & Peripherals
8130000
Electronic Equipment, Instruments & Components
8210000
Semiconductors & Semiconductor Equipment
9020000
Diversified Telecommunication Services
9030000
Wireless Telecommunication Services
9520000
Electric Utilities
9530000
Gas Utilities
9540000
Multi-Utilities
9550000
Water Utilities
9551701
Diversified Consumer Services
9551702
Independent Power and Renewable Electricity Producers
9551727
Life Sciences Tools & Services
9551729
Health Care Technology
9612010
Professional Services
PF1
Project Finance: Industrial Equipment
PF2
Project Finance: Leisure and Gaming
PF3
Project Finance: Natural Resources and Mining
PF4
Project Finance: Oil and Gas
PF5
Project Finance: Power
PF6
Project Finance: Public Finance and Real Estate
PF7
Project Finance: Telecommunications
PF8
Project Finance: Transport







S-3-2

--------------------------------------------------------------------------------






Schedule 4

Diversity Score Calculation
"Diversity Score": A single number that indicates collateral concentration in
terms of both issuer and industry concentration. A higher Diversity Score
reflects a more diverse portfolio in terms of issuer and industry concentration.
The Diversity Score is calculated as follows:
(a)
An "Issuer Par Amount" is calculated for each issuer of a Collateral Obligation,
and is equal to the Aggregate Principal Balance of all Collateral Obligations
issued by that issuer and all affiliates.

(b)
An "Average Par Amount" is calculated by summing the Issuer Par Amounts for all
issuers, and dividing by the number of issuers.

(c)
An "Equivalent Unit Score" is calculated for each issuer, and is equal to the
lesser of (x) one and (y) the Issuer Par Amount for such issuer divided by the
Average Par Amount.

(d)
An "Aggregate Industry Equivalent Unit Score" is then calculated for each of the
Moody's industry classification groups, shown on Schedule 2, and is equal to the
sum of the Equivalent Unit Scores for each issuer in such industry
classification group.

(e)
An "Industry Diversity Score" is then established for each Moody's industry
classification group, shown on Schedule 2, by reference to the following table
for the related Aggregate Industry Equivalent Unit Score; provided that if any
Aggregate Industry Equivalent Unit Score falls between any two such scores, the
applicable Industry Diversity Score will be the lower of the two Industry
Diversity Scores:

Aggregate
 
Aggregate
 
Aggregate
 
Aggregate
 
Industry
Industry
Industry
Industry
Industry
Industry
Industry
Industry
Equivalent
Diversity
Equivalent
Diversity
Equivalent
Diversity
Equivalent
Diversity
Unit Score
Score
Unit Score
Score
Unit Score
Score
Unit Score
Score
 
 
 
 
 
 
 
 
0.0000
0.0000
5.0500
2.7000
10.1500
4.0200
15.2500
4.5300
0.0500
0.1000
5.1500
2.7333
10.2500
4.0300
15.3500
4.5400
0.1500
0.2000
5.2500
2.7667
10.3500
4.0400
15.4500
4.5500
0.2500
0.3000
5.3500
2.8000
10.4500
4.0500
15.5500
4.5600
0.3500
0.4000
5.4500
2.8333
10.5500
4.0600
15.6500
4.5700
0.4500
0.5000
5.5500
2.8667
10.6500
4.0700
15.7500
4.5800
0.5500
0.6000
5.6500
2.9000
10.7500
4.0800
15.8500
4.5900
0.6500
0.7000
5.7500
2.9333
10.8500
4.0900
15.9500
4.6000
0.7500
0.8000
5.8500
2.9667
10.9500
4.1000
16.0500
4.6100
0.8500
0.9000
5.9500
3.0000
11.0500
4.1100
16.1500
4.6200
0.9500
1.0000
6.0500
3.0250
11.1500
4.1200
16.2500
4.6300
1.0500
1.0500
6.1500
3.0500
11.2500
4.1300
16.3500
4.6400
1.1500
1.1000
6.2500
3.0750
11.3500
4.1400
16.4500
4.6500
1.2500
1.1500
6.3500
3.1000
11.4500
4.1500
16.5500
4.6600
1.3500
1.2000
6.4500
3.1250
11.5500
4.1600
16.6500
4.6700
1.4500
1.2500
6.5500
3.1500
11.6500
4.1700
16.7500
4.6800
1.5500
1.3000
6.6500
3.1750
11.7500
4.1800
16.8500
4.6900
1.6500
1.3500
6.7500
3.2000
11.8500
4.1900
16.9500
4.7000



S-4-1



--------------------------------------------------------------------------------





Aggregate
 
Aggregate
 
Aggregate
 
Aggregate
 
Industry
Industry
Industry
Industry
Industry
Industry
Industry
Industry
Equivalent
Diversity
Equivalent
Diversity
Equivalent
Diversity
Equivalent
Diversity
Unit Score
Score
Unit Score
Score
Unit Score
Score
Unit Score
Score
1.7500
1.4000
6.8500
3.2250
11.9500
4.2000
17.0500
4.7100
1.8500
1.4500
6.9500
3.2500
12.0500
4.2100
17.1500
4.7200
1.9500
1.5000
7.0500
3.2750
12.1500
4.2200
17.2500
4.7300
2.0500
1.5500
7.1500
3.3000
12.2500
4.2300
17.3500
4.7400
2.1500
1.6000
7.2500
3.3250
12.3500
4.2400
17.4500
4.7500
2.2500
1.6500
7.3500
3.3500
12.4500
4.2500
17.5500
4.7600
2.3500
1.7000
7.4500
3.3750
12.5500
4.2600
17.6500
4.7700
2.4500
1.7500
7.5500
3.4000
12.6500
4.2700
17.7500
4.7800
2.5500
1.8000
7.6500
3.4250
12.7500
4.2800
17.8500
4.7900
2.6500
1.8500
7.7500
3.4500
12.8500
4.2900
17.9500
4.8000
2.7500
1.9000
7.8500
3.4750
12.9500
4.3000
18.0500
4.8100
2.8500
1.9500
7.9500
3.5000
13.0500
4.3100
18.1500
4.8200
2.9500
2.0000
8.0500
3.5250
13.1500
4.3200
18.2500
4.8300
3.0500
2.0333
8.1500
3.5500
13.2500
4.3300
18.3500
4.8400
3.1500
2.0667
8.2500
3.5750
13.3500
4.3400
18.4500
4.8500
3.2500
2.1000
8.3500
3.6000
13.4500
4.3500
18.5500
4.8600
3.3500
2.1333
8.4500
3.6250
13.5500
4.3600
18.6500
4.8700
3.4500
2.1667
8.5500
3.6500
13.6500
4.3700
18.7500
4.8800
3.5500
2.2000
8.6500
3.6750
13.7500
4.3800
18.8500
4.8900
3.6500
2.2333
8.7500
3.7000
13.8500
4.3900
18.9500
4.9000
3.7500
2.2667
8.8500
3.7250
13.9500
4.4000
19.0500
4.9100
3.8500
2.3000
8.9500
3.7500
14.0500
4.4100
19.1500
4.9200
3.9500
2.3333
9.0500
3.7750
14.1500
4.4200
19.2500
4.9300
4.0500
2.3667
9.1500
3.8000
14.2500
4.4300
19.3500
4.9400
4.1500
2.4000
9.2500
3.8250
14.3500
4.4400
19.4500
4.9500
4.2500
2.4333
9.3500
3.8500
14.4500
4.4500
19.5500
4.9600
4.3500
2.4667
9.4500
3.8750
14.5500
4.4600
19.6500
4.9700
4.4500
2.5000
9.5500
3.9000
14.6500
4.4700
19.7500
4.9800
4.5500
2.5333
9.6500
3.9250
14.7500
4.4800
19.8500
4.9900
4.6500
2.5667
9.7500
3.9500
14.8500
4.4900
19.9500
5.0000
4.7500
2.6000
9.8500
3.9750
14.9500
4.5000
 
 
4.8500
2.6333
9.9500
4.0000
15.0500
4.5100
 
 
4.9500
2.6667
10.0500
4.0100
15.1500
4.5200
 
 



(f)
The Diversity Score is then calculated by summing each of the Industry Diversity
Scores for each Moody's industry classification group shown on Schedule 2.

(g)
For purposes of calculating the Diversity Score, affiliated issuers in the same
industry are deemed to be a single issuer except as otherwise agreed to by
Moody's.





S-4-2



--------------------------------------------------------------------------------






Schedule 5
MOODY'S DEFINITIONS
"Assigned Moody's Rating": The publicly available rating or the estimated rating
expressly assigned to a debt obligation (or facility) by Moody's that addresses
the full amount of the principal and interest promised.
"Caa Collateral Obligation": A Collateral Obligation (other than a Defaulted
Obligation or a Deferring Obligation) with a Moody's Rating of "Caa1" or lower.
"CFR": With respect to an obligor of a Collateral Obligation, if such obligor
has a corporate family rating by Moody's, then such corporate family rating;
provided, that if such obligor does not have a corporate family rating by
Moody's but any entity in the obligor's corporate family does have a corporate
family rating, then the CFR is such corporate family rating.
"Moody's Default Probability Rating": With respect to a Collateral Obligation,
the Moody's Default Probability Rating will be:
(a)    if the obligor of such Collateral Obligation has a CFR, then such CFR;
(b)    if not determined pursuant to clause (a) above, if the obligor of such
Collateral Obligation has one or more senior unsecured obligations with an
Assigned Moody's Rating, then the Assigned Moody's Rating on any such obligation
as selected by the Collateral Manager in its sole discretion;
(c)    if not determined pursuant to clause (a) or (b) above, if the obligor of
such Collateral Obligation has one or more senior secured obligations with an
Assigned Moody's Rating, then the Moody's rating that is one subcategory lower
than the Assigned Moody's Rating on any such senior secured obligation as
selected by the Collateral Manager in its sole discretion;
(d)    if not determined pursuant to clause (a), (b) or (c) above, if a rating
estimate has been assigned to such Collateral Obligation by Moody's upon the
request of the Issuer, the Collateral Manager or an Affiliate of the Collateral
Manager, then the Moody's Default Probability Rating is such rating estimate as
long as such rating estimate or a renewal for such rating estimate has been
issued or provided by Moody's in each case within the 15 month period preceding
the date on which the Moody's Default Probability Rating is being determined;
provided that if such rating estimate has been issued or provided by Moody's for
a period (x) longer than 13 months but not beyond 15 months, the Moody's Default
Probability Rating will be one subcategory lower than such rating estimate and
(y) beyond 15 months, the Moody's Default Probability Rating will be deemed to
be "Caa3;"
(e)    if such Collateral Obligation is a DIP Collateral Obligation, the Moody's
Derived Rating set forth in clause (a) in the definition thereof;
(f)    if not determined pursuant to any of clauses (a) through (e) above and at
the election of the Collateral Manager, the Moody's Derived Rating; and
(g)    if not determined pursuant to any of clauses (a) through (f) above,
"Caa3."
To the extent that the Issuer relies upon a credit estimate for purposes of the
Moody's Default Probability Rating of any Collateral Obligation, the Collateral
Manager (on behalf of the Issuer) will apply


S-5-1



--------------------------------------------------------------------------------





for renewal of such credit estimate on an annual basis (and shall also obtain
and pay for a review of such credit estimate upon the occurrence of a material
amendment to the terms of the applicable Collateral Obligation so long as the
Issuer still holds the Collateral Obligation at such time). For purposes of
calculating the Moody's Rating Factor, the rating otherwise determined in
accordance with the definition of Moody's Default Probability Rating shall be
adjusted as follows: (i) for any Collateral Obligation that is placed on
negative outlook, such rating shall be adjusted downward one notch, (ii) for any
Collateral Obligation that is placed on review for possible downgrade, such
rating shall be adjusted downward two notches and (iii) for any Collateral
Obligation that is placed on review for possible upgrade, such rating shall be
adjusted upward one notch.
"Moody's Derived Rating": With respect to a Collateral Obligation for which a
Moody's Derived Rating is to be determined, such Moody's Derived Rating will be
the rating determined as set forth below:
(a)
With respect to any DIP Collateral Obligation, the Moody's Default Probability
Rating of such Collateral Obligation shall be the rating which is one
subcategory below the facility rating (whether public or private) of such DIP
Collateral Obligation rated by Moody's.

(b)
If not determined pursuant to clause (a) above, then by using any one of the
methods provided below:

(A)
pursuant to the table below:

Type of Collateral Obligation
S&P Rating (Public and Monitored)
Collateral Obligation Rated by S&P
Number of Subcategories Relative to Moody's Equivalent of S&P Rating
Not Structured Finance Obligation
≥ "BBB-"
Not a Loan or Participation Interest in Loan
‑1
Not Structured Finance Obligation
≤" BB+"
Not a Loan or Participation Interest in Loan
‑2
Not Structured Finance Obligation
 
Loan or Participation Interest in Loan
‑2

(B)
in the event that the Collateral Obligation does not have an S&P rating, but
another security or obligation of the obligor is publicly rated by S&P:

Obligation Category of Rated Obligation
Number of Subcategories Relative to Rated Obligation Rating
Senior secured obligation
‑1
Unsecured obligation
0
Subordinated obligation
+1



or
(C)
if such Collateral Obligation is a DIP Collateral Obligation, no Moody's Derived
Rating may be determined based on a rating by S&P or any other rating agency;



S-5-2



--------------------------------------------------------------------------------





provided, that the Aggregate Principal Balance of the Collateral Obligations
that may have a Moody's Rating derived from an S&P Rating as set forth in
sub-clauses (A) or (B) of this clause (b) may not exceed 10% of the Collateral
Principal Amount.
(c)
If not determined pursuant to clauses (a) or (b) above and such Collateral
Obligation is not rated by Moody's or S&P and no other security or obligation of
the issuer of such Collateral Obligation is rated by Moody's or S&P, and if
Moody's has been requested by the Issuer, the Collateral Manager or the issuer
of such Collateral Obligation to assign a rating or rating estimate with respect
to such Collateral Obligation but such rating or rating estimate has not been
received, pending receipt of such estimate, the Moody's Derived Rating of such
Collateral Obligation for purposes of the definitions of Moody's Rating or
Moody's Default Probability Rating shall be (i) "B3" if the Collateral Manager
certifies to the Trustee and the Collateral Administrator that the Collateral
Manager believes that such estimate shall be at least "B3" and if the Aggregate
Principal Balance of Collateral Obligations determined pursuant to this clause
(c)(i) and clause (a) above does not exceed 5% of the Collateral Principal
Amount or (ii) otherwise, "Caa1."

"Moody's Rating": (a) With respect to a Collateral Obligation that is a Senior
Secured Loan, the Moody's Rating will be:
(A)
if such Collateral Obligation has an Assigned Moody's Rating, then such Assigned
Moody's Rating;

(B)
if such Collateral Obligation does not have an Assigned Moody's Rating but the
obligor of such Collateral Obligation has a CFR, then the Moody's rating that is
one subcategory higher than such CFR;

(C)
if neither clause (A) nor (B) above apply, if such Collateral Obligation does
not have an Assigned Moody's Rating but the obligor of such Collateral
Obligation has one or more senior unsecured obligations with an Assigned Moody's
Rating, then the Moody's rating that is two subcategories higher than the
Assigned Moody's Rating on any such obligation as selected by the Collateral
Manager in its sole discretion;

(D)
if none of clauses (A) through (C) above apply, at the election of the
Collateral Manager, the Moody's Derived Rating; and

(E)
if none of clauses (A) through (D) above apply, "Caa3"; and

(b)    with respect to a Collateral Obligation other than a Senior Secured Loan,
the Moody's Rating will be:
(A)
if such Collateral Obligation has an Assigned Moody's Rating, such Assigned
Moody's Rating;

(B)
if such Collateral Obligation does not have an Assigned Moody's Rating but the
obligor of such Collateral Obligation has one or more senior unsecured
obligations with an Assigned Moody's Rating, then the Assigned Moody's Rating on
any such obligation as selected by the Collateral Manager in its sole
discretion;



S-5-3



--------------------------------------------------------------------------------





(C)
if neither clause (A) nor (B) above apply, if such Collateral Obligation does
not have an Assigned Moody's Rating but the obligor of such Collateral
Obligation has a CFR, then the Moody's rating that is one subcategory lower than
such CFR;

(D)
if none of clauses (A), (B) or (C) above apply, if such Collateral Obligation
does not have an Assigned Moody's Rating but the obligor of such Collateral
Obligation has one or more subordinated debt obligations with an Assigned
Moody's Rating, then the Moody's rating that is one subcategory higher than the
Assigned Moody's Rating on any such obligation as selected by the Collateral
Manager in its sole discretion;

(E)
if none of clauses (A) through (D) above apply, at the election of the
Collateral Manager, the Moody's Derived Rating; and

(F)
if none of clauses (A) through (E) above apply, "Caa3."

To the extent that the Issuer relies upon a credit estimate for purposes of the
Moody's Rating of any Collateral Obligation, the Collateral Manager (on behalf
of the Issuer) will apply for renewal of such credit estimate on an annual basis
(and shall also obtain and pay for a review of such credit estimate upon the
occurrence of a material amendment to the terms of the applicable Collateral
Obligation so long as the Issuer still holds the Collateral Obligation at such
time).
"Moody's Rating Factor": For each Collateral Obligation, the number set forth in
the table below opposite the Moody's Default Probability Rating of such
Collateral Obligation.
Moody's Default Probability Rating
Moody's Rating Factor
Moody's Default Probability Rating
Moody's Rating Factor
Aaa
1
Ba1
940
Aa1
10
Ba2
1,350
Aa2
20
Ba3
1,766
Aa3
40
B1
2,220
A1
70
B2
2,720
A2
120
B3
3,490
A3
180
Caa1
4,770
Baa1
260
Caa2
6,500
Baa2
360
Caa3
8,070
Baa3
610
Ca or lower
10,000



"Weighted Average Moody's Rating Factor": The number (rounded up to the nearest
whole number) determined by:
(a)    summing the products of (i) the Principal Balance of each Collateral
Obligation (excluding Equity Securities) multiplied by (ii) the Moody's Rating
Factor of such Collateral Obligation and
(b)    dividing such sum by the outstanding Principal Balance of all such
Collateral Obligations.


S-5-4



--------------------------------------------------------------------------------






Schedule 6

S&P DEFINITIONS
"CCC Collateral Obligation": A Collateral Obligation (other than a Defaulted
Obligation or a Deferring Obligation) with an S&P Rating of "CCC+" or lower.
"Information": S&P's "Credit Estimate Information Requirements" dated April 2011
and any other available information S&P reasonably requests in order to produce
a credit estimate for a particular asset.
"S&P Collateral Value": With respect to any Defaulted Obligation or Deferring
Obligation, the lesser of (i) the S&P Recovery Amount of such Defaulted
Obligation or Deferring Obligation, respectively, as of the relevant date of
determination and (ii) the Market Value of such Defaulted Obligation or
Deferring Obligation, respectively, as of the relevant date of determination.
"S&P Rating": With respect to any Collateral Obligation, as of any date of
determination, the rating determined in accordance with the following
methodology:
(i)
(a) if there is an issuer credit rating of the issuer of such Collateral
Obligation by S&P as published by S&P, or the guarantor which unconditionally
and irrevocably guarantees such Collateral Obligation pursuant to a form of
guaranty approved by S&P for use in connection with this transaction, then the
S&P Rating shall be such rating (regardless of whether there is a published
rating by S&P on the Collateral Obligations of such issuer held by the Issuer,
provided that private ratings (that is, ratings provided at the request of the
obligor) may be used for purposes of this definition if such private ratings are
not point-in-time ratings and the obligor has consented to the use of such
ratings) or (b) if there is no issuer credit rating of the issuer by S&P but
(1) there is a senior secured rating on any obligation or security of the
issuer, then the S&P Rating of such Collateral Obligation shall be one
sub-category below such rating; (2) if clause (1) above does not apply, but
there is a senior unsecured rating on any obligation or security of the issuer,
the S&P Rating of such Collateral Obligation shall equal such rating; and (3) if
neither clause (1) nor clause (2) above applies, but there is a subordinated
rating on any obligation or security of the issuer, then the S&P Rating of such
Collateral Obligation shall be one sub-category above such rating if such rating
is higher than "BB+," and shall be two sub-categories above such rating if such
rating is "BB+" or lower;

(ii)
with respect to any Collateral Obligation that is a DIP Collateral Obligation,
the S&P Rating thereof shall be the credit rating assigned to such issue by S&P
(provided that if a point-in-time credit rating was assigned by S&P within the
last 12 months from the date of determination, then the S&P Rating shall be such
point-in-time credit rating, unless a Specified Event has occurred with respect
to such DIP Collateral Obligation, in which case the S&P Rating thereof shall be
determined in accordance with clause (iv) below);

(iii)
if there is not a rating by S&P on the issuer or on an obligation of the issuer,
then the S&P Rating may be determined pursuant to clauses (a) through (c) below:

(a)
if an obligation of the issuer is not a DIP Collateral Obligation and is
publicly rated by Moody's, then the S&P Rating will be determined in accordance
with the methodologies for establishing the Moody's Rating set forth above
except that the S&P Rating of such obligation will be (1) one sub-category below
the S&P



S-6-1



--------------------------------------------------------------------------------





equivalent of the Moody's Rating if such Moody's Rating is "Baa3" or higher and
(2) two sub-categories below the S&P equivalent of the Moody's Rating if such
Moody's Rating is "Ba1" or lower;
(b)
the S&P Rating may be based on a credit estimate provided by S&P, and in
connection therewith, the Issuer, the Collateral Manager on behalf of the Issuer
or the issuer of such Collateral Obligation shall, prior to or within 30 days
after the acquisition of such Collateral Obligation, apply (and concurrently
submit all available Information in respect of such application) to S&P for a
credit estimate which shall be its S&P Rating; provided that, if such
Information is submitted within such 30-day period, then, pending receipt from
S&P of such estimate, such Collateral Obligation shall have an S&P Rating as
determined by the Collateral Manager in its sole discretion if the Collateral
Manager certifies to the Trustee and the Collateral Administrator that it
believes that such S&P Rating determined by the Collateral Manager is
commercially reasonable and will be at least equal to such rating; provided,
further, that if such Information is not submitted within such 30-day period,
then, pending receipt from S&P of such estimate, the Collateral Obligation shall
have (1) the S&P Rating as determined by the Collateral Manager for a period of
up to 90 days after the acquisition of such Collateral Obligation and (2) an S&P
Rating of "CCC-" following such 90-day period; unless, during such 90-day
period, the Collateral Manager has requested the extension of such period and
S&P, in its sole discretion, has granted such request; provided, further, that
if such 90-day period (or other extended period) elapses pending S&P's decision
with respect to such application, the S&P Rating of such Collateral Obligation
shall be "CCC-"; provided further, that if the Collateral Obligation has had a
public rating by S&P that S&P has withdrawn or suspended within six months prior
to the date of such application for a credit estimate in respect of such
Collateral Obligation, the S&P Rating in respect thereof shall be "CCC-" pending
receipt from S&P of such estimate, and S&P may elect not to provide such
estimate until a period of six months have elapsed after the withdrawal or
suspension of the public rating; provided, further, that such credit estimate
shall expire 12 months after the acquisition of such Collateral Obligation,
following which such Collateral Obligation shall have an S&P Rating of "CCC-"
unless, during such 12-month period, the Issuer applies for renewal thereof in
accordance with Section 7.14(b), in which case such credit estimate shall
continue to be the S&P Rating of such Collateral Obligation until S&P has
confirmed or revised such credit estimate, upon which such confirmed or revised
credit estimate shall be the S&P Rating of such Collateral Obligation; provided,
further, that such confirmed or revised credit estimate shall expire on the next
succeeding 12-month anniversary of the date of the acquisition of such
Collateral Obligation and (when renewed annually in accordance with
Section 7.14(b)) on each 12-month anniversary thereafter; or

(c)
with respect to a Collateral Obligation that is not a Defaulted Obligation, the
S&P Rating of such Collateral Obligation will at the election of the Issuer (at
the direction of the Collateral Manager) be "CCC‑"; provided that (i) neither
the issuer of such Collateral Obligation nor any of its Affiliates are subject
to any bankruptcy or reorganization proceedings and (ii) the issuer has not
defaulted on any payment obligation in respect of any debt security or other
obligation of the issuer at any time within the two year period ending on such
date of determination, all such debt



S-7-2



--------------------------------------------------------------------------------





securities and other obligations of the issuer that are pari passu with or
senior to the Collateral Obligation are current and the Collateral Manager
reasonably expects them to remain current; or
(iv)
with respect to a DIP Collateral Obligation that has no issue rating by S&P or a
Current Pay Obligation that is rated "D" or "SD" by S&P, the S&P Rating of such
DIP Collateral Obligation or Current Pay Obligation, as applicable, will be, at
the election of the Issuer (at the direction of the Collateral Manager), "CCC-"
or the S&P Rating determined pursuant to clause (iii)(b) above;

provided, that for purposes of the determination of the S&P Rating, (x) if the
applicable rating assigned by S&P to an obligor or its obligations is on "credit
watch positive" by S&P, such rating will be treated as being one sub-category
above such assigned rating and (y) if the applicable rating assigned by S&P to
an obligor or its obligations is on "credit watch negative" by S&P, such rating
will be treated as being one sub-category below such assigned rating; provided,
further, that, for purposes of any rating estimate or private or confidential
rating by S&P, the Issuer (or the Collateral Manager on its behalf) must provide
S&P with (i) notification of any Specified Event, which notice shall include a
copy of such Specified Event and a brief description of such event and (ii) at
least annually (if not sooner) any Information with respect to a Collateral
Obligation the S&P Rating of which is determined pursuant to clause (iii)(b)
above; provided, further that the Issuer (or the Collateral Manager on behalf of
the Issuer) shall use commercially reasonable efforts to provide to S&P the same
information regarding such Collateral Obligation the S&P Rating of which is
determined pursuant to clause (iii)(c) as it would be required to provide to S&P
if it were seeking to obtain or maintain a credit estimate for such Collateral
Obligation.
"S&P Recovery Amount": With respect to any Collateral Obligation, an amount
equal to: (a) the applicable S&P Recovery Rate; multiplied by (b) the Principal
Balance of such Collateral Obligation.
"S&P Recovery Rate": With respect to a Collateral Obligation, the recovery rate
set forth in this Schedule 6 using the Initial Rating of the most senior
Class of Secured Notes Outstanding at the time of determination.
"S&P Recovery Rating": With respect to a Collateral Obligation for which an S&P
Recovery Rate is being determined, the "Recovery Rating" assigned by S&P to such
Collateral Obligation based upon the tables set forth in this Schedule 6.
"Specified Event": With respect to any Collateral Obligation that is a DIP
Collateral Obligation or is the subject of a rating estimate or is a private or
confidential rating by S&P, the occurrence of any of the following events:
(a)
any failure of the Obligor thereunder to pay interest on or principal of such
Collateral Obligation when due and payable;

(b)
the rescheduling of the payment of principal of or interest on such Collateral
Obligation or any other obligations for borrowed money of such Obligor;

(c)
the restructuring of any of the debt thereunder (including proposed debt);

(d)
any significant sales or acquisitions of assets by the Obligor;



S-7-3



--------------------------------------------------------------------------------





(e)
the breach of any covenant of such Collateral Obligation or the reasonable
determination by the Collateral Manager that there is a greater than 50% chance
that a covenant would be breached in the next six months;

(f)
the operating profit or cash flows of the Obligor being more than 20% lower than
the Obligor's expected results;

(g)
the reduction or increase in the Cash interest rate payable by the Obligor
thereunder (excluding any increase in an interest rate arising by operation of a
default or penalty interest clause under a Collateral Obligation);

(h)
the extension of the stated maturity date of such Collateral Obligation; or

(i)
the addition of payment-in-kind terms.

"Third Party Credit Exposure": As of any date of determination, the Principal
Balance of each Collateral Obligation that consists of a Participation Interest.
"Third Party Credit Exposure Limits": Limits that shall be satisfied if the
Third Party Credit Exposure with counterparties having the ratings below from
S&P do not exceed the percentage of the Collateral Principal Amount specified
below:
S&P's credit rating of Selling Institution
Aggregate
Percentage
Limit
Individual
Percentage
Limit
AAA
20%
20%
AA+
10%
10%
AA
10%
10%
AA-
10%
10%
A+
5%
5%
A
5%
5%
below A
0%
0%



provided that (x) a Selling Institution having an S&P credit rating of "A" must
also have a short-term S&P rating of "A‑1" otherwise its Aggregate Percentage
Limit and Individual Percentage Limit shall be 0% and (y) the Third Party Credit
Exposure Limits shall not apply to any Collateral Obligation acquired in the
form of a Participation Interest from the Affiliated Transferors.


S-7-4



--------------------------------------------------------------------------------





S&P Recovery Rate Tables
For purposes of this Schedule 6:
"Group A" means Australia, Belgium, Canada, Denmark, Finland, France, Germany,
Hong Kong, Ireland, Israel, Japan, Luxembourg, Netherlands, Norway, Portugal,
Singapore, Spain, Sweden, Switzerland, the United Kingdom and the United States.
"Group B" means Brazil, Dubai International Finance Centre, Italy, Mexico, South
Africa, Turkey and the United Arab Emirates.
"Group C" means Kazakhstan, Russian Federation, Ukraine and others not included
in Group A or Group B.
1.    (a)    If a Collateral Obligation has an S&P Asset Specific Recovery
Rating, the S&P Recovery Rate for such Collateral Obligation shall be the
applicable percentage set forth in Table 1 below, based on such S&P Asset
Specific Recovery Rating and the applicable Class of Note:
Table 1: S&P Recovery Rates for Collateral Obligations With S&P Asset Specific
Recovery Ratings*
Asset Specific Recovery Ratings
Recovery Indicator from published reports
S&P Recovery Rate for Secured Notes with Liability Rating
 
 
 
"AAA"
"AA"
"A"
"BBB"
"BB"
"B"
"CCC"
 
1+
100
75.00%
85.00%
88.00%
90.00%
92.00%
95.00%
95.00%
 
1
95
70.00%
80.00%
84.00%
87.50%
91.00%
95.00%
95.00%
 
1
90
65.00%
75.00%
80.00%
85.00%
90.00%
95.00%
95.00%
 
2
85
62.50%
72.50%
77.50%
83.00%
88.00%
92.00%
92.00%
 
2
80
60.00%
70.00%
75.00%
81.00%
86.00%
89.00%
89.00%
 
2
75
55.00%
65.00%
70.50%
77.00%
82.50%
84.00%
84.00%
 
2
70
50.00%
60.00%
66.00%
73.00%
79.00%
79.00%
79.00%
 
3
65
45.00%
55.00%
61.00%
68.00%
73.00%
74.00%
74.00%
 
3
60
40.00%
50.00%
56.00%
63.00%
67.00%
69.00%
69.00%
 
3
55
35.00%
45.00%
51.00%
58.00%
63.00%
64.00%
64.00%
 
3
50
30.00%
40.00%
46.00%
53.00%
59.00%
59.00%
59.00%
 
4
45
28.50%
37.50%
44.00%
49.50%
53.50%
54.00%
54.00%
 
4
40
27.00%
35.00%
42.00%
46.00%
48.00%
49.00%
49.00%
 
4
35
23.50%
30.50%
37.50%
42.50%
43.50%
44.00%
44.00%
 
4
30
20.00%
26.00%
33.00%
39.00%
39.00%
39.00%
39.00%
 
5
25
17.50%
23.00%
28.50%
32.50%
33.50%
34.00%
34.00%
 
5
20
15.00%
20.00%
24.00%
26.00%
28.00%
29.00%
29.00%
 
5
15
10.00%
15.00%
19.50%
22.50%
23.50%
24.00%
24.00%
 
5
10
5.00%
10.00%
15.00%
19.00%
19.00%
19.00%
19.00%



S-7-5



--------------------------------------------------------------------------------





Asset Specific Recovery Ratings
Recovery Indicator from published reports
S&P Recovery Rate for Secured Notes with Liability Rating
 
6
5
3.50%
7.00%
10.50%
13.50%
14.00%
14.00%
14.00%
 
6
0
2.00%
4.00%
6.00%
8.00%
9.00%
9.00%
9.00%



* The S&P Recovery Rate shall be the applicable rate set forth above based on
the applicable Class of Secured Notes and the rating thereof as of the Closing
Date.
(b)    If a Collateral Obligation is senior unsecured debt or subordinate debt
and does not have an S&P Asset Specific Recovery Rating but the same issuer has
other debt obligations that rank senior, the S&P Recovery Rate for such
Collateral Obligation shall be the applicable percentage set forth in Tables 2
and 3 below:
Table 2: Recovery Rates for Senior Unsecured Assets Junior to Assets With
Recovery Ratings*
For Collateral Obligations Domiciled in Group A
Senior Asset Recovery Rate
S&P Recovery Rate for Secured Notes with Liability Rating
 
"AAA"
"AA"
"A"
"BBB"
"BB"
"B" and below
1+
18%
20%
23%
26%
29%
31%
1
18%
20%
23%
26%
29%
31%
2
18%
20%
23%
26%
29%
31%
3
12%
15%
18%
21%
22%
23%
4
5%
8%
11%
13%
14%
15%
5
2%
4%
6%
8%
9%
10%
6
-%
-%
-%
-%
-%
-%
 
Recovery rate



For Collateral Obligations Domiciled in Group B
Senior Asset Recovery Rate
S&P Recovery Rate for Secured Notes with Liability Rating
 
"AAA"
"AA"
"A"
"BBB"
"BB"
"B" and below
1+
13%
16%
18%
21%
23%
25%
1
13%
16%
18%
21%
23%
25%
2
13%
16%
18%
21%
23%
25%
3
8%
11%
13%
15%
16%
17%
4
5%
5%
5%
5%
5%
5%
5
2%
2%
2%
2%
2%
2%
6
-%
-%
-%
-%
-%
-%
 
Recovery rate



For Collateral Obligations Domiciled in Group C


S-7-6



--------------------------------------------------------------------------------





Senior Asset Recovery Rate
S&P Recovery Rate for Secured Notes with Liability Rating
 
"AAA"
"AA"
"A"
"BBB"
"BB"
"B" and below
1+
10%
12%
14%
16%
18%
20%
1
10%
12%
14%
16%
18%
20%
2
10%
12%
14%
16%
18%
20%
3
5%
7%
9%
10%
11%
12%
4
2%
2%
2%
2%
2%
2%
5
-%
-%
-%
-%
-%
-%
6
-%
-%
-%
-%
-%
-%
 
Recovery rate

* The S&P Recovery Rate shall be the applicable rate set forth above based on
the applicable Class of Secured Notes and the rating thereof as of the Closing
Date.
Table 3: Recovery Rates for Subordinated Assets Junior to Assets With Recovery
Ratings*


For Collateral Obligations Domiciled in Groups A and B
Senior Asset Recovery Rate
S&P Recovery Rate for Secured Notes with Liability Rating
 
"AAA"
"AA"
"A"
"BBB"
"BB"
"B" and below
1+
8%
8%
8%
8%
8%
8%
1
8%
8%
8%
8%
8%
8%
2
8%
8%
8%
8%
8%
8%
3
5%
5%
5%
5%
5%
5%
4
2%
2%
2%
2%
2%
2%
5
-%
-%
-%
-%
-%
-%
6
-%
-%
-%
-%
-%
-%
 
Recovery rate



For Collateral Obligations Domiciled in Group C
Senior Asset Recovery Rate
S&P Recovery Rate for Secured Notes with Liability Rating
 
"AAA"
"AA"
"A"
"BBB"
"BB"
"B" and below
1+
5%
5%
5%
5%
5%
5%
1
5%
5%
5%
5%
5%
5%
2
5%
5%
5%
5%
5%
5%
3
2%
2%
2%
2%
2%
2%
4
-%
-%
-%
-%
-%
-%
5
-%
-%
-%
-%
-%
-%
6
-%
-%
-%
-%
-%
-%
 
Recovery rate

* The S&P Recovery Rate shall be the applicable rate set forth above based on
the applicable Class of Secured Notes and the rating thereof as of the Closing
Date.




S-7-7



--------------------------------------------------------------------------------





2.
(c)    In all other cases, as applicable, based on the applicable Class of
Notes, the S&P Recovery Rate for such Collateral Obligation shall be the
applicable percentage set forth in Table 4 below:

Table 4: Tiered Corporate Recovery Rates (By Asset Class and Class of Notes)*
Priority Category
Initial Liability Rating
 
"AAA"
"AA"
"A"
"BBB"
"BB"
"B" and "CCC"
Senior Secured Loans**
Group A
50
%
55
%
59
%
63
%
75
%
79
%
Group B
39
%
42
%
46
%
49
%
60
%
63
%
Group C
17
%
19
%
27
%
29
%
31
%
34
%
Senior Secured Loans (Cov-Lite Loans)
Group A
41
%
46
%
49
%
53
%
63
%
67
%
Group B
32
%
35
%
39
%
41
%
50
%
53
%
Group C
17
%
19
%
27
%
29
%
31
%
34
%
Mezzanine/ Second Lien Loans/ First-Lien Last-Out Loans/Senior Unsecured
Loans***
Group A
18
%
20
%
23
%
26
%
29
%
31
%
Group B
13
%
16
%
18
%
21
%
23
%
25
%
Group C
10
%
12
%
14
%
16
%
18
%
20
%
Subordinated loans
Group A
8
%
8
%
8
%
8
%
8
%
8
%
Group B
8
%
8
%
8
%
8
%
8
%
8
%
Group C
5
%
5
%
5
%
5
%
5
%
5
%
 
Recovery rate



*    The S&P Recovery Rate shall be the applicable rate set forth above based on
the applicable Class of Secured Notes and the rating thereof as of the Closing
Date.


**    Solely for the purpose of determining the S&P Recovery Rate for such loan,
no loan will constitute a "Senior Secured Loan" unless such loan (a) is secured
by a valid first priority security interest in collateral, (b) in the Collateral
Manager's commercially reasonable judgment (with such determination being made
in good faith by the Collateral Manager at the time of such loan's purchase and
based upon information reasonably available to the Collateral Manager at such
time and without any requirement of additional investigation beyond the
Collateral Manager's customary credit review procedures), is secured by
specified collateral that has a value not less than an amount equal to the sum
of (i) the aggregate principal balance of all loans senior or pari passu to such
loans and (ii) the outstanding principal balance of such loan, which value may
be derived from, among other things, the enterprise value (but may not be based
solely on equity or goodwill) of the issuer of such loan; provided that the
terms of this footnote may be amended or revised at any time by a written
agreement of the Issuer, the Collateral Manager and the Trustee (without the
consent of any holder of any Note), in order to conform to S&P then current
criteria for such loans, (c) is not a First-Lien Last-Out Loan and (d) is not
secured solely or primarily by common stock or other equity interests.


***    Solely for the purpose of determining the S&P Recovery Rate for such
loan, the aggregate principal balance of all Senior Unsecured Loans and Second
Lien Loans that, in the aggregate, represent up to 15% of the Collateral
Principal Amount shall have the S&P Recovery Rate specified for Unsecured Loans
and Second Lien Loans in the table above and the aggregate principal balance of
all Unsecured Loans and Second


S-7-8



--------------------------------------------------------------------------------





Lien Loans in excess of 15% of the Collateral Principal Amount shall have the
S&P Recovery Rate specified for subordinated loans in the table above.




S-7-9



--------------------------------------------------------------------------------






Schedule 7

CALCULATION OF LIBOR
"LIBOR" with respect to the Floating Rate Notes, for any Interest Accrual
Period, means the greater of (I) (a) the rate appearing on the Reuters Screen
for deposits with a term of three months (provided that LIBOR for the first
Interest Accrual Period will equal the rate determined through the use of
straight-line interpolation by reference to two rates appearing on the Reuters
Screen, one of which will be determined as if the maturity of the U.S. dollar
deposits referred to therein were the period of time for which rates are
available next shorter than such Interest Accrual Period and the other of which
will be determined as if such maturity were the period of time for which rates
are available next longer than such Interest Accrual Period) or (b) if such rate
is unavailable at the time LIBOR is to be determined, LIBOR shall be determined
on the basis of the rates at which deposits in U.S. Dollars are offered by four
major banks in the London market selected by the Calculation Agent after
consultation with the Collateral Manager (the "Reference Banks") at
approximately 11:00 a.m., London time, on the Interest Determination Date to
prime banks in the London interbank market for a period approximately equal to
such Interest Accrual Period and an amount approximately equal to the amount of
the Aggregate Outstanding Amount of the Floating Rate Notes and (II) 0.00%. The
Calculation Agent will request the principal London office of each Reference
Bank to provide a quotation of its rate. If at least two such quotations are
provided, LIBOR shall be the arithmetic mean of such quotations (rounded upward
to the next higher 1/100). If fewer than two quotations are provided as
requested, LIBOR with respect to such Interest Accrual Period will be the
arithmetic mean of the rates quoted by three major banks in New York, New York
selected by the Calculation Agent after consultation with the Collateral Manager
at approximately 11:00 a.m., New York time, on such Interest Determination Date
for loans in U.S. Dollars to leading European banks for a term approximately
equal to such Interest Accrual Period and an amount approximately equal to the
amount of the Floating Rate Notes. Subject to the last paragraph of this
definition, if the Calculation Agent is required but is unable to determine a
rate in accordance with at least one of the procedures described above, LIBOR
will be LIBOR as determined on the previous Interest Determination Date.
"LIBOR", when used with respect to a Collateral Obligation, means the "libor"
rate determined in accordance with the terms of such Collateral Obligation.
Notwithstanding anything in the first paragraph of this definition to the
contrary, if at any time while any Secured Notes are outstanding (i) LIBOR
ceases to exist or be reported on the Reuters Screen or (ii) at least 50% (by
par amount) of (A) quarterly pay Floating Rate Obligations or (B) the floating
rate securities issued in the new-issue collateralized loan obligation market at
such time rely on reference rates other than LIBOR, in either case as determined
by the Collateral Manager, the Collateral Manager (on behalf of the Issuer) may
select (with notice to the Trustee, the Calculation Agent and the Collateral
Administrator) an alternative reference rate, including any applicable spread
adjustments thereto, that in its commercially reasonable judgment is acceptable
as a successor to LIBOR and all references herein to "LIBOR" will mean such
alternative reference rate selected by the Collateral Manager without the need
for a supplemental indenture; provided that (A) if a proposed alternative
reference rate is not a Designated Reference Rate, then the Trustee shall
provide notice of such proposed alternative reference rate to the Holders of the
Class A-1 Notes so long as the Class A-1 Notes are Outstanding no later than the
tenth Business Day prior to the effectiveness of such alternative reference rate
and the alternative reference rate will not be effective if a Majority of the
Class A-1 Notes provides written notice objecting to such alternative reference
rate no later than the third Business Day after receiving such notice; and (B)
the alternative reference rate will be subject to a minimum of 0.0%; provided
further that the Issuer shall have obtained written advice of Dechert LLP or an
opinion of tax counsel of nationally recognized standing that is experienced in
such matters to the effect that such selection will not cause the Issuer to be
treated as a publicly traded partnership taxable as a corporation for U.S.
federal income tax purposes.


S-7-1



--------------------------------------------------------------------------------





"Reuters Screen" means Reuters Page LIBOR01 (or such other page that may replace
that page on such service for the purpose of displaying comparable rates) as
reported by Bloomberg Financial Markets Commodities News as of 11:00 a.m.,
London time, on the Interest Determination Date.




S-7-2



--------------------------------------------------------------------------------






Schedule 8
CONTENT OF MONTHLY REPORT
Each Monthly Report will contain the following information, determined as of the
eighth Business Day prior to the 15th day of each calendar month commencing in
July 2019 (other than a month in which a Payment Date occurs), or if any such
date is not a Business Day, then the next succeeding Business Day (the "Monthly
Report Determination Date") and shall be delivered as described in Section
10.6(a) no later than five Business Days after the Monthly Report Determination
Date:
(i)    The Aggregate Principal Balance of Collateral Obligations and Eligible
Investments representing Principal Proceeds.
(ii)    The Adjusted Collateral Principal Amount of Collateral Obligations.
(iii)    The Collateral Principal Amount of Collateral Obligations.
(iv)    A list of Collateral Obligations, including, with respect to each such
Collateral Obligation, the following information:
(A)    the Obligor thereon (including the issuer ticker, if any);
(B)    the CUSIP or security identifier thereof and, if a LoanX identifier is
available, the LoanX identifier;
(C)    the Principal Balance thereof (other than any accrued interest that was
purchased with Principal Proceeds (but excluding any capitalized interest));
(D)    the percentage of the aggregate Collateral Principal Amount represented
by such Collateral Obligation;
(E)    (x) the related interest rate or spread (in the case of a LIBOR Floor
Obligation, calculated both with and without regard to the applicable specified
"floor" rate per annum) and (y) the identity of any Collateral Obligation that
is not a LIBOR Floor Obligation and for which interest is calculated with
respect to an index other than LIBOR;
(F)    the stated maturity thereof;
(G)    the related S&P Industry Classification;
(H)    the Market Value;
(I)    the S&P Rating, unless such rating is based on a credit estimate or is a
private or confidential rating from S&P, in which case no rating shall be
specified in respect of S&P;
(J)    the country or countries of Domicile (and, if clause (c) of the
definition of Domicile is applicable, whether such Domicile is determined by
reference to a guarantor's Domicile);
(K)    an indication as to whether each such Collateral Obligation is (1) a
Senior Secured Loan, (2) a Defaulted Obligation, (3) a Delayed Drawdown
Collateral Obligation, (4) a Revolving Collateral Obligation, (5) a
Participation Interest (indicating the related Selling Institution and its


S-8-1



--------------------------------------------------------------------------------





ratings by the Applicable Rating Agency), (6) a Deferrable Obligation, (7) a
Second Lien Loan, (8) a Senior Unsecured Loan, (9) a Fixed Rate Obligation, (10)
a Current Pay Obligation, (11) a DIP Collateral Obligation, (12) a Discount
Obligation, (13) a Cov-Lite Loan, (14) a First-Lien Last-Out Loan or (15) a
Permitted Deferrable Obligation;
(L)    with respect to each Asset that is a bond, note or other security, a
notation with respect thereto as to whether such security is a Permitted
Exchange Security;
(M)    the Aggregate Principal Balance of all Cov-Lite Loans;
(N)    the identity of any Collateral Obligation that is deemed not to be a
Cov-Lite Loan solely because of the proviso to the definition of the term
"Cov-Lite Loan"; and
(O)    whether the information relating to such Collateral Obligation is given
on a settlement basis or a trade date basis.
(v)    The calculation of each of the following:
(A)    each Interest Coverage Ratio (and setting forth the percentage required
to satisfy each Interest Coverage Test); and
(B)    each Overcollateralization Ratio (and setting forth the percentage
required to satisfy each Overcollateralization Ratio Test).
(vi)    The calculation specified in Section 5.1(g).
(vii)    For each Account, a schedule showing the beginning balance, each credit
or debit specifying the nature, source and amount, and the ending balance.
(viii)    A schedule showing for each of the following the beginning balance,
the amount of Interest Proceeds received from the preceding Monthly Report
Determination Date, and the ending balance for the current Measurement Date:
(A)    Interest Proceeds from Collateral Obligations; and
(B)    Interest Proceeds from Eligible Investments.
(ix)    The identity, Principal Balance (other than any accrued interest that
was purchased with Principal Proceeds (but excluding any capitalized interest)),
Principal Proceeds and Interest Proceeds received, and date for (X) each
Collateral Obligation that was released for sale or disposition pursuant to
Section 12.1 since the last Monthly Report Determination Date and (Y) for each
prepayment or redemption of a Collateral Obligation, and in the case of (X),
whether such Collateral Obligation was a Credit Risk Obligation.
(x)    The identity of each Defaulted Obligation, the Defaulted Collateral Value
and the Market Value of each such Defaulted Obligation and date of default
thereof.
(xi)    The identity of each Collateral Obligation with an S&P Rating of "CCC+"
or below and the Market Value of each such Collateral Obligation.


S-8-2



--------------------------------------------------------------------------------





(xii)    The identity of each Deferring Obligation, the Defaulted Collateral
Value and Market Value of each Deferring Obligation, and the date on which
interest was last paid in full in Cash thereon.
(xiii)    The identity of each Current Pay Obligation, the Market Value of each
such Current Pay Obligation, and the percentage of the Collateral Principal
Amount comprised of Current Pay Obligations.
(xiv)    The Weighted Average Moody's Rating Factor and the Diversity Score.
(xv)    Such other information as the Applicable Rating Agency (if then rating a
Class of Secured Notes) or the Collateral Manager may reasonably request to be
added to the Monthly Report.
(xvi)    The nature, source and amount of any proceeds in the Collection
Account, and the identity of all Eligible Investments credited to each Account.
(xvii)     The identity of the federal or state-chartered deposit institution
where the accounts established pursuant to Section 10.2 and Section 10.3 are
held and the then-current ratings of such institution.


S-8-3



--------------------------------------------------------------------------------






Schedule 9
CONTENT OF DISTRIBUTION REPORT
The Distribution Report will contain the following information and shall be
delivered as described in Section 10.6(b) no later than the Business Day
preceding the related Payment Date:
(i)    the information required to be in the Monthly Report pursuant to
Section 10.6(a);
(ii)    (a) the Aggregate Outstanding Amount of the Secured Notes of each Class
at the beginning of the Interest Accrual Period and such amount as a percentage
of the original Aggregate Outstanding Amount of the Secured Notes of such Class,
(b) the amount of principal payments to be made on the Secured Notes of each
Class on the next Payment Date and the Aggregate Outstanding Amount of the
Secured Notes of each Class after giving effect to the principal payments, if
any, on the next Payment Date and such amount as a percentage of the original
Aggregate Outstanding Amount of the Secured Notes of such Class and (c) the
Aggregate Outstanding Amount of the Subordinated Notes at the beginning of the
Interest Accrual Period and such amount as a percentage of the original
Aggregate Outstanding Amount of the Subordinated Notes, the amount of payments
to be made on the Subordinated Notes in respect of Subordinated Note Redemption
Prices on the next Payment Date, and the Aggregate Outstanding Amount of the
Subordinated Notes after giving effect to such payments, if any, on the next
Payment Date and such amount as a percentage of the original Aggregate
Outstanding Amount of the Subordinated Notes;
(iii)    the Interest Rate and accrued interest for each applicable Class of
Secured Notes for such Payment Date;
(iv)    the amounts payable pursuant to each clause of the Priority of Interest
Payments and each clause of the Priority of Principal Payments or each clause of
the Acceleration Waterfall, as applicable, on the related Payment Date;
(v)    for the Collection Account:
(A)    the Balance on deposit in the Collection Account at the end of the
related Collection Period (or, with respect to the Interest Collection
Subaccount, the next Business Day);
(B)    the amounts payable from the Collection Account to the Payment Account,
in order to make payments pursuant to the Priority of Interest Payments, the
Priority of Principal Payments and the Acceleration Waterfall on the next
Payment Date; and
(C)    the Balance remaining in the Collection Account immediately after all
payments and deposits to be made on such Payment Date; and
(vi)    such other information as the Collateral Manager may reasonably request.










S-9-1



--------------------------------------------------------------------------------






Schedule 10
NOTICE ADDRESSES
Any request, demand, authorization, direction, instruction, order, notice,
consent, waiver or Act of Noteholders or other documents provided or permitted
by this Indenture to be made upon, given, e-mailed or furnished to, or filed to:
(i)    the Trustee shall be sufficient for every purpose hereunder if made,
given, furnished or filed in writing to and mailed, by certified mail, return
receipt requested, hand delivered, sent by overnight courier service
guaranteeing next day delivery, or by electronic mail to the Trustee addressed
to it at the Corporate Trust Office, or at any other address previously
furnished in writing to the other parties hereto by the Trustee, and executed by
an Authorized Officer of the entity sending such request, demand, authorization,
direction, instruction, order, notice, consent, waiver or other document,
provided that any demand, authorization, direction, instruction, order, notice,
consent, waiver or other document sent to State Street Bank and Trust Company
(in any capacity hereunder) will be deemed effective only upon receipt thereof
by State Street Bank and Trust Company;
(ii)    the Co-Issuers shall be sufficient for every purpose hereunder (unless
otherwise herein expressly provided) if in writing and mailed, first class
postage prepaid, hand delivered, sent by overnight courier service or by
facsimile in legible form, to the Issuer addressed to it at c/o MaplesFS
Limited, P.O. Box 1093, Boundary Hall, Cricket Square, Grand Cayman KY1-1102,
Cayman Islands, Attention: The Directors, facsimile No. (345) 945-7100, email:
cayman@maples.com or to the Co-Issuer addressed to it at c/o Puglisi &
Associates, 850 Library Avenue, Suite 204, Newark, Delaware 19711 or at any
other address previously furnished in writing to the other parties hereto by the
Issuer or the Co-Issuer, as the case may be, with a copy to the Collateral
Manager at its address below;
(iii)    the Collateral Manager shall be sufficient for every purpose hereunder
if in writing and mailed, first class postage prepaid, hand delivered, sent by
overnight courier service or by facsimile in legible form, to the Collateral
Manager addressed to it at 300 South Tryon Street, Suite 2500, Charlotte, North
Carolina 28202, Attention: Rob Shelton, facsimile No. (413) 226-2854 or by email
to rob.shelton@barings.com and/or to the attention of such other officers,
authorized persons or employees of the Collateral Manager set forth on the list
provided by the Collateral Manager to the Issuer and the Trustee, which list
shall include any collateral manager having day-to-day responsibility for the
performance of the Collateral Manager under the Collateral Management Agreement,
as such list may be amended from time to time (such persons, "Responsible
Officers"), or at any other address previously furnished in writing to the
parties hereto;
(iv)    the Initial Purchaser shall be sufficient for every purpose hereunder if
in writing and mailed, first class postage prepaid, hand delivered, sent by
overnight courier service or by telecopy in legible form, addressed to Merrill
Lynch, Pierce, Fenner & Smith Incorporated, One Bryant Park, 3rd Floor, New
York, New York 10036, Attention: Global Loans & Special Situations or at any
other address previously furnished in writing to the Issuer and the Trustee by
the Initial Purchaser;
(v)    the Collateral Administrator shall be sufficient for every purpose
hereunder if in writing and mailed, first class postage prepaid, hand delivered,
sent by overnight courier service or by facsimile in legible form, to the
Corporate Trust Office, or at any other address previously furnished in writing
to the parties hereto;
(vi)    subject to Section 14.3(c) of this Indenture, the Applicable Rating
Agency shall be sufficient for every purpose hereunder (unless otherwise herein
expressly provided) if in writing and mailed, first class


S-10-1



--------------------------------------------------------------------------------





postage prepaid, hand delivered, sent by overnight courier service to the
Applicable Rating Agency addressed to it at Fitch Ratings, Inc., 33 Whitehall
Street, New York, New York 10004, Attention: CDO Surveillance or by e-mail to
cdo.surveillance@fitchratings.com;
(vii)    the Administrator shall be sufficient for every purpose hereunder if
made, given, furnished or filed in writing to and mailed, by certified mail,
return receipt requested, hand delivered, sent by overnight courier service
guaranteeing next day delivery or by facsimile in legible form, to the
Administrator addressed to it at MaplesFS Limited, P.O. Box 1093, Boundary Hall,
Cricket Square, Grand Cayman KY1-1102, Cayman Islands, Attention: Barings BDC
Static CLO Ltd. 2019-I, facsimile No. +1 (345) 945-7100, email:
cayman@maples.com; and
(viii)    to any Hedge Counterparty, shall be provided in accordance with the
notice provisions of the related Hedge Agreement.
As used herein, "Corporate Trust Office" means the designated corporate trust
office of the Trustee, currently located at 1 Iron Street, Boston
Massachusetts 02210, Attention: Structured Trust and Analytics, or such other
address as the Trustee may designate from time to time by notice to the Holders,
the Collateral Manager and the Issuer, or the principal corporate trust office
of any successor Trustee.




S-10-2



--------------------------------------------------------------------------------






EXHIBIT A-1


FORM OF SECURED NOTE


CLASS [A-1][A-2] SENIOR SECURED FLOATING RATE NOTE DUE 2027


Certificate No. [●]


Type of Note (check applicable):
¨Rule 144A Global Secured Note with an initial principal amount of
$______________
¨ Regulation S Global Secured Note with an initial principal amount of
$______________
¨ Certificated Secured Note with a principal amount of $______________


THIS NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED UNDER THE SECURITIES ACT OF
1933, AS AMENDED (THE "SECURITIES ACT") OR THE SECURITIES LAWS OF ANY STATE OF
THE UNITED STATES, AND MAY BE REOFFERED, RESOLD, PLEDGED OR OTHERWISE
TRANSFERRED ONLY (A) TO A PERSON THAT IS (I) EITHER (1) A "QUALIFIED
INSTITUTIONAL BUYER" (AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT) IN
RELIANCE ON THE EXEMPTION FROM SECURITIES ACT REGISTRATION PROVIDED BY SUCH RULE
THAT IS NOT A BROKER-DEALER WHICH OWNS AND INVESTS ON A DISCRETIONARY BASIS LESS
THAN U.S.$25 MILLION IN SECURITIES OF ISSUERS THAT ARE NOT AFFILIATED PERSONS OF
THE DEALER AND IS NOT A PLAN REFERRED TO IN PARAGRAPH (a)(1)(D) OR (a)(1)(E) OF
RULE 144A OR A TRUST FUND REFERRED TO IN PARAGRAPH (a)(1)(F) OF RULE 144A THAT
HOLDS THE ASSETS OF SUCH A PLAN, IF INVESTMENT DECISIONS WITH RESPECT TO THE
PLAN ARE MADE BY THE BENEFICIARIES OF THE PLAN OR (2) SOLELY IN THE CASE OF
SECURED NOTES ISSUED AS CERTIFICATED SECURED NOTES, AN INSTITUTIONAL "ACCREDITED
INVESTOR" (AS DEFINED IN RULE 501(a)(1), (2), (3) OR (7) UNDER THE SECURITIES
ACT) (AN "IAI") AND (II) A QUALIFIED PURCHASER OR AN ENTITY OWNED EXCLUSIVELY BY
QUALIFIED PURCHASERS OR (B) TO A PERSON THAT IS NOT A "U.S. PERSON" (AS DEFINED
IN REGULATION S UNDER THE SECURITIES ACT) IN A TRANSACTION EXEMPT FROM
REGISTRATION UNDER THE SECURITIES ACT, AND IN EACH CASE IN COMPLIANCE WITH THE
CERTIFICATION AND OTHER REQUIREMENTS SPECIFIED IN THE INDENTURE REFERRED TO
HEREIN AND IN COMPLIANCE WITH ANY APPLICABLE SECURITIES LAW OF ANY APPLICABLE
JURISDICTION.
THE ISSUER HAS THE RIGHT, UNDER THE INDENTURE, TO COMPEL ANY BENEFICIAL OWNER OF
AN INTEREST IN A NOTE THAT IS A U.S. PERSON AND IS NOT (I) A QUALIFIED
INSTITUTIONAL BUYER OR AN IAI AND (II) A QUALIFIED PURCHASER OR AN ENTITY OWNED
EXCLUSIVELY BY QUALIFIED PURCHASERS TO SELL ITS INTEREST IN THE NOTE, OR MAY
SELL SUCH INTEREST ON BEHALF


Exhibit A-1- 1



--------------------------------------------------------------------------------





OF SUCH OWNER. TRANSFERS OF THIS NOTE SHALL BE LIMITED TO TRANSFERS MADE IN
ACCORDANCE WITH THE RESTRICTIONS SET FORTH IN THE INDENTURE REFERRED TO HEREIN.
PRINCIPAL OF THIS NOTE IS PAYABLE AS SET FORTH HEREIN. ACCORDINGLY, THE
OUTSTANDING PRINCIPAL OF THIS NOTE AT ANY TIME MAY BE LESS THAN THE AMOUNT SHOWN
ON THE FACE HEREOF. ANY PERSON ACQUIRING THIS NOTE MAY ASCERTAIN ITS CURRENT
PRINCIPAL AMOUNT BY INQUIRY OF THE TRUSTEE.
THE FAILURE TO PROVIDE THE ISSUER, THE TRUSTEE AND ANY PAYING AGENT WITH THE
PROPERLY COMPLETED AND SIGNED TAX CERTIFICATIONS (GENERALLY, IN THE CASE OF U.S.
FEDERAL INCOME TAX, AN INTERNAL REVENUE SERVICE FORM W-9 (OR APPLICABLE
SUCCESSOR FORM) IN THE CASE OF A PERSON THAT IS A "UNITED STATES PERSON" WITHIN
THE MEANING OF SECTION 7701(a)(30) OF THE CODE OR THE APPROPRIATE INTERNAL
REVENUE SERVICE FORM W-8 (OR APPLICABLE SUCCESSOR FORM) IN THE CASE OF A PERSON
THAT IS NOT A "UNITED STATES PERSON" WITHIN THE MEANING OF SECTION 7701(a)(30)
OF THE CODE) OR THE FAILURE TO PROVIDE OR UPDATE ITS HOLDER FATCA INFORMATION OR
TO TAKE ANY OTHER ACTION REASONABLY NECESSARY (IN THE DETERMINATION OF THE
ISSUER, THE COLLATERAL MANAGER OR THEIR RESPECTIVE AGENTS OR AFFILIATES) TO
ENABLE THE ISSUER OR AN INTERMEDIARY TO COMPLY WITH FATCA MAY RESULT IN
WITHHOLDING FROM PAYMENTS IN RESPECT OF SUCH NOTE, INCLUDING U.S. FEDERAL
WITHHOLDING OR BACK-UP WITHHOLDING.
EACH HOLDER AND BENEFICIAL OWNER OF THIS NOTE AGREES TO (I) PROVIDE THE ISSUER
OR AUTHORIZED AGENT ACTING ON ITS BEHALF (AND ANY APPLICABLE INTERMEDIARY) WITH
THE HOLDER FATCA INFORMATION AND TO TAKE ANY OTHER ACTION REASONABLY NECESSARY
(IN THE DETERMINATION OF THE ISSUER, THE COLLATERAL MANAGER OR THEIR RESPECTIVE
AGENTS OR AFFILIATES) TO ENABLE THE ISSUER OR AN INTERMEDIARY TO COMPLY WITH
FATCA AND (II) PERMIT THE ISSUER, THE COLLATERAL MANAGER, ANY APPLICABLE
INTERMEDIARY AND TRUSTEE (ON BEHALF OF THE ISSUER), TO (X) SHARE SUCH
INFORMATION WITH THE IRS AND ANY OTHER TAXING AUTHORITY, (Y) COMPEL OR EFFECT
NOTES HELD BY ANY SUCH HOLDER THAT FAILS TO COMPLY WITH THE FOREGOING
REQUIREMENTS OR IF SUCH HOLDER'S OWNERSHIP WOULD PREVENT THE ISSUER FROM
QUALIFYING AS, OR COMPLYING WITH ANY OBLIGATIONS OR REQUIREMENTS IMPOSED ON, A
"PARTICIPATING FFI" OR A "DEEMED COMPLIANT FFI" WITHIN THE MEANING OF THE CODE
OR ANY TREASURY REGULATIONS PROMULGATED THEREUNDER, OR OTHERWISE PREVENTS THE
ISSUER FROM COMPLYING WITH FATCA (FOR THESE PURPOSES, THE ISSUER MAY SELL A
BENEFICIAL OWNER'S INTEREST IN A NOTE IN ITS ENTIRETY NOTWITHSTANDING THAT THE
SALE OF A PORTION OF SUCH AN INTEREST WOULD PERMIT THE ISSUER TO


Exhibit A-1- 2



--------------------------------------------------------------------------------





COMPLY WITH FATCA) AND (Z) MAKE OTHER AMENDMENTS TO THE INDENTURE TO ENABLE THE
ISSUER TO COMPLY WITH FATCA.
EACH HOLDER AND EACH BENEFICIAL OWNER OF THIS NOTE, BY ACQUIRING THIS NOTE OR
ITS INTEREST IN THIS NOTE, AS THE CASE MAY BE, SHALL BE DEEMED TO HAVE AGREED TO
TREAT, AND SHALL TREAT, THIS NOTE AS DEBT OF THE ISSUER FOR U.S. FEDERAL INCOME
TAX PURPOSES, SHALL REPORT ALL INCOME (OR LOSS) IN ACCORDANCE WITH SUCH
TREATMENT AND SHALL TAKE NO ACTION INCONSISTENT WITH SUCH TREATMENT UNLESS
REQUIRED BY ANY RELEVANT TAXING AUTHORITY.
EACH HOLDER AND BENEFICIAL OWNER OF THIS NOTE THAT IS NOT A U.S. TAX PERSON
REPRESENTS THAT EITHER (A) IT IS NOT (I) A BANK (OR AN ENTITY AFFILIATED WITH A
BANK) EXTENDING CREDIT PURSUANT TO A LOAN AGREEMENT ENTERED INTO IN THE ORDINARY
COURSE OF ITS TRADE OR BUSINESS (WITHIN THE MEANING OF SECTION 881(c)(3)(A) OF
THE CODE), (II) A "10 PERCENT SHAREHOLDER" WITH RESPECT TO THE ISSUER WITHIN THE
MEANING OF SECTION 871(H)(3) OR SECTION 881(c)(3)(D) OF THE CODE OR (III) A
"CONTROLLED FOREIGN CORPORATION" THAT IS RELATED TO THE ISSUER WITHIN THE
MEANING OF SECTION 881(c)(3)(C) OF THE CODE; (B) IT IS A PERSON THAT IS ELIGIBLE
FOR BENEFITS UNDER AN INCOME TAX TREATY WITH THE UNITED STATES THAT ELIMINATES
U.S. FEDERAL INCOME TAXATION OF U.S. SOURCE INTEREST NOT ATTRIBUTABLE TO A
PERMANENT ESTABLISHMENT IN THE UNITED STATES OR (C) IT HAS PROVIDED AN IRS FORM
W-8ECI REPRESENTING THAT ALL PAYMENTS RECEIVED OR TO BE RECEIVED BY IT ON THE
NOTES ARE EFFECTIVELY CONNECTED WITH THE CONDUCT OF A TRADE OR BUSINESS IN THE
UNITED STATES.
EACH HOLDER AND BENEFICIAL OWNER OF THIS NOTE THAT IS NOT A U.S. TAX PERSON
REPRESENTS THAT IT IS NOT AND WILL NOT BECOME A MEMBER OF AN "EXPANDED GROUP"
(WITHIN THE MEANING OF THE REGULATIONS ISSUED UNDER SECTION 385 OF THE CODE)
THAT INCLUDES A DOMESTIC CORPORATION (AS DETERMINED FOR U.S. FEDERAL INCOME TAX
PURPOSES) IF SUCH DOMESTIC CORPORATION DIRECTLY OR INDIRECTLY (THROUGH ONE OR
MORE ENTITIES THAT ARE TREATED FOR U.S. FEDERAL INCOME TAX PURPOSES AS
PARTNERSHIPS, DISREGARDED ENTITIES OR GRANTOR TRUSTS) OWNS ANY EQUITY INTERESTS
IN THE ISSUER.
THE ISSUER HAS THE RIGHT, UNDER THE INDENTURE, TO COMPEL ANY HOLDER OR
BENEFICIAL OWNER OF THIS NOTE WHO HAS MADE OR HAS BEEN DEEMED TO MAKE A
PROHIBITED TRANSACTION, BENEFIT PLAN INVESTOR, CONTROLLING PERSON, SIMILAR LAW
OR OTHER PLAN LAW REPRESENTATION THAT IS SUBSEQUENTLY SHOWN TO BE FALSE OR
MISLEADING OR WHOSE OWNERSHIP OTHERWISE CAUSES A VIOLATION OF THE 25% LIMITATION
TO


Exhibit A-1- 3



--------------------------------------------------------------------------------





SELL ITS INTEREST IN SUCH NOTE, OR MAY SELL SUCH INTEREST ON BEHALF OF SUCH
OWNER.
EACH PURCHASER OR TRANSFEREE OF THIS NOTE WILL BE REQUIRED OR DEEMED TO
REPRESENT AND WARRANT THAT (A) IF IT IS, OR IS ACTING ON BEHALF OF, A BENEFIT
PLAN INVESTOR, ITS ACQUISITION, HOLDING AND DISPOSITION OF SUCH NOTES WILL NOT
CONSTITUTE OR RESULT IN A NON-EXEMPT PROHIBITED TRANSACTION UNDER SECTION 406 OF
THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED ("ERISA") OR
SECTION 4975 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE "CODE"), AND
(B) IF IT IS A GOVERNMENTAL, CHURCH, NON-U.S. OR OTHER PLAN WHICH IS SUBJECT TO
ANY STATE, LOCAL, OTHER FEDERAL OR NON-U.S. LAW OR REGULATION THAT IS
SUBSTANTIALLY SIMILAR TO THE PROHIBITED TRANSACTION PROVISIONS OF SECTION 406 OF
ERISA OR SECTION 4975 OF THE CODE (ANY SUCH LAW OR REGULATION, AN "OTHER PLAN
LAW"), ITS ACQUISITION, HOLDING AND DISPOSITION OF SUCH NOTES WILL NOT
CONSTITUTE OR RESULT IN A NON-EXEMPT VIOLATION OF ANY SUCH OTHER PLAN LAW.
"BENEFIT PLAN INVESTOR" MEANS A BENEFIT PLAN INVESTOR, AS DEFINED IN SECTION
3(42) OF ERISA, AND INCLUDES (A) AN EMPLOYEE BENEFIT PLAN (AS DEFINED IN SECTION
3(3) OF TITLE I OF ERISA) THAT IS SUBJECT TO THE FIDUCIARY RESPONSIBILITY
PROVISIONS OF ERISA, (B) A PLAN THAT IS SUBJECT TO SECTION 4975 OF THE CODE OR
(C) ANY ENTITY WHOSE UNDERLYING ASSETS INCLUDE "PLAN ASSETS" BY REASON OF ANY
SUCH EMPLOYEE BENEFIT PLAN'S OR PLAN'S INVESTMENT IN THE ENTITY.
IF THIS NOTE IS A GLOBAL NOTE, THE FOLLOWING LEGEND SHALL APPLY:
ANY TRANSFER, PLEDGE OR OTHER USE OF THIS NOTE FOR VALUE OR OTHERWISE BY OR TO
ANY PERSON IS WRONGFUL SINCE THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN
INTEREST HEREIN, UNLESS THIS NOTE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE
OF THE DEPOSITORY TRUST COMPANY ("DTC"), NEW YORK, NEW YORK, TO THE CO-ISSUERS
OR THEIR AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT AND ANY NOTE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR OF SUCH OTHER ENTITY AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT HEREON IS MADE
TO CEDE & CO.).
TRANSFERS OF THIS NOTE SHALL BE LIMITED TO TRANSFERS IN WHOLE, BUT NOT IN PART,
TO NOMINEES OF DTC OR TO A SUCCESSOR THEREOF OR SUCH SUCCESSOR'S NOMINEE.


Exhibit A-1- 4



--------------------------------------------------------------------------------





NOTE DETAILS
This Note is one of a duly authorized issue of Notes issued under the Indenture
(as defined below) having the applicable class designation and other details
specifically indicated below (the "Note Details"). Capitalized terms used herein
and not otherwise defined shall have the meanings set forth in the Indenture.
Reference is hereby made to the Indenture and all indentures supplemental
thereto for a statement of the respective rights, limitations of rights, duties
and immunities thereunder of the Co-Issuers, the Trustee and the Holders and the
terms upon which the Notes are, and are to be, authenticated and delivered. In
the event of any inconsistency between this Note (including the Note Details)
and the terms of the Indenture, the terms of the Indenture shall govern.
Issuer:
Barings BDC Static CLO Ltd. 2019-I
Co-Issuer:
Barings BDC Static CLO 2019-I, LLC
Note issued by Co-Issuer:
¨Yes ¨ No
Trustee:
State Street Bank and Trust Company
Indenture:
Indenture, dated as of May 9, 2019, among the Issuer, the Co-Issuer and the
Trustee, as amended, modified or supplemented from time to time
Registered Holder (check applicable):
 ¨ CEDE & ¨ CO. ____________________ (insert name)
Stated Maturity:
The Payment Date in April 2027
Payment Dates:
The 15th day of January, April, July and October of each year (or, if such day
is not a Business Day, the next succeeding Business Day), commencing in July
2019 and each Redemption Date with respect to all Classes of Secured Notes,
except that (x) "Payment Date" shall include each date fixed by the Trustee on
which payments are made in accordance with Section 5.7 of the Indenture and (y)
the final Payment Date (subject to any earlier redemption or payment of the
Notes) shall be the Stated Maturity (or, if such day is not a Business Day, the
next succeeding Business Day).
Class designation and Interest Rate (check applicable):
¨ Class A-1 LIBOR + 1.02%
¨ Class A-2 LIBOR + 1.65%





Exhibit A-1- 5



--------------------------------------------------------------------------------







Principal amount (if Global Note, check applicable "up to" principal amount):
¨ Class A-1 $296,750,000
¨ Class A-2 $51,500,000
Principal amount (if Certificated Note):
As set forth on the first page above
Minimum Denominations:
$250,000 and integral multiples of $1.00 in excess thereof





Exhibit A-1- 6



--------------------------------------------------------------------------------





NOTE DETAILS (continued)
Note identifying numbers: As indicated in the applicable table below for the
type of Note and applicable Class indicated on the first page above.
Rule 144A Global Secured Notes
Designation
CUSIP
ISIN
Class A-1
06761QAA6
US06761QAA67
Class A-2
06761QAC2
US06761QAC24

Regulation S Global Secured Notes
Designation
CUSIP
ISIN
Common Code
Class A-1
G41484AA7
USG41484AA74
199397737
Class A-2
G41484AB5
USG41484AB57
199397745

Certificated Secured Notes
Designation
CUSIP
ISIN
Class A-1
06761QAB4
US06761QAB41
Class A-2
06761QAD0
US06761QAD07



Exhibit A-1- 7



--------------------------------------------------------------------------------





The Issuer and the Co-Issuer, for value received, hereby promise to pay to the
registered Holder of this Note or its registered assigns or nominees, upon
presentation and surrender of this Note (except as otherwise permitted by the
Indenture), the principal sum identified as the principal amount of this Note
set forth in the Note Details (or, if this Note is identified as a Global Note
in the Note Details, such lesser principal amount shown on the books and records
of the Trustee) on the Stated Maturity set forth in the Note Details, except as
provided below and in the Indenture.
The Issuer and the Co-Issuer promise to pay, in accordance with the Priority of
Payments, interest on the Aggregate Outstanding Amount of this Note on each
Payment Date and each other date that interest is required to be paid on this
Note upon earlier redemption or payment at a rate per annum equal to the
interest rate for this Note in the Note Details set forth above in arrears.
Interest shall be calculated on the day count basis for the relevant Interest
Accrual Period for this Note as provided in the Indenture. To the extent lawful
and enforceable, interest that is not paid when due and payable shall accrue
interest at the applicable interest rate until paid as provided in the
Indenture.
This Note will mature at par and be due and payable on the Stated Maturity
unless such principal has been previously repaid or unless the unpaid principal
of this Note becomes due and payable at an earlier date by acceleration,
redemption or otherwise. The payment of principal on this Note may only occur in
accordance with the Priority of Payments.
Interest will cease to accrue on this Note or, in the case of a partial
repayment, on such repaid part, from the date of repayment.
Payments on this Note will be made in immediately available funds to the Person
in whose name this Note (or one or more predecessor Notes) is registered at the
close of business on the relevant Record Date. Payments to the registered Holder
will be made ratably among the Holders in the proportion that the Aggregate
Outstanding Amount of this Note on such Record Date bears to the Aggregate
Outstanding Amount of all Notes of the Class of Notes to which this Note forms a
part on such Record Date.
If this is a Global Note as identified in the Note Details, increases and
decreases in the principal amount of this Note as a result of exchanges and
transfers of interests in this Note and principal payments shall be recorded in
the records of the Trustee and DTC or its nominee. So long as DTC or its nominee
is the registered owner of this Note, DTC or such nominee, as the case may be,
will be considered the sole owner or Holder of this Note (represented hereby and
beneficially owned by other persons) for all purposes under the Indenture.
All reductions in the principal amount of this Note (or one or more predecessor
Notes) effected by payments made on any Payment Date or other date of redemption
or other repayment shall be binding upon all future Holders of this Note and of
any Note issued upon the registration of transfer of this Note or in exchange
therefor or in lieu thereof, whether or not such payment is noted on this Note.
Subject to Article II of the Indenture, upon registration of transfer of this
Note or in exchange for or in lieu of any other Note of the same Class, this
Note will carry the rights to unpaid interest and principal (or other applicable
amount) that were carried by such predecessor Note.


Exhibit A-1- 8



--------------------------------------------------------------------------------





The terms of Section 2.7(i) and Section 5.4(d) of the Indenture shall apply to
this Note mutatis mutandis as if fully set forth herein.
This Note shall be issued in the Minimum Denominations set forth in the Note
Details.
This Note is subject to redemption in the manner and subject to the satisfaction
of certain conditions set forth in the Indenture. The Redemption Price for this
Note is set forth in the Indenture.
If an Event of Default occurs and is continuing, this Note may become or be
declared due and payable in the manner and with the effect provided in the
Indenture. A declaration of acceleration of the maturity of this Note may be
rescinded or annulled at any time before a judgment or decree for payment of the
money due has been obtained, provided that certain conditions set forth in the
Indenture are satisfied.
The Indenture permits, subject to certain conditions, the amendment thereof and
the modification of the provisions of the Indenture and the rights of the
Holders under the Indenture. Upon the execution of any supplemental indenture,
the Indenture shall be modified in accordance therewith, and such supplemental
indenture shall form a part of the Indenture for all purposes, and every Holder
of a Note theretofore and thereafter authenticated and delivered thereunder
shall be bound thereby.
Title to this Note will pass by registration in the Register kept by the
Registrar.
No service charge will be made to the Holder for any registration of transfer or
exchange of this Note, but the Registrar, Transfer Agent or Trustee may require
payment of a sum sufficient to cover any tax or other governmental charge
payable in connection therewith.
This Note shall not be entitled to any benefit under the Indenture or be valid
or obligatory for any purpose, unless the Certificate of Authentication herein
has been executed by either the Trustee or the Authenticating Agent by the
manual signature of one of their Authorized Officers, and such certificate shall
be conclusive evidence, and the only evidence, that this Note has been duly
authenticated and delivered under the Indenture.
THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF
THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICT OF LAWS.


Exhibit A-1- 9



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Issuer has caused this Note to be duly executed.
Dated:    _______,_____


BARINGS BDC STATIC CLO LTD. 2019-I
By: _______________________________
Name:
Title:


Exhibit A-1- 10



--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Co-Issuer has caused this Note to be duly executed.
Dated: _______, ____


BARINGS BDC STATIC CLO 2019-I, LLC
By: _______________________________
Name:
Title:


Exhibit A-1- 11



--------------------------------------------------------------------------------





CERTIFICATE OF AUTHENTICATION
This is one of the Notes referred to in the within-mentioned Indenture.
Dated: _______, ____


STATE STREET BANK AND TRUST COMPANY,
as Trustee
By: _______________________________
Authorized Signatory




Exhibit A-1- 12



--------------------------------------------------------------------------------





ASSIGNMENT FORM
For value received _________________________________________does hereby sell,
assign and transfer unto _________________________
Social security or other identifying number of assignee:


Name and address, including zip code, of assignee:
the within Note and does hereby irrevocably constitute and appoint ____________
Attorney to transfer the Note on the books of the Co-Issuers with full power of
substitution in the premises.
Date: ______________    Your Signature:
______________________________________
(Sign exactly as your name appears on the Note)




*    NOTE: The signature to this assignment must correspond with the name of the
registered owner as it appears on the face of the within Note in every
particular without alteration, enlargement or any change whatsoever. Such
signature must be guaranteed by an "eligible guarantor institution" meeting the
requirements of the Registrar, which requirements include membership or
participation in STAMP or such other "signature guarantee program" as may be
determined by the Registrar in addition to, or in substitution for, STAMP, all
in accordance with the Securities Exchange Act of 1934, as amended.






Exhibit A-1- 13



--------------------------------------------------------------------------------






EXHIBIT A-2


FORM OF SUBORDINATED NOTE


SUBORDINATED NOTE DUE 2027


Certificate No. [●]


Type of Note (check applicable):
¨ Rule 144A Global Subordinated Note with an initial principal amount of
$______________
¨ Certificated Subordinated Note with a principal amount of $______________


THIS SUBORDINATED NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE "SECURITIES ACT") OR THE SECURITIES LAWS
OF ANY STATE OF THE UNITED STATES, AND MAY BE REOFFERED, RESOLD, PLEDGED OR
OTHERWISE TRANSFERRED ONLY TO A PERSON THAT IS (I) EITHER (1) A "QUALIFIED
INSTITUTIONAL BUYER" (AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT) IN
RELIANCE ON THE EXEMPTION FROM SECURITIES ACT REGISTRATION PROVIDED BY SUCH RULE
THAT IS NOT A BROKER-DEALER WHICH OWNS AND INVESTS ON A DISCRETIONARY BASIS LESS
THAN U.S.$25 MILLION IN SECURITIES OF ISSUERS THAT ARE NOT AFFILIATED PERSONS OF
THE DEALER AND IS NOT A PLAN REFERRED TO IN PARAGRAPH (a)(1)(D) OR (a)(1)(E) OF
RULE 144A OR A TRUST FUND REFERRED TO IN PARAGRAPH (a)(1)(F) OF RULE 144A THAT
HOLDS THE ASSETS OF SUCH A PLAN, IF INVESTMENT DECISIONS WITH RESPECT TO THE
PLAN ARE MADE BY THE BENEFICIARIES OF THE PLAN OR (2) AN INSTITUTIONAL
"ACCREDITED INVESTOR" (AS DEFINED IN RULE 501(a)(1), (2), (3) OR (7) UNDER THE
SECURITIES ACT) (AN "IAI") AND (II) A QUALIFIED PURCHASER OR AN ENTITY OWNED
EXCLUSIVELY BY QUALIFIED PURCHASERS, AND IN EACH CASE IN COMPLIANCE WITH THE
CERTIFICATION AND OTHER REQUIREMENTS SPECIFIED IN THE INDENTURE REFERRED TO
HEREIN AND IN COMPLIANCE WITH ANY APPLICABLE SECURITIES LAW OF ANY APPLICABLE
JURISDICTION.
THE ISSUER HAS THE RIGHT, UNDER THE INDENTURE, TO COMPEL ANY HOLDER OR
BENEFICIAL OWNER OF AN INTEREST IN A SUBORDINATED NOTE THAT IS A U.S. PERSON AND
IS NOT (I) A QUALIFIED INSTITUTIONAL BUYER OR AN INSTITUTIONAL ACCREDITED
INVESTOR AND (II) A QUALIFIED PURCHASER OR AN ENTITY OWNED EXCLUSIVELY BY
QUALIFIED PURCHASERS TO SELL ITS INTEREST IN THE NOTE, OR MAY SELL SUCH INTEREST
ON BEHALF OF SUCH OWNER.
TRANSFERS OF THIS NOTE SHALL BE LIMITED TO TRANSFERS MADE IN ACCORDANCE WITH THE
RESTRICTIONS SET FORTH IN THE INDENTURE REFERRED TO HEREIN.


Exhibit A-2-1



--------------------------------------------------------------------------------





DISTRIBUTIONS OF PRINCIPAL PROCEEDS AND INTEREST PROCEEDS TO THE HOLDER OF THE
SUBORDINATED NOTES REPRESENTED HEREBY ARE SUBORDINATED TO THE PAYMENT ON EACH
PAYMENT DATE OF PRINCIPAL OF AND INTEREST ON THE SECURED NOTES AND THE PAYMENT
OF CERTAIN OTHER AMOUNTS, TO THE EXTENT AND AS DESCRIBED IN THE INDENTURE.
THE FAILURE TO PROVIDE THE ISSUER, THE TRUSTEE AND ANY PAYING AGENT WITH THE
PROPERLY COMPLETED AND SIGNED TAX CERTIFICATIONS (GENERALLY, IN THE CASE OF U.S.
FEDERAL INCOME TAX, AN INTERNAL REVENUE SERVICE FORM W-9 (OR APPLICABLE
SUCCESSOR FORM)), OR THE FAILURE TO PROVIDE OR UPDATE ITS HOLDER FATCA
INFORMATION OR TO TAKE ANY OTHER ACTION REASONABLY NECESSARY (IN THE
DETERMINATION OF THE ISSUER, THE COLLATERAL MANAGER OR THEIR RESPECTIVE AGENTS
OR AFFILIATES) TO ENABLE THE ISSUER OR AN INTERMEDIARY TO COMPLY WITH FATCA MAY
RESULT IN WITHHOLDING FROM PAYMENTS IN RESPECT OF SUCH NOTE, INCLUDING U.S.
FEDERAL WITHHOLDING OR BACK-UP WITHHOLDING.
EACH HOLDER AND BENEFICIAL OWNER OF THIS NOTE AGREES TO (I) PROVIDE THE ISSUER
OR AUTHORIZED AGENT ACTING ON ITS BEHALF (AND ANY APPLICABLE INTERMEDIARY) WITH
THE HOLDER FATCA INFORMATION AND TO TAKE ANY OTHER ACTION REASONABLY NECESSARY
(IN THE DETERMINATION OF THE ISSUER, THE COLLATERAL MANAGER OR THEIR RESPECTIVE
AGENTS OR AFFILIATES) TO ENABLE THE ISSUER OR AN INTERMEDIARY TO COMPLY WITH
FATCA AND (II) PERMIT THE ISSUER, THE COLLATERAL MANAGER, ANY APPLICABLE
INTERMEDIARY AND THE TRUSTEE (ON BEHALF OF THE ISSUER), TO (X) SHARE SUCH
INFORMATION WITH THE IRS AND ANY OTHER TAXING AUTHORITY, (Y) COMPEL OR EFFECT
THE SALE OF NOTES HELD BY ANY SUCH HOLDER THAT FAILS TO COMPLY WITH THE
FOREGOING REQUIREMENTS OR IF SUCH HOLDER'S OWNERSHIP WOULD PREVENT THE ISSUER
FROM QUALIFYING AS, OR COMPLYING WITH ANY OBLIGATIONS OR REQUIREMENTS IMPOSED
ON, A "PARTICIPATING FFI" OR A "DEEMED-COMPLIANT FFI" WITHIN THE MEANING OF THE
CODE OR ANY TREASURY REGULATIONS PROMULGATED THEREUNDER, OR OTHERWISE PREVENTS
THE ISSUER FROM COMPLYING WITH FATCA (FOR THESE PURPOSES, THE ISSUER MAY SELL A
BENEFICIAL OWNER'S INTEREST IN A NOTE IN ITS ENTIRETY NOTWITHSTANDING THAT THE
SALE OF A PORTION OF SUCH AN INTEREST WOULD PERMIT THE ISSUER TO COMPLY WITH
FATCA) AND (Z) MAKE OTHER AMENDMENTS TO THE INDENTURE TO ENABLE THE ISSUER TO
COMPLY WITH FATCA.
EACH HOLDER AND EACH BENEFICIAL OWNER OF THIS SUBORDINATED NOTE AGREES THAT WITH
RESPECT TO ANY PERIOD DURING WHICH SUCH HOLDER OR BENEFICIAL OWNER OWNS MORE
THAN 50% (BUT LESS THAN 100%) OF THE SUBORDINATED NOTES BY VALUE OR IS OTHERWISE
TREATED AS A MEMBER


Exhibit A-2-2



--------------------------------------------------------------------------------





OF THE ISSUER'S "EXPANDED AFFILIATED GROUP" (AS DEFINED IN TREASURY REGULATIONS
SECTION 1.1471-5(I) (OR ANY SUCCESSOR PROVISION)), SUCH HOLDER OR BENEFICIAL
OWNER COVENANTS THAT IT WILL (I) CONFIRM THAT ANY MEMBER OF SUCH EXPANDED
AFFILIATED GROUP (ASSUMING THAT THE ISSUER IS A "REGISTERED DEEMED-COMPLIANT
FFI" WITHIN THE MEANING OF TREASURY REGULATIONS SECTION 1.1471-1(B)(111) (OR ANY
SUCCESSOR PROVISION)) THAT IS TREATED AS A "FOREIGN FINANCIAL INSTITUTION"
WITHIN THE MEANING OF SECTION 1471(D)(4) OF THE CODE AND ANY TREASURY
REGULATIONS PROMULGATED THEREUNDER TO BE A "PARTICIPATING FFI," A
"DEEMED-COMPLIANT FFI" OR AN "EXEMPT BENEFICIAL OWNER" WITHIN THE MEANING OF
TREASURY REGULATIONS SECTION 1.1471-4(E) (OR ANY SUCCESSOR PROVISION), AND (II)
PROMPTLY NOTIFY THE ISSUER IN THE EVENT THAT ANY MEMBER OF SUCH EXPANDED
AFFILIATED GROUP THAT IS TREATED AS A "FOREIGN FINANCIAL INSTITUTION" WITHIN THE
MEANING OF SECTION 1471(D)(4) OF THE CODE AND ANY TREASURY REGULATIONS
PROMULGATED THEREUNDER IS NOT A "PARTICIPATING FFI," A "DEEMED-COMPLIANT FFI" OR
AN "EXEMPT BENEFICIAL OWNER" WITHIN THE MEANING OF TREASURY REGULATIONS SECTION
1.1471-4(E) (OR ANY SUCCESSOR PROVISION), IN EACH CASE EXCEPT TO THE EXTENT THAT
THE ISSUER OR ITS AGENTS HAVE PROVIDED THE HOLDER WITH AN EXPRESS WAIVER OF THIS
PROVISION.
EACH HOLDER AND EACH BENEFICIAL OWNER OF THIS SUBORDINATED NOTE AGREES THAT (I)
IT WILL NOT TRANSFER ANY SUBORDINATED NOTE TO ANOTHER PERSON UNLESS SUCH
BENEFICIAL OWNER HAS OBTAINED WRITTEN ADVICE OF DECHERT LLP OR PAUL HASTINGS LLP
OR AN OPINION OF TAX COUNSEL OF NATIONALLY RECOGNIZED STANDING IN THE UNITED
STATES THAT IS EXPERIENCED IN SUCH MATTERS TO THE EFFECT THAT SUCH TRANSFER WILL
NOT CAUSE THE ISSUER TO BE TREATED AS A PUBLICLY TRADED PARTNERSHIP TAXABLE AS A
CORPORATION FOR U.S. FEDERAL INCOME TAX PURPOSES AND (II) IT WILL NOT ACQUIRE
ANY SUBORDINATED NOTES FROM ANOTHER PERSON (OTHER THAN THE INITIAL ACQUISITION
ON THE CLOSING DATE) IF SUCH ACQUISITION WOULD CAUSE THE BENEFICIAL OWNER TO OWN
100% OF THE SUBORDINATED NOTES.
EACH HOLDER AND EACH BENEFICIAL OWNER OF THIS SUBORDINATED NOTE AGREES SUCH NOTE
(OR ANY INTERESTS THEREIN) MAY NOT BE ACQUIRED OR OWNED BY ANY PERSON THAT IS
CLASSIFIED FOR U.S. FEDERAL INCOME TAX PURPOSES AS A PARTNERSHIP, SUBCHAPTER S
CORPORATION OR GRANTOR TRUST UNLESS (I) (A) NONE OF THE DIRECT OR INDIRECT
BENEFICIAL OWNERS OF ANY INTEREST IN SUCH PERSON HAVE OR EVER WILL HAVE MORE
THAN 40% OF THE VALUE OF ITS INTEREST IN SUCH PERSON ATTRIBUTABLE TO THE
AGGREGATE INTEREST OF SUCH PERSON IN THE COMBINED VALUE OF THE SUBORDINATED
NOTES (AND ANY OTHER INTEREST TREATED AS EQUITY IN THE ISSUER FOR U.S. FEDERAL
INCOME TAX PURPOSES) AND (B) IT IS NOT AND WILL NOT BE A PRINCIPAL PURPOSE OF
THE ARRANGEMENT INVOLVING THE


Exhibit A-2-3



--------------------------------------------------------------------------------





INVESTMENT OF SUCH PERSON IN ANY SUBORDINATED NOTES AND ANY OTHER EQUITY
INTERESTS OF THE ISSUER TO PERMIT ANY PARTNERSHIP TO SATISFY THE 100 PARTNER
LIMITATION OF TREASURY REGULATIONS SECTION 1.7704-1(H)(1)(II) OR (II) SUCH
PERSON OBTAINS WRITTEN ADVICE OF DECHERT LLP OR AN OPINION OF NATIONALLY
RECOGNIZED U.S. TAX COUNSEL REASONABLY ACCEPTABLE TO THE ISSUER THAT SUCH
TRANSFER WILL NOT CAUSE THE ISSUER TO BE TREATED AS A PUBLICLY TRADED
PARTNERSHIP TAXABLE AS A CORPORATION FOR U.S. FEDERAL INCOME TAX PURPOSES.
EACH HOLDER AND EACH BENEFICIAL OWNER OF THIS SUBORDINATED NOTE AGREES IT WILL
NOT PARTICIPATE IN THE CREATION OR OTHER TRANSFER OF ANY FINANCIAL INSTRUMENT OR
CONTRACT THE VALUE OF WHICH IS DETERMINED IN WHOLE OR IN PART BY REFERENCE TO
THE ISSUER (INCLUDING THE AMOUNT OF DISTRIBUTIONS BY THE ISSUER, THE VALUE OF
THE ISSUER'S ASSETS OR THE RESULTS OF THE ISSUER'S OPERATIONS) OR THE
SUBORDINATED NOTES.
EACH HOLDER AND EACH BENEFICIAL OWNER OF THIS SUBORDINATED NOTE AGREES IT WILL
NOT ACQUIRE, OR SELL, TRANSFER, ASSIGN, PARTICIPATE, PLEDGE OR OTHERWISE DISPOSE
OF THE SUBORDINATED NOTE (OR ANY INTEREST THEREIN) OR CAUSE THE SUBORDINATED
NOTE (OR ANY INTEREST THEREIN) TO BE MARKETED (I) ON OR THROUGH AN "ESTABLISHED
SECURITIES MARKET" WITHIN THE MEANING OF SECTION 7704(B)(1) OF THE CODE AND
TREASURY REGULATIONS SECTION 1.7704-1(B), INCLUDING WITHOUT LIMITATION, AN
INTERDEALER QUOTATION SYSTEM THAT REGULARLY DISSEMINATES FIRM BUY OR SELL
QUOTATIONS OR (II) IF SUCH ACQUISITION, SALE, TRANSFER, ASSIGNMENT,
PARTICIPATION, PLEDGE OR OTHER DISPOSITION WOULD CAUSE THE COMBINED NUMBER OF
HOLDERS OF THE SUBORDINATED NOTES AND ANY OTHER EQUITY INTERESTS IN THE ISSUER
TO BE MORE THAN 90.
EACH HOLDER AND EACH BENEFICIAL OWNER OF THIS SUBORDINATED NOTE ACKNOWLEDGES AND
AGREES THAT ANY SALE, TRANSFER, ASSIGNMENT, PARTICIPATION, PLEDGE OR OTHER
DISPOSITION OF THE SUBORDINATED NOTE (OR ANY INTEREST THEREIN) THAT WOULD
VIOLATE ANY OF THE THREE PRECEDING PARAGRAPHS ABOVE OR OTHERWISE CAUSE THE
ISSUER TO BE UNABLE TO RELY ON THE "PRIVATE PLACEMENT" SAFE HARBOR OF TREASURY
REGULATIONS SECTION 1.7704-1(H) WILL BE VOID AND OF NO FORCE OR EFFECT, AND IT
WILL NOT TRANSFER ANY INTEREST IN THE SUBORDINATED NOTE TO ANY PERSON THAT DOES
NOT AGREE TO BE BOUND BY THE THREE PRECEDING PARAGRAPHS ABOVE OR BY THIS
PARAGRAPH.
EACH HOLDER AND EACH BENEFICIAL OWNER OF THIS SUBORDINATED NOTE, BY ACQUIRING
THIS NOTE OR AN INTEREST IN THIS NOTE, AS THE CASE MAY BE, SHALL BE DEEMED TO
HAVE AGREED TO TREAT, AND SHALL TREAT, THIS


Exhibit A-2-4



--------------------------------------------------------------------------------





SUBORDINATED NOTE AS EQUITY IN THE ISSUER FOR U.S. FEDERAL INCOME PURPOSES,
SHALL REPORT ALL INCOME (OR LOSS) IN ACCORDANCE WITH SUCH TREATMENT AND SHALL
TAKE NO ACTION INCONSISTENT WITH SUCH TREATMENT UNLESS REQUIRED BY ANY RELEVANT
TAXING AUTHORITY.
EACH HOLDER AND EACH BENEFICIAL OWNER OF THIS SUBORDINATED NOTE REPRESENTS THAT
IT IS A U.S. TAX PERSON AND AGREES TO PROVIDE THE ISSUER AND THE TRUSTEE (AND
ANY OF THEIR AGENTS) WITH A CORRECT, COMPLETE AND PROPERLY EXECUTED IRS FORM W-9
(OR APPLICABLE SUCCESSOR FORM), AND ACKNOWLEDGES THAT IF IT FAILS TO PROVIDE THE
ISSUER AND THE TRUSTEE (AND ANY OF THEIR AGENTS) WITH THE PROPERLY COMPLETED AND
SIGNED TAX CERTIFICATIONS SPECIFIED ABOVE, THE ACQUISITION OF ITS INTEREST IN
SUCH SUBORDINATED NOTE SHALL BE VOID AB INITIO.
EACH HOLDER AND EACH BENEFICIAL OWNER OF THIS SUBORDINATED NOTE AGREES TO
DELIVER TO THE TRANSFEREE, WITH A COPY TO THE TRUSTEE, PRIOR TO THE TRANSFER OF
SUCH SUBORDINATED NOTE, A PROPERLY COMPLETED CERTIFICATE, IN A FORM REASONABLY
ACCEPTABLE TO THE TRANSFEREE AND THE TRUSTEE, STATING, UNDER PENALTY OF PERJURY,
THE TRANSFEROR'S UNITED STATES TAXPAYER IDENTIFICATION NUMBER AND THAT THE
TRANSFEROR IS NOT A FOREIGN PERSON WITHIN THE MEANING OF SECTION 1446(F)(2) OF
THE CODE. SUCH HOLDER OR BENEFICIAL OWNER FURTHER ACKNOWLEDGES THAT THE FAILURE
TO PROVIDE A NON-FOREIGN STATUS CERTIFICATE TO THE TRANSFEREE MAY RESULT IN
WITHHOLDING ON THE AMOUNT REALIZED ON ITS DISPOSITION OF SUCH SUBORDINATED NOTE.
THE ISSUER HAS THE RIGHT, UNDER THE INDENTURE, TO COMPEL ANY HOLDER OR
BENEFICIAL OWNER OF A SUBORDINATED NOTE WHO HAS MADE OR HAS BEEN DEEMED TO MAKE
A PROHIBITED TRANSACTION, BENEFIT PLAN INVESTOR, CONTROLLING PERSON, SIMILAR LAW
OR OTHER PLAN LAW REPRESENTATION THAT IS SUBSEQUENTLY SHOWN TO BE FALSE OR
MISLEADING OR WHOSE OWNERSHIP OTHERWISE CAUSES A VIOLATION OF THE 25% LIMITATION
TO SELL ITS INTEREST IN THE SUBORDINATED NOTE, OR MAY SELL SUCH INTEREST ON
BEHALF OF SUCH OWNER.
NO TRANSFER OF A SUBORDINATED NOTE OR ANY INTEREST THEREIN WILL BE PERMITTED,
AND THE TRUSTEE WILL NOT RECOGNIZE ANY SUCH TRANSFER, IF IT WOULD CAUSE 25% OR
MORE OF THE TOTAL VALUE OF THE SUBORDINATED NOTES TO BE HELD BY BENEFIT PLAN
INVESTORS, DISREGARDING SUBORDINATED NOTES (OR INTERESTS THEREIN) HELD BY
CONTROLLING PERSONS.


Exhibit A-2-5



--------------------------------------------------------------------------------





IF THIS NOTE IS A RULE 144A GLOBAL SUBORDINATED NOTE, THE FOLLOWING LEGEND SHALL
APPLY:
(1) EACH PERSON WHO PURCHASES AN INTEREST IN THIS NOTE FROM THE ISSUER AS PART
OF THE INITIAL OFFERING ON THE CLOSING DATE WILL BE REQUIRED TO REPRESENT AND
WARRANT IN WRITING TO THE TRUSTEE (A) WHETHER OR NOT, FOR SO LONG AS IT HOLDS
THIS NOTE OR AN INTEREST HEREIN, IT IS OR WILL BECOME (OR OTHERWISE ACTS ON
BEHALF OF) A BENEFIT PLAN INVESTOR ON ANY DAY FROM THE DATE ON WHICH IT ACQUIRES
ITS INTEREST IN SUCH SUBORDINATED NOTES THROUGH AND INCLUDING THE DATE ON WHICH
IT DISPOSES OF SUCH INTEREST IN SUCH SUBORDINATED NOTES, (B) WHETHER OR NOT, FOR
SO LONG AS IT HOLDS THIS NOTE OR AN INTEREST HEREIN, IT IS OR WILL BECOME (OR
OTHERWISE ACTS ON BEHALF OF) A CONTROLLING PERSON ON ANY DAY FROM THE DATE ON
WHICH IT ACQUIRES ITS INTEREST IN SUCH SUBORDINATED NOTES THROUGH AND INCLUDING
THE DATE ON WHICH IT DISPOSES OF ITS INTEREST IN SUCH SUBORDINATED NOTES AND (C)
THAT (I) IF IT IS, OR IS ACTING ON BEHALF OF, A BENEFIT PLAN INVESTOR, ITS
ACQUISITION, HOLDING AND DISPOSITION OF THIS NOTE WILL NOT CONSTITUTE OR RESULT
IN A NON-EXEMPT PROHIBITED TRANSACTION UNDER SECTION 406 OF THE EMPLOYEE
RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED ("ERISA") OR SECTION 4975 OF
THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE "CODE") AND (II) IF IT IS A
GOVERNMENTAL, CHURCH, NON-U.S. OR OTHER PLAN, (X) IT IS NOT, AND FOR SO LONG AS
IT HOLDS THIS NOTE OR AN INTEREST HEREIN IT WILL NOT BE, SUBJECT TO ANY FEDERAL,
STATE, LOCAL NON-U.S. OR OTHER LAW OR REGULATION THAT COULD CAUSE THE UNDERLYING
ASSETS OF THE ISSUER TO BE TREATED AS ASSETS OF THE INVESTOR IN ANY NOTE (OR
INTEREST THEREIN) BY VIRTUE OF ITS INTEREST AND THEREBY SUBJECT THE ISSUER AND
THE COLLATERAL MANAGER (OR OTHER PERSONS RESPONSIBLE FOR THE INVESTMENT AND
OPERATION OF THE ISSUER'S ASSETS) TO LAWS OR REGULATIONS THAT ARE SIMILAR TO THE
PROHIBITED TRANSACTION PROVISIONS OF SECTION 406 OF ERISA OR SECTION 4975 OF THE
CODE ("SIMILAR LAW") AND (Y) ITS ACQUISITION, HOLDING AND DISPOSITION OF THIS
NOTE WILL NOT CONSTITUTE OR RESULT IN A NON-EXEMPT VIOLATION OF ANY APPLICABLE
STATE, LOCAL, OTHER FEDERAL OR NON-U.S. LAWS OR REGULATIONS THAT ARE
SUBSTANTIALLY SIMILAR TO THE PROHIBITED TRANSACTION PROVISIONS OF SECTION 406 OF
ERISA OR SECTION 4975 OF THE CODE ("OTHER PLAN LAW") AND (2) EACH PURCHASER OR
SUBSEQUENT TRANSFEREE, AS APPLICABLE, OF AN INTEREST IN THIS NOTE FROM PERSONS
OTHER THAN FROM THE ISSUER AS PART OF THE INITIAL OFFERING ON THE CLOSING DATE,
ON EACH DAY FROM THE DATE ON WHICH SUCH BENEFICIAL OWNER ACQUIRES ITS INTEREST
IN SUCH SUBORDINATED NOTES THROUGH AND INCLUDING THE DATE ON


Exhibit A-2-6



--------------------------------------------------------------------------------





WHICH SUCH BENEFICIAL OWNER DISPOSES OF ITS INTEREST IN SUCH SUBORDINATED NOTES,
WILL BE DEEMED TO HAVE REPRESENTED AND AGREED THAT (A) IT IS NOT, AND IS NOT
ACTING ON BEHALF OF, A BENEFIT PLAN INVESTOR OR A CONTROLLING PERSON AND (B) IF
IT IS A GOVERNMENTAL, CHURCH, NON-U.S. OR OTHER PLAN, (X) IT IS NOT, AND FOR SO
LONG AS IT HOLDS SUCH NOTES OR INTEREST THEREIN WILL NOT BE, SUBJECT TO SIMILAR
LAW AND (Y) ITS ACQUISITION, HOLDING AND DISPOSITION OF SUCH NOTES WILL NOT
CONSTITUTE OR RESULT IN A NON-EXEMPT VIOLATION OF ANY OTHER PLAN LAW. "BENEFIT
PLAN INVESTOR" MEANS A BENEFIT PLAN INVESTOR, AS DEFINED IN SECTION 3(42) OF
ERISA, AND INCLUDES (A) AN EMPLOYEE BENEFIT PLAN (AS DEFINED IN SECTION 3(3) OF
TITLE I OF ERISA) THAT IS SUBJECT TO THE FIDUCIARY RESPONSIBILITY PROVISIONS OF
ERISA, (B) A PLAN THAT IS SUBJECT TO SECTION 4975 OF THE CODE OR (C) ANY ENTITY
WHOSE UNDERLYING ASSETS INCLUDE "PLAN ASSETS" BY REASON OF ANY SUCH EMPLOYEE
BENEFIT PLAN'S OR PLAN'S INVESTMENT IN THE ENTITY. "CONTROLLING PERSON" MEANS A
PERSON (OTHER THAN A BENEFIT PLAN INVESTOR) WHO HAS DISCRETIONARY AUTHORITY OR
CONTROL WITH RESPECT TO THE ASSETS OF THE ISSUER OR ANY PERSON WHO PROVIDES
INVESTMENT ADVICE FOR A FEE (DIRECT OR INDIRECT) WITH RESPECT TO SUCH ASSETS, OR
ANY AFFILIATE OF ANY SUCH PERSON. AN "AFFILIATE" OF A PERSON INCLUDES ANY
PERSON, DIRECTLY OR INDIRECTLY THROUGH ONE OR MORE INTERMEDIARIES, CONTROLLING,
CONTROLLED BY OR UNDER COMMON CONTROL WITH THE PERSON. "CONTROL" WITH RESPECT TO
A PERSON OTHER THAN AN INDIVIDUAL MEANS THE POWER TO EXERCISE A CONTROLLING
INFLUENCE OVER THE MANAGEMENT OR POLICIES OF SUCH PERSON.
ANY TRANSFER, PLEDGE OR OTHER USE OF THIS NOTE FOR VALUE OR OTHERWISE BY OR TO
ANY PERSON IS WRONGFUL SINCE THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN
INTEREST HEREIN, UNLESS THIS NOTE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE
OF THE DEPOSITORY TRUST COMPANY ("DTC"), NEW YORK, NEW YORK, TO THE ISSUER OR
ITS AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT AND ANY NOTE ISSUED
IS REGISTERED IN THE NAME OF CEDE & CO. OR OF SUCH OTHER ENTITY AS IS REQUESTED
BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT HEREON IS MADE TO CEDE &
CO.).
TRANSFERS OF THIS NOTE SHALL BE LIMITED TO TRANSFERS IN WHOLE, BUT NOT IN PART,
TO NOMINEES OF DTC OR TO A SUCCESSOR THEREOF OR SUCH SUCCESSOR'S NOMINEE.


Exhibit A-2-7



--------------------------------------------------------------------------------





IF THIS NOTE IS IN THE FORM OF A CERTIFICATED SUBORDINATED NOTE, THE FOLLOWING
LEGEND SHALL APPLY:
EACH PURCHASER OR TRANSFEREE OF THIS NOTE WILL BE REQUIRED TO (I) REPRESENT AND
WARRANT IN WRITING TO THE TRUSTEE (1) WHETHER OR NOT, FOR SO LONG AS IT HOLDS
THIS NOTE OR AN INTEREST HEREIN, IT IS OR WILL BECOME (OR OTHERWISE ACTS ON
BEHALF OF) A BENEFIT PLAN INVESTOR ON ANY DAY FROM THE DATE ON WHICH IT ACQUIRES
SUCH INTEREST IN SUCH SUBORDINATED NOTES THROUGH AND INCLUDING THE DATE ON WHICH
IT DISPOSES OF SUCH INTEREST IN SUCH SUBORDINATED NOTES, (2) WHETHER OR NOT, FOR
SO LONG AS IT HOLDS THIS NOTE OR AN INTEREST HEREIN, IT IS OR WILL BECOME (OR
OTHERWISE ACTS ON BEHALF OF) A CONTROLLING PERSON ON ANY DAY FROM THE DATE ON
WHICH IT ACQUIRES ITS INTEREST IN SUCH SUBORDINATED NOTES THROUGH AND INCLUDING
THE DATE ON WHICH IT DISPOSES OF ITS INTEREST IN SUCH SUBORDINATED NOTES AND (3)
THAT (A) IF IT IS, OR IS ACTING ON BEHALF OF, A BENEFIT PLAN INVESTOR, ITS
ACQUISITION, HOLDING AND DISPOSITION OF THIS NOTE WILL NOT CONSTITUTE OR RESULT
IN A NON-EXEMPT PROHIBITED TRANSACTION UNDER SECTION 406 OF THE EMPLOYEE
RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED ("ERISA") OR SECTION 4975 OF
THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE "CODE") AND (B) IF IT IS A
GOVERNMENTAL, CHURCH, NON-U.S. OR OTHER PLAN, (I) IT IS NOT, AND FOR SO LONG AS
IT HOLDS THIS NOTE OR AN INTEREST HEREIN IT WILL NOT BE, SUBJECT TO ANY FEDERAL,
STATE, LOCAL NON-U.S. OR OTHER LAW OR REGULATION THAT COULD CAUSE THE UNDERLYING
ASSETS OF THE ISSUER TO BE TREATED AS ASSETS OF THE INVESTOR IN ANY NOTE (OR
INTEREST THEREIN) BY VIRTUE OF ITS INTEREST AND THEREBY SUBJECT THE ISSUER AND
THE COLLATERAL MANAGER (OR OTHER PERSONS RESPONSIBLE FOR THE INVESTMENT AND
OPERATION OF THE ISSUER'S ASSETS) TO LAWS OR REGULATIONS THAT ARE SIMILAR TO THE
PROHIBITED TRANSACTION PROVISIONS OF SECTION 406 OF ERISA OR SECTION 4975 OF THE
CODE, AND (II) ITS ACQUISITION, HOLDING AND DISPOSITION OF THIS NOTE WILL NOT
CONSTITUTE OR RESULT IN A NON-EXEMPT VIOLATION OF ANY APPLICABLE STATE, LOCAL,
OTHER FEDERAL OR NON-U.S. LAWS OR REGULATIONS THAT ARE SUBSTANTIALLY SIMILAR TO
THE PROHIBITED TRANSACTION PROVISIONS OF SECTION 406 OF ERISA OR SECTION 4975 OF
THE CODE. EACH PURCHASER OR SUBSEQUENT TRANSFEREE, AS APPLICABLE, OF
SUBORDINATED NOTES IN THE FORM OF A CERTIFICATED NOTE WILL BE REQUIRED TO
COMPLETE A BENEFIT PLAN INVESTOR CERTIFICATE IDENTIFYING ITS STATUS AS A BENEFIT
PLAN INVESTOR OR A CONTROLLING PERSON. "BENEFIT PLAN INVESTOR" MEANS A BENEFIT
PLAN INVESTOR, AS DEFINED IN SECTION 3(42) OF ERISA, AND INCLUDES (A) AN
EMPLOYEE BENEFIT PLAN (AS DEFINED IN


Exhibit A-2-8



--------------------------------------------------------------------------------





SECTION 3(3) OF TITLE I OF ERISA) THAT IS SUBJECT TO THE FIDUCIARY
RESPONSIBILITY PROVISIONS OF ERISA, (B) A PLAN THAT IS SUBJECT TO SECTION 4975
OF THE CODE OR (C) ANY ENTITY WHOSE UNDERLYING ASSETS INCLUDE "PLAN ASSETS" BY
REASON OF ANY SUCH EMPLOYEE BENEFIT PLAN'S OR PLAN'S INVESTMENT IN THE ENTITY.
"CONTROLLING PERSON" MEANS A PERSON (OTHER THAN A BENEFIT PLAN INVESTOR) WHO HAS
DISCRETIONARY AUTHORITY OR CONTROL WITH RESPECT TO THE ASSETS OF THE ISSUER OR
ANY PERSON WHO PROVIDES INVESTMENT ADVICE FOR A FEE (DIRECT OR INDIRECT) WITH
RESPECT TO SUCH ASSETS, OR ANY AFFILIATE OF ANY SUCH PERSON. AN "AFFILIATE" OF A
PERSON INCLUDES ANY PERSON, DIRECTLY OR INDIRECTLY THROUGH ONE OR MORE
INTERMEDIARIES, CONTROLLING, CONTROLLED BY OR UNDER COMMON CONTROL WITH THE
PERSON. "CONTROL" WITH RESPECT TO A PERSON OTHER THAN AN INDIVIDUAL MEANS THE
POWER TO EXERCISE A CONTROLLING INFLUENCE OVER THE MANAGEMENT OR POLICIES OF
SUCH PERSON.


Exhibit A-2-9



--------------------------------------------------------------------------------





NOTE DETAILS
This Note is one of a duly authorized issue of Notes issued under the Indenture
(as defined below) having the applicable class designation and other details
specifically indicated below (the "Note Details"). Capitalized terms used herein
and not otherwise defined shall have the meanings set forth in the Indenture.
Reference is hereby made to the Indenture and all indentures supplemental
thereto for a statement of the respective rights, limitations of rights, duties
and immunities thereunder of the Co-Issuers, the Trustee and the Holders and the
terms upon which the Notes are, and are to be, authenticated and delivered. In
the event of any inconsistency between this Note (including the Note Details)
and the terms of the Indenture, the terms of the Indenture shall govern.


Exhibit A-2-10



--------------------------------------------------------------------------------





Issuer:
Barings BDC Static CLO Ltd. 2019-I
Trustee:
State Street Bank and Trust Company
Indenture:
Indenture, dated as of May 9, 2019, among the Issuer, the Co-Issuer and the
Trustee, as amended, modified or supplemented from time to time
Registered Holder (check applicable):
¨ CEDE & ¨ CO. ____________________ (insert name)
Stated Maturity:
The Payment Date in April 2027
Payment Dates:
The 15th day of January, April, July and October of each year (or, if such day
is not a Business Day, the next succeeding Business Day), commencing in July
2019 and each Redemption Date with respect to all Classes of Secured Notes,
except that (x) "Payment Date" shall include each date fixed by the Trustee on
which payments are made in accordance with Section 5.7 of the Indenture and (y)
the final Payment Date (subject to any earlier redemption or payment of the
Notes) shall be the Stated Maturity (or, if such day is not a Business Day, the
next succeeding Business Day); provided that, following the redemption or
repayment in full of the Secured Notes, Holders of Subordinated Notes may
receive payments (including in respect of an Optional Redemption of Subordinated
Notes) on any Business Day designated by the Collateral Manager (which Business
Days may or may not be the dates stated above) upon five Business Days' prior
written notice to the Trustee and the Collateral Administrator (which notice the
Trustee will promptly forward to the Holders of the Subordinated Notes) and such
Business Days shall constitute Payment Dates.
Principal amount ("up to" amount, if Global Note):
$101,000,000
Principal amount (if Certificated Note):
As set forth on the first page above
Global Note with "up to" principal amount:
¨ Yes ¨ No
Minimum Denominations:
$2,000,000 and integral multiples of $1.00 in excess thereof





Exhibit A-2-11



--------------------------------------------------------------------------------





NOTE DETAILS (continued)
Note identifying numbers: As indicated in the applicable table below for the
type of Subordinated Note indicated on the first page above.
Rule 144A Global Subordinated Notes
Designation
CUSIP
ISIN
Subordinated
06761GAA8
US06761GAA85

Certificated Subordinated Notes
Designation
CUSIP
ISIN
Subordinated
06761GAB6
US06761GAB68





Exhibit A-2-12



--------------------------------------------------------------------------------





The Issuer, for value received, hereby promises to pay to the registered Holder
of this Note or its registered assigns or nominees, upon presentation and
surrender of this Note (except as otherwise permitted by the Indenture), the
principal sum identified as the principal amount of this Note set forth in the
Note Details (or, if this Note is identified as a Global Note in the Note
Details, such lesser principal amount shown on the books and records of the
Trustee) on the Stated Maturity set forth in the Note Details, except as
provided below and in the Indenture. References to the "principal amount" of
this Note shall mean amounts distributable to Holders of Subordinated Notes from
Principal Proceeds in accordance with the Priority of Payments and references to
"interest" on this Note shall mean that portion of Interest Proceeds
distributable to Holders of Subordinated Notes pursuant to the Priority of
Payments.
The Issuer promises to pay, in accordance with the Priority of Payments, an
amount equal to the Holder's pro rata share of Interest Proceeds and Principal
Proceeds payable to all Holders of Subordinated Notes, if any, subject to the
Priority of Payments set forth in the Indenture.
This Note will mature on the Stated Maturity, unless such principal has been
previously repaid or unless the unpaid principal of this Note becomes due and
payable at an earlier date by redemption or otherwise and the final payments of
principal, if any, will occur on that date. The payment of principal on this
Note (x) may only occur after the Secured Notes are no longer Outstanding and
(y) is subordinated to the payment on each Payment Date of the principal and
interest due and payable on the Secured Notes and other amounts in accordance
with the Priority of Payments; and any payment of principal of this Note that is
not paid, in accordance with the Priority of Payments, on any Payment Date,
shall not be considered "due and payable" for purposes of the Indenture.
Payments on this Note will be made in immediately available funds to the Person
in whose name this Note (or one or more predecessor Notes) is registered at the
close of business on the relevant Record Date. Payments to the registered Holder
will be made ratably among the Holders in the proportion that the Aggregate
Outstanding Amount of this Note on such Record Date bears to the Aggregate
Outstanding Amount of all Subordinated Notes on such Record Date.
If this is a Global Note as identified in the Note Details, increases and
decreases in the principal amount of this Note as a result of exchanges and
transfers of interests in this Note and principal payments shall be recorded in
the records of the Trustee and DTC or its nominee. So long as DTC or its nominee
is the registered owner of this Note, DTC or such nominee, as the case may be,
will be considered the sole owner or Holder of this Note (represented hereby and
beneficially owned by other persons) for all purposes under the Indenture.
All reductions in the principal amount of this Note (or one or more predecessor
Notes) effected by payments made on any Payment Date or other date of redemption
or other repayment shall be binding upon all future Holders of this Note and of
any Note issued upon the registration of transfer of this Note or in exchange
therefor or in lieu thereof, whether or not such payment is noted on this Note.
Subject to Article II of the Indenture, upon registration of transfer of this
Note or in exchange for or in lieu of any other Note of the same Class, this
Note will carry the rights to unpaid interest and principal (or other applicable
amount) that were carried by such predecessor Note.


Exhibit A-2-13



--------------------------------------------------------------------------------





The terms of Section 2.7(i) and Section 5.4(d) of the Indenture shall apply to
this Note mutatis mutandis as if fully set forth herein.
This Note shall be issued in the Minimum Denominations set forth in the Note
Details.
This Note is subject to redemption in the manner and subject to the satisfaction
of certain conditions set forth in the Indenture. The Redemption Price for this
Note is set forth in the Indenture.
If an Event of Default occurs and is continuing, the Secured Notes may become or
be declared due and payable in the manner and with the effect provided in the
Indenture. A declaration of acceleration of the maturity of the Secured Notes
may be rescinded or annulled at any time before a judgment or decree for payment
of the money due has been obtained, provided that certain conditions set forth
in the Indenture are satisfied.
The Indenture permits, subject to certain conditions, the amendment thereof and
the modification of the provisions of the Indenture and the rights of the
Holders under the Indenture. Upon the execution of any supplemental indenture,
the Indenture shall be modified in accordance therewith, and such supplemental
indenture shall form a part of the Indenture for all purposes, and every Holder
of a Note theretofore and thereafter authenticated and delivered thereunder
shall be bound thereby.
Title to this Note will pass by registration in the Register kept by the
Registrar.
No service charge will be made to the Holder for any registration of transfer or
exchange of this Note, but the Registrar, Transfer Agent or Trustee may require
payment of a sum sufficient to cover any tax or other governmental charge
payable in connection therewith.
This Note shall not be entitled to any benefit under the Indenture or be valid
or obligatory for any purpose, unless the Certificate of Authentication herein
has been executed by either the Trustee or the Authenticating Agent by the
manual signature of one of their Authorized Officers, and such certificate shall
be conclusive evidence, and the only evidence, that this Note has been duly
authenticated and delivered under the Indenture.
THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF
THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICT OF LAWS.


Exhibit A-2-14



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Issuer has caused this Note to be duly executed.
Dated:    _______,_____


BARINGS BDC STATIC CLO LTD. 2019-I
By: _______________________________
Name:
Title:


Exhibit A-2-15



--------------------------------------------------------------------------------





CERTIFICATE OF AUTHENTICATION
This is one of the Notes referred to in the within-mentioned Indenture.
Dated: _______, ____


STATE STREET BANK AND TRUST COMPANY,
as Trustee
By: _______________________________
Authorized Signatory




Exhibit A-2-16



--------------------------------------------------------------------------------





ASSIGNMENT FORM
For value received _________________________________________does hereby sell,
assign and transfer unto _________________________
Social security or other identifying number of assignee:


Name and address, including zip code, of assignee:
the within Note and does hereby irrevocably constitute and appoint ____________
Attorney to transfer the Note on the books of the Issuer with full power of
substitution in the premises.
Date: ______________    Your Signature:
______________________________________
(Sign exactly as your name appears on the Note)




*    NOTE: The signature to this assignment must correspond with the name of the
registered owner as it appears on the face of the within Note in every
particular without alteration, enlargement or any change whatsoever. Such
signature must be guaranteed by an "eligible guarantor institution" meeting the
requirements of the Registrar, which requirements include membership or
participation in STAMP or such other "signature guarantee program" as may be
determined by the Registrar in addition to, or in substitution for, STAMP, all
in accordance with the Securities Exchange Act of 1934, as amended.




Exhibit A-2-17



--------------------------------------------------------------------------------






EXHIBIT B-1
FORM OF TRANSFEROR CERTIFICATE FOR TRANSFER
TO REGULATION S GLOBAL SECURED NOTE
State Street Bank and Trust Company, as Trustee
1 Iron Street
Boston, MA 02210
Attention: Structured Trust and Analytics
Re:
Barings BDC Static CLO Ltd. 2019-I (the "Issuer"), Barings BDC Static CLO
2019-I, LLC (the "Co-Issuer" and together with the Issuer, the "Co-Issuers");
Class [A-1][A-2] Notes due 2027 (the "Notes")

Reference is hereby made to the Indenture dated as of May 9, 2019 (as amended
from time to time, the "Indenture") among Co-Issuers and State Street Bank and
Trust Company, as Trustee. Capitalized terms used but not defined herein shall
have the meanings given to them in the Indenture.
This letter relates to U.S. $___________ Aggregate Outstanding Amount of Notes
which are held in the form of a [Rule 144A Global Note representing Class
[A-1][A-2] Notes with DTC] [Certificated Class [A-1][A-2] Notes] in the name of
_______________ (the "Transferor") to effect the transfer of the Notes in
exchange for an equivalent beneficial interest in a Regulation S Global [Class]
[A-1][A-2] Note.
In connection with such transfer, and in respect of such Notes, the Transferor
does hereby certify that such Notes are being transferred to ________________
(the "Transferee") in accordance with Regulation S under the United States
Securities Act of 1933, as amended (the "Securities Act") and the transfer
restrictions set forth in the Indenture and the Offering Circular defined in the
Indenture relating to such Notes and that:
a.    the offer of the Notes was not made to a person in the United States;
b.    at the time the buy order was originated, the Transferee was outside the
United States or the Transferor and any person acting on its behalf reasonably
believed that the Transferee was outside the United States;
c.    no directed selling efforts have been made in contravention of the
requirements of Rule 903 or 904 of Regulation S, as applicable;
d.    the transaction is not part of a plan or scheme to evade the registration
requirements of the Securities Act; and
e.    the Transferee is not a U.S. person.


B-1-1



--------------------------------------------------------------------------------





The Transferor understands that the Co-Issuers, the Trustee and their counsel
will rely upon the accuracy and truth of the foregoing representations, and the
Transferor hereby consents to such reliance.
(Name of Transferor)
By:

Name:
Title:

Dated: _________, _____
cc:
Barings BDC Static CLO Ltd. 2019-I
c/o MaplesFS Limited
P.O. Box 1093, Boundary Hall
Cricket Square, Grand Cayman KY1-1102
Cayman Islands
Attention: The Directors
Facsimile No. (345) 945-7100

Barings BDC Static CLO 2019-I, LLC
c/o Puglisi & Associates
850 Library Avenue, Suite 204
Newark, Delaware 19711




B-1-2



--------------------------------------------------------------------------------






EXHIBIT B-2
FORM OF PURCHASER REPRESENTATION LETTER FOR CERTIFICATED NOTES
[DATE]
State Street Bank and Trust Company, as Trustee
1 Iron Street
Boston, MA 02210
Attention: Structured Trust and Analytics
Re:    Barings BDC Static CLO Ltd. 2019-I (the "Issuer"), Barings BDC Static CLO
2019-I, LLC (the "Co-Issuer", and together with the Issuer, the "Co-Issuers");
[Class] [A-1][A-2] [Subordinated] Notes
Reference is hereby made to the Indenture, dated as of May 9, 2019, among the
Issuer, the Co-Issuer and State Street Bank and Trust Company, as Trustee (as
amended from time to time, the "Indenture"). Capitalized terms not defined
herein shall have the meanings ascribed to them in the Indenture.
This letter relates to U.S.$___________ Aggregate Outstanding Amount of [Class]
[A-1][A-2] [Subordinated] Notes (the "Notes"), in the form of one or more
Certificated Notes to effect the transfer of the Notes to ______________ (the
"Transferee").
In connection with such request, and in respect of such Notes, the Transferee
does hereby certify that the Notes are being transferred (i) in accordance with
the transfer restrictions set forth in the Indenture and (ii) pursuant to an
exemption from registration under the United States Securities Act of 1933, as
amended (the "Securities Act") and in accordance with any applicable securities
laws of any state of the United States or any other jurisdiction.
In addition, the Transferee hereby represents, warrants and covenants for the
benefit of the Co-Issuers and their counsel that it is:
(a) (PLEASE CHECK ONLY ONE)
_____
both (A) a "qualified institutional buyer" (as defined under Rule 144A under the
Securities Act) that is not a broker-dealer which owns and invests on a
discretionary basis less than U.S.$25,000,000 in securities of issuers that are
not affiliated persons of the dealer and is not a plan referred to in paragraph
(a)(1)(i)(D) or (a)(1)(i)(E) of Rule 144A under the Securities Act or a trust
fund referred to in paragraph (a)(1)(i)(F) of Rule 144A under the Securities Act
that holds the assets of such a plan, if investment decisions with respect to
the plan are made by beneficiaries of the plan and (B) a "qualified purchaser"
for purposes of Section 3(c)(7) of the Investment Company Act or an entity owned
exclusively by "qualified purchasers"; or

_____
an institutional "accredited investor" as defined in Rule 501(a)(1), (2), (3) or
(7) under the Securities Act and a "qualified purchaser" for purposes of Section
3(c)(7) of the Investment Company Act or an entity owned exclusively by
"qualified purchasers"; or

_____
solely in the case of Secured Notes, a person that is not a "U.S. person" as
defined in Regulation S under the Securities Act, and is acquiring the Notes in
an offshore transaction (as defined in Regulation S) in reliance on the
exemption from Securities Act registration provided by Regulation S; and



B-2-1



--------------------------------------------------------------------------------





(b)
acquiring the Notes for its own account (and not for the account of any other
Person) in the applicable Minimum Denomination.

The Transferee further represents, warrants and agrees as follows:
1.    In connection with its purchase of the Notes: (A) none of the Transaction
Parties or any of their respective Affiliates is acting as a fiduciary or
financial or investment advisor for it; (B) it is not relying (for purposes of
making any investment decision or otherwise) upon any advice, counsel or
representations (whether written or oral) of the Transaction Parties or any of
their respective Affiliates other than any statements in the final Offering
Circular for such Notes, and it has read and understands such final Offering
Circular; (C) it has consulted with its own legal, regulatory, tax, business,
investment, financial and accounting advisors to the extent it has deemed
necessary and has made its own investment decisions (including decisions
regarding the suitability of any transaction pursuant to the Indenture) based
upon its own judgment and upon any advice from such advisors as it has deemed
necessary and not upon any view expressed by the Transaction Parties or any of
their respective Affiliates; (D) it is acquiring its interest in such Notes for
its own account; (E) it was not formed for the purpose of investing in such
Notes; (F) it understands that the Issuer may receive a list of participants
holding interests in the Notes from one or more book-entry depositories; (G) it
will hold and transfer at least the Minimum Denomination of such Notes; (H) it
is a sophisticated investor and is purchasing the Notes with a full
understanding of all of the terms, conditions and risks thereof, and is capable
of and willing to assume those risks; (I) it will provide notice of the relevant
transfer restrictions to subsequent transferees and (J) if it is not a U.S.
person, it is not acquiring any Note as part of a plan to reduce, avoid or evade
U.S. federal income tax; provided that any purchaser or transferee of Notes,
which purchaser or transferee is any of (I) the Collateral Manager, (II) an
Affiliate of the Collateral Manager or (III) a fund or account managed by the
Collateral Manager (or any of its Affiliates) as to which the Collateral Manager
(or such Affiliate) has discretionary voting authority, in each case shall not
be required or deemed to make the representations set forth in clauses (A), (B)
and (C) above with respect to the Collateral Manager.
2.    (x) With respect to any purchase or acquisition of a Secured Note, or any
interest therein (a) if it is, or is acting on behalf of, a Benefit Plan
Investor, its acquisition, holding and disposition of such interest does not and
will not constitute or result in a non-exempt prohibited transaction under
Section 406 of ERISA or Section 4975 of the Code, and (b) if it is a
governmental, church, non-U.S. or other plan which is subject to any Other Plan
Law, its acquisition, holding and disposition of such Note will not constitute
or result in a non-exempt violation of any such Other Plan Law.
(y) With respect to any acquisition of Subordinated Notes, it provided the
Issuer with a duly executed ERISA Certificate in the form of Exhibit B-4 to the
Indenture.
It further agrees and acknowledges that the Issuer has the right, under the
Indenture, to compel any beneficial owner of such Note who has made or has been
deemed to make a prohibited transaction or Other Plan Law representation that is
subsequently shown to be false or misleading to sell its interest in such Note,
or may sell such interest on behalf of such owner.
3.    It understands that such Notes are being offered only in a transaction not
involving any public offering in the United States within the meaning of the
Securities Act, such Notes have not been and will not be registered under the
Securities Act, and, if in the future it decides to offer, resell, pledge or
otherwise transfer such Notes, such Notes may be offered, resold, pledged or
otherwise transferred only in accordance with the provisions of the Indenture
and the legend on such Notes. It further acknowledges that no representation has
been made as to the availability of any exemption under the Securities Act or
any state securities laws for resale of such Notes. It understands that neither
of the Co-Issuers has been registered under the Investment


B-2-2



--------------------------------------------------------------------------------





Company Act, and that the Co-Issuers are exempt from registration as such by
virtue of Section 3(c)(7) of the Investment Company Act.
4.    It is aware that, except as otherwise provided in the Indenture, any
Secured Notes being sold to it in reliance on Regulation S will be represented
by one or more Regulation S Global Secured Notes and that beneficial interests
therein may be held only through DTC for the respective accounts of Euroclear or
Clearstream.
5.    It will provide notice to each Person to whom it proposes to transfer any
interest in the Notes of the transfer restrictions and representations set forth
in the Indenture.
6.    With respect to any purchase or acquisition of Subordinated Notes, it
agrees that with respect to any period during which a holder owns more than 50%
(but less than 100%) of the Subordinated Notes by value or is otherwise treated
as a member of the Issuer's "expanded affiliated group" (as defined in Treasury
Regulations Section 1.1471-5(i) (or any successor provision)), it covenants that
it will (i) confirm that any member of such expanded affiliated group (assuming
that the Issuer is a "registered deemed-compliant FFI" within the meaning of
Treasury Regulations Section 1.1471-1(b)(111) (or any successor provision)) that
is treated as a "foreign financial institution" within the meaning of Section
1471(d)(4) of the Code and any Treasury Regulations promulgated thereunder to be
a "participating FFI," a "deemed-compliant FFI" or an "exempt beneficial owner"
within the meaning of Treasury Regulations Section 1.1471-4(e) (or any successor
provision), and (ii) promptly notify the Issuer in the event that any member of
such expanded affiliated group that is treated as a "foreign financial
institution" within the meaning of Section 1471(d)(4) of the Code and any
Treasury Regulations promulgated thereunder is not a "participating FFI," a
"deemed-compliant FFI" or an "exempt beneficial owner" within the meaning of
Treasury Regulations Section 1.1471-4(e) (or any successor provision), in each
case except to the extent that the Issuer or its agents have provided the holder
with an express waiver of this provision.
7.    It agrees that it will not cause the filing of a petition in bankruptcy
against the Issuer or the Co-Issuer prior to the day which is one year (or, if
longer, the applicable preference period then in effect) plus one day after
payment in full of all Notes.
8.    It understands and agrees that the Notes are limited recourse obligations
of the Issuer (and the Co-Issuer, as applicable) payable solely from the
proceeds of the Assets and following realization of the Assets, and all
application of the proceeds thereof in accordance with the Indenture, all
obligations of and any claims against the Issuer (and the Co-Issuer, as
applicable) thereunder or in connection therewith shall be extinguished and
shall not thereafter revive.
9.    It agrees to be subject to the Bankruptcy Subordination Agreement.
10.    It is not a member of the public in the Cayman Islands.
11.    It will provide the Issuer or its agents with such information and
documentation that may be required for the Issuer to achieve AML Compliance and
shall update or replace such information or documentation, as may be necessary.
12.    With respect to any purchase or acquisition of Subordinated Notes, it is
a U.S. Tax Person and agrees to provide the Issuer and the Trustee (and any of
their agents) with a correct, complete and properly executed IRS Form W-9 (or
applicable successor form), and acknowledges that if it fails to provide the
Issuer and the Trustee (and any of their agents) with the properly completed and
signed tax certifications specified above, the acquisition of its interest in
such Subordinated Note shall be void ab initio.


B-2-3



--------------------------------------------------------------------------------





13.    With respect to any purchase or acquisition of a Subordinated Note, it
agrees to deliver to the transferee, with a copy to the Trustee, prior to the
transfer of such Subordinated Note, a properly completed certificate, in a form
reasonably acceptable to the transferee and the Trustee, stating, under penalty
of perjury, the transferor's United States taxpayer identification number and
that the transferor is not a foreign person within the meaning of Section
1446(f)(2) of the Code (such certificate, a "Non-Foreign Status Certificate").
It further acknowledges that the failure to provide a Non-Foreign Status
Certificate to the transferee may result in withholding on the amount realized
on its disposition of such Subordinated Note.
14.    It will timely furnish the Issuer, the Trustee or any agent of the Issuer
(including any Paying Agent) with any U.S. federal income tax forms or
certifications (including applicable IRS Forms W-8 and W-9, or any successors to
such IRS forms) that the Issuer or its agents (including any Paying Agent) may
reasonably request, and any documentation, agreements, information or
certifications that are reasonably requested by the Issuer or its agents
(including any Paying Agent) (A) to permit the Issuer or its agents to make
payments to it without, or at a reduced rate of, deduction or withholding, (B)
to enable the Issuer or its agents to qualify for a reduced rate of withholding
or deduction in any jurisdiction from or through which the Issuer or its agents
receive payments and (C) to enable the Issuer or its agents to satisfy reporting
and other obligations, and shall update or replace such documentation,
agreements, information or certifications as appropriate or in accordance with
their terms or subsequent amendments, and acknowledges that the failure to
provide, update or replace any such documentation, agreements, information or
certifications may result in the imposition of withholding or back-up
withholding upon payments to such Holder. Amounts withheld pursuant to
applicable tax laws will be treated as having been paid to the Holder by the
Issuer.
15.    By acceptance of such Note or an interest in such Note, it shall be
deemed (i) to have agreed to provide the Issuer or an authorized agent acting on
its behalf (and any applicable Intermediary) with the Holder FATCA Information
upon request and update any such Holder FATCA Information promptly upon learning
that any such information previously provided has become obsolete or incorrect
or is otherwise required and to take any other action reasonably necessary (in
the determination of the Issuer, the Collateral Manager or their respective
agents or Affiliates) to enable the Issuer to comply with FATCA; (ii) to
acknowledge that the Issuer may provide such information and any other
information concerning its investment in the Notes to the Cayman Islands Tax
Information Authority, the IRS and any other relevant taxing authority; (iii) to
acknowledge that the Issuer has the right, hereunder, to compel any beneficial
owner of an interest in a Note that fails to comply with the foregoing
requirements or whose holding of the Notes prevents the Issuer from qualifying
as, or complying with any obligations or requirements imposed on, a
"participating FFI" or a "deemed-compliant FFI" within the meaning of the Code
or any Treasury Regulations promulgated thereunder or otherwise complying with
FATCA to sell its interest in such Note, or to sell such interest on behalf of
such owner following the procedures and timeframe relating to Non-Permitted
Holders specified in the Indenture (for these purposes, the Issuer may sell a
beneficial owner's interest in a Note in its entirety notwithstanding that the
sale of a portion of such interest would permit the Issuer to comply with FATCA)
and to take any other action reasonably necessary (in the determination of the
Issuer, the Collateral Manager or their respective agents or Affiliates) to
enable the Issuer to comply with FATCA; and (iv) to understand and acknowledge
that the Issuer has the right, hereunder, to withhold on any beneficial owner of
an interest in a Note that fails to comply with the foregoing requirements and
to take any other action reasonably necessary (in the determination of the
Issuer, the Collateral Manager or their respective agents or Affiliates) to
enable the Issuer to comply with FATCA.
16.    With respect to any purchase or acquisition of a Secured Note, if it is
not a U.S. Tax Person, it represents that either (a) it is not (i) a bank (or an
entity affiliated with a bank) extending credit pursuant to a loan agreement
entered into in the ordinary course of its trade or business (within the meaning
of Section 881(c)(3)(A) of the Code), (ii) a "10 percent shareholder" with
respect to the Issuer within the meaning of


B-2-4



--------------------------------------------------------------------------------





Section 871(h)(3) or Section 881(c)(3)(D) of the Code or (iii) a "controlled
foreign corporation" that is related to the Issuer within the meaning of Section
881(c)(3)(C) of the Code; (b) it is a person that is eligible for benefits under
an income tax treaty with the United States that eliminates U.S. federal income
taxation of U.S. source interest not attributable to a permanent establishment
in the United States or (c) it has provided an IRS Form W-8ECI representing that
all payments received or to be received by it on the Notes are effectively
connected with the conduct of a trade or business in the United States.
17.    With respect to any purchase or acquisition of Subordinated Notes, it
agrees that (i) it will not transfer any Subordinated Note to another person
unless it has obtained written advice of Dechert LLP or Paul Hastings LLP or an
opinion of tax counsel of nationally recognized standing in the United States
that is experienced in such matters to the effect that such transfer will not
cause the Issuer to be treated as a publicly traded partnership taxable as a
corporation for U.S. federal income tax purposes and (ii) it will not acquire
any Subordinated Notes from another person (other than the initial acquisition
on the Closing Date) if such acquisition would cause it to own 100% of the
Subordinated Notes.
18.    With respect to any purchase or acquisition of Subordinated Notes, it
represents, acknowledges and agrees that:
(A)    such Subordinated Note (or any interests therein) may not be acquired or
owned by any person that is classified for U.S. federal income tax purposes as a
partnership, Subchapter S corporation or grantor trust unless (i) (a) none of
the direct or indirect beneficial owners of any interest in such person have or
ever will have more than 40% of the value of its interest in such person
attributable to the aggregate interest of such person in the combined value of
the Subordinated Notes (and any other interest treated as equity in the Issuer
for U.S. federal income tax purposes) and (b) it is not and will not be a
principal purpose of the arrangement involving the investment of such person in
any Subordinated Notes and any other equity interests of the Issuer to permit
any partnership to satisfy the 100 partner limitation of Treasury Regulations
Section 1.7704-1(h)(1)(ii) or (ii) such person obtains written advice of Dechert
LLP or an opinion of nationally recognized U.S. tax counsel reasonably
acceptable to the Issuer that such transfer will not cause the Issuer to be
treated as a publicly traded partnership taxable as a corporation for U.S.
federal income tax purposes;
(B)    it will not participate in the creation or other transfer of any
financial instrument or contract the value of which is determined in whole or in
part by reference to the Issuer (including the amount of distributions by the
Issuer, the value of the Issuer's assets or the results of the Issuer's
operations) or the Subordinated Notes;
(C)    it will not acquire, or sell, transfer, assign, participate, pledge or
otherwise dispose of the Subordinated Note (or any interest therein) or cause
the Subordinated Note (or any interest therein) to be marketed (i) on or through
an "established securities market" within the meaning of Section 7704(b)(1) of
the Code and Treasury Regulations Section 1.7704-1(b), including without
limitation, an interdealer quotation system that regularly disseminates firm buy
or sell quotations or (ii) if such acquisition, sale, transfer, assignment,
participation, pledge or other disposition would cause the combined number of
holders of the Subordinated Notes and any other equity interests in the Issuer
to be more than 90; and
(D)    it acknowledges and agrees that any sale, transfer, assignment,
participation, pledge or other disposition of the Subordinated Note (or any
interest therein) that would violate any of the three preceding paragraphs above
or otherwise cause the Issuer to be unable to rely on the "private placement"
safe harbor of Treasury Regulations Section 1.7704-1(h) will be void and of no
force or


B-2-5



--------------------------------------------------------------------------------





effect, and it will not transfer any interest in the Subordinated Note to any
Person that does not agree to be bound by the three preceding paragraphs above
or by this paragraph.
19.    With respect to any purchase or acquisition of a Secured Note, if it is
not a U.S. Tax Person, it is not and will not become a member of an "expanded
group" (within the meaning of the regulations issued under Section 385 of the
Code) that includes a domestic corporation (as determined for U.S. federal
income tax purposes) if such domestic corporation directly or indirectly
(through one or more entities that are treated for U.S. federal income tax
purposes as partnerships, disregarded entities or grantor trusts) owns any
equity interests in the Issuer.
20.    With respect to any purchase or acquisition of a Secured Note, it will
treat the Secured Notes as debt for U.S. federal, state and local income and
franchise tax purposes, except as otherwise required by applicable law.
21.    With respect to any purchase or acquisition of Subordinated Notes, it
will treat the Subordinated Notes as equity in the Issuer for U.S. federal,
state and local income and franchise tax purposes, except as otherwise required
by applicable law.
22.    It understands that the Co-Issuers, the Trustee, the Collateral Manager
and the Initial Purchaser and their respective counsel will rely upon the
accuracy and truth of the foregoing representations, and it hereby consents to
such reliance.


B-2-6



--------------------------------------------------------------------------------





Name of Purchaser:
Dated:




____________________________________
By:
Name:
Title:


Outstanding principal amount of [Class] [A-1][A-2] [Subordinated] Notes:
U.S.$__________


Taxpayer identification number:


Address for notices:    Wire transfer information for payments:
Bank:
Address:
Bank ABA#:
Account #:
Telephone:    FAO:
Facsimile:    Attention:
Attention:


Denominations of certificates (if more than one):
Registered name:


cc:
Barings BDC Static CLO Ltd. 2019-I
c/o MaplesFS Limited
P.O. Box 1093, Boundary Hall
Cricket Square, Grand Cayman KY1-1102
Cayman Islands
Attention: The Directors
Facsimile No. (345) 945-7100



[Barings BDC Static CLO 2019-I, LLC
c/o Puglisi & Associates
850 Library Avenue, Suite 204
Newark, Delaware 19711]




B-2-7



--------------------------------------------------------------------------------






EXHIBIT B-3
FORM OF TRANSFEROR CERTIFICATE FOR TRANSFER TO
RULE 144A GLOBAL NOTE
State Street Bank and Trust Company, as Trustee
1 Iron Street
Boston, MA 02210
Attention: Structured Trust and Analytics
Re:
Barings BDC Static CLO Ltd. 2019-I (the "Issuer"), Barings BDC Static CLO
2019-I, LLC (the "Co-Issuer" and together with the Issuer, the "Co-Issuers");
[Class] [A-1][A-2] [Subordinated] Notes due 2027 (the "Notes")

Reference is hereby made to the Indenture dated as of May 9, 2019 (as amended
from time to time, the "Indenture") among the Co-Issuers and State Street Bank
and Trust Company, as Trustee. Capitalized terms used but not defined herein
shall have the meanings given to them in the Indenture.
This letter relates to U.S. $___________ Aggregate Outstanding Amount of Notes
which are held in the form of a [Regulation S Global Secured Note representing
[Class] [A-1][A-2] Notes with DTC] [Certificated [Class] [A-1][A-2]
[Subordinated] Note] in the name of _________________ (the "Transferor") to
effect the transfer of the Notes in exchange for an equivalent beneficial
interest in a Rule 144A Global [Class] [A-1][A-2] [Subordinated] Note.
In connection with such transfer, and in respect of such Notes, the Transferor
does hereby certify that such Notes are being transferred to ___________________
(the "Transferee") in accordance with (i) the transfer restrictions set forth in
the Indenture and the Offering Circular relating to such Notes and (ii) Rule
144A under the United States Securities Act of 1933, as amended, and it
reasonably believes that the Transferee is purchasing the Notes for its own
account, is a Qualified Institutional Buyer and a Qualified Purchaser (or an
entity owned exclusively by Qualified Purchasers) and is obtaining such
beneficial interest in a transaction meeting the requirements of Rule 144A and
in accordance with any applicable securities laws of any state of the United
States or any other jurisdiction.
The Transferor understands that the Co-Issuers, the Trustee and their respective
counsel will rely upon the accuracy and truth of the foregoing representations,
and the Transferor hereby consents to such reliance.
(Name of Transferor)
By:

Name:
Title:



B-3-1



--------------------------------------------------------------------------------





Dated: _________, _____
cc:
Barings BDC Static CLO Ltd. 2019-I
c/o MaplesFS Limited
P.O. Box 1093, Boundary Hall
Cricket Square, Grand Cayman KY1-1102
Cayman Islands
Attention: The Directors
Facsimile No. (345) 945-7100

[Barings BDC Static CLO 2019-I, LLC
c/o Puglisi & Associates
850 Library Avenue, Suite 204
Newark, Delaware 19711]




B-3-2



--------------------------------------------------------------------------------






EXHIBIT B-4
FORM OF ERISA CERTIFICATE
The purpose of this certificate (this "Certificate") is, among other things, to
(i) endeavor to ensure that less than 25% of the value of the Subordinated Notes
issued by Barings BDC Static CLO Ltd. 2019-I (the "Issuer") is held by (a) an
employee benefit plan that is subject to the fiduciary responsibility provisions
of Title I of the Employee Retirement Income Security Act of 1974, as amended
("ERISA"), (b) a plan that is subject to Section 4975 of the Internal Revenue
Code of 1986, as amended (the "Code") or (c) any entity whose underlying assets
include "plan assets" by reason of any such employee benefit plan's or plan's
investment in the entity (collectively, "Benefit Plan Investors"), (ii) obtain
from you certain representations and agreements and (iii) provide you with
certain related information with respect to your acquisition, holding or
disposition of the Subordinated Notes. By signing this Certificate, you agree to
be bound by its terms.
Please be aware that the information contained in this Certificate is not
intended to constitute advice and the examples given below are not intended to
be, and are not, comprehensive. You should contact your own counsel if you have
any questions in completing this Certificate. Capitalized terms not defined in
this Certificate shall have the meanings ascribed to them in the Indenture.
Please review the information in this Certificate and check the box(es) that are
applicable to you.
If a box is not checked, you are agreeing that the applicable Section does not,
and will not, apply to you.
1.
¨    Employee Benefit Plans Subject to ERISA or the Code. We, or the entity on
whose behalf we are acting, are an "employee benefit plan" within the meaning of
Section 3(3) of ERISA that is subject to the fiduciary responsibility provisions
of Title I of ERISA or a "plan" within the meaning of Section 4975(e)(1) of the
Code that is subject to Section 4975 of the Code.

Examples: (i) tax qualified retirement plans such as pension, profit sharing and
section 401(k) plans, (ii) welfare benefit plans such as accident, life and
medical plans, (iii) individual retirement accounts or "IRAs" and "Keogh" plans
and (iv) certain tax-qualified educational and savings trusts.
2.
¨    Entity Holding Plan Assets. We, or the entity on whose behalf we are
acting, are an entity or fund whose underlying assets include "plan assets" by
reason of a Benefit Plan Investor's investment in such entity.

Examples: (i) an insurance company separate account, (ii) a bank collective
trust fund and (iii) a hedge fund or other private investment vehicle where 25%
or more of the value of any class of its equity is held by Benefit Plan
Investors.
If you check Box 2, please indicate the maximum percentage of the entity or fund
that will constitute "plan assets" for purposes of Title I of ERISA or Section
4975 of the Code: ______%.
An entity or fund that cannot provide the foregoing percentage hereby
acknowledges that for purposes of determining whether Benefit Plan Investors own
less than 25% of the value of the Subordinated Notes issued by the Issuer, 100%
of the assets of the entity or fund will be treated as "plan assets."
ERISA and the regulations promulgated thereunder are technical. Accordingly, if
you have any question regarding whether you may be an entity described in this
Section 2, you should consult with your counsel.


B-4-1



--------------------------------------------------------------------------------





3.
¨    Insurance Company General Account. We, or the entity on whose behalf we are
acting, are an insurance company purchasing the Subordinated Notes with funds
from our or their general account (i.e., the insurance company's corporate
investment portfolio), whose assets, in whole or in part, constitute "plan
assets" under Section 401(a) of ERISA for purposes of 29. C.F.R Section
2510.3-101 as modified by Section 3(42) of ERISA (the "Plan Asset Regulations").

If you check Box 3, please indicate the maximum percentage of the insurance
company general account that will constitute "plan assets" under Section 401(a)
of ERISA for purposes of conducting the 25% test under the Plan Asset
Regulations: ____%. IF YOU DO NOT INCLUDE ANY PERCENTAGE IN THE BLANK SPACE, YOU
WILL BE COUNTED AS IF YOU FILLED IN 100% IN THE BLANK SPACE.
4.
¨    None of Sections (1) Through (3) Above Apply. We, or the entity on whose
behalf we are acting, are a person that does not fall into any of the categories
described in Sections (1) through (3) above. If, after the date hereof, any of
the categories described in Sections (1) through (3) above would apply, we will
promptly notify the Issuer and the Trustee of such change.

5.
No Prohibited Transaction. If we checked any of the boxes in Sections (1)
through (3) above, we represent, warrant and agree that our acquisition, holding
and disposition of the Subordinated Notes do not and will not constitute or give
rise to a non-exempt prohibited transaction under Section 406 of ERISA or
Section 4975 of the Code.

6.
Not Subject to Similar Law and No Violation of Other Plan Law. If we are a
governmental, church, non-U.S. or other plan, we represent, warrant and agree
that (a) we are not subject to any federal, state, local non-U.S. or other law
or regulation that could cause the underlying assets of the Issuer to be treated
as assets of the investor in any Note (or interest therein) by virtue of its
interest and thereby subject the Issuer and the Collateral Manager (or other
persons responsible for the investment and operation of the Issuer's assets) to
laws or regulations that are similar to the prohibited transaction provisions of
Section 406 of ERISA or Section 4975 of the Code, and (b) our acquisition,
holding and disposition of the Subordinated Notes do not and will not constitute
or give rise to a non-exempt violation of any law or regulation that is
substantially similar to the prohibited transaction provisions of Section 406 of
ERISA or Section 4975 of the Code.

7.
¨    Controlling Person. We are, or we are acting on behalf of any of: (i) the
Trustee, (ii) the Collateral Manager, (iii) any person that has discretionary
authority or control with respect to the assets of the Issuer, (iv) any person
who provides investment advice for a fee (direct or indirect) with respect to
such assets or (v) any "affiliate" of any of the above persons. "Affiliate"
shall have the meaning set forth in the Plan Asset Regulations. Any of the
persons described in the first sentence of this Section 7 is referred to in this
Certificate as a "Controlling Person."

Note:    We understand that, for purposes of determining whether Benefit Plan
Investors hold less than 25% of the value of the Subordinated Notes, the value
of any Subordinated Notes held by Controlling Persons (other than Benefit Plan
Investors) are required to be disregarded.
8.
Compelled Disposition. We acknowledge and agree that:

(i)
if any representation that we made hereunder is subsequently shown to be false
or misleading or our beneficial ownership otherwise causes a violation of the
25% Limitation, the Issuer shall, promptly after such discovery (or upon notice
from the Trustee if the Trustee makes the discovery (who, in each case, agree to
notify the Issuer of such discovery, if any)), send notice to us demanding that



B-4-2



--------------------------------------------------------------------------------





we transfer our interest to a person that is not a Non-Permitted ERISA Holder
within 14 days after the date of such notice;
(ii)
if we fail to transfer our Subordinated Notes, as applicable, the Issuer shall
have the right, without further notice to us, to sell our Notes or our interest
in the Notes, to a purchaser selected by the Issuer that is not a Non-Permitted
ERISA Holder on such terms as the Issuer may choose;

(iii)
the Issuer may select the purchaser by soliciting one or more bids from one or
more brokers or other market professionals that regularly deal in securities
similar to the Subordinated Notes and selling such securities to the highest
such bidder. However, the Issuer may select a purchaser by any other means
determined by it in its sole discretion;

(iv)
by our acceptance of an interest in the Subordinated Notes, we agree to
cooperate with the Issuer to effect such transfers;

(v)
the proceeds of such sale, net of any commissions, expenses and taxes due in
connection with such sale shall be remitted to us; and

(vi)
the terms and conditions of any sale under this sub-section shall be determined
in the sole discretion of the Issuer, and the Issuer shall not be liable to us
as a result of any such sale or the exercise of such discretion.

9.
Required Notification and Agreement. We hereby agree that we (a) will inform the
Trustee of any proposed transfer by us of all or a specified portion of the
Subordinated Notes and (b) will not initiate any such transfer after we have
been informed by the Issuer or the Transfer Agent in writing that such transfer
would cause the 25% Limitation to be exceeded. We hereby agree and acknowledge
that after the Trustee effects any permitted transfer of Subordinated Notes
owned by us to a Benefit Plan Investor or a Controlling Person or receives
notice of any such permitted change of status, the Trustee shall include such
Notes in future calculations of the 25% Limitation made pursuant hereto unless
subsequently notified that such Notes (or such portion), as applicable, would no
longer be deemed to be held by Benefit Plan Investors or Controlling Persons.

10.
Continuing Representation; Reliance. We acknowledge and agree that the
representations contained in this Certificate shall be deemed made on each day
from the date we make such representations through and including the date on
which we dispose of our interests in the Subordinated Notes. We understand and
agree that the information supplied in this Certificate will be used and relied
upon by the Issuer and the Trustee to determine that (i) Benefit Plan Investors
own or hold less than 25% of the value of the Subordinated Notes upon any
subsequent transfer of such Subordinated Notes in accordance with the Indenture
and (ii) no Benefit Plan Investor owns or holds any Rule 144A Global
Subordinated Notes.

11.
Further Acknowledgement and Agreement. We acknowledge and agree that (i) all of
the assurances contained in this Certificate are for the benefit of the Issuer,
the Trustee, the Initial Purchaser and the Collateral Manager as third party
beneficiaries hereof, (ii) copies of this Certificate and any information
contained herein may be provided to the Issuer, the Trustee, the Initial
Purchaser, the Collateral Manager, affiliates of any of the foregoing parties
and to each of the foregoing parties' respective counsel for purposes of making
the determinations described above and (iii) any acquisition or transfer of the
Subordinated Notes by us that is not in accordance with the provisions of this
Certificate shall be null and void from the beginning, and of no legal effect.



B-4-3



--------------------------------------------------------------------------------





12.
Future Transfer Requirements.

Transferee Letter and its Delivery. We acknowledge and agree that we may not
transfer any Subordinated Notes in the form of a Certificated Note to any person
unless the Trustee has received a certificate substantially in the form of this
Certificate. Any attempt to transfer in violation of this section will be null
and void from the beginning, and of no legal effect.
Note: Unless you are notified otherwise, the name and address of the Trustee is
as follows:
State Street Bank and Trust Company, as Trustee
1 Iron Street
Boston, MA 02210
Attention: Structured Trust and Analytics


B-4-4



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned has duly executed and delivered this
Certificate.
________________________ [Insert Purchaser's Name]
By:

Name:

Title:

Dated:
This Certificate relates to U.S.$_________ of Subordinated Notes




B-4-5



--------------------------------------------------------------------------------






EXHIBIT B-5
FORM OF TRANSFEREE CERTIFICATE OF
GLOBAL NOTE
State Street Bank and Trust Company, as Trustee
1 Iron Street
Boston, MA 02210
Attention: Structured Trust and Analytics
Re:
Barings BDC Static CLO Ltd. 2019-I (the "Issuer"), Barings BDC Static CLO
2019-I, LLC (the "Co-Issuer" and, together with the Issuer, the "Co-Issuers");
[Class] [A-1][A-2] [Subordinated] Notes due 2027

Reference is hereby made to the Indenture, dated as of May 9, 2019 (as amended
from time to time, the "Indenture") among the Co-Issuers and State Street Bank
and Trust Company, as Trustee. Capitalized terms used but not defined herein
shall have the meanings given to them in the Indenture.
This letter relates to U.S.$___________ Aggregate Outstanding Amount of [Class]
[A-1][A-2] [Subordinated] Notes (the "Notes"), which are to be transferred to
the undersigned transferee (the "Transferee") in the form of a [Rule 144A Global
Note][Regulation S Global Secured Note] of such Class pursuant to Section 2.5(f)
of the Indenture.
In connection with such request, and in respect of such Notes, the Transferee
does hereby certify that the Notes are being transferred (i) in accordance with
the transfer restrictions set forth in the Indenture and (ii) pursuant to an
exemption from registration under the United States Securities Act of 1933, as
amended (the "Securities Act") and in accordance with any applicable securities
laws of any state of the United States or any other jurisdiction.
In addition, the Transferee hereby represents, warrants and covenants for the
benefit of the Co-Issuers and their counsel that it is [a "qualified
institutional buyer" as defined in Rule 144A under the Securities Act, and is
acquiring the Notes in reliance on the exemption from Securities Act
registration provided by Rule 144A thereunder] [a person that is not a "U.S.
person" as defined in Regulation S under the Securities Act, and is acquiring
the Notes in an offshore transaction (as defined in Regulation S) in reliance on
the exemption from Securities Act registration provided by Regulation S].
The Transferee further represents, warrants and agrees as follows:
1.    In connection with its purchase of the Notes: (A) none of the Transaction
Parties or any of their respective Affiliates is acting as a fiduciary or
financial or investment advisor for it; (B) it is not relying (for purposes of
making any investment decision or otherwise) upon any advice, counsel or
representations (whether written or oral) of the Transaction Parties or any of
their respective Affiliates other than any statements in the final Offering
Circular for such Notes, and it has read and understands such final Offering
Circular; (C) it has consulted with its own legal, regulatory, tax, business,
investment, financial and accounting advisors to the extent it has deemed
necessary and has made its own investment decisions (including decisions
regarding the suitability of any transaction pursuant to the Indenture) based
upon its own judgment and upon any advice from such advisors as it has deemed
necessary and not upon any view expressed by the Transaction Parties or any of
their respective Affiliates; (D) it is acquiring its interest in such Notes for
its own account; (E) it was not formed for the purpose of investing in such
Notes; (F) it understands that the Issuer may receive a list of participants
holding interests in the Notes from one or more book-entry depositories; (G) it
will hold


B-5-1



--------------------------------------------------------------------------------





and transfer at least the Minimum Denomination of such Notes; (H) it is a
sophisticated investor and is purchasing the Notes with a full understanding of
all of the terms, conditions and risks thereof, and is capable of and willing to
assume those risks; (I) it will provide notice of the relevant transfer
restrictions to subsequent transferees and (J) if it is not a U.S. person, it is
not acquiring any Note as part of a plan to reduce, avoid or evade U.S. federal
income tax; provided that any purchaser or transferee of Notes, which purchaser
or transferee is any of (I) the Collateral Manager, (II) an Affiliate of the
Collateral Manager or (III) a fund or account managed by the Collateral Manager
(or any of its Affiliates) as to which the Collateral Manager (or such
Affiliate) has discretionary voting authority, in each case shall not be
required or deemed to make the representations set forth in clauses (A), (B) and
(C) above with respect to the Collateral Manager.
2.    (x) With respect to any purchase or acquisition of a Secured Note, or any
interest therein (a) if it is, or is acting on behalf of, a Benefit Plan
Investor, its acquisition, holding and disposition of such interest does not and
will not constitute or result in a non-exempt prohibited transaction under
Section 406 of ERISA or Section 4975 of the Code, and (b) if it is a
governmental, church, non-U.S. or other plan which is subject to any Other Plan
Law, its acquisition, holding and disposition of such Note will not constitute
or result in a non-exempt violation of any such Other Plan Law.
(y) With respect to any acquisition of Subordinated Notes, on each day from the
date on which it acquires its interest in such Notes through and including the
date on which it disposes of its interest in such Notes, it will be deemed to
have represented and agreed that (a) it is not, and is not acting on behalf of,
a Benefit Plan Investor or a Controlling Person and (b) if it is a governmental,
church, non-U.S. or other plan, (x) it is not, and for so long as it holds such
Notes or interest therein will not be, subject to Similar Law and (y) its
acquisition, holding and disposition of such Notes will not constitute or result
in a non-exempt violation of any Other Plan Law.
It further agrees and acknowledges that the Issuer has the right, under the
Indenture, to compel any beneficial owner of such Note who has made or has been
deemed to make a prohibited transaction or Other Plan Law representation that is
subsequently shown to be false or misleading to sell its interest in such Note,
or may sell such interest on behalf of such owner.
3.    It understands that such Notes are being offered only in a transaction not
involving any public offering in the United States within the meaning of the
Securities Act, such Notes have not been and will not be registered under the
Securities Act, and, if in the future it decides to offer, resell, pledge or
otherwise transfer such Notes, such Notes may be offered, resold, pledged or
otherwise transferred only in accordance with the provisions of the Indenture
and the legend on such Notes. It further acknowledges that no representation has
been made as to the availability of any exemption under the Securities Act or
any state securities laws for resale of such Notes. It understands that neither
of the Co-Issuers has been registered under the Investment Company Act, and that
the Co-Issuers are exempt from registration as such by virtue of Section 3(c)(7)
of the Investment Company Act.
4.    It is aware that, except as otherwise provided in the Indenture, any
Secured Notes being sold to it in reliance on Regulation S will be represented
by one or more Regulation S Global Secured Notes and that beneficial interests
therein may be held only through DTC for the respective accounts of Euroclear or
Clearstream.
5.    It will provide notice to each Person to whom it proposes to transfer any
interest in the Notes of the transfer restrictions and representations set forth
in the Indenture.
6.    With respect to any purchase or acquisition of Subordinated Notes, it
agrees that with respect to any period during which a holder owns more than 50%
(but less than 100%) of the Subordinated Notes by value


B-5-2



--------------------------------------------------------------------------------





or is otherwise treated as a member of the Issuer's "expanded affiliated group"
(as defined in Treasury Regulations Section 1.1471-5(i) (or any successor
provision)), it covenants that it will (i) confirm that any member of such
expanded affiliated group (assuming that the Issuer is a "registered
deemed-compliant FFI" within the meaning of Treasury Regulations Section
1.1471-1(b)(111) (or any successor provision)) that is treated as a "foreign
financial institution" within the meaning of Section 1471(d)(4) of the Code and
any Treasury Regulations promulgated thereunder to be a "participating FFI," a
"deemed-compliant FFI" or an "exempt beneficial owner" within the meaning of
Treasury Regulations Section 1.1471-4(e) (or any successor provision), and (ii)
promptly notify the Issuer in the event that any member of such expanded
affiliated group that is treated as a "foreign financial institution" within the
meaning of Section 1471(d)(4) of the Code and any Treasury Regulations
promulgated thereunder is not a "participating FFI," a "deemed-compliant FFI" or
an "exempt beneficial owner" within the meaning of Treasury Regulations Section
1.1471-4(e) (or any successor provision), in each case except to the extent that
the Issuer or its agents have provided the holder with an express waiver of this
provision.
7.    It agrees that it will not cause the filing of a petition in bankruptcy
against the Issuer or the Co-Issuer prior to the day which is one year (or, if
longer, the applicable preference period then in effect) plus one day after
payment in full of all Notes.
8.    It understands and agrees that the Notes are limited recourse obligations
of the Issuer (and the Co-Issuer, as applicable) payable solely from the
proceeds of the Assets and following realization of the Assets, and all
application of the proceeds thereof in accordance with the Indenture, all
obligations of and any claims against the Issuer (and the Co-Issuer, as
applicable) thereunder or in connection therewith shall be extinguished and
shall not thereafter revive.
9.    It agrees to be subject to the Bankruptcy Subordination Agreement.
10.    It is not a member of the public in the Cayman Islands.
11.    It will provide the Issuer or its agents with such information and
documentation that may be required for the Issuer to achieve AML Compliance and
shall update or replace such information or documentation, as may be necessary.
12.    With respect to any purchase or acquisition of Subordinated Notes, it is
a U.S. Tax Person and agrees to provide the Issuer and the Trustee (and any of
their agents) with a correct, complete and properly executed IRS Form W-9 (or
applicable successor form), and acknowledges that if it fails to provide the
Issuer and the Trustee (and any of their agents) with the properly completed and
signed tax certifications specified above, the acquisition of its interest in
such Subordinated Note shall be void ab initio.
13.    With respect to any purchase or acquisition of a Subordinated Note, it
agrees to deliver to the transferee, with a copy to the Trustee, prior to the
transfer of such Subordinated Note, a properly completed certificate, in a form
reasonably acceptable to the transferee and the Trustee, stating, under penalty
of perjury, the transferor's United States taxpayer identification number and
that the transferor is not a foreign person within the meaning of Section
1446(f)(2) of the Code (such certificate, a "Non-Foreign Status Certificate").
It further acknowledges that the failure to provide a Non-Foreign Status
Certificate to the transferee may result in withholding on the amount realized
on its disposition of such Subordinated Note.
14.    It will timely furnish the Issuer, the Trustee or any agent of the Issuer
(including any Paying Agent) with any U.S. federal income tax forms or
certifications (including applicable IRS Forms W-8 and W-9, or any successors to
such IRS forms) that the Issuer or its agents (including any Paying Agent) may
reasonably request, and any documentation, agreements, information or
certifications that are reasonably requested by


B-5-3



--------------------------------------------------------------------------------





the Issuer or its agents (including any Paying Agent) (A) to permit the Issuer
or its agents to make payments to it without, or at a reduced rate of, deduction
or withholding, (B) to enable the Issuer or its agents to qualify for a reduced
rate of withholding or deduction in any jurisdiction from or through which the
Issuer or its agents receive payments and (C) to enable the Issuer or its agents
to satisfy reporting and other obligations, and shall update or replace such
documentation, agreements, information or certifications as appropriate or in
accordance with their terms or subsequent amendments, and acknowledges that the
failure to provide, update or replace any such documentation, agreements,
information or certifications may result in the imposition of withholding or
back-up withholding upon payments to such Holder. Amounts withheld pursuant to
applicable tax laws will be treated as having been paid to the Holder by the
Issuer.
15.    By acceptance of such Note or an interest in such Note, it shall be
deemed (i) to have agreed to provide the Issuer or an authorized agent acting on
its behalf (and any applicable Intermediary) with the Holder FATCA Information
upon request and update any such Holder FATCA Information promptly upon learning
that any such information previously provided has become obsolete or incorrect
or is otherwise required and to take any other action reasonably necessary (in
the determination of the Issuer, the Collateral Manager or their respective
agents or Affiliates) to enable the Issuer to comply with FATCA; (ii) to
acknowledge that the Issuer may provide such information and any other
information concerning its investment in the Notes to the Cayman Islands Tax
Information Authority, the IRS and any other relevant taxing authority; (iii) to
acknowledge that the Issuer has the right, hereunder, to compel any beneficial
owner of an interest in a Note that fails to comply with the foregoing
requirements or whose holding of the Notes prevents the Issuer from qualifying
as, or complying with any obligations or requirements imposed on, a
"participating FFI" or a "deemed-compliant FFI" within the meaning of the Code
or any Treasury Regulations promulgated thereunder or otherwise complying with
FATCA to sell its interest in such Note, or to sell such interest on behalf of
such owner following the procedures and timeframe relating to Non-Permitted
Holders specified in the Indenture (for these purposes, the Issuer may sell a
beneficial owner's interest in a Note in its entirety notwithstanding that the
sale of a portion of such interest would permit the Issuer to comply with FATCA)
and to take any other action reasonably necessary (in the determination of the
Issuer, the Collateral Manager or their respective agents or Affiliates) to
enable the Issuer to comply with FATCA; and (iv) to understand and acknowledge
that the Issuer has the right, hereunder, to withhold on any beneficial owner of
an interest in a Note that fails to comply with the foregoing requirements and
to take any other action reasonably necessary (in the determination of the
Issuer, the Collateral Manager or their respective agents or Affiliates) to
enable the Issuer to comply with FATCA.
16.    With respect to any purchase or acquisition of a Secured Note, if it is
not a U.S. Tax Person, it represents that either (a) it is not (i) a bank (or an
entity affiliated with a bank) extending credit pursuant to a loan agreement
entered into in the ordinary course of its trade or business (within the meaning
of Section 881(c)(3)(A) of the Code), (ii) a "10 percent shareholder" with
respect to the Issuer within the meaning of Section 871(h)(3) or Section
881(c)(3)(D) of the Code or (iii) a "controlled foreign corporation" that is
related to the Issuer within the meaning of Section 881(c)(3)(C) of the Code;
(b) it is a person that is eligible for benefits under an income tax treaty with
the United States that eliminates U.S. federal income taxation of U.S. source
interest not attributable to a permanent establishment in the United States or
(c) it has provided an IRS Form W-8ECI representing that all payments received
or to be received by it on the Notes are effectively connected with the conduct
of a trade or business in the United States.
17.    With respect to any purchase or acquisition of Subordinated Notes, it
agrees that (i) it will not transfer any Subordinated Note to another person
unless it has obtained written advice of Dechert LLP or Paul Hastings LLP or an
opinion of tax counsel of nationally recognized standing in the United States
that is experienced in such matters to the effect that such transfer will not
cause the Issuer to be treated as a publicly traded partnership taxable as a
corporation for U.S. federal income tax purposes and (ii) it will not acquire


B-5-4



--------------------------------------------------------------------------------





any Subordinated Notes from another person (other than the initial acquisition
on the Closing Date) if such acquisition would cause it to own 100% of the
Subordinated Notes.
18.    With respect to any purchase or acquisition of Subordinated Notes, it
represents, acknowledges and agrees that:
(A)    such Subordinated Note (or any interests therein) may not be acquired or
owned by any person that is classified for U.S. federal income tax purposes as a
partnership, Subchapter S corporation or grantor trust unless (i) (a) none of
the direct or indirect beneficial owners of any interest in such person have or
ever will have more than 40% of the value of its interest in such person
attributable to the aggregate interest of such person in the combined value of
the Subordinated Notes (and any other interest treated as equity in the Issuer
for U.S. federal income tax purposes) and (b) it is not and will not be a
principal purpose of the arrangement involving the investment of such person in
any Subordinated Notes and any other equity interests of the Issuer to permit
any partnership to satisfy the 100 partner limitation of Treasury Regulations
Section 1.7704-1(h)(1)(ii) or (ii) such person obtains written advice of Dechert
LLP or an opinion of nationally recognized U.S. tax counsel reasonably
acceptable to the Issuer that such transfer will not cause the Issuer to be
treated as a publicly traded partnership taxable as a corporation for U.S.
federal income tax purposes;
(B)    it will not participate in the creation or other transfer of any
financial instrument or contract the value of which is determined in whole or in
part by reference to the Issuer (including the amount of distributions by the
Issuer, the value of the Issuer's assets or the results of the Issuer's
operations) or the Subordinated Notes;
(C)    it will not acquire, or sell, transfer, assign, participate, pledge or
otherwise dispose of the Subordinated Note (or any interest therein) or cause
the Subordinated Note (or any interest therein) to be marketed (i) on or through
an "established securities market" within the meaning of Section 7704(b)(1) of
the Code and Treasury Regulations Section 1.7704-1(b), including without
limitation, an interdealer quotation system that regularly disseminates firm buy
or sell quotations or (ii) if such acquisition, sale, transfer, assignment,
participation, pledge or other disposition would cause the combined number of
holders of the Subordinated Notes and any other equity interests in the Issuer
to be more than 90; and
(D)    it acknowledges and agrees that any sale, transfer, assignment,
participation, pledge or other disposition of the Subordinated Note (or any
interest therein) that would violate any of the three preceding paragraphs above
or otherwise cause the Issuer to be unable to rely on the "private placement"
safe harbor of Treasury Regulations Section 1.7704-1(h) will be void and of no
force or effect, and it will not transfer any interest in the Subordinated Note
to any Person that does not agree to be bound by the three preceding paragraphs
above or by this paragraph.
19.    With respect to any purchase or acquisition of a Secured Note, if it is
not a U.S. Tax Person, it is not and will not become a member of an "expanded
group" (within the meaning of the regulations issued under Section 385 of the
Code) that includes a domestic corporation (as determined for U.S. federal
income tax purposes) if such domestic corporation directly or indirectly
(through one or more entities that are treated for U.S. federal income tax
purposes as partnerships, disregarded entities or grantor trusts) owns any
equity interests in the Issuer.


B-5-5



--------------------------------------------------------------------------------





20.    With respect to any purchase or acquisition of a Secured Note, it will
treat the Secured Notes as debt for U.S. federal, state and local income and
franchise tax purposes, except as otherwise required by applicable law.
21.    With respect to any purchase or acquisition of Subordinated Notes, it
will treat the Subordinated Notes as equity in the Issuer for U.S. federal,
state and local income and franchise tax purposes, except as otherwise required
by applicable law.
22.    It understands that the Co-Issuers, the Trustee, the Collateral Manager
and the Initial Purchaser and their respective counsel will rely upon the
accuracy and truth of the foregoing representations, and it hereby consents to
such reliance.


B-5-6



--------------------------------------------------------------------------------





Name of Purchaser:
Dated:
_____________________________________
By:
Name:
Title:
Aggregate Outstanding Amount of [Class] [A-1][A-2] [Subordinated] Notes:
U.S.$__________________
cc:
Barings BDC Static CLO Ltd. 2019-I
c/o MaplesFS Limited
P.O. Box 1093, Boundary Hall
Cricket Square, Grand Cayman KY1-1102
Cayman Islands
Attention: The Directors
Facsimile No. (345) 945-7100    

[Barings BDC Static CLO 2019-I, LLC
c/o Puglisi & Associates
850 Library Avenue, Suite 204
Newark, Delaware 19711]




B-5-7



--------------------------------------------------------------------------------






EXHIBIT C
FORM OF NOTE OWNER CERTIFICATE
State Street Bank and Trust Company, as Trustee
1 Iron Street
Boston, MA 02210
Attention: Structured Trust and Analytics
Barings BDC Static CLO Ltd. 2019-I
c/o MaplesFS Limited
P.O. Box 1093, Boundary Hall
Cricket Square, Grand Cayman KY1-1102
Cayman Islands
Attention: The Directors


Barings BDC Static CLO 2019-I, LLC
c/o Puglisi & Associates
850 Library Avenue, Suite 204
Newark, Delaware 19711
Re:
Reports prepared pursuant to the Indenture, dated as of May 9, 2019, among
Barings BDC Static CLO Ltd. 2019-I, Barings BDC Static CLO 2019-I, LLC and State
Street Bank and Trust Company (as amended from time to time, the "Indenture").

Ladies and Gentlemen:
The undersigned hereby certifies that it is the beneficial owner of
U.S.$______________ in principal amount of the [Class [A-1][A-2] Senior Secured
Floating Rate Notes due 2027 of Barings BDC Static CLO Ltd. 2019-I and Barings
BDC Static CLO 2019-I, LLC] [Subordinated Notes due 2027 of Barings BDC Static
CLO Ltd. 2019-I] and hereby requests the Trustee grant it access, via a
protected password, to Trustee's Website in order to view postings of the
[information specified in Section 7.17(d) of the Indenture] [and/or the]
[information specified in Section 7.17(f) of the Indenture] [and/or the]
[information specified in Section 7.17(g) of the Indenture] [and/or the]
[Monthly Report specified in Section 10.6(a) of the Indenture] [and/or the]
[Distribution Report specified in Section 10.6(b) of the Indenture].
In consideration of the electronic signature hereof by the beneficial owner, the
Co‑Issuers, the Trustee, the Collateral Administrator, the Collateral Manager,
or their respective agents may from time to time communicate or transmit to the
beneficial owner (a) information upon the request of the beneficial owner
pursuant to the Indenture and (b) other information or communications marked or
otherwise identified as confidential (collectively, "Confidential Information").
Confidential Information relating to the Issuer shall not include, however, any
information that (i) through no fault or action by the beneficial owner or any
of its affiliates is a matter of general public knowledge or has been or is
hereafter published in any source generally available to the public or (ii) has
been or is hereafter received by the beneficial owner or any of its affiliates
from a third party that is not prohibited from disclosing such information by a
contractual, legal or fiduciary obligation to the Co-Issuers, the Trustee, the
Collateral Administrator or the Collateral Manager.
The beneficial owner agrees that the beneficial owner (a) will not use
Confidential Information for any purpose other than to monitor and administer
the financial condition of either of the Co-Issuers and to appropriately treat
or report the transactions, (b) will keep confidential all Confidential
Information and will not communicate or transmit any Confidential Information to
any person other than officers or employees


C-1



--------------------------------------------------------------------------------





of the beneficial owner or their agents, auditors or affiliates who need to know
the same in order to monitor and administer the financial condition of either of
the Co-Issuers and to appropriately treat or report the transactions and (c)
will use reasonable efforts to maintain procedures to ensure that no
Confidential Information is used by directors, officers or employees of the
beneficial owner or any of its affiliates (other than those in a supervisory or
operational capacity) who are trading, in each case with trading strategies
substantially the same as either of the Co-Issuers, with respect to Collateral
Obligations of the type owned by the Issuer; except that Confidential
Information may be disclosed by the beneficial owner (i) by reason of the
exercise of any supervisory or examining authority of any governmental agency
having jurisdiction over the beneficial owner, (ii) to the extent required by
laws or regulations applicable to the beneficial owner or pursuant to any
subpoena or similar legal process served on the beneficial owner, (iii) to
provide to a credit protection provider or prospective transferee, (iv) in
connection with any suit, action or proceeding brought by the beneficial owner
to enforce any of its rights under the Indenture or under the applicable note
purchase agreement or the Notes while an Event of Default has occurred and is
continuing or (v) with the consent of the Issuer or the Collateral Manager.
Submission of this certificate bearing the beneficial owner's electronic
signature shall constitute effective delivery hereof. This certificate shall be
construed in accordance with, and this certificate and all matters arising out
of or relating in any way whatsoever (whether in contract, tort or otherwise) to
this certificate shall be governed by, the law of the State of New York.


C-2



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned has caused this certificate to be duly
executed this ____ day of ____________, ______.
[NAME OF BENEFICIAL OWNER]
By:

Name:
Title: Authorized Signatory



Tel.: _______________
Fax: ______________




C-3



--------------------------------------------------------------------------------






EXHIBIT D
NRSRO CERTIFICATION


[Date]


Barings BDC Static CLO Ltd. 2019-I
c/o MaplesFS Limited
PO Box 1093, Boundary Hall
Cricket Square
Grand Cayman, KY1-1102
Cayman Islands

State Street Bank and Trust Company, as Trustee
1 Iron Street
Boston, MA 02210
Attention: Structured Trust and Analytics
Attention: Barings BDC Static CLO Ltd. 2019-I and Barings BDC Static CLO 2019-I,
LLC
In accordance with the requirements for obtaining certain information pursuant
to the Indenture, dated as of May 9, 2019 (as amended from time to time, the
"Indenture"), by and among Barings BDC Static CLO Ltd. 2019-I (the "Issuer"), as
Issuer, Barings BDC Static CLO 2019-I, LLC, as Co-Issuer, and State Street Bank
and Trust Company (the "Trustee"), as Trustee, the undersigned hereby certifies
and agrees as follows:
1.    The undersigned, a Nationally Recognized Statistical Rating Organization,
has provided the Issuer with the appropriate certifications under Rule 17g-5(e)
as promulgated under the Exchange Act.
2.    The undersigned has access to the 17g-5 Website.
3.    The undersigned shall be deemed to have recertified to the provisions
herein each time it accesses the 17g-5 Website.
Capitalized terms used but not defined herein shall have the respective meanings
assigned thereto in the Indenture.


D-1



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned has caused its name to be signed hereto by
its duly authorized signatory, as of the day and year written above.
Nationally Recognized Statistical Rating Organization




__________________________
Name:
Title:

Company:
Phone:
Email:




D-2

